Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

GM FINANCIAL

Seller

Dated as of April 19, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

   General      1  

SECTION 1.2

   Specific Terms      1  

SECTION 1.3

   Usage of Terms      2  

SECTION 1.4

   [Reserved]      2  

SECTION 1.5

   No Recourse      2  

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder      3  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3  

SECTION 2.1

   Conveyance of the Receivables and the Other Conveyed Property      3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

   Representations and Warranties of Seller      4  

SECTION 3.2

   Representations and Warranties of Purchaser      6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

   Protection of Title of Purchaser      8  

SECTION 4.2

   Other Liens or Interests      9  

SECTION 4.3

   Costs and Expenses      10  

SECTION 4.4

   Indemnification      10  

ARTICLE V. REPURCHASES

     12  

SECTION 5.1

   Repurchase of Receivables upon Breach      12  

SECTION 5.2

   Reassignment of Purchased Receivables      12  

SECTION 5.3

   Waivers      13  

ARTICLE VI. MISCELLANEOUS

     13  

SECTION 6.1

   Liability of Seller      13  

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser      13  

SECTION 6.3

   Limitation on Liability of Seller and Others      13  

SECTION 6.4

   Seller May Own Notes or the Certificate      14  

SECTION 6.5

   Amendment      14  

SECTION 6.6

   Notices      15  

SECTION 6.7

   Merger and Integration      15  

SECTION 6.8

   Severability of Provisions      15  

SECTION 6.9

   Intention of the Parties      15  

SECTION 6.10

   Governing Law      16  

SECTION 6.11

   Counterparts      16  

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
     16  

SECTION 6.13

   Nonpetition Covenant      17  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables    

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of April 19, 2018, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of April 19, 2018, by and
among AFS SenSub Corp., as Seller, GM Financial, in its individual capacity and
as Servicer, GM Financial Consumer Automobile Receivables Trust 2018-2, as
Issuer, and Wells Fargo Bank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means April 19, 2018.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2018-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

 



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Wells Fargo Bank, N.A., as trust collateral agent
and any successor trust collateral agent appointed and acting pursuant to the
Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, N.A., as trustee and any successor trustee
appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

4



--------------------------------------------------------------------------------

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 20(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

 

8



--------------------------------------------------------------------------------

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event shall have been cured in all material respects, repurchase the
Receivable relating thereto from the Issuer if and only if the interests of the
Noteholders therein are materially and adversely affected by any such breach
and, simultaneously with the repurchase of the Receivable, Seller shall deposit
the Purchase Amount in full, without deduction or offset, to the Collection
Account, pursuant to Section 3.2 of the Sale and Servicing Agreement. It is
understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

 

13



--------------------------------------------------------------------------------

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to GM Financial, 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief Financial Officer,
or (b) in the case of Purchaser, to AFS SenSub Corp., 2215-B Renaissance Drive,
Suite 10, Las Vegas, Nevada 89119, Attention: Chief Financial Officer, with a
copy to AFS SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or such other address as
shall be designated by a party in a written notice delivered to the other party
or to the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

 

15



--------------------------------------------------------------------------------

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:    

/s/ Annika Sandback

Name:  

Annika Sandback

Title:  

Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.

d/b/a GM Financial, as Seller

By:  

/s/ Sheli Fitzgerald

Name:  

Sheli Fitzgerald

Title:   Senior Vice President, Corporate Treasury

 

Accepted:

WELLS FARGO BANK, N.A.,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:  

/s/ Marianna C. Stershic

Name:

 

Marianna C. Stershic

Title:

 

Vice President

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

458961307   464489673   464507326   465069573   111000362396   111000714735  
111001001140   111001059198   111001461465   111001493268   111001916628  
111002002737   111002392212   111002468092   111002407826   111003190714  
111003174693   111004052992   111004087787    111004123788 458973062   464489707
  464507334   465069581   111000362408   111000714779   111001001162  
111001059211   111001461487   111001493303   111001916639   111002002748  
111002392267   111002468126   111002407859   111003190758   111003174749  
111004053016   111004087798    111004123856 458949575   464489715   464507359  
465081446   111000362688   111000714825   111001001241   111001071417  
111001461500   111001493325   111001916684   111002002759   111002392278  
111002468148   111002407905   111003190837   111003174761   111004053027  
111004087800    111004123890 458973690   464489723   464507367   465081453  
111000362699   111000714847   111001001252   111001071428   111001461511  
111001493347   111001916695   111002002760   111002392302   111002485833  
111002407916   111003190848   111003174817   111004053049   111004087877   
111004123913 458950714   464489756   464507375   465081479   111000362745  
111000714870   111001001263   111001071440   111001461522   111001493404  
111001916752   111002002850   111002392335   111002485956   111002407938  
111003190938   111003174840   111004053140   111004087899    111004123924
458979010   464489780   464507409   465081487   111000362767   111000714881  
111001001274   111001071451   111001461533   111001493426   111001916763  
111002002906   111002392379   111002485967   111002407950   111003191018  
111003174873   111004053184   111004087945    111004123968 458979390   464489798
  464507425   465081529   111000362790   111000714892   111001001296  
111001071462   111001461645   111001519830   111001916864   111002003064  
111002392380   111002486025   111002407961   111003191030   111003175021  
111004053274   111004087990    111004123979 458979473   464489806   464507433  
465081578   111000362981   111000714904   111001001319   111001071484  
111001461667   111001519841   111001916909   111002003086   111002392436  
111002486036   111002408041   111003191052   111003175111   111004053320  
111004088014    111004124172 458979598   464489814   464507466   465081586  
111000363016   111000714915   111001001342   111001071495   111001461678  
111001519874   111001916921   111002003097   111002392469   111002486047  
111002408052   111003191063   111003175166   111004053353   111004088025   
111004124217 458979606   464489822   464507524   465081594   111000363061  
111000714960   111001001386   111001071530   111001461689   111001519896  
111001917045   111002003143   111002392504   111002486081   111002408142  
111003191085   111003175177   111004053397   111004088036    111004124251
458979614   464489848   464507581   465081610   111000363072   111000727986  
111001001397   111001071552   111001461690   111001519919   111001917078  
111002003244   111002392560   111002486092   111002408221   111003191120  
111003175188   111004053454   111004088058    111004124295 458979663   464489871
  464507607   465081651   111000363094   111000617681   111001001634  
111001071563   111001461702   111001519931   111001932402   111002003277  
111002392616   111002486148   111002408243   111003191142   111003175201  
111004053476   111004088104    111004124318 458968476   464489889   464507615  
465081677   111000363106   111000617715   111001001645   111001071574  
111001461713   111001519953   111001932413   111002003288   111002414969  
111002486171   111002408265   111003191153   111003175256   111004053487  
111004088160    111004124352 458979721   464489905   464507672   465081701  
111000363263   111000617737   111001001656   111001071585   111001461735  
111001519964   111001932525   111002003299   111002415005   111002486193  
111002408276   111003191175   111003202381   111004053533   111004088171   
111004124363 458979747   464489913   464507680   465081719   111000363274  
111000617748   111001001667   111001071608   111001461746   111001519986  
111001932569   111002003301   111002415016   111002486216   111002408287  
111003191186   111003202426   111004053555   111004088205    111004124408
458979804   464489921   464507730   465081743   111000363296   111000617759  
111001001678   111001071619   111001461791   111001519997   111001932570  
111002003334   111002415083   111002486227   111002408366   111003191254  
111003202460   111004053577   111004088306    111004124442 458979895   464489954
  464507755   465081750   111000363308   111000617771   111001001689  
111001071620   111001461825   111001520023   111001932592   111002003345  
111002415106   111002486272   111002408423   111003191322   111003202561  
111004053645   111004088328    111004124464 458979945   464489996   464507797  
465081776   111000363342   111000617782   111001001690   111001071631  
111001461836   111001520034   111001932626   111002003378   111002415140  
111002486362   111002408434   111003191344   111003202640   111004053656  
111004088339    111004124509 458980034   464490002   464507839   465081800  
111000363533   111000617816   111001001702   111001071642   111001461847  
111001520045   111001932648   111002003389   111002415207   111002486407  
111002408478   111003191388   111003202684   111004053667   111004088418   
111004124521 458980059   464490010   464507854   465081826   111000363577  
111000617984   111001001724   111001071664   111001461870   111001520056  
111001932682   111002003413   111002415218   111002486609   111002408490  
111003191401   111003202729   111004053689   111004088430    111004124543
458980109   464490028   464507862   465081842   111000363623   111000618008  
111001001735   111001071675   111001461892   111001520067   111001932884  
111002003424   111002415252   111002486643   111002408546   111003191580  
111003202819   111004053735   111004088452    111004124554 458980174   464501782
  464507870   465081859   111000363870   111000618019   111001001746  
111001071686   111001461937   111001520089   111001932895   111002003435  
111002415320   111002486698   111002408580   111003191591   111003202875  
111004053746   111004088519    111004124576 458980257   464501865   464507896  
465081867   111000363881   111000618086   111001001757   111001071732  
111001461959   111001520090   111001932929   111002003468   111002415331  
111002486788   111002408603   111003191625   111003202886   111004053757  
111004088553    111004124587 458980513   464501907   464507904   465081875  
111000363904   111000618109   111001001780   111001071743   111001461960  
111001520157   111001932963   111002003479   111002415364   111002486801  
111002408827   111003191669   111003202910   111004053768   111004088597   
111004124633 458980521   464501931   464507912   465081891   111000363982  
111000618110   111001001791   111001071754   111001461971   111001520168  
111001933010   111002003480   111002415443   111002486812   111002408984  
111003191726   111003202976   111004053780   111004088621    111004124677
458980539   464502012   464507920   465081909   111000364017   111000618198  
111001001814   111001071765   111001461982   111001520180   111001933032  
111002003503   111002415454   111002486845   111002409086   111003191771  
111003202998   111004053881   111004088632    111004124688 458980703   464502020
  464507946   465081917   111000364028   111000618233   111001014515  
111001071798   111001461993   111001520203   111001933043   111002003514  
111002415522   111002486856   111002409097   111003191793   111003203146  
111004053926   111004088700    111004124745 458980737   464502046   464507979  
465081933   111000364051   111000618255   111001014526   111001071800  
111001462017   111001520258   111001933144   111002003570   111002415544  
111002486867   111002409110   111003191805   111003203214   111004053937  
111004088733    111004124756 458980760   464502079   464507987   465081958  
111000364062   111000618266   111001014537   111001071844   111001462040  
111001520269   111001933177   111002003637   111002415555   111002486968  
111002429213   111003191816   111003203225   111004054028   111004088766   
111004124767

 

SCH-A-2



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

458980810   464502087   464512680   465081974   111000364084   111000618277  
111001014559   111001071877   111001462051   111001520281   111001933188  
111002020445   111002415577   111002486980   111002429224   111003191861  
111003203247   111004054107   111004088801    111004124846 458980828   464502095
  464512706   465081982   111000364095   111000618299   111001014560  
111001071899   111001462073   111001520292   111001933201   111002020456  
111002415601   111002487048   111002429246   111003191917   111003203292  
111004054129   111004088823    111004124903 458981008   464502111   464512722  
465081990   111000364297   111000618301   111001014582   111001071901  
111001462084   111001520337   111001933212   111002020467   111002415689  
111002487071   111002429268   111003191928   111003203326   111004054130  
111004088845    111004124925 458981057   464502137   464512730   465082006  
111000364310   111000618312   111001014593   111001071912   111001462141  
111001520348   111001933302   111002020489   111002415702   111002487138  
111002429279   111003223542   111003203360   111004054152   111004088946   
111004124970 458981073   464502160   464512748   465082030   111000364376  
111000618323   111001014605   111001071923   111001384425   111001520360  
111001933313   111002020524   111002415724   111002487194   111002429280  
111003223575   111003203393   111004054219   111004088980    111004125049
458981560   464502194   464512771   465082048   111000364400   111000618334  
111001014627   111001071945   111001384582   111001520393   111001933324  
111002020557   111002415757   111002487217   111002429291   111003223609  
111003203405   111004054275   111004089026    111004150676 458981784   464502210
  464512789   465082055   111000364758   111000618356   111001014683  
111001071956   111001422147   111001520438   111001933346   111002020579  
111002415768   111002487431   111002429415   111003223755   111003203461  
111004054297   111004089060    111004150698 458981990   464502228   464512797  
465082063   111000364769   111000618378   111001014694   111001071967  
111001422158   111001520450   111001933368   111002020603   111002415858  
111002487475   111002429426   111003223968   111003203539   111004054309  
111004089082    111004150733 458982105   464502236   464512839   465082071  
111000364781   111000618389   111001014739   111001072003   111001422181  
111001520472   111001933379   111002020614   111002415948   111002487486  
111002429460   111003223979   111003203540   111004054387   111004115341   
111004150744 458971132   464502244   464512854   465082089   111000364815  
111000618390   111001014751   111001072025   111001422192   111001520506  
111001933380   111002020625   111002415959   111002487497   111002429493  
111003223980   111003203753   111004054534   111004115352    111004150799
458895257   464502251   464512862   465082121   111000364882   111000618402  
111001014784   111001072069   111001422237   111001520517   111001933425  
111002020748   111002416006   111002487509   111002429516   111003224004  
111003203865   111004054545   111004115385    111004150812 458961034   464502269
  464512870   465082162   111000365120   111000618424   111001014795  
111001072070   111001422248   111001520528   111001933436   111002020759  
111002416017   111002487510   111002429561   111003224026   111003203887  
111004054556   111004115408    111004150823 459090981   464502319   464512896  
465082170   111000365131   111000618457   111001014807   111001072081  
111001422293   111001520551   111001949084   111002020771   111002416073  
111002487565   111002429583   111003224037   111003203944   111004054624  
111004115431    111004150889 459204061   464502327   464512938   465082188  
111000365175   111000618468   111001014818   111001072126   111001422305  
111001520562   111001949095   111002020849   111002416095   111002487644  
111002429594   111003224059   111003203955   111004054646   111004115442   
111004150946 459053856   464502335   464512995   465082204   111000365377  
111000618480   111001014829   111001072137   111001422327   111001547910  
111001949130   111002020850   111002416107   111002487701   111002429606  
111003224060   111003204136   111004054679   111004115453    111004150991
459074597   464502343   464513019   465082212   111000365603   111000618503  
111001015000   111001072148   111001422338   111001548135   111001949174  
111002020872   111002416118   111002510416   111002429628   111003224071  
111003232418   111004054680   111004115486    111004151015 459061289   464502350
  464513050   465094183   111000365647   111000618514   111001015011  
111001072159   111001422349   111001548483   111001949208   111002020894  
111002416141   111002510461   111002429639   111003224116   111003232463  
111004054691   111004115510    111004151194 459341723   464502418   464513076  
465094209   111000365658   111000618525   111001015055   111001043427  
111001422350   111001591740   111001949343   111002020939   111002416185  
111002510528   111002429651   111003224194   111003232519   111004054714  
111004115565    111004151206 459413902   464502459   464513084   465094217  
111000365681   111000618536   111001015066   111001043483   111001422361  
111001477473   111001949354   111002020940   111002416196   111002510573  
111002429662   111003224228   111003232564   111004077337   111004115611   
111004151239 459345120   464502483   464513092   465094233   111000365704  
111000618547   111001015112   111001043494   111001422383   111001477484  
111001949398   111002020962   111002436413   111002510607   111002429673  
111003224273   111003232676   111004077539   111004115633    111004151262
459345427   464519677   464513126   465094241   111000365715   111000618558  
111001015145   111001043528   111001422394   111001477518   111001949400  
111002020973   111002436479   111002510663   111002429684   111003224329  
111003232700   111004077584   111004115677    111004151295 459333498   464519701
  464513142   465094266   111000365917   111000618592   111001015167  
111001043551   111001422406   111001477530   111001949411   111002020984  
111002436581   111002510719   111002429718   111003224363   111003232722  
111004077742   111004115925    111004151363 459273041   464519719   464513159  
465094274   111000365995   111000618626   111001015178   111001043562  
111001422417   111001477541   111001949422   111002020995   111002436592  
111002510731   111002429730   111003224374   111003232878   111004077775  
111004115992    111004151374 459285185   464519727   464513183   465094282  
111000366008   111000633780   111001015190   111001043618   111001422428  
111001477620   111001949444   111002021008   111002436727   111002510764  
111002429752   111003224385   111003232889   111004077786   111004116049   
111004151431 459446811   464519784   464513209   465094290   111000366031  
111000633791   111001015246   111001043652   111001422439   111001477631  
111001949477   111002021165   111002436828   111002510810   111002429763  
111003224396   111003232980   111004077821   111004116072    111004151509
459301354   464519792   464513217   465094308   111000366042   111000633814  
111001015280   111001043663   111001422440   111001477653   111001949499  
111002021187   111002436862   111002510922   111002429774   111003224420  
111003233037   111004077922   111004116094    111004151521 459314399   464519818
  464513225   465094365   111000366053   111000633825   111001015314  
111001043674   111001422462   111001477664   111001949501   111002021200  
111002436985   111002510933   111002429785   111003224475   111003233060  
111004077955   111004116139    111004151543 459437067   464519826   464513233  
465094381   111000366075   111000633870   111001015325   111001043685  
111001422473   111001477709   111001949523   111002021211   111002436996  
111002510944   111002429796   111003224543   111003233071   111004077999  
111004116229    111004151565 459340329   464519834   464513241   465094423  
111000366288   111000633892   111001015381   111001043696   111001422484  
111001477754   111001949534   111002021233   111002437010   111002510955  
111002429808   111003224554   111003233105   111004078035   111004116252   
111004151587

 

SCH-A-3



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

459626016   464519842   464513266   465094498   111000366312   111000633904  
111001015415   111001043708   111001422495   111001477798   111001949545  
111002021255   111002437021   111002511013   111002429909   111003224598  
111003233206   111004078068   111004116274    111004151633 459638680   464519859
  464513274   465094506   111000366323   111000633915   111001034168  
111001043720   111001422507   111001477833   111001949556   111002021288  
111002437122   111002511035   111002429910   111003224600   111003233273  
111004078080   111004116308    111004151644 459638888   464519875   464513290  
465094514   111000366648   111000633926   111001034179   111001043731  
111001422529   111001477844   111001949567   111002021312   111002437155  
111002511080   111002429932   111003224633   111003233295   111004078091  
111004116409    111004151655 459626792   464519883   464513324   465094522  
111000366682   111000633959   111001034180   111001043753   111001422541  
111001477866   111001949589   111002021323   111002437188   111002511091  
111002429943   111003224701   111003233307   111004078136   111004116454   
111004151666 459627402   464519891   464513340   465094555   111000366839  
111000633971   111001034191   111001043786   111001422552   111001477877  
111001949602   111002021378   111002437223   111002511114   111002430013  
111003224723   111003233329   111004078181   111004116487    111004151677
459642872   464519933   464513365   465094571   111000366840   111000634028  
111001034203   111001043809   111001422563   111001477899   111001949613  
111002021389   111002437290   111002511125   111002430046   111003224802  
111003233431   111004078215   111004116500    111004151712 459643144   464519958
  464513381   465094621   111000366851   111000634039   111001034214  
111001043810   111001422574   111001477912   111001949635   111002021424  
111002437313   111002511181   111002430057   111003224824   111003233453  
111004078226   111004116511    111004151789 459577565   464519966   464513431  
465094704   111000366862   111000634051   111001034247   111001043865  
111001422585   111001477967   111001949646   111002021446   111002437357  
111002511226   111002430068   111003224835   111003233497   111004078237  
111004116555    111004151868 459602496   464519974   464513449   465094720  
111000367032   111000634084   111001034270   111001043876   111001422596  
111001477978   111001949657   111002021457   111002437368   111002511271  
111002452950   111003224936   111003233509   111004078260   111004116601   
111004151879 459615043   464519990   464384387   465094787   111000367087  
111000634095   111001034292   111001043887   111001422608   111001478003  
111001949668   111002021479   111002437391   111002511282   111002453018  
111003224958   111003233510   111004078271   111004116656    111004151936
459627642   464520006   464422120   465094811   111000367324   111000634118  
111001034315   111001043898   111001422642   111001478014   111001949691  
111002021491   111002437728   111002511293   111002453041   111003224981  
111003233543   111004078282   111004116690    111004151981 459628038   464520022
  464422153   465094852   111000367357   111000634129   111001034337  
111001043911   111001422653   111001478036   111001949703   111001984364  
111002437751   111002511305   111002453164   111003225016   111003233565  
111004078305   111004116780    111004152005 459643631   464520030   464422161  
465094860   111000367379   111000634141   111001034348   111001043933  
111001422675   111001478070   111001949714   111001984375   111002437795  
111002511316   111002453186   111003225061   111003233622   111004078327  
111004116869    111004152016 459643763   464520048   464422187   465094936  
111000367403   111000634174   111001034359   111001043944   111001422686  
111001478081   111001949725   111001984410   111002437919   111002511327  
111002453232   111003252588   111003233655   111004078350   111004116892   
111004152049 459603221   464520055   464422203   465069615   111000367436  
111000634185   111001034360   111001043966   111001422697   111001478092  
111001949736   111001984432   111002437975   111002511338   111002453243  
111003252601   111003233699   111004078372   111004116904    111004152050
459615845   464520097   464422229   465069664   111000367717   111000634208  
111001034371   111001043988   111001422721   111001478104   111001949747  
111001984454   111002437997   111002511350   111002453344   111003252612  
111003233723   111004078394   111004116937    111004152094 459616181   464520113
  464422237   465069680   111000367740   111000634220   111001034382  
111001043999   111001435118   111001478115   111001949758   111001984465  
111002438044   111002511394   111002453388   111003252904   111003233734  
111004078428   111004116971    111004152173 459629028   464520154   464422245  
465069706   111000367762   111000634253   111001034405   111001044002  
111001435185   111001478137   111001949770   111001984487   111002438066  
111002511462   111002453478   111003253040   111003233767   111004078439  
111004116982    111004177776 459616629   464520188   464422278   465069714  
111000369764   111000634286   111001034416   111001044024   111001435219  
111001478159   111001949804   111001984511   111002438101   111002511529  
111002453535   111003253073   111003233958   111004078451   111004117006   
111004177798 459617189   464520261   464422294   465069748   111000369809  
111000634309   111001034449   111001044046   111001435411   111001478160  
111001949859   111001984555   111002438145   111002511530   111002453557  
111003253141   111003234027   111004078473   111004117040    111004177811
459531323   464520287   464422310   465069763   111000369810   111000634310  
111001034450   111001044068   111001435444   111001493437   111001949860  
111001984566   111002438190   111002511552   111002453580   111003253185  
111003234094   111004078518   111004117062    111004177844 459617759   464520295
  464422344   465069771   111000369821   111000634332   111001034483  
111001044114   111001435534   111001493460   111001949905   111001984612  
111002438202   111002511563   111002453603   111003253208   111003234229  
111004078529   111004117253    111004177855 459649877   464520303   464422351  
465069789   111000369832   111000634343   111001034494   111001044147  
111001435646   111001493482   111001957207   111001984634   111002438213  
111002511574   111002453647   111003253219   111003234296   111004078530  
111004117264    111004177866 459649992   464520311   464422377   465069797  
111000369843   111000634354   111001034506   111001059233   111001435657  
111001493538   111001957230   111001984678   111002438224   111002511619  
111002453669   111003253231   111003234410   111004078552   111004141890   
111004177877 459649612   464520337   464422427   465069813   111000369876  
111000634365   111001034517   111001059277   111001435668   111001493550  
111001957252   111001984746   111002438235   111002511743   111002453692  
111003253275   111003263041   111004078585   111004142015    111004177888
459631560   464520345   464422435   465069821   111000369933   111000634466  
111001034528   111001059301   111001448549   111001493561   111001957342  
111001984791   111002438279   111002511754   111002453704   111003253354  
111003263311   111004078732   111004142026    111004177901 459632063   464520352
  464422500   465069862   111000369977   111000634545   111001034562  
111001059334   111001448594   111001493583   111001957386   111001984814  
111002438280   111002511765   111002453748   111003253400   111003263388  
111004078811   111004142059    111004177912 459620217   464520386   464422518  
465069870   111000369988   111000634556   111001034573   111001059345  
111001448606   111001493628   111001957465   111001984870   111002459777  
111002511787   111002453883   111003253411   111003263445   111004078833  
111004142082    111004177923 459632428   464520410   464422534   465069896  
111000369999   111000634567   111001034584   111001059378   111001448651  
111001493640   111001957487   111001984881   111002459812   111002556977  
111002453939   111003253422   111003263546   111004078888   111004142116   
111004177945

 

SCH-A-4



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

459632683   464416619   464422559   465069920   111000370003   111000634589  
111001034595   111001059390   111001448662   111001493651   111001957500  
111001984904   111002459823   111002557035   111002453962   111003253534  
111003263580   111004078923   111004142206    111004177967 459645297   464416627
  464422575   465069938   111000370014   111000634590   111001034607  
111001059424   111001448673   111001493673   111001957566   111001984948  
111002459878   111002557046   111002453984   111003253657   111003263591  
111004078945   111004142284    111004177989 459645461   464416650   464422641  
465069961   111000370036   111000647628   111001034618   111001059435  
111001448695   111001493707   111001957612   111001984959   111002459924  
111002557114   111002454075   111003253691   111003263658   111004078990  
111004142330    111004177990 459645479   464416676   464422682   465069987  
111000370261   111000647684   111001034629   111001059457   111001448729  
111001493763   111001957746   111001984960   111002460027   111002557136  
111002454132   111003253770   111003263669   111004079047   111004142396   
111004178003 459633434   464416726   464422708   465069995   111000370272  
111000647730   111001034630   111001059479   111001448730   111001493785  
111001957780   111001984971   111002460083   111002557192   111002454187  
111003253792   111003263681   111004106633   111004142431    111004178025
459633707   464416783   464422716   465070027   111000370294   111000647752  
111001034663   111001059491   111001448741   111001493831   111001957825  
111001985006   111002460252   111002557259   111002454198   111003253815  
111003263715   111004106789   111004142486    111004178126 459621892   464416791
  464422724   465070043   111000370306   111000647954   111001034696  
111001059525   111001448752   111001493842   111001957836   111001985028  
111002460319   111002557338   111002454312   111003253916   111003263748  
111004106824   111004142509    111004178429 459634242   464416833   464422732  
465070084   111000370317   111000647965   111001034720   111001059536  
111001448763   111001493853   111001957858   111001985084   111002460320  
111002557349   111002454345   111003253972   111003263759   111004106880  
111004142532    111004178441 459648481   464416874   464422765   465070092  
111000370351   111000647998   111001034753   111001059570   111001448774  
111001493875   111001957904   111001985095   111002460409   111002557372  
111002454378   111003254052   111003263883   111004106947   111004142543   
111004178463 459609541   464416882   464422773   465070159   111000370362  
111000648023   111001034809   111001059581   111001448785   111001493909  
111001957915   111001985107   111002460421   111002557383   111002495283  
111003254085   111003263951   111004106958   111004142554    111004178520
459622767   464416890   464422781   465070167   111000372252   111000648034  
111001034810   111001059626   111001448796   111001493954   111001957937  
111001985152   111002460476   111002557428   111002495306   111003254131  
111003264109   111004106992   111004142565    111004178553 459635082   464416916
  464422807   465070175   111000372319   111000648056   111001034821  
111001059659   111001448831   111001493965   111001957948   111001985185  
111002460498   111002557530   111002495430   111003254153   111003264198  
111004107050   111004142633    111004178575 459635124   464416932   464422815  
465070183   111000372320   111000648067   111001034832   111001059660  
111001448998   111001494001   111001957959   111001985264   111002460533  
111002557552   111002495474   111003254186   111003264222   111004107117  
111004142723    111004178643 459635355   464416999   464422831   465070209  
111000372353   111000648078   111001034843   111001059671   111001449034  
111001494067   111001957960   111002003659   111002460544   111002557574  
111002495520   111003282851   111003264244   111004107151   111004142778   
111004178801 459549267   464417013   464422856   465070225   111000372375  
111000648090   111001034865   111001059682   111001449045   111001494078  
111001957993   111002003671   111002460555   111002557675   111002495643  
111003282873   111003264288   111004107184   111004142789    111004178889
459610895   464417054   464434893   465070233   111000372454   111000648135  
111001035046   111001059693   111001449056   111001494089   111001958118  
111002003682   111002460601   111002557697   111002495799   111003282884  
111003264323   111004107218   111004142813    111004178913 459622858   464417070
  464434943   465070241   111000372522   111000660780   111001035068  
111001059749   111001449067   111001494102   111001958185   111002003716  
111002460612   111002557710   111002495801   111003282929   111003264334  
111004107230   111004142880    111004178968 459623476   464417096   464434976  
465070274   111000372533   111000660791   111000871425   111001059750  
111001449078   111001494146   111001958196   111002003738   111002460667  
111002557743   111002495856   111003282930   111003264356   111004107274  
111004142981    111004179004 459636015   464417120   464434984   465070308  
111000372577   111000660803   111000897940   111001059761   111001449089  
111001494157   111001958208   111002003749   111002460678   111002557776  
111002495913   111003282941   111003264424   111004107308   111004143139   
111004179093 459636080   464417138   464434992   465070316   111000396887  
111000660825   111000950995   111001059806   111001449090   111001494168  
111001958219   111002003750   111002460702   111002557787   111002495946  
111003282974   111003264468   111004107320   111004143229    111004179194
459640629   464417146   464435023   465070324   111000623587   111000660836  
111000974777   111001059840   111001449124   111001494180   111001958286  
111002003851   111002460713   111002557798   111002496015   111003282985  
111003264637   111004107331   111004143252    111004179217 459611042   464417153
  464435031   465070365   111000623598   111000660858   111000988121  
111001059873   111001449135   111001494191   111001958321   111002003862  
111002460803   111002557811   111002496048   111003282996   111003264716  
111004107397   111004143320    111004179240 459636601   464417161   464435098  
465082220   111000623846   111000660869   111000988143   111001059952  
111001449157   111001494225   111001958376   111002003929   111002460825  
111002557822   111002496127   111003283021   111003264738   111004107421  
111004143353    111004179396 459636965   464417195   464435106   465082246  
111000623903   111000660881   111000988233   111001059985   111001449214  
111001507859   111001958398   111002003930   111002460836   111002557888  
111002496172   111003283054   111003264783   111004107432   111004143522   
111004209165 459576492   464417203   464435122   465082253   111000624049  
111000660959   111000988255   111001059996   111001449292   111001520652  
111001958411   111002003941   111002460847   111002557899   111002518717  
111003283087   111003264839   111004107498   111004143634    111004209233
459612446   464417229   464435130   465082261   111000624229   111000660960  
111000988277   111001060011   111001449304   111001520663   111001958422  
111002003952   111002478543   111002557923   111002518818   111003283098  
111003264862   111004107555   111004143689    111004209255 459624631   464417245
  464435148   465082287   111000624252   111000660982   111000988288  
111001060022   111001449315   111001520742   111001958444   111002003963  
111002478587   111002557956   111002518830   111003283133   111003265032  
111004107599   111004143690    111004209323 459637112   464417260   464435197  
465082295   111000624319   111000661028   111000988312   111001060033  
111001449360   111001520753   111001900597   111002003985   111002478598  
111002557967   111002518885   111003283267   111003265043   111004107645  
111004143702    111004209389 459612677   464417278   464435213   465082303  
111000624353   111000661040   111000988323   111001072182   111001449393  
111001520764   111001900610   111002004021   111002478622   111002557990  
111002518908   111003283357   111003265177   111004107678   111004143735   
111004209424

 

SCH-A-5



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

459625919   464417294   464435239   465082337   111000624386   111000661084  
111000988345   111001072193   111001449438   111001520775   111001900654  
111002004043   111002478655   111002558092   111002518953   111003283380  
111003296766   111004133105   111004143746    111004209514 459637906   464417302
  464435247   465082352   111000624465   111000661141   111000988367  
111001072216   111001449449   111001520786   111001900676   111002004065  
111002478699   111002558104   111002518975   111003283414   111003296913  
111004133116   111004143768    111004209525 459841391   464417328   464435270  
465082360   111000624500   111000661208   111000988389   111001072249  
111001449450   111001520999   111001900698   111002004111   111002478723  
111002558182   111002519000   111003283458   111003296957   111004133127  
111004143791    111004209536 459665741   464417336   464435288   465082386  
111000624511   111000661219   111000988402   111001072272   111001463939  
111001521013   111001900700   111002004133   111002478734   111002558193  
111002519011   111003283469   111003296991   111004133150   111004143870   
111004209569 459665915   464417344   464435296   465082428   111000624566  
111000661220   111000988424   111001072294   111001463951   111001521080  
111001900812   111002004144   111002478756   111002558205   111002519044  
111003283481   111003297015   111004133172   111004170162    111004209581
459744413   464417385   464435304   465082469   111000624601   111000661242  
111000988457   111001072306   111001463962   111001521125   111001900856  
111002004155   111002478891   111002558227   111002519077   111003283504  
111003297105   111004133183   111004170195    111004209705 459682167   464417393
  464435353   465082501   111000624612   111000661264   111000988491  
111001072317   111001463984   111001521147   111001900889   111002004166  
111002478936   111002558238   111002519088   111003283559   111003297240  
111004133206   111004170230    111004209738 459655528   464429745   464435395  
465082519   111000626232   111000661275   111000988503   111001072328  
111001464008   111001521158   111001900890   111002004201   111002479016  
111002558261   111002519134   111003283571   111003297329   111004133217  
111004170263    111004209794 459655544   464429836   464435411   465082550  
111000626243   111000661286   111000988514   111001072351   111001464031  
111001521169   111001900902   111002004278   111002479027   111002558272  
111002519167   111003283650   111003297341   111004133262   111004170308   
111004209806 459670857   464429844   464435452   465082584   111000626265  
111000661297   111000988525   111001072384   111001464042   111001521170  
111001900913   111002004324   111002479038   111002558351   111002519189  
111003283672   111003297363   111004133318   111004170342    111004209840
459657391   464429885   464435486   465082592   111000626287   111000661332  
111000988547   111001072407   111001464075   111001521226   111001900924  
111002004346   111002479049   111002335725   111002519213   111003283683  
111003297385   111004133329   111004170364    111004209952 459657664   464429893
  464435494   465082626   111000626300   111000661343   111000988558  
111001072418   111001464109   111001521259   111001900935   111002004379  
111002479061   111002335758   111002519224   111003283717   111003297419  
111004133330   111004170375    111004209985 459847406   464429901   464435510  
465082667   111000626322   111000661387   111000988569   111001072452  
111001464143   111001521260   111001900946   111002004469   111002479072  
111002335770   111002519291   111003283784   111003297442   111004133363  
111004170386    111004210000 459659207   464429919   464435528   465082675  
111000626355   111000661398   111000988570   111001072463   111001464211  
111001521305   111001900968   111002004481   111002479094   111002335792  
111002519325   111003283896   111003297453   111004133431   111004170421   
111004210011 459659348   464429927   464435536   465082683   111000626366  
111000661411   111000988581   111001072474   111001464244   111001521316  
111001901004   111002004492   111002479195   111002335837   111002519358  
111003283986   111003297464   111004133521   111004170443    111004210055
459660387   464429935   464435544   465082717   111000626388   111000661433  
111000988626   111001072485   111001464277   111001521327   111001901048  
111002004504   111002479230   111002335859   111002519370   111003284011  
111003297521   111004133565   111004170487    111004210134 459660866   464429943
  464435585   465082725   111000626423   111000661477   111000988648  
111001072496   111001464312   111001521349   111001901059   111002004582  
111002479285   111002335882   111002519381   111003284178   111003297576  
111004133587   111004170500    111004210190 459661401   464429976   464435627  
465082857   111000626478   111000661488   111000988659   111001072519  
111001464334   111001521350   111001901082   111002004605   111002479320  
111002335916   111002519493   111003284279   111003297677   111004133600  
111004170522    111004210235 459661427   464430008   464435635   465082865  
111000626490   111000661534   111000988682   111001072531   111001464356  
111001521383   111001901116   111002004627   111002479331   111002335983  
111002519594   111003284482   111003297745   111004133644   111004170533   
111004210392 459661898   464430024   464447473   465082881   111000626524  
111000674741   111000988693   111001072586   111001464367   111001521394  
111001901138   111002004885   111002479342   111002336041   111002519819  
111003284617   111003297767   111004133677   111004170612    111004210460
459662219   464430032   464447481   465082899   111000626535   111000674785  
111000988705   111001072609   111001464378   111001521406   111001901183  
111002004896   111002479375   111002336063   111002519820   111003284628  
111003297925   111004133688   111004170656    111004210594 459663100   464430040
  464447515   465082907   111000626579   111000674796   111000988750  
111001072610   111001464390   111001521417   111001901194   111002004919  
111002479410   111002336120   111002519864   111003320922   111003298005  
111004133745   111004170678    111004210640 459814760   464430057   464447531  
465082923   111000626580   111000674808   111000988794   111001072621  
111001464413   111001521428   111001901206   111002004920   111002479421  
111002336243   111002519909   111003320988   111003298252   111004133789  
111004170757    111004210684 459651832   464430081   464447556   465082972  
111000626591   111000674820   111000988828   111001072654   111001464435  
111001521439   111001901251   111002021569   111002479498   111002336344  
111002519998   111003321057   111003298409   111004133857   111004170768   
111004210796 459920005   464430123   464447564   465082998   111000626603  
111000674875   111000988839   111001072665   111001464457   111001521530  
111001901329   111002021592   111002479566   111002336412   111002520057  
111003321114   111003298421   111004133868   111004170779    111004210808
459920799   464430131   464447572   465083004   111000626614   111000674897  
111000988840   111001072687   111001464468   111001521552   111001901408  
111002021604   111002479599   111002336490   111002520103   111003321136  
111003298476   111004133879   111004170780    111004210921 459870911   464430156
  464447580   465095099   111000626625   111000674910   111000988851  
111001072698   111001464480   111001521563   111001901420   111002021659  
111002479612   111002336579   111002520248   111003321158   111003298487  
111004133914   111004170814    111004210932 459908661   464441955   464447598  
465095107   111000626636   111000674954   111001001847   111001072722  
111001464514   111001534781   111001901442   111002021682   111002479634  
111002336603   111002520338   111003321259   111003298544   111004133947  
111004170825    111004210954 459908695   464441963   464447614   465095180  
111000626658   111000674965   111001001858   111001072733   111001464581  
111001535287   111001901510   111002021817   111002479656   111002336625  
111002520350   111003321282   111003298555   111004133958   111004170836   
111004210987

 

SCH-A-6



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

459908901   464441971   464447622   465095347   111000626669   111000674998  
111001001881   111001072755   111001464637   111001563042   111001901554  
111002021840   111002479757   111002336669   111002542073   111003321305  
111003298634   111004133981   111004170858    111004211067 459909313   464441989
  464447671   465095438   111000626670   111000675023   111001001904  
111001072777   111001464648   111001608750   111001901565   111002021873  
111002479768   111002336692   111002542118   111003321349   111003298724  
111004134016   111004170869    111004211203 459909495   464441997   464447721  
465095503   111000626681   111000675034   111001001915   111001072788  
111001464660   111001478249   111001901576   111002021884   111002479825  
111002336715   111002542129   111003321518   111003298746   111004134038  
111004170971    111004211225 459910162   464442037   464447739   465095552  
111000626692   111000675056   111001001982   111001072834   111001464693  
111001478328   111001901587   111002021918   111002479836   111002336748  
111002542152   111003321585   111003298803   111004134061   111004170982   
111004232037 459910196   464442045   464447747   465095602   111000626726  
111000675067   111001002039   111001072856   111001358606   111001478340  
111001901622   111002021952   111002479858   111002336760   111002542444  
111003321608   111003333993   111004134083   111004171017    111004232138
459897799   464442060   464447754   465095651   111000626737   111000675078  
111001002084   111001072889   111001372185   111001478384   111001901633  
111002022021   111002502495   111002336816   111002542455   111003321619  
111003334006   111004134106   111004171028    111004232149 459857611   464442094
  464447796   465095701   111000626793   111000675090   111001002107  
111001072902   111001385965   111001478395   111001917102   111002022111  
111002502507   111002336849   111002542477   111003321743   111003334039  
111004134139   111004171130    111004232183 459898433   464442128   464447804  
465095727   111000626805   111000675102   111001002129   111001044158  
111001396585   111001478407   111001917146   111002022155   111002502518  
111002336861   111002542488   111003321765   111003334040   111004134184  
111004171152    111004232206 459911269   464442151   464447812   465095735  
111000626827   111000675124   111001002152   111001044169   111001422743  
111001478418   111001917168   111002022188   111002502552   111002336883  
111002542545   111003321798   111003334073   111004134195   111004171163   
111004232284 459911368   464442169   464447846   465070381   111000626838  
111000675135   111001002185   111001044170   111001422754   111001478429  
111001917179   111002022199   111002502596   111002336917   111002542556  
111003321811   111003334095   111004134207   111004171174    111004232318
459911640   464442326   464447853   465070431   111000626861   111000675146  
111001002196   111001044181   111001422787   111001478441   111001917247  
111002022212   111002502620   111002336940   111002542578   111003321822  
111003334118   111004134218   111004171208    111004232329 459911731   464442367
  464447861   465070472   111000626872   111000675168   111001002242  
111001044192   111001422800   111001478496   111001917438   111002022278  
111002502631   111002336962   111002542590   111003321844   111003334129  
111004134230   111004171219    111004232420 459911889   464442383   464447879  
465070506   111000626906   111000675179   111001002253   111001044204  
111001422822   111001478520   111001917461   111002022324   111002502653  
111002336995   111002542657   111003321866   111003334130   111004134274  
111004171231    111004232543 459912051   464442409   464447895   465070530  
111000626917   111000675203   111001002264   111001044215   111001422888  
111001478531   111001917472   111002022335   111002502664   111002337008  
111002542714   111003321956   111003334219   111004134319   111004171275   
111004232587 459912069   464442417   464447903   465070555   111000626951  
111000675236   111001002286   111001044226   111001422899   111001478542  
111001917494   111002022357   111002502686   111002337020   111002542792  
111003321967   111003334264   111004134364   111004171343    111004232677
459912226   464442433   464447911   465070589   111000639742   111000675270  
111001002297   111001044260   111001422912   111001478575   111001917506  
111002022368   111002502710   111002356010   111002542859   111003321978  
111003334309   111004134409   111004171354    111004232701 459912499   464442474
  464447952   465070597   111000639753   111000675326   111001002310  
111001044305   111001422923   111001478586   111001917517   111002022391  
111002502798   111002356054   111002542916   111003322069   111003334310  
111004134432   111004171365    111004232778 459912598   464442482   464447960  
465070621   111000639764   111000675337   111001002321   111001044316  
111001422967   111001478609   111001917528   111002022436   111002502899  
111002356166   111002542938   111003322070   111003334376   111004134465  
111004171387    111004232789 459912929   464442490   464447986   465070654  
111000639797   111000675360   111001002332   111001044327   111001422978  
111001478621   111001917540   111002022492   111002503036   111002356201  
111002543096   111003322126   111003334387   111004134498   111004171422   
111004232868 459913117   464442516   464448018   465070696   111000639810  
111000675427   111001002354   111001044338   111001422990   111001478643  
111001917551   111002022559   111002503058   111002356223   111002543197  
111003322148   111003334411   111004134511   111004171444    111004232969
459913380   464442524   464448026   465070712   111000639821   111000675449  
111001002411   111001044350   111001423003   111001478687   111001917573  
111001985376   111002503069   111002356245   111002543209   111003322193  
111003334444   111004134522   111004199006    111004233016 459913430   464442581
  464448059   465070738   111000639843   111000675450   111001002422  
111001044383   111001423025   111001478711   111001917584   111001985398  
111002503070   111002356302   111002543210   111003322227   111003334455  
111004134533   111004199039    111004233083 459913653   464442599   464448133  
465070746   111000639900   111000675472   111001002433   111001044394  
111001423047   111001478733   111001917630   111001985400   111002503159  
111002356324   111002543232   111003322407   111003334477   111004160745  
111004199062    111004233094 459914180   464442649   464448141   465070753  
111000639922   111000675483   111001002455   111001044406   111001423081  
111001478856   111001917663   111001985422   111002503205   111002356357  
111002543243   111003322441   111003334501   111004160756   111004199152   
111004233128 459914396   464442656   464448166   465070787   111000639944  
111000675506   111001002488   111001044417   111001423137   111001478889  
111001917708   111001985466   111002503216   111002356368   111002543311  
111003322610   111003334589   111004160790   111004199163    111004233184
459914487   464442664   464448174   465070795   111000639966   111000688072  
111001002545   111001044440   111001423160   111001478913   111001917775  
111001985545   111002503227   111002356403   111002543456   111003322621  
111003334635   111004160824   111004199242    111004233252 459914529   464442680
  464448182   465070803   111000639988   111000688106   111001002556  
111001044451   111001423182   111001478924   111001917786   111001985556  
111002503249   111002356481   111002543490   111003322643   111003334725  
111004160846   111004199376    111004233285 459914586   464442698   464448216  
465070829   111000640014   111000688117   111001002567   111001044462  
111001423193   111001478935   111001917810   111001985590   111002503261  
111002356526   111002543513   111003322676   111003334769   111004160868  
111004199387    111004233364 459902961   464442706   464457738   465070860  
111000640036   111000688128   111001002589   111001044484   111001423205  
111001478979   111001917843   111001985657   111002503272   111002356548  
111002543535   111003322687   111003334781   111004160947   111004199444   
111004233375

 

SCH-A-7



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

459915427   464452218   464457761   465070878   111000640058   111000688140  
111001002590   111001044495   111001423216   111001478991   111001917854  
111001985714   111002503339   111002356683   111002543579   111003322755  
111003334882   111004160970   111004199501    111004233386 459915609   464452234
  464457779   465070886   111000640070   111000688241   111001015448  
111001044529   111001423227   111001479004   111001917876   111001985725  
111002503430   111002356762   111002543670   111003322777   111003334972  
111004161184   111004199534    111004233409 459877809   464452259   464457829  
465070944   111000640081   111000688285   111001015516   111001044530  
111001423238   111001479048   111001917898   111001985758   111002503452  
111002356863   111002543681   111003353939   111003334994   111004161207  
111004199556    111004233498 459915955   464452283   464457860   465070951  
111000640159   111000688308   111001015606   111001044552   111001423283  
111001479071   111001917922   111001985769   111002503485   111002356908  
111002543692   111003354019   111003335018   111004161218   111004199567   
111004233522 459916326   464452291   464457928   465070977   111000640160  
111000688331   111001015617   111001044563   111001423340   111001479082  
111001917933   111001985927   111002503496   111002356953   111002543726  
111003354042   111003335029   111004161241   111004199578    111004233555
459916920   464452341   464458033   465070985   111000640182   111000688342  
111001015639   111001044619   111001423384   111001494281   111001917944  
111001985949   111002503519   111002356964   111002543883   111003354053  
111003335030   111004161364   111004199590    111004234095 459917100   464452358
  464458058   465070993   111000640205   111000688375   111001015640  
111001044642   111001423441   111001494292   111001917955   111001985961  
111002503586   111002357011   111002543894   111003354109   111003335041  
111004161409   111004199602    111004234141 459917258   464452366   464458082  
465071017   111000640216   111000688386   111001015651   111001044653  
111001423463   111001494359   111001917966   111001985972   111002503609  
111002357022   111002543906   111003354132   111003335085   111004161511  
111004199613    111004234208 459917621   464452382   464458090   465071025  
111000640238   111000688397   111001015673   111001044675   111001423485  
111001494371   111001917999   111001986030   111002503665   111002357077  
111002543951   111003354211   111003335120   111004161555   111004199679   
111004234253 459917753   464452390   464458157   465071033   111000640261  
111000688409   111001015707   111001044686   111001436467   111001494393  
111001918013   111001986041   111002503698   111002357099   111002543962  
111003354222   111003335131   111004161588   111004199680    111004234343
459879920   464452416   464458173   465071058   111000640294   111000688410  
111001015729   111001044697   111001436478   111001494405   111001918057  
111001986074   111002503744   111002357123   111002565775   111003354288  
111003335232   111004161599   111004199703    111004234523 459918801   464452424
  464458199   465071116   111000640328   111000688421   111001015741  
111001044709   111001436489   111001494427   111001918068   111001986085  
111002503856   111002357134   111002565797   111003354301   111003335300  
111004161623   111004199747    111004234635 459880696   464452432   464458231  
465071124   111000640340   111000688443   111001015785   111001044721  
111001436513   111001494438   111001918080   111001986142   111002503867  
111002357213   111002565810   111003354389   111003335355   111004161689  
111004199826    111004264380 459881264   464452457   464458264   465071132  
111000640351   111000688465   111001015820   111001044732   111001436524  
111001494450   111001918114   111001986175   111002525906   111002357224  
111002565843   111003354402   111003335513   111004161713   111004199848   
111004264447 459919825   464452473   464458314   465071140   111000640373  
111000688487   111001015831   111001044765   111001436546   111001494506  
111001933447   111001986232   111002525917   111002357257   111002565933  
111003354468   111003335546   111004161780   111004199882    111004264470
460326796   464452499   464458348   465071157   111000640407   111000688500  
111001015853   111001044800   111001436557   111001494652   111001933469  
111001986243   111002526008   111002357336   111002565944   111003354648  
111003335614   111004161814   111004200087    111004264504 460349301   464452507
  464458421   465083046   111000640418   111000688522   111001015864  
111001044833   111001436579   111001494708   111001933481   111001986254  
111002526019   111002357358   111002565966   111003354794   111003335793  
111004161836   111004200098    111004264559 460632508   464452523   464458496  
465083053   111000640429   111000688544   111001015921   111001044866  
111001436580   111001494719   111001933492   111001986298   111002526075  
111002357370   111002565988   111003355009   111003367563   111004161847  
111004200122    111004264605 460496672   464452564   464470509   465083087  
111000640430   111000688601   111001015932   111001044877   111001436591  
111001494731   111001933526   111001986322   111002526132   111002357448  
111002566035   111003355043   111003367574   111004161858   111004200234   
111004264649 460535420   464452572   464470541   465083103   111000640441  
111000688612   111001015943   111001060055   111001436603   111001494764  
111001933548   111001986366   111002526198   111002357459   111002566046  
111003355065   111003367585   111004161869   111004200278    111004264650
460497779   464452655   464470558   465083111   111000640463   111000688634  
111001015987   111001060088   111001436614   111001494775   111001933683  
111001986377   111002526200   111002357460   111002566057   111003355290  
111003367596   111004161904   111004200346    111004264672 460489677   464452663
  464470574   465083152   111000640508   111000688667   111001016001  
111001060099   111001436625   111001494786   111001933728   111001986399  
111002526413   111002357471   111002566091   111003355403   111003367620  
111004161937   111004200357    111004264773 460541139   464452697   464470608  
465083178   111000653186   111000688678   111001016012   111001060112  
111001436658   111001494797   111001933751   111001986434   111002526468  
111002357538   111002566136   111003355436   111003367631   111004161959  
111004200481    111004264795 460491467   464452721   464470624   465083236  
111000653209   111000688689   111001016023   111001060123   111001436669  
111001494809   111001933795   111001986467   111002526480   111002357549  
111002566181   111003355481   111003367653   111004161971   111004200559   
111004264807 460504681   464452739   464470681   465083269   111000653221  
111000688713   111001016067   111001060134   111001436670   111001494832  
111001933807   111001986478   111002526491   111002357572   111002566226  
111003355649   111003367989   111004161982   111004200649    111004264830
460808512   464452747   464470699   465083285   111000653232   111000688735  
111001016078   111001060167   111001436681   111001494843   111001933829  
111001986489   111002526514   111002357583   111002566293   111003355694  
111003368014   111004162017   111004200672    111004264885 460808561   464452754
  464470756   465083301   111000653243   111000688746   111001016090  
111001060224   111001436692   111001494876   111001933830   111001986490  
111002526581   111002357628   111002566316   111003355751   111003368069  
111004162129   111004200807    111004264920 460808835   464452762   464470764  
465083343   111000653254   111000688757   111001016102   111001060235  
111001436715   111001494898   111001933852   111001986502   111002526615  
111002378812   111002566417   111003355795   111003368126   111004162163  
111004200818    111004264931 460820897   464452770   464470780   465083376  
111000653287   111000688779   111001016113   111001060257   111001436726  
111001494922   111001933896   111001986524   111002526626   111002378823  
111002566440   111003355863   111003368159   111004162231   111004200942   
111004264953

 

SCH-A-8



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

460786338   464452804   464470855   465083400   111000653298   111000688836  
111001016146   111001060268   111001436759   111001494944   111001933931  
111001986568   111002526749   111002378845   111002566462   111003356011  
111003368160   111004162253   111004200953    111004264975 460786387   464452861
  464470863   465083418   111000653300   111000688847   111001016292  
111001060303   111001449472   111001494977   111001933953   111001986625  
111002526750   111002378889   111002566619   111003356022   111003368362  
111004162275   111004201000    111004264986 460786502   464452887   464470913  
465083426   111000653322   111000702282   111001036621   111001060336  
111001449494   111001494999   111001934011   111002004931   111002526761  
111002378890   111002566709   111003356044   111003368429   111004162297  
111004201022    111004264997 460809163   464452895   464470921   465083442  
111000653333   111000715017   111001036632   111001060358   111001449528  
111001495024   111001934101   111002004942   111002526817   111002378946  
111002566710   111003356077   111003368430   111004162422   111004201033   
111004265000 460809619   464452911   464470954   465083459   111000653366  
111000715039   111001036643   111001060404   111001449539   111001495035  
111001934123   111002004953   111002526828   111002378957   111002566743  
111003356145   111003368452   111004162433   111004201134    111004265011
460786858   464452960   464470970   465083475   111000653377   111000715062  
111001036654   111001060415   111001449551   111001495057   111001934134  
111002004986   111002526929   111002378979   111002566844   111003356156  
111003368508   111004162455   111004201145    111004265022 460787393   464452200
  464470988   465083483   111000653399   111000715107   111001036676  
111001060426   111001449562   111001495068   111001934145   111002005066  
111002527087   111002378991   111002566923   111003356190   111003390525  
111004162466   111004201189    111004265033 460797350   464452978   464471002  
465083525   111000653401   111000715129   111001036687   111001060437  
111001449595   111001495080   111001934167   111002005099   111002527111  
111002379004   111002566934   111003356202   111003390536   111004162499  
111004221158    111004265044 460809874   464464924   464471010   465083533  
111000653412   111000715174   111001036698   111001060448   111001449607  
111001495114   111001934178   111002005112   111002527133   111002379048  
111002566990   111003356303   111003390547   111004162556   111004221260   
111004265066 460797947   464464957   464471077   465083566   111000653423  
111000715208   111001036722   111001060459   111001449629   111001495158  
111001934189   111002005134   111002527144   111002379059   111002567014  
111003356415   111003390558   111004162567   111004221271    111004265077
460798002   464465004   464471085   465083582   111000653445   111000715219  
111001036733   111001060493   111001449663   111001521574   111001934202  
111002005189   111002527166   111002379060   111002567036   111003356437  
111003390569   111004162602   111004221349    111004265099 460810534   464465012
  464471101   465083608   111000653456   111000715242   111001036744  
111001060505   111001449685   111001521596   111001934246   111002005235  
111002527188   111002379116   111002343432   111003381154   111003390570  
111004189690   111004221406    111004265101 460811045   464465020   464471119  
465083616   111000653489   111000715253   111001036755   111001060527  
111001449742   111001521620   111001934257   111002005279   111002527245  
111002379150   111002343566   111003381198   111003390581   111004189757  
111004221440    111004265145 460811250   464465038   464471143   465083624  
111000653490   111000715275   111001036766   111001060561   111001449786  
111001521642   111001934280   111002005291   111002527267   111002379172  
111002343577   111003381299   111003390592   111004189780   111004221451   
111004265190 460788664   464465046   464471168   465083640   111000653502  
111000715286   111001036788   111001060572   111001449797   111001521675  
111001934336   111002005347   111002527278   111002379183   111002343588  
111003381345   111003390604   111004189904   111004221495    111004265202
460798804   464465061   464482991   465083673   111000653535   111000715297  
111001036979   111001060606   111001449810   111001521686   111001934437  
111002005358   111002527324   111002379217   111002343634   111003381367  
111003390637   111004189926   111004221507    111004265303 460799018   464465095
  464483015   465083699   111000653557   111000715309   111001037004  
111001060617   111001449821   111001521709   111001934459   111002005381  
111002550027   111002379240   111002343645   111003381390   111003390648  
111004189982   111004221608    111004265392 460799141   464465129   464483098  
465083707   111000653603   111000715332   111001037015   111001060628  
111001449832   111001521710   111001934471   111002005392   111002550049  
111002379251   111002343656   111003381402   111003390671   111004190029  
111004221620    111004265415 460811383   464465145   464483130   465083715  
111000653614   111000715343   111001037037   111001060639   111001449843  
111001521721   111001934482   111002005404   111002550072   111002379273  
111002343689   111003381446   111003390693   111004190030   111004221709   
111004265550 460812035   464465160   464483163   465083723   111000653636  
111000715354   111001037059   111001060640   111001449898   111001521765  
111001934493   111002005426   111002550083   111002379284   111002343746  
111003381491   111003390727   111004190063   111004221754    111004265639
460789167   464465178   464483239   465083749   111000653647   111000715376  
111001037105   111001060673   111001449911   111001521798   111001949950  
111002005459   111002550094   111002379307   111002343768   111003381536  
111003390749   111004190153   111004221798    111004265763 460799562   464465194
  464483262   465083756   111000653670   111000715387   111001037183  
111001060707   111001449955   111001521800   111001950200   111002005471  
111002550128   111002379318   111002343780   111003381570   111003390761  
111004190276   111004221844    111004265886 460812381   464465202   464483478  
465083764   111000653692   111000715398   111001037206   111001060730  
111001449966   111001521855   111001950222   111002005505   111002550140  
111002379396   111002343881   111003381659   111003390772   111004190311  
111004221901    111004265897 460790231   464465236   464483486   465083772  
111000653726   111000715455   111001037228   111001060752   111001449988  
111001521877   111001950301   111002005538   111002550162   111002379408  
111002343904   111003381660   111003390895   111004190322   111004221934   
111004265909 460790520   464465244   464483577   465083780   111000653759  
111000715477   111001037240   111001060774   111001449999   111001521888  
111001950312   111002005549   111002550218   111002379509   111002343948  
111003381671   111003390918   111004190377   111004221945    111004265976
460800543   464465251   464483601   465095859   111000653793   111000715488  
111001037273   111001060785   111001450014   111001521978   111001950345  
111002005594   111002550274   111002379521   111002343993   111003381693  
111003390929   111004190399   111004221989    111004296835 460800642   464465335
  464483619   465095891   111000653939   111000715501   111001037363  
111001060808   111001450025   111001521989   111001950390   111002005673  
111002550319   111002379554   111002344028   111003381749   111003390952  
111004190412   111004222025    111004296857 460800923   464465343   464483684  
465095917   111000653962   111000715512   111001037453   111001072924  
111001450081   111001522003   111001950446   111002005729   111002550364  
111002379576   111002344039   111003381817   111003390974   111004190445  
111004222058    111004296868 460813330   464465400   464483692   465095990  
111000653973   111000715523   111001037464   111001072935   111001450115  
111001522036   111001950468   111002005730   111002550421   111002379600  
111002344040   111003381862   111003390985   111004190490   111004222092   
111004296903

 

SCH-A-9



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

460813413   464465426   464483718   465096030   111000654019   111000715567  
111001037510   111001072957   111001450137   111001522058   111001950480  
111002005741   111002550443   111002379644   111002344118   111003381895  
111003390996   111004190524   111004222126    111004296981 460813447   464465442
  464483734   465096048   111000654031   111000715578   111001037532  
111001073172   111001450148   111001522069   111001950514   111002005752  
111002550476   111002379699   111002344163   111003381985   111003391009  
111004190535   111004222171    111004297072 460813579   464465459   464483742  
465096105   111000654075   111000715590   111000988895   111001073183  
111001450160   111001522070   111001950525   111002005774   111002550577  
111002379734   111002344174   111003382043   111003391010   111004190546  
111004222205    111004297139 460791130   464465491   464483767   465096568  
111000666775   111000715602   111000988918   111001073194   111001450227  
111001522092   111001950547   111002005785   111002550599   111002379857  
111002344231   111003382144   111003391032   111004190625   111004222294   
111004297184 460801046   464465558   464495506   464986454   111000666786  
111000715613   111000988929   111001073206   111001450238   111001522115  
111001950581   111002005796   111002550713   111002379914   111002344286  
111003382166   111003391054   111004190658   111004222395    111004297285
460801269   464465566   464496041   465071199   111000666797   111000715635  
111000988930   111001073262   111001450272   111001522126   111001950705  
111002005808   111002550757   111002379925   111002344343   111003382212  
111003391065   111004190715   111004222407    111004297386 460801285   464465590
  464496165   465071223   111000666809   111000715646   111000988941  
111001073295   111001450283   111001522159   111001950716   111002005842  
111002550780   111002379936   111002344400   111003382223   111003391076  
111004190726   111004222418    111004297421 460791635   464465632   464495472  
465071256   111000666810   111000715679   111000988952   111001073307  
111001455446   111001522249   111001950873   111002005853   111002550791  
111002379969   111002344411   111003382302   111003391098   111004190759  
111004222441    111004297443 460791767   464465657   464508043   465071355  
111000666854   111000715680   111000989021   111001073318   111001455457  
111001522340   111001950895   111002005864   111002550814   111002380095  
111002344455   111003382346   111003391122   111004190805   111004222463   
111004297500 460802523   464465673   464508068   465071363   111000666898  
111000715994   111000989032   111001073329   111001455479   111001522362  
111001950952   111002005943   111002550825   111002400201   111002344499  
111003382357   111003391188   111004190883   111004222564    111004297511
460802549   464477462   464508076   465071371   111000666900   111000729168  
111000989065   111001073363   111001455480   111001535401   111001951010  
111002005954   111002550937   111002400234   111002344501   111003382380  
111003391199   111004190917   111004222586    111004297678 460802754   464477470
  464508092   465071397   111000667002   111000729180   111000989098  
111001073374   111001455525   111001549495   111001951032   111002005965  
111002550948   111002400256   111002344523   111003382391   111003391201  
111004190939   111004222597    111004297690 460815434   464477504   464508118  
465071405   111000667035   111000618637   111000989100   111001073385  
111001455536   111001549912   111001951065   111002005998   111002550993  
111002400313   111002344679   111003382481   111003391212   111004190984  
111004222609    111004297735 460815954   464477512   464508134   465071413  
111000667068   111000618749   111000989133   111001073396   111001455558  
111001550116   111001951100   111002006001   111002551084   111002400346  
111002364828   111003382559   111003391245   111004191008   111004222698   
111004297768 460780547   464477538   464508142   465071421   111000667079  
111000618761   111000989155   111001073408   111001455569   111001479116  
111001951133   111002006012   111002551095   111002400414   111002364884  
111003382560   111003391278   111004191019   111004222733    111004298152
460803919   464477546   464508167   465071439   111000667080   111000618828  
111000989177   111001073431   111001455626   111001479138   111001951155  
111002006023   111002551174   111002400425   111002364895   111003382650  
111003113764   111004191020   111004255021    111004298163 460794522   464477579
  464508183   465071462   111000667091   111000618840   111000989188  
111001073453   111001455659   111001479150   111001951177   111002022571  
111002551185   111002400582   111002364941   111003382739   111003113843  
111004191053   111004255043    111004298208 460804511   464477587   464508233  
465071470   111000667103   111000618862   111000989199   111001073475  
111001455671   111001479183   111001951188   111002022593   111002551219  
111002400593   111002365111   111003382762   111003113865   111004191075  
111004255076    111004298231 460794894   464477595   464508316   465071488  
111000667125   111000618895   111000989201   111001073497   111001455682  
111001479194   111001951212   111002022627   111002551220   111002400683  
111002365155   111003382852   111003113933   111004191109   111004255212   
111004298321 460795339   464477652   464508357   465071496   111000667136  
111000618929   111000989256   111001073509   111001455693   111001479217  
111001951223   111002022672   111002551253   111002400706   111002365166  
111003382896   111003113977   111004191165   111004255289    111004298387
460795958   464477686   464508365   465071504   111000667192   111000618941  
111000989278   111001073510   111001455727   111001479239   111001951290  
111002022694   111002328255   111002400717   111002365223   111003382908  
111003114013   111004245110   111004255414    111004298398 460818461   464477702
  464508464   465071520   111000667248   111000618952   111000989290  
111001073532   111001455750   111001479240   111001958455   111002022706  
111002328266   111002400739   111002365256   111003382986   111003114068  
111004245299   111004255492    111004298635 460818875   464477710   464508472  
465071546   111000667259   111000619032   111000989313   111001073565  
111001455794   111001479251   111001958613   111002022717   111002328277  
111002400784   111002365324   111003383000   111003114079   111004245334  
111004255649    111004298646 460819154   464477728   464508498   465071553  
111000667260   111000619054   111000989324   111001073587   111001455806  
111001479307   111001958657   111002022739   111002328288   111002400919  
111002365335   111003406062   111003114136   111004245413   111004255672   
111004298758 460796840   464477736   464508506   465071561   111000667282  
111000619065   111000989335   111001073598   111001455817   111001479330  
111001958668   111002022773   111002328301   111002401044   111002365368  
111003431857   111003114260   111004245424   111004255784    111004298815
460796964   464477801   464508555   465071611   111000667316   111000619098  
111000989368   111001073622   111001455839   111001479363   111001958680  
111002022784   111002328312   111002401077   111002365379   111003102212  
111003114338   111004245468   111004255896    111004298826 460797012   464477827
  464508654   465071629   111000667327   111000619122   111000989379  
111001073644   111001455840   111001479408   111001958691   111002022795  
111002328345   111002401101   111002365458   111003102223   111003114372  
111004245480   111004256000    111004298893 460806961   464477835   464508670  
465071637   111000667350   111000619155   111000989380   111001073688  
111001455851   111001479419   111001958758   111002022841   111002328356  
111002401112   111002365504   111003102357   111003114406   111004245514  
111004256280    111004298905 460819675   464477843   464508712   465071645  
111000667372   111000619166   111000989425   111001073699   111001455862  
111001479420   111001958781   111002022852   111002328367   111002401178  
111002365515   111003102368   111003114439   111004245581   111004256369   
111004298950

 

SCH-A-10



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

460819964   464477876   464508738   465071678   111000667417   111000619188  
111000989436   111001073701   111001455873   111001479431   111001958804  
111002022896   111002328435   111002401202   111002365638   111003102379  
111003114451   111004245604   111004256381    111004044915 460759202   464477884
  464508746   465071702   111000667518   111000619223   111000989470  
111001073723   111001455895   111001479475   111001958848   111002022931  
111002328457   111002401224   111002365717   111003102481   111003114473  
111004245615   111004256392    111004044926 460807696   464477900   464513480  
465071777   111000680300   111000619234   111000989559   111001073734  
111001455907   111001479497   111001958871   111002022953   111002328480  
111002401246   111002365795   111003102504   111003114484   111004245671  
111004256426    111004044971 460808066   464477926   464513514   465071785  
111000680333   111000619245   111000989627   111001073767   111001455941  
111001479521   111001958905   111002022964   111002328547   111002401280  
111002365841   111003102526   111003114518   111004245682   111004256437   
111004044982 460808090   464477934   464513522   465071801   111000680445  
111000619256   111000989638   111001073778   111001455952   111001479554  
111001958927   111002023099   111002328581   111002401325   111002365863  
111003102548   111003114529   111004245727   111004256448    111004045028
460785348   464477967   464513530   465071892   111000680478   111000619267  
111001002613   111001073789   111001455963   111001479576   111001958938  
111002023112   111002328592   111002401358   111002365931   111003102638  
111003114530   111004245783   111004256493    111004045062 460785488   464477991
  464513555   465083822   111000680489   111000619278   111001002657  
111001073813   111001455974   111001479598   111001958950   111002023134  
111002328615   111002401415   111002365953   111003102649   111003114563  
111004245895   111004256527    111004045095 460965130   464478015   464513571  
465083871   111000680535   111000619289   111001002668   111001073824  
111001455985   111001479622   111001958972   111002023156   111002328659  
111002401437   111002366077   111003102694   111003114596   111004245907  
111004256549    111004045129 460946379   464478031   464513639   465083889  
111000680546   111000619302   111001002725   111001073846   111001456009  
111001479699   111001959029   111002023202   111002328738   111002401448  
111002366123   111003102739   111003114631   111004245930   111004256594   
111004045152 461152449   464478080   464513670   465083905   111000680681  
111000619313   111001002736   111001044901   111001456021   111001479745  
111001959030   111002023213   111002328749   111002401459   111002366178  
111003102784   111003114653   111004245952   111004256785    111004045174
461152886   464478106   464513696   465083939   111000680715   111000619324  
111001002769   111001044923   111001456054   111001479756   111001959142  
111002023224   111002328750   111002401482   111002366190   111003102795  
111003114664   111004245963   111004256808    111004045196 461177735   464478114
  464513720   465083947   111000680737   111000619335   111001002837  
111001044934   111001456065   111001479767   111001959175   111002023235  
111002328839   111002401549   111002366202   111003102807   111003114721  
111004246009   111004256853    111004045219 461250474   464478122   464513746  
465084051   111000680748   111000619346   111001002860   111001044956  
111001456087   111001479778   111001959265   111002023291   111002328840  
111002401606   111002385955   111003102874   111003114765   111004246043  
111004256886    111004045242 461165706   464478130   464513753   465084077  
111000680759   111000619357   111001002882   111001044978   111001456098  
111001479789   111001959287   111002023303   111002328941   111002401729  
111002385966   111003102942   111003114787   111004246155   111004256897   
111004045286 461166118   464478148   464513787   465084093   111000680782  
111000619379   111001002905   111001044990   111001456133   111001479790  
111001959300   111002023325   111002328963   111002401730   111002386002  
111003102953   111003114798   111004246177   111004256943    111004045310
461166290   464478155   464513803   465084127   111000680827   111000619380  
111001002916   111001045036   111001456144   111001479846   111001959399  
111002023336   111002328985   111002401752   111002386024   111003103000  
111003114877   111004246199   111004256987    111004045354 461178485   464478171
  464513811   465084135   111000680849   111000619391   111001002927  
111001045047   111001456177   111001479880   111001959445   111002023358  
111002329043   111002422485   111002386035   111003103022   111003114901  
111004246313   111004257023    111004045387 461178618   464478213   464513837  
465084150   111000681097   111000766754   111001002983   111001045058  
111001456199   111001495181   111001959478   111002023370   111002329065  
111002422496   111002386260   111003103099   111003115058   111004246346  
111004257034    111004045400 461076119   464490036   464513845   465084184  
111000681110   111000634613   111001002994   111001045069   111001332136  
111001495204   111001959489   111002023415   111002329087   111002422508  
111002386271   111003103178   111003115070   111004246357   111004257067   
111004045455 461142663   464490051   464513852   465084200   111000681187  
111000634624   111001003007   111001045104   111001373029   111001495215  
111001959490   111002023426   111002329122   111002422542   111002386293  
111003103224   111003115104   111004246447   111004287341    111004045534
461167330   464490077   464513894   465084218   111000681222   111000634646  
111001003029   111001045126   111001423575   111001495237   111001959502  
111002023437   111002329155   111002422575   111002386305   111003103369  
111003115148   111004246526   111004287352    111004045545 461179871   464490093
  464513985   465084226   111000681233   111000634680   111001003041  
111001045137   111001423654   111001495248   111001959546   111002023448  
111002329278   111002422610   111002386316   111003103404   111003115159  
111004246582   111004287408    111004045556 461180028   464490119   464514041  
465084242   111000681255   111000634703   111001003052   111001045159  
111001423665   111001495271   111001959557   111002023482   111002329379  
111002422621   111002386338   111003103415   111003115182   111004246683  
111004287419    111004045567 461180176   464490135   464514058   465084275  
111000681266   111000634758   111001003063   111001045171   111001423687  
111001495293   111001959568   111002023516   111002329425   111002422632  
111002386349   111003103459   111003115193   111004246728   111004287475   
111004045590 461117988   464490143   464514074   465084309   111000681288  
111000634770   111001003074   111001045182   111001423733   111001495327  
111001959579   111001986636   111002329447   111002422643   111002386361  
111003103460   111003115216   111004246784   111004287576    111004045624
461118309   464490168   464514082   465084374   111000681299   111000634804  
111001003096   111001045227   111001423799   111001495338   111001959591  
111001986669   111002329492   111002422654   111002386372   111003103471  
111003115238   111004246807   111004287598    111004045646 461143414   464490192
  464514090   465084440   111000707568   111000634826   111001003119  
111001045238   111001423801   111001495349   111001959625   111001986681  
111002329504   111002422711   111002386394   111003103482   111003115294  
111004246852   111004287600    111004045859 461144156   464490200   464514108  
465084465   111000707625   111000634871   111001003153   111001045249  
111001423834   111001495361   111001959636   111001986726   111002329526  
111002422722   111002386406   111003103527   111003115362   111004246885  
111004287611    111004045860 461156549   464490218   464514116   465084481  
111000707681   111000634882   111001003164   111001045261   111001423845  
111001495372   111001901666   111001986759   111002329593   111002422766  
111002386439   111003103549   111003142610   111004276754   111004287712   
111004045927

 

SCH-A-11



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

461181737   464490226   464514124   465084572   111000707692   111000634905  
111001003209   111001045496   111001423856   111001495383   111001901701  
111001986816   111002329616   111002422788   111002386440   111003103594  
111003142878   111004276765   111004287778    111004045938 461144826   464490234
  464514132   465084580   111000707760   111000634938   111001003243  
111001045508   111001423867   111001495406   111001901903   111001986849  
111002329638   111002422799   111002386451   111003103651   111003142890  
111004276787   111004287824    111004045972 461157109   464490242   464514157  
465047116   111000707793   111000634949   111001003311   111001045519  
111001423878   111001495451   111001901914   111001986872   111002329661  
111002422812   111002386462   111003103662   111003142902   111004276877  
111004287868    111004045983 461170409   464490267   464514199   465071983  
111000707838   111000634983   111001003333   111001045542   111001423889  
111001495473   111001901947   111001986883   111002350272   111002422834  
111002386473   111003103673   111003142924   111004276956   111004287891   
111004045994 461170417   464490275   464514207   465071991   111000707849  
111000635030   111001003344   111001045564   111001423890   111001495484  
111001901958   111001986894   111002350328   111002422924   111002386484  
111003103729   111003142980   111004277193   111004287936    111004046029
461182453   464490283   464514223   465072015   111000707872   111000635041  
111001003355   111001045597   111001423902   111001495495   111001901981  
111001986951   111002350339   111002422935   111002386495   111003103741  
111003143048   111004277216   111004287969    111004046052 461182917   464490317
  464422898   465072049   111000707883   111000635063   111001016359  
111001045609   111001423913   111001495518   111001902016   111001987008  
111002350407   111002422946   111002386518   111003103763   111003143138  
111004277452   111004287981    111004046096 461107591   464490358   464422906  
465072072   111000707917   111000635074   111001016360   111001045610  
111001423924   111001495530   111001902038   111001987019   111002350418  
111002423004   111002386529   111003103774   111003143228   111004277508  
111004288005    111004046153 461132995   464490366   464422955   465072114  
111000707928   111000635096   111001016382   111001045621   111001423946  
111001495574   111001902049   111001987031   111002350519   111002423105  
111002386530   111003103796   111003143521   111004277609   111004288061   
111004046232 461145963   464490374   464422989   465072155   111000707939  
111000635131   111001016416   111001045676   111001423957   111001495585  
111001902139   111001987053   111002350564   111002423150   111002386552  
111003103886   111003143622   111004277621   111004288072    111004046243
461170557   464490416   464423003   465072163   111000707951   111000635164  
111001016427   111001045687   111001423968   111001495596   111001902207  
111001987075   111002350609   111002423161   111002386563   111003103897  
111003143723   111004277698   111004288229    111004046300 461170847   464490440
  464423011   465072189   111000708008   111000635210   111001016438  
111001045711   111001423979   111001495608   111001902229   111001987097  
111002350621   111002423273   111002386608   111003131685   111003143734  
111004277700   111004288296    111004046311 461170854   464490457   464423029  
465072197   111000708053   111000635221   111001016449   111001045722  
111001424004   111001495619   111001902241   111001987110   111002350643  
111002423307   111002386620   111003131865   111003143767   111004277733  
111004288421    111004046344 461146458   464490515   464423052   465072262  
111000610976   111000635232   111001016450   111001045744   111001424048  
111001495631   111001902252   111001987121   111002350676   111002423329  
111002386631   111003131876   111003143857   111004277812   111004288454   
111004046355 461146607   464490549   464423060   465072270   111000611012  
111000635300   111001016506   111001045755   111001424059   111001495642  
111001902263   111001987143   111002350812   111002423330   111002386697  
111003131887   111003143936   111004277834   111004288476    111004046366
461171761   464490556   464423078   465072304   111000611023   111000635333  
111001016517   111001045801   111001424060   111001495653   111001902274  
111001987222   111002350845   111002423341   111002386709   111003131898  
111003143958   111004277845   111004288555    111004046557 461096463   464490572
  464423094   465072320   111000611034   111000635344   111001016573  
111001045823   111001424116   111001495686   111001902285   111001987301  
111002350856   111002423352   111002386721   111003131900   111003144061  
111004277902   111004288577    111004046568 461134405   464490606   464423102  
465072346   111000611078   111000635366   111001016595   111001045845  
111001424183   111001495697   111001902319   111001987323   111002350890  
111002423363   111002386732   111003131911   111003144139   111004277913  
111004288825    111004046603 461134603   464490614   464423110   465072460  
111000611102   111000635377   111001016652   111001060820   111001424217  
111001495709   111001902331   111001987334   111002350946   111002423374  
111002386765   111003131933   111003144140   111004277924   111004288869   
111004046669 461172173   464490648   464423177   465072478   111000611168  
111000648168   111001016674   111001060864   111001424374   111001495710  
111001902364   111001987345   111002351105   111002423385   111002386811  
111003131944   111003144173   111004278004   111004288904    111004071465
461122806   464490689   464423185   465072510   111000611179   111000648179  
111001016685   111001060875   111001436760   111001495721   111001902375  
111001987389   111002351138   111002423396   111002386866   111003131966  
111003144195   111004278059   111004288937    111004071498 461185472   464490697
  464423193   465072577   111000611214   111000648191   111001016708  
111001060921   111001436771   111001495732   111001902397   111001987402  
111002351172   111002423408   111002386901   111003131999   111003144218  
111004278060   111004289017    111004071511 461185720   464490721   464423201  
465072585   111000611236   111000648203   111001016843   111001061001  
111001436793   111001495754   111001902410   111001987457   111002351206  
111002423475   111002386912   111003132002   111003144263   111004278071  
111004289028    111004071522 461233314   464490747   464423227   465072700  
111000611247   111000648214   111001016900   111001061034   111001436805  
111001495787   111001902487   111001987479   111002351374   111002423497  
111002386923   111003132024   111003144274   111004278138   111004036376   
111004071588 461111304   464490762   464423243   465072734   111000611258  
111000648225   111001016922   111001061067   111001436827   111001495800  
111001902498   111001987480   111002351408   111002423509   111002409132  
111003132035   111003144308   111004278183   111004036400    111004071599
461149023   464490788   464423268   465072742   111000611315   111000648247  
111001016933   111001061089   111001436838   111001495811   111001902522  
111001987491   111002351419   111002423510   111002409154   111003132046  
111003144319   111004278206   111004036411    111004071612 461149080   464502566
  464423276   465072759   111000611337   111000648269   111001016944  
111001061090   111001436861   111001495822   111001902533   111001987503  
111002351420   111002423521   111002409187   111003132057   111003144320  
111004278239   111004036488    111004071689 461161028   464502624   464423284  
465084655   111000611348   111000648281   111001016955   111001061102  
111001436872   111001495855   111001902544   111001987514   111002351442  
111002423543   111002409198   111003132079   111003144410   111004278284  
111004036501    111004071713 461161218   464502657   464423318   465084671  
111000611382   111000648292   111001016966   111001061113   111001436883  
111001495866   111001902555   111001987536   111002351453   111002423554  
111002409222   111003132080   111003144465   111004278318   111004036523   
111004071803

 

SCH-A-12



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

461161457   464502673   464423326   465084705   111000611393   111000648315  
111001017002   111001061214   111001436906   111001495888   111001902566  
111001987569   111002351464   111002423598   111002409244   111003132091  
111003144476   111004278329   111004036691    111004071869 461173759   464502681
  464423359   465084788   111000611427   111000648326   111001017024  
111001061225   111001436917   111001495901   111001902601   111001987570  
111002351486   111002423655   111002409266   111003132103   111003144533  
111004278600   111004036714    111004071870 461186462   464502707   464423367  
465084796   111000611584   111000648337   111001017035   111001061269  
111001436928   111001495912   111001902623   111001987581   111002351497  
111002423701   111002409323   111003132114   111003144577   111004278677  
111004036747    111004071892 461186579   464502715   464423383   465084812  
111000611630   111000648359   111001017068   111001061270   111001436939  
111001495934   111001902634   111001987637   111002351510   111002423712  
111002409390   111003132125   111003144588   111004278701   111004036769   
111004071948 461186660   464502749   464423417   465084820   111000611641  
111000648405   111001017079   111001061304   111001437019   111001495945  
111001902656   111002006034   111002351532   111002423756   111002409424  
111003132147   111003175357   111004278745   111004036804    111004071982
461111890   464502756   464423425   465084887   111000611652   111000648427  
111001035866   111001061315   111001437031   111001522373   111001902667  
111002006045   111002351611   111002423789   111002409446   111003132158  
111003175582   111004308716   111004036837    111004072006 461137408   464502848
  464423433   465084937   111000611696   111000648450   111001035888  
111001061348   111001437053   111001522384   111001918147   111002006056  
111002371387   111002423891   111002409503   111003132169   111003175638  
111004308750   111004036893    111004072017 461149486   464502954   464423458  
465084952   111000611742   111000648517   111001035899   111001061393  
111001437064   111001522395   111001918181   111002006067   111002371512  
111002423914   111002409547   111003132192   111003175739   111004308794  
111004036916    111004072039 461162059   464502970   464423490   465084960  
111000611764   111000648528   111001035901   111001061449   111001437075  
111001522407   111001918204   111002006102   111002371523   111002423947  
111002409569   111003132271   111003175740   111004308873   111004036938   
111004072309 461162448   464502988   464423508   465084986   111000611786  
111000648562   111001035912   111001061461   111001437097   111001522429  
111001918237   111002006124   111002371589   111002423970   111002409592  
111003132293   111003175830   111004308895   111004037030    111004072310
461174732   464502996   464423532   465084994   111000624634   111000648573  
111001035934   111001061472   111001437154   111001522441   111001918259  
111002006135   111002371624   111002424027   111002409626   111003132305  
111003175931   111004308930   111004037108    111004072332 461187080   464503036
  464423540   465085009   111000624645   111000648584   111001035945  
111001061506   111001437198   111001522474   111001918305   111002006146  
111002371680   111002424049   111002409693   111003132338   111003175942  
111004308941   111004037131    111004072343 461187346   464503044   464423581  
465085017   111000624689   111000648607   111001035967   111001061528  
111001437200   111001522586   111001918316   111002006191   111002371769  
111002424050   111002409705   111003132350   111003175953   111004308952  
111004037164    111004072354 461112625   464503051   464423599   465085090  
111000624690   111000648618   111001035989   111001061551   111001437211  
111001522665   111001918327   111002006236   111002371837   111002445233  
111002409749   111003132383   111003176033   111004308985   111004037186   
111004072376 461150203   464503085   464423607   465085108   111000624702  
111000648630   111001036036   111001061562   111001437222   111001522687  
111001918338   111002006247   111002371848   111002445244   111002409806  
111003132394   111003176167   111004309043   111004037209    111004072400
461150286   464503176   464423656   465085132   111000624724   111000648641  
111001036069   111001073868   111001437233   111001522700   111001918406  
111002006281   111002371859   111002445356   111002409817   111003132439  
111003176178   111004309122   111004037265    111004072411 461150534   464503192
  464435676   465085157   111000624768   111000648652   111001036070  
111001073880   111001437266   111001522799   111001918417   111002006315  
111002371871   111002445378   111002409840   111003132541   111003176213  
111004028232   111004037311    111004072422 461162596   464503234   464435775  
465085165   111000624825   111000648674   111001036104   111001073891  
111001437277   111001522902   111001918428   111002006348   111002371882  
111002445402   111002409873   111003132608   111003176426   111004028243  
111004037333    111004072512 461162893   464503242   464435783   465085231  
111000624926   111000648708   111001036160   111001073903   111001437288  
111001522991   111001918439   111002006360   111002371893   111002445457  
111002409963   111003132631   111003176437   111004028287   111004037377   
111004072523 461175531   464503259   464435791   465085249   111000624971  
111000648720   111001036182   111001073914   111001437299   111001523004  
111001918440   111002006371   111002371916   111002445491   111002410224  
111003132686   111003176617   111004028298   111004037580    111004072534
461125684   464503291   464435809   465085256   111000624993   111000648731  
111001036205   111001073936   111001437312   111001523015   111001918462  
111002006393   111002371927   111002445525   111002410246   111003132754  
111003176796   111004028333   111004037603    111004072613 461151250   464503309
  464435841   465085264   111000625040   111000648742   111001036227  
111001073947   111001437323   111001523037   111001918495   111002006438  
111002371938   111002445536   111002410291   111003132787   111003176819  
111004028344   111004037625    111004072624 461151375   464515006   464435858  
465085322   111000625095   111000648753   111001036261   111001073969  
111001437345   111001523060   111001918518   111002006461   111002371949  
111002445558   111002410381   111003132855   111003176831   111004028355  
111004037636    111004072635 461177016   464515014   464435932   465085389  
111000625141   111000648764   111001036283   111001073981   111001437367  
111001523138   111001918529   111002006472   111002371983   111002445581  
111002410527   111003132912   111003176842   111004028366   111004037760   
111004072668 461381816   464515097   464435940   465085413   111000625174  
111000648810   111001036294   111001074005   111001437389   111001523161  
111001918563   111002006483   111002372029   111002445604   111002430103  
111003132978   111003176886   111004028377   111004037805    111004072679
461472623   464515113   464435965   465072809   111000625343   111000648821  
111001036362   111001074016   111001437402   111001536727   111001918574  
111002006506   111002372030   111002445626   111002430114   111003133092  
111003176943   111004028401   111004037816    111004072691 461343568   464515154
  464435973   465072817   111000625387   111000648832   111001036418  
111001074049   111001437413   111001536738   111001918608   111002006562  
111002372041   111002445749   111002430158   111003133104   111003177023  
111004028412   111004037838    111004072703 461336315   464515170   464435981  
465072858   111000625398   111000648854   111001036429   111001074050  
111001437457   111001466516   111001918619   111002006595   111002372063  
111002445794   111002430226   111003133115   111003177090   111004028434  
111004037872    111004072770 461469314   464515188   464436088   465072866  
111000625411   111000648900   111001036430   111001074128   111001437479  
111001466527   111001918664   111002006618   111002372074   111002445840  
111002430248   111003162331   111003177135   111004028445   111004037906   
111004072781

 

SCH-A-13



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

461504201   464515196   464436104   465072882   111000625422   111000648933  
111001036452   111001074173   111001437480   111001466538   111001918675  
111002006630   111002372085   111002445851   111002430260   111003162544  
111003177214   111004028456   111004037928    111004072815 461506230   464515204
  464436153   465072924   111000626995   111000648977   111001036463  
111001074195   111001437503   111001466549   111001918697   111002006652  
111002372096   111002445862   111002430361   111003162577   111003177270  
111004028467   111004037951    111004072837 461697617   464515212   464436179  
465073013   111000627008   111000661589   111001036485   111001074218  
111001437514   111001466550   111001918710   111002006674   111002372142  
111002445884   111002430372   111003162690   111003177348   111004028478  
111004037984    111004072848 461865461   464515220   464436187   465073021  
111000627019   111000661590   111001036519   111001074229   111001437525  
111001466583   111001918754   111002006696   111002372153   111002445907  
111002430394   111003162735   111003177371   111004028490   111004037995   
111004072893 461704884   464515238   464436211   465073054   111000627053  
111000661646   111001036531   111001074241   111001437536   111001466594  
111001918776   111002006708   111002372210   111002445930   111002430406  
111003162746   111003177461   111004028502   111004038008    111004072916
461704892   464515246   464436237   465073062   111000627075   111000661668  
111001036553   111001074252   111001437547   111001466606   111001918787  
111002006719   111002372221   111002445941   111002430428   111003162768  
111003177472   111004028513   111004038019    111004072938 461704900   464515261
  464436302   465073096   111000627086   111000661679   111001036597  
111001074263   111001437569   111001466617   111001918800   111002006742  
111002372232   111002445952   111002430439   111003162780   111003177517  
111004028524   111004038031    111004072949 461704975   464515295   464436344  
465073237   111000627097   111000661703   111001036610   111001074274  
111001450328   111001466628   111001918811   111002006753   111002372254  
111002445985   111002430462   111003162858   111003177641   111004028546  
111004038075    111004072950 461704991   464515337   464436351   465073328  
111000627109   111000661770   111000859690   111001074296   111001450340  
111001466673   111001918822   111002006821   111002372300   111002446009  
111002430507   111003162892   111003204170   111004028557   111004038086   
111004097687 461705006   464515345   464436393   465073351   111000627132  
111000661792   111000912342   111001074320   111001450351   111001466684  
111001918855   111002006843   111002372344   111002446010   111002430518  
111003163006   111003204181   111004028568   111004063332    111004097698
461705055   464515394   464436401   465073377   111000627143   111000661804  
111000925582   111001074409   111001450418   111001466718   111001918888  
111002006933   111002372388   111002446032   111002430619   111003163107  
111003204215   111004028614   111004063376    111004097744 461705170   464515428
  464436443   465073443   111000627187   111000661837   111000989661  
111001074410   111001450452   111001466729   111001918901   111002006955  
111002372412   111002446098   111002430664   111003163118   111003204260  
111004028647   111004063387    111004097766 461705238   464515436   464436450  
465073450   111000627198   111000661859   111000989683   111001074421  
111001450463   111001466730   111001918934   111002006966   111002372423  
111002446111   111002430765   111003163129   111003204271   111004028692  
111004063433    111004097812 461705253   464515444   464436468   465085447  
111000627200   111000661882   111000989706   111001074454   111001450474  
111001466741   111001919081   111002006999   111002372445   111002446166  
111002430811   111003163174   111003204305   111004028704   111004063501   
111004098037 461705261   464515451   464333434   465085454   111000627222  
111000662007   111000989717   111001074465   111001450485   111001466763  
111001919092   111002007035   111002372489   111002446223   111002430866  
111003163376   111003204338   111004028726   111004063534    111004098082
461705295   464515469   464458686   465085462   111000627233   111000662041  
111000989728   111001074476   111001450496   111001466774   111001919115  
111002007046   111002372490   111002446391   111002430888   111003163466  
111003204350   111004028782   111004063556    111004098116 461705329   464515493
  464458702   465085504   111000627244   111000662052   111000989740  
111001074487   111001450508   111001466785   111001934516   111002007057  
111002372502   111002446403   111002430923   111003163668   111003204529  
111004029064   111004063578    111004098161 461705402   464515535   464458744  
465085538   111000627255   111000662063   111000989751   111001074500  
111001450519   111001466796   111001934538   111002023639   111002372513  
111002446436   111002430978   111003163691   111003204619   111004029075  
111004063589    111004098217 461705451   464515576   464458785   465085546  
111000627277   111000662096   111000989773   111001074533   111001450520  
111001466808   111001934561   111002023640   111002372535   111002446560  
111002430989   111003163747   111003204620   111004029154   111004063635   
111004098295 461705592   464515584   464458801   465085553   111000627299  
111000662108   111000989784   111001074555   111001450553   111001466819  
111001934639   111002023651   111002372546   111002468238   111002431036  
111003163781   111003204697   111004029165   111004063703    111004098307
461705659   464515592   464458835   465085579   111000627323   111000662120  
111000989795   111001074566   111001450575   111001466820   111001934662  
111002023662   111002372568   111002468294   111002431058   111003163815  
111003204709   111004029198   111004063714    111004098318 461705717   464515600
  464458868   465085611   111000627345   111000662153   111000989807  
111001074577   111001450597   111001466831   111001934695   111002023684  
111002372579   111002468306   111002431081   111003163848   111003204721  
111004029211   111004063725    111004098363 461705725   464515659   464458892  
465085660   111000627367   111000662164   111000989818   111001074601  
111001450609   111001466853   111001934707   111002023707   111002392661  
111002468339   111002431227   111003163927   111003204811   111004029222  
111004063747    111004098374 461705857   464515691   464458959   465085694  
111000627390   111000662175   111000989829   111001074612   111001450632  
111001466864   111001934763   111002023730   111002392672   111002468384  
111002431362   111003163994   111003204844   111004029288   111004063950   
111004098396 461705915   464515741   464458991   465085710   111000627424  
111000662186   111000989863   111001074634   111001450665   111001466875  
111001934774   111002023752   111002392728   111002468430   111002431395  
111003164108   111003204899   111004029301   111004063983    111004098419
461705998   464417401   464471192   465085728   111000627446   111000662197  
111000989964   111001045856   111001450676   111001466886   111001934785  
111002023763   111002392751   111002468452   111002431430   111003164164  
111003204990   111004029334   111004064007    111004098543 461706095   464417419
  464471200   465085736   111000627457   111000662209   111000989997  
111001045867   111001450711   111001466909   111001934796   111002023796  
111002392773   111002468485   111002431474   111003164344   111003205058  
111004029367   111004064029    111004098554 461706566   464417427   464471218  
465085751   111000627491   111000662254   111000990001   111001045889  
111001450744   111001466910   111001934853   111002023864   111002392841  
111002468519   111002431485   111003164377   111003205227   111004029402  
111004064074    111004098565 461706707   464417435   464471234   465085793  
111000627514   111000662287   111000990012   111001045935   111001450766  
111001466921   111001934932   111002023875   111002392908   111002468531  
111002431496   111003164478   111003205238   111004029413   111004064120   
111004098644

 

SCH-A-14



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

461731721   464417450   464471242   465085850   111000627569   111000662300  
111000990034   111001045946   111001450801   111001466943   111001934954  
111002023897   111002392919   111002468564   111002430079   111003164524  
111003205351   111004029479   111004064131    111004098666 461707143   464417468
  464471259   465085959   111000627570   111000662311   111000990078  
111001045968   111001450856   111001466954   111001934976   111002023909  
111002392942   111002468665   111002454480   111003164759   111003205373  
111004029491   111004064175    111004098699 461724593   464417484   464471267  
465085967   111000627581   111000662322   111000990102   111001045979  
111001450867   111001466965   111001934987   111002023921   111002392997  
111002468698   111002454491   111003192020   111003205542   111004029592  
111004064221    111004098802 462221433   464417518   464471333   465086007  
111000627592   111000662366   111000990135   111001046004   111001450890  
111001466998   111001935023   111002023943   111002393022   111002468711  
111002454558   111003192064   111003205564   111004029615   111004064232   
111004098868 462234329   464417559   464471341   465086015   111000627604  
111000675528   111000990168   111001046015   111001450913   111001467023  
111001935034   111002023976   111002393044   111002468722   111002454569  
111003192121   111003205575   111004029648   111004064298    111004098880
462234600   464417567   464471374   465086049   111000627626   111000675539  
111000990179   111001046037   111001450979   111001467034   111001935045  
111002024001   111002393077   111002468733   111002454570   111003192200  
111003205597   111004054758   111004064311    111004098891 462222456   464417575
  464471408   465086056   111000627637   111000675540   111000990203  
111001046048   111001451059   111001467056   111001935056   111002024078  
111002393088   111002468845   111002454626   111003192255   111003205676  
111004054781   111004064355    111004098914 462273368   464417625   464471515  
465086064   111000627648   111000675551   111000990225   111001046071  
111001451082   111001467067   111001935089   111002024102   111002393099  
111002468878   111002454659   111003192390   111003205801   111004054792  
111004064388    111004098925 462150368   464417641   464471531   465086072  
111000627660   111000675562   111000990270   111001046105   111001451093  
111001467078   111001935090   111002024135   111002393101   111002468890  
111002454671   111003192637   111003205890   111004054848   111004064568   
111004098936 462150467   464417658   464471572   465086106   111000627682  
111000675595   111000990304   111001046172   111001451138   111001467089  
111001935113   111002024146   111002393112   111002468902   111002454750  
111003192761   111003206161   111004054859   111004064669    111004098970
462223322   464417666   464471598   465086130   111000627693   111000675641  
111000990315   111001046206   111001456212   111001467146   111001935157  
111002024191   111002393189   111002468968   111002454761   111003192907  
111003206217   111004054893   111004064704    111004098981 462235805   464417682
  464471606   465086163   111000627705   111000675708   111000990348  
111001046228   111001456223   111001467157   111001935168   111002024203  
111002393190   111002468979   111002454794   111003192930   111003206228  
111004054961   111004064737    111004098992 462236472   464417690   464471630  
465086189   111000627716   111000675719   111000990359   111001046239  
111001456234   111001467168   111001935225   111002024236   111002393235  
111002469026   111002454839   111003193010   111003234454   111004054994  
111004064771    111004099061 462152398   464417724   464471648   465073914  
111000627738   111000675731   111000990360   111001046251   111001456245  
111001467191   111001935360   111002024247   111002393280   111002469048  
111002454884   111003193032   111003234476   111004055030   111004064782   
111004099139 462177361   464417732   464471655   465073922   111000640542  
111000675742   111000990382   111001046273   111001456267   111001467382  
111001935393   111002024269   111002393291   111002469059   111002454895  
111003193133   111003234500   111004055063   111004064816    111004099173
462225426   464417740   464471671   465073930   111000640621   111000675753  
111000990405   111001046284   111001456278   111001479925   111001935427  
111002024281   111002393303   111002469060   111002454918   111003193234  
111003234522   111004055108   111004064849    111004099184 462263971   464417799
  464471697   465073989   111000640632   111000675786   111000990416  
111001046318   111001456289   111001479969   111001951313   111002024292  
111002393370   111002469116   111002454941   111003193267   111003234588  
111004055164   111004064850    111004099195 462239179   464417831   464471770  
465074003   111000640654   111000675809   111000990438   111001046329  
111001456290   111001479992   111001951559   111002024304   111002393392  
111002469138   111002454985   111003193324   111003234656   111004055197  
111004064939    111004099230 462264763   464417864   464471812   465074011  
111000640676   111000675821   111000990472   111001046330   111001456302  
111001480028   111001951582   111002024315   111002393426   111002469149  
111002455010   111003193357   111003234667   111004055232   111004064962   
111004099263 462281999   464417880   464471895   465086221   111000640687  
111000675832   111000990483   111001046341   111001456313   111001480039  
111001951593   111002024326   111002393448   111002469150   111002455021  
111003193526   111003234678   111004055300   111004064995    111004099285
462204157   464417922   464471911   465086254   111000640700   111000675843  
111001003401   111001046385   111001456324   111001480084   111001951650  
111002024337   111002393471   111002469194   111002455043   111003193571  
111003234746   111004055344   111004065008    111004099296 462204421   464417930
  464471937   465086288   111000640722   111000675854   111001003412  
111001046419   111001456335   111001480152   111001951740   111002024348  
111002393550   111002469240   111002455076   111003193582   111003234780  
111004055366   111004065031    111004099320 462227141   464417948   464471945  
465086312   111000640733   111000675922   111001003434   111001046420  
111001456357   111001480163   111001951762   111002024359   111002393572  
111002469262   111002455199   111003193649   111003234858   111004055401  
111004065042    111004099353 462240052   464417955   464471952   465086338  
111000640755   111000675933   111001003445   111001046431   111001456379  
111001480208   111001951784   111002024371   111002393639   111002469295  
111002455234   111003193650   111003234870   111004055456   111004065097   
111004099364 462265612   464417971   464471960   465086346   111000640766  
111000675944   111001003467   111001046475   111001456414   111001480253  
111001951874   111002024393   111002393695   111002469330   111002455290  
111003193661   111003234881   111004055467   111004065109    111004099375
462265786   464417989   464483809   465086353   111000640777   111000675966  
111001003478   111001046486   111001456425   111001480309   111001951920  
111002024405   111002393707   111002469363   111002455335   111003193706  
111003234915   111004055670   111004065110    111004099386 462192352   464418003
  464483866   465086387   111000640799   111000676024   111001003490  
111001046509   111001456436   111001480343   111001951964   111002024449  
111002393763   111002469374   111002455368   111003193751   111003234926  
111004055692   111004065132    111004099410 462192394   464418045   464483940  
465086395   111000640812   111000676046   111001003502   111001046510  
111001456447   111001480422   111001952022   111002024483   111002393819  
111002469396   111002455380   111003193773   111003234937   111004055760  
111004065200    111004099421 462275728   464418060   464483981   465086411  
111000640867   111000676068   111001003524   111001046532   111001456458  
111001480477   111001952066   111002024674   111002393820   111002469419  
111002455414   111003193852   111003234982   111004055771   111004065277   
111004099443

 

SCH-A-15



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

462242363   464418078   464483999   465086452   111000640935   111000676080  
111001003535   111001046543   111001456469   111001480545   111001952088  
111002024719   111002393864   111002469420   111002455436   111003193942  
111003235039   111004055861   111004065345    111004099465 462267790   464418094
  464484005   465086536   111000640968   111000676169   111001003579  
111001046565   111001456470   111001480578   111001952101   111002024742  
111002416297   111002469431   111002455458   111003193964   111003235062  
111004055872   111004089183    111004099498 462207184   464418110   464484070  
465086551   111000640979   111000676181   111001003580   111001046576  
111001456548   111001482446   111001952145   111002024797   111002416321  
111002469464   111002455481   111003194044   111003235073   111004055894  
111004089228    111004099522 462269093   464418136   464484153   465086577  
111000640980   111000676204   111001003614   111001046598   111001456559  
111001482457   111001952213   111002024809   111002416354   111002487712  
111002455740   111003194077   111003235242   111004055917   111004089240   
111004099544 462243965   464418169   464484179   465086635   111000641026  
111000676226   111001003658   111001046600   111001456571   111001482468  
111001952224   111002024832   111002416400   111002487778   111002455751  
111003194101   111003235275   111004055939   111004089251    111004125151
462269291   464430206   464484203   465086650   111000641037   111000676260  
111001003681   111001061584   111001456582   111001482480   111001952246  
111002024843   111002416411   111002487802   111002455818   111003194167  
111003235343   111004056019   111004089262    111004125162 462283227   464430214
  464484237   465086676   111000641082   111000688869   111001003850  
111001061629   111001456593   111001482536   111001952257   111002024854  
111002416444   111002487813   111002455885   111003225184   111003235466  
111004056132   111004089284    111004125218 462184854   464430263   464484252  
465086684   111000641093   111000688870   111001003894   111001061652  
111001456638   111001482569   111001952291   111002024865   111002416455  
111002487835   111002455896   111003225195   111003235567   111004056143  
111004089295    111004125230 462197484   464430297   464484351   465086700  
111000641127   111000688881   111001003906   111001061663   111001456661  
111001482570   111001952325   111001987682   111002416466   111002487846  
111002455920   111003225218   111003235602   111004056165   111004089330   
111004125241 462233230   464430321   464484542   465086734   111000641138  
111000688904   111001003917   111001061720   111001456672   111001482581  
111001952347   111001987693   111002416501   111002487936   111002455942  
111003225230   111003235657   111004056176   111004089352    111004125252
462271008   464430339   464496413   465086759   111000641149   111000689017  
111001003928   111001061742   111001456706   111001482592   111001952369  
111001987705   111002416556   111002487969   111002456022   111003225285  
111003235691   111004056187   111004089363    111004125296 462271339   464430388
  464496421   465086775   111000641150   111000689039   111001003951  
111001061786   111001456717   111001482604   111001952426   111001987761  
111002416589   111002487981   111003396284   111003225342   111003235703  
111004056211   111004089374    111004125375 462274770   464430396   464496439  
465086791   111000641217   111000689062   111001003962   111001061809  
111001456740   111001482615   111001952437   111001987772   111002416602  
111002488027   111003396442   111003225353   111003235736   111004056222  
111004089385    111004125386 462220773   464430404   464496447   465086817  
111000641228   111000689073   111001003973   111001061810   111001456751  
111001482626   111001952471   111001987840   111002416657   111002488230  
111003396464   111003225487   111003235804   111004056277   111004089442   
111004125409 462233768   464430412   464496454   465086825   111000641239  
111000689084   111001004008   111001061832   111001456773   111001482648  
111001952493   111001987851   111002416714   111002488296   111003396565  
111003225533   111003235837   111004056299   111004089521    111004125443
462233842   464430453   464496462   465086841   111000641240   111000689095  
111001004019   111001061887   111001456807   111001482671   111001952505  
111001987873   111002416736   111002488409   111003396576   111003225555  
111003235860   111004056301   111004089576    111004125498 462326182   464430495
  464496496   465086858   111000641295   111000689107   111001004031  
111001061911   111001456818   111001482716   111001952527   111001987884  
111002416758   111002488421   111003396622   111003225601   111003235871  
111004056312   111004089666    111004125566 462287400   464430503   464496512  
465086874   111000641307   111000689118   111001004053   111001061922  
111001456829   111001482749   111001952538   111001987907   111002416770  
111002488432   111003396677   111003225612   111003235882   111004056356  
111004089712    111004125612 462289554   464430511   464496520   465086882  
111000654109   111000689129   111001004075   111001061933   111001456852  
111001482761   111001952549   111001987918   111002416826   111002488465  
111003396767   111003225634   111003235893   111004056367   111004089723   
111004125634 462290024   464430537   464496553   465086932   111000654132  
111000689141   111001004086   111001062079   111001456874   111001482783  
111001952561   111001987930   111002416859   111002488522   111003396879  
111003225690   111003235950   111004056378   111004089745    111004125735
462290107   464430545   464496595   465086957   111000654233   111000689163  
111001004097   111001062103   111001456885   111001482839   111001952572  
111001987941   111002416916   111002488544   111003396914   111003225713  
111003235961   111004056389   111004089802    111004125779 462290750   464430560
  464496629   465086965   111000654255   111000689512   111001004109  
111001062125   111001456908   111001482851   111001959647   111001987963  
111002416972   111002488634   111003396958   111003225746   111003235972  
111004056457   111004089868    111004125780 462290909   464430578   464496637  
465075034   111000654288   111000689523   111001004110   111001062169  
111001456919   111001482862   111001959669   111001987974   111002417041  
111002488689   111003397005   111003225814   111003236030   111004056491  
111004089879    111004125847 462291048   464430586   464496686   465075042  
111000654312   111000689545   111001004121   111001062181   111001456920  
111001482884   111001959681   111001988021   111002417119   111002488690  
111003397038   111003225892   111003236052   111004056637   111004089880   
111004125869 462454257   464430602   464496694   465075117   111000654323  
111000689556   111001004132   111001062192   111001293637   111001482918  
111001959704   111001988032   111002417164   111002488768   111003397139  
111003225904   111003236074   111004079115   111004089903    111004125870
462454950   464430636   464496702   465075133   111000654345   111000689567  
111001004154   111001062226   111001424442   111001482941   111001959748  
111001988043   111002417210   111002488779   111003397140   111003225915  
111003265234   111004079126   111004089914    111004125915 462455130   464430644
  464496744   465075182   111000654356   111000689602   111001004244  
111001062248   111001424464   111001482985   111001959816   111001988054  
111002417243   111002488814   111003397173   111003225926   111003265289  
111004079137   111004089936    111004125959 462468208   464430651   464496769  
465087054   111000654367   111000689613   111001004277   111001062259  
111001424486   111001483010   111001959838   111001988177   111002417276  
111002488892   111003397207   111003225982   111003265324   111004079159  
111004089992    111004125971 462295320   464430677   464496785   465087088  
111000654402   111000689624   111001004288   111001062282   111001424509  
111001483087   111001959849   111001988188   111002417300   111002488948  
111003397229   111003225993   111003265357   111004079160   111004090028   
111004125993

 

SCH-A-16



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

462457466   464430693   464496793   465087138   111000654435   111000689657  
111001017091   111001062305   111001424510   111001483098   111001959850  
111001988199   111002417311   111002488982   111003397241   111003226006  
111003265436   111004079171   111004090039    111004126006 462435116   464430750
  464496801   465087179   111000654457   111000689668   111001017169  
111001062349   111001424565   111001483155   111001959872   111001988201  
111002417355   111002489040   111003397364   111003226040   111003265492  
111004079182   111004090118    111004126017 462459934   464430776   464496819  
465087203   111000654468   111000689703   111001017181   111001062350  
111001424576   111001483166   111001959917   111001988234   111002417366  
111002489062   111003397421   111003226051   111003265504   111004079238  
111004090141    111004126039 462538612   464430800   464496850   465087260  
111000654569   111000689725   111001017204   111001062361   111001424598  
111001483177   111001959928   111001988245   111002417412   111002489084  
111003397487   111003226084   111003265515   111004079272   111004090185   
111004126040 462487216   464430826   464496892   465087286   111000654570  
111000689736   111001017226   111001062372   111001424611   111001496047  
111001959984   111001988256   111002417423   111002489107   111003397500  
111003226118   111003265560   111004079317   111004090264    111004126073
462527284   464430842   464496926   465087310   111000654592   111000689747  
111001017237   111001062383   111001424644   111001496058   111001960009  
111001988267   111002417478   111002489174   111003397511   111003226231  
111003265739   111004079362   111004090297    111004152274 462502998   464430859
  464497015   465087393   111000654604   111000689758   111001017259  
111001062406   111001424655   111001496069   111001960010   111001988278  
111002417490   111002489185   111003397522   111003226264   111003265773  
111004079373   111004090309    111004152331 462504994   464430891   464497031  
465087443   111000654648   111000689769   111001017305   111001062439  
111001424666   111001496126   111001960021   111001988313   111002417513  
111002489196   111003397533   111003226275   111003265784   111004079384  
111004090387    111004152410 462529868   464442755   464497064   465087468  
111000654659   111000689804   111001017338   111001074645   111001424688  
111001496137   111001960032   111001988335   111002417524   111002489231  
111003397588   111003226332   111003265829   111004079407   111004090400   
111004152432 462581174   464442763   464497106   465087542   111000654682  
111000689815   111001017361   111001074656   111001424701   111001496148  
111001960133   111001988436   111002417546   111002489398   111003397601  
111003226365   111003265852   111004079418   111004090444    111004152487
462568932   464442797   464508852   465087559   111000654716   111000689826  
111001017372   111001074667   111001424712   111001496159   111001960155  
111001988447   111002417568   111002489400   111003397656   111003226411  
111003265919   111004079452   111004090466    111004152566 462581612   464442839
  464508860   465087583   111000654727   111000689848   111001017406  
111001074702   111001424723   111001496160   111001960199   111001988469  
111002417579   111002489433   111003397667   111003226477   111003266000  
111004079463   111004090477    111004152577 462506163   464442854   464508894  
465087591   111000654738   111000689859   111001017462   111001074735  
111001424734   111001496193   111001960201   111001988492   111002438325  
111002489488   111003397724   111003226556   111003266011   111004079485  
111004090501    111004152588 462518705   464442862   464508910   465087609  
111000654772   111000689871   111001017518   111001074768   111001424756  
111001496205   111001960212   111001988504   111002438347   111002489499  
111003397768   111003226567   111003266257   111004079496   111004090602   
111004152601 462569963   464442888   464508936   465087625   111000654817  
111000689905   111001017530   111001074791   111001424778   111001496216  
111001960223   111001988515   111002438358   111002511800   111003397847  
111003226590   111003266369   111004079520   111004090635    111004152656
462557620   464442904   464508944   465087633   111000654828   111000689916  
111001017552   111001074836   111001424835   111001496227   111001960256  
111001988559   111002438404   111002511855   111003397869   111003226602  
111003266516   111004079542   111004090691    111004152667 462559709   464442912
  464508951   465087708   111000654839   111000689927   111001017563  
111001074904   111001424846   111001496238   111001960335   111001988571  
111002438448   111002511877   111003397904   111003226624   111003266774  
111004079553   111004090714    111004152779 462560475   464442946   464509058  
465087732   111000654851   111000689949   111001017574   111001074915  
111001424880   111001496249   111001960346   111001988593   111002438482  
111002511912   111003398006   111003226635   111003266820   111004079564  
111004117275    111004152858 462585662   464442953   464509116   465087757  
111000667619   111000716030   111001017596   111001074959   111001424903  
111001496261   111001960380   111002007068   111002438505   111002511934  
111003398017   111003226691   111003266831   111004079586   111004117286   
111004152869 462510397   464442979   464509165   465087765   111000667620  
111000716108   111001017619   111001075006   111001424914   111001496294  
111001960403   111002007080   111002438549   111002512003   111003398039  
111003226804   111003266897   111004079643   111004117332    111004152870
462511312   464442987   464509181   465087773   111000667631   111000716142  
111001017631   111001075084   111001424925   111001496317   111001960447  
111002007125   111002438639   111002512025   111003398084   111003226826  
111003266910   111004079665   111004117354    111004152959 462549692   464442995
  464509215   465050144   111000667686   111000716153   111001017664  
111001075118   111001424936   111001496339   111001960458   111002007136  
111002438673   111002512115   111003398107   111003254298   111003266954  
111004079698   111004117365    111004153062 462562844   464443043   464509264  
465075224   111000667743   111000716164   111001017686   111001075152  
111001424958   111001496340   111001960469   111002007147   111002438774  
111002512137   111003398129   111003254535   111003266987   111004079801  
111004117376    111004153073 462806878   464443050   464509280   465075232  
111000667754   111000716175   111001017732   111001075275   111001424969  
111001496395   111001960470   111002007169   111002438785   111002512171  
111003398174   111003254625   111003267056   111004081680   111004117387   
111004153129 462855768   464443068   464509306   465075547   111000667765  
111000716197   111001017743   111001075332   111001424970   111001496407  
111001960481   111002007226   111002438820   111002512182   111003398309  
111003254647   111003267078   111004081769   111004117398    111004153196
462884388   464443084   464509314   465075612   111000667855   111000716221  
111001017923   111001075354   111001425005   111001496418   111001960492  
111002007237   111002438875   111002512193   111003398321   111003254681  
111003267168   111004081770   111004117477    111004153219 462856626   464443092
  464509322   465075679   111000667945   111000716232   111001017934  
111001075398   111001425038   111001496441   111001960504   111002007248  
111002438954   111002512238   111003398400   111003254760   111003267179  
111004081781   111004117501    111004153220 462887084   464443126   464509355  
465075695   111000668025   111000716265   111001017945   111001075422  
111001425050   111001496463   111001960537   111002007271   111002438998  
111002512272   111003398422   111003254850   111003267405   111004081826  
111004117567    111004153242 462795188   464443134   464509371   465075737  
111000668104   111000716276   111001017989   111001075455   111001425094  
111001496496   111001960560   111002007282   111002439012   111002512362  
111003398444   111003254883   111003267483   111004081848   111004117578   
111004153253

 

SCH-A-17



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

462857319   464443159   464509389   465075760   111000668115   111000716298  
111001030793   111001075477   111001425151   111001496508   111001960582  
111002007293   111002439045   111002512531   111003398477   111003254906  
111003267517   111004081893   111004117589    111004153309 462888116   464443258
  464509397   465075786   111000668126   111000716311   111001030894  
111001075499   111001425162   111001496531   111001960638   111002007316  
111002439102   111002512542   111003091488   111003254995   111003299051  
111004081927   111004117602    111004153310 462888173   464443266   464509405  
465075810   111000668193   111000716355   111001030939   111001046622  
111001425184   111001496542   111001960661   111002007338   111002439124  
111002512586   111003091590   111003255019   111003299185   111004082029  
111004117613    111004153321 462888199   464443357   464509421   465075851  
111000668205   111000716366   111001031008   111001046666   111001425195  
111001496553   111001960672   111002007349   111002439179   111002512597  
111003091736   111003255064   111003299826   111004082063   111004117624   
111004153398 462888363   464443399   464509439   465075869   111000668384  
111000716388   111001031075   111001046677   111001425207   111001496575  
111001838036   111002007507   111002439191   111002512609   111003091747  
111003255121   111003299837   111004082153   111004117657    111004153444
462888561   464443415   464509470   465075893   111000681312   111000716399  
111001031097   111001046688   111001437592   111001496586   111001886938  
111002007608   111002439269   111002512621   111003091781   111003255165  
111003299972   111004082175   111004117668    111004153466 462888587   464443423
  464509496   465075927   111000681345   111000716401   111001031143  
111001046712   111001437615   111001496597   111001902713   111002007675  
111002439281   111002512632   111003091860   111003255198   111003300021  
111004082186   111004117679    111004153477 462888637   464443431   464509512  
465075935   111000681367   111000716412   111001031165   111001046756  
111001437626   111001496621   111001902757   111002007686   111002439360  
111002512687   111003091882   111003255255   111003300065   111004082209  
111004117714    111004153512 462888652   464443449   464509538   465075984  
111000681390   111000716423   111001031222   111001046767   111001437660  
111001496654   111001902768   111002007709   111002439461   111002512698  
111003091927   111003255323   111003300245   111004082221   111004117736   
111004153534 462858283   464443456   464509546   465087856   111000681402  
111000716434   111001031367   111001046778   111001437693   111001496676  
111001902779   111002007732   111002439472   111002512722   111003091972  
111003255345   111003300694   111004082243   111004117792    111004153556
462858598   464443464   464509553   465087872   111000681424   111000716445  
111001031413   111001046813   111001437716   111001496687   111001902847  
111002007743   111002439483   111002512766   111003091994   111003255367  
111003300784   111004107724   111004117815    111004153589 462833229   464443472
  464374040   465087898   111000681457   111000716456   111001031446  
111001046846   111001437738   111001496698   111001902892   111002007754  
111002439494   111002512777   111003092018   111003255389   111003300919  
111004107779   111004117826    111004153602 462881541   464443480   464423672  
465087906   111000681468   111000716489   111001031479   111001046868  
111001437749   111001496700   111001902904   111002007765   111002439528  
111002512801   111003092029   111003255402   111003301101   111004107904  
111004117837    111004153646 462798695   464443498   464423706   465087914  
111000681479   111000716535   111001031503   111001046879   111001437750  
111001496722   111001902926   111002007787   111002439562   111002512856  
111003092052   111003255446   111003301347   111004107926   111004117893   
111004153668 462883240   464443506   464423722   465087948   111000681503  
111000716546   111001030726   111001046891   111001437772   111001496733  
111001902948   111002007798   111002460892   111002512889   111003092119  
111003255457   111003301426   111004107982   111004117927    111004153680
462848581   464452986   464423748   465087971   111000681514   111000716568  
111000860164   111001046903   111001437806   111001509648   111001902959  
111002007822   111002460926   111002512979   111003092142   111003255480  
111003301460   111004107993   111004117938    111004153714 462884826   464452994
  464423755   465088011   111000681525   111000716579   111000952773  
111001046914   111001437817   111001509873   111001902960   111002007888  
111002460960   111002513004   111003092254   111003255491   111003301549  
111004108264   111004117972    111004153725 462888900   464453018   464423763  
465088029   111000681569   111000716636   111000953178   111001046936  
111001437828   111001510336   111001902971   111002007899   111002460993  
111002513048   111003092300   111003255503   111003301695   111004108275  
111004118030    111004153769 462888934   464453042   464423797   465088037  
111000681592   111000716692   111000963955   111001046958   111001437851  
111001523251   111001903006   111002007923   111002461040   111002513149  
111003092377   111003255536   111003301808   111004108310   111004118041   
111004179419 462889163   464453075   464423813   465088078   111000681615  
111000716726   111000990540   111001046992   111001437952   111001523262  
111001903040   111002007934   111002461051   111002513161   111003092401  
111003255581   111003301998   111004108332   111004118052    111004179486
462889205   464453083   464423839   465088086   111000681637   111000716771  
111000990551   111001047005   111001437963   111001523330   111001903051  
111002007967   111002461062   111002513206   111003092423   111003255648  
111003302225   111004108466   111004118074    111004179543 462823949   464453109
  464423847   465088110   111000681659   111000716782   111000990584  
111001047027   111001437974   111001523363   111001903062   111002008058  
111002461084   111002513239   111003092456   111003255659   111003302247  
111004108488   111004118298    111004179587 462887381   464453125   464423870  
465088169   111000681671   111000619469   111000990595   111001047050  
111001438009   111001523464   111001903084   111002008092   111002461095  
111002513251   111003092568   111003255738   111003302416   111004108578  
111004118322    111004179699 462887639   464453158   464423896   465088177  
111000681682   111000619470   111000990607   111001047072   111001438010  
111001523509   111001903129   111002008137   111002461129   111002558384  
111003092591   111003255783   111003302449   111004108668   111004118333   
111004179723 462887746   464453182   464423912   465088185   111000681693  
111000619492   111000990630   111001047106   111001438021   111001523666  
111001903141   111002008159   111002461152   111002558452   111003092737  
111003255806   111003302472   111004108736   111004118355    111004179947
462838525   464453208   464423920   465088235   111000681716   111000619526  
111000990641   111001047117   111001438032   111001523712   111001903163  
111002008160   111002461185   111002558508   111003092771   111003255828  
111003302506   111004108792   111004118366    111004180006 462838905   464453232
  464423938   465088276   111000681727   111000619548   111000990652  
111001047128   111001438043   111001523802   111001903185   111002025057  
111002461196   111002558575   111003092805   111003255862   111003302540  
111004108826   111004118377    111004180062 462851346   464453240   464423953  
465088292   111000681750   111000619559   111000990685   111001047139  
111001438065   111001523835   111001903196   111002025181   111002461208  
111002558586   111003092894   111003255895   111003302595   111004108860  
111004118399    111004180196 462790684   464453273   464423979   465088318  
111000681794   111000619560   111000990720   111001047151   111001438076  
111001523891   111001903208   111002025204   111002461220   111002558621  
111003093075   111003255907   111003302629   111004108871   111004118423   
111004180354

 

SCH-A-18



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

462803511   464453307   464423987   465088334   111000681839   111000619571  
111000990731   111001047162   111001438087   111001523903   111001903219  
111002025215   111002461231   111002558676   111003093121   111003255985  
111003302685   111004108882   111004118434    111004180455 462879321   464453315
  464424001   465088391   111000681862   111000619582   111000990753  
111001047173   111001438098   111001523969   111001903220   111002025226  
111002461321   111002558698   111003093154   111003256032   111003302720  
111004108905   111004118467    111004180477 462879677   464453323   464424027  
465088433   111000681873   111000619605   111000990764   111001047184  
111001438100   111001524038   111001903231   111002025259   111002461455  
111002558711   111003093211   111003256043   111003302775   111004108927  
111004118478    111004180499 462918335   464453349   464424050   465088458  
111000681918   111000619627   111000990786   111001047207   111001438111  
111001524050   111001903253   111002025305   111002461466   111002558733  
111003093233   111003284730   111003302786   111004108949   111004118489   
111004180523 462905365   464453398   464424068   465088466   111000681930  
111000619638   111000990809   111001047218   111001438133   111001537458  
111001903264   111002025316   111002461477   111002558755   111003093266  
111003285023   111003302854   111004108983   111004118557    111004180556
463140343   464453422   464424076   465088482   111000681941   111000619649  
111000990810   111001047230   111001438144   111001565471   111001903275  
111002025338   111002461488   111002558812   111003093288   111003285056  
111003302898   111004108994   111004118579    111004180567 463141796   464453448
  464424084   465088508   111000681963   111000619661   111000990832  
111001047241   111001438166   111001565718   111001903321   111002025349  
111002461499   111002558845   111003093299   111003285078   111003335827  
111004109018   111004118580    111004180589 463196428   464453489   464424118  
465088524   111000682032   111000619694   111000990854   111001047252  
111001438177   111001595081   111001903332   111002025350   111002461501  
111002558889   111003123596   111003285102   111003335850   111004109063  
111004118591    111004180590 463275172   464453539   464424126   465088540  
111000682076   111000619807   111000990876   111001047274   111001438188  
111001467416   111001903343   111002025383   111002461523   111002558935  
111003123608   111003285180   111003335883   111004109085   111004118670   
111004180613 463229518   464453570   464424159   465088573   111000682087  
111000619818   111000990887   111001047285   111001438201   111001467449  
111001903354   111002025406   111002461534   111002558980   111003123686  
111003285203   111003335906   111004109096   111004118715    111004180668
463298174   464453604   464424175   465088615   111000708558   111000619841  
111000990900   111001047296   111001438245   111001467450   111001903376  
111002025417   111002461567   111002559004   111003123709   111003285405  
111003335917   111004109120   111004118726    111004180680 463165373   464453612
  464424191   465076016   111000708569   111000619863   111000990933  
111001047308   111001438267   111001467472   111001903411   111002025439  
111002461578   111002559026   111003123721   111003285472   111003335928  
111004109153   111004118805    111004180703 463314120   464453638   464424225  
465076024   111000708570   111000619874   111000990977   111001047342  
111001438278   111001467528   111001903433   111002025462   111002461589  
111002559060   111003123776   111003285573   111003336031   111004109210  
111004118838    111004180736 463329698   464453653   464424241   465076081  
111000708604   111000619919   111000990999   111001047364   111001438313  
111001467540   111001903455   111002025495   111002461590   111002559150  
111003123912   111003285652   111003336110   111004109300   111004118861   
111004180770 463321745   464453661   464424258   465076123   111000708637  
111000619931   111000991002   111001047386   111001438324   111001467584  
111001903477   111002025507   111002461602   111002559161   111003124205  
111003285708   111003336187   111004109322   111004118872    111004180826
463545178   464453703   464424274   465076198   111000708648   111000619953  
111000991013   111001062451   111001451284   111001467629   111001903501  
111002025541   111002461613   111002559172   111003124249   111003285720  
111003336222   111004109377   111004144051    111004180950 463553628   464453711
  464424290   465076214   111000708659   111000619986   111000991024  
111001062484   111001451318   111001467674   111001903534   111002025563  
111002461657   111002559194   111003124250   111003285843   111003336266  
111004109467   111004144073    111004181030 463514380   464453729   464424308  
465076230   111000708671   111000620001   111000991035   111001062518  
111001451341   111001467685   111001903556   111002025608   111002461703  
111002559251   111003124283   111003285898   111003336356   111004109557  
111004144084    111004181041 464121755   464453737   464424316   465076248  
111000708705   111000620012   111000991114   111001062608   111001451374  
111001467708   111001903578   111002025620   111002461725   111002559273  
111003124294   111003285933   111003336367   111004109568   111004144130   
111004181052 464319458   464453745   464424324   465076263   111000708750  
111000620034   111000991158   111001062631   111001451385   111001467720  
111001903590   111002025653   111002461736   111002559341   111003124317  
111003286002   111003336390   111004109603   111004144185    111004181063
464228600   464465699   464424365   465076289   111000708794   111000620045  
111000991181   111001062642   111001451420   111001467742   111001903602  
111002025686   111002461769   111002559374   111003124373   111003286046  
111003336435   111004109670   111004144231    111004181108 464310721   464465715
  464424407   465076313   111000708806   111000620089   111000991192  
111001062653   111001451431   111001467753   111001903613   111002025709  
111002461781   111002559419   111003124384   111003286057   111003336569  
111004134577   111004144242    111004181120 464246818   464465756   464424423  
465076347   111000708828   111000620102   111000991204   111001062664  
111001451442   111001467764   111001903624   111002025710   111002461815  
111002559453   111003124395   111003286080   111003336671   111004134588  
111004144253    111004181131 464294412   464465764   464424431   465076370  
111000708839   111000620124   111000991259   111001062721   111001451464  
111001467775   111001903646   111002025721   111002461837   111002559554  
111003124430   111003286091   111003336884   111004134612   111004144310   
111004181142 464294560   464465822   464436526   465076438   111000708851  
111000620135   111000991271   111001062732   111001451475   111001467797  
111001903657   111002025732   111002461871   111002559576   111003124452  
111003286114   111003336895   111004134634   111004144321    111004181164
464295203   464465830   464436559   465076446   111000708862   111000620157  
111001004299   111001062743   111001451486   111001467810   111001903668  
111002025787   111002479869   111002559734   111003124496   111003286169  
111003336952   111004134656   111004144343    111004181175 464459809   464465848
  464436575   465076453   111000708907   111000620168   111001004312  
111001062787   111001451497   111001467821   111001919159   111002025844  
111002479870   111002559756   111003124508   111003286316   111003336985  
111004134667   111004144488    111004181210 464459817   464465863   464436583  
465076487   111000708918   111000620179   111001004323   111001062798  
111001451521   111001467832   111001919171   111002025877   111002479915  
111002559767   111003124610   111003286338   111003336996   111004134690  
111004144501    111004181287 464459825   464465897   464436609   465076503  
111000708941   111000620180   111001004345   111001062811   111001451532  
111001467876   111001919216   111002025888   111002479948   111002559778  
111003124621   111003286361   111003337021   111004134702   111004144589   
111004181333

 

SCH-A-19



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464459833   464465913   464436625   465076511   111000708952   111000620191  
111001004356   111001062822   111001451543   111001467900   111001919250  
111002025901   111002479971   111002559835   111003124643   111003286383  
111003337065   111004134768   111004144602    111004181399 464459866   464465947
  464436633   465076529   111000708974   111000620214   111001004413  
111001062833   111001451565   111001467922   111001919272   111002055050  
111002480007   111002559903   111003124687   111003286417   111003337100  
111004134803   111004144613    111004181401 464459874   464465962   464436641  
465076545   111000709133   111000635401   111001004479   111001062877  
111001451576   111001467933   111001919306   111002055072   111002480041  
111002337031   111003124700   111003286451   111003337256   111004134869  
111004144646    111004181423 464459882   464465996   464436658   465076560  
111000709166   111000635434   111001004491   111001062888   111001451587  
111001467944   111001919317   111001971674   111002480074   111002337211  
111003124766   111003286484   111003337278   111004134892   111004144679   
111004181467 464459890   464466002   464436690   465076610   111000709177  
111000635445   111001004569   111001062912   111001451598   111001467966  
111001919328   111001971685   111002480108   111002337233   111003124801  
111003286620   111003337290   111004134915   111004144703    111004181524
464459924   464466036   464436708   465076628   111000709188   111000635478  
111001004626   111001062923   111001451611   111001467977   111001919373  
111001971719   111002480131   111002337255   111003124812   111003286664  
111003337324   111004134926   111004144725    111004211269 464459940   464466044
  464436716   465076636   111000709199   111000635490   111001004648  
111001062934   111001451633   111001467988   111001919384   111001971720  
111002480142   111002337277   111003124834   111003286721   111003337469  
111004134937   111004144747    111004211438 464459957   464466093   464436757  
465076669   111000709212   111000635502   111001004671   111001062990  
111001451644   111001468046   111001919395   111001971742   111002480153  
111002337288   111003124867   111003286732   111003337616   111004134948  
111004144758    111004211506 464459999   464466119   464436765   465076677  
111000611809   111000635535   111001004705   111001063003   111001451655  
111001468057   111001919485   111001971753   111002480210   111002337356  
111003124946   111003286765   111003337807   111004134982   111004144770   
111004211562 464460013   464466127   464436773   465076735   111000611821  
111000635557   111001004727   111001063025   111001451666   111001468068  
111001919586   111001971810   111002480221   111002337402   111003125026  
111003286811   111003337829   111004134993   111004144848    111004211573
464460021   464466135   464436781   465076743   111000611887   111000635580  
111001004750   111001063036   111001451677   111001468080   111001919609  
111001971821   111002480243   111002337424   111003125059   111003286844  
111003337874   111004135006   111004144859    111004211629 464460054   464466176
  464436815   465088664   111000611898   111000635625   111001004918  
111001063104   111001451688   111001468091   111001919610   111001971933  
111002480344   111002337525   111003125071   111003286855   111003368711  
111004135073   111004144961    111004211674 464460062   464466192   464436823  
465088672   111000611966   111000635669   111001004929   111001063126  
111001451723   111001468103   111001919632   111001971966   111002480401  
111002337536   111003125082   111003286956   111003368744   111004135118  
111004145029    111004211742 464460070   464466218   464436872   465088714  
111000611977   111000635670   111001004941   111001063148   111001451745  
111001468114   111001919643   111001971977   111002480490   111002337547  
111003125093   111003287047   111003368766   111004135343   111004145085   
111004211809 464460104   464466226   464436880   465088722   111000612002  
111000635704   111001005009   111001063160   111001451767   111001468147  
111001919722   111001972013   111002480580   111002337569   111003125206  
111003287069   111003368777   111004135365   111004145096    111004211810
464460112   464466234   464436898   465088763   111000612013   111000635715  
111001018014   111001063171   111001451802   111001904760   111001919766  
111001972024   111002480625   111002337637   111003125228   111003287070  
111003368788   111004135400   111004145108    111004211843 464460120   464466259
  464436906   465088771   111000612024   111000635726   111001018036  
111001075523   111001451824   111001904838   111001919777   111001972035  
111002480636   111002337671   111003125239   111003287081   111003368801  
111004135433   111004145153    111004211944 464460138   464466283   464436914  
465088789   111000612035   111000635759   111001018047   111001075534  
111001451835   111001904849   111001919812   111001972046   111002480647  
111002337705   111003125262   111003322834   111003368812   111004135455  
111004145210    111004211966 464460146   464466309   464436930   465088813  
111000612091   111000635782   111001018058   111001075567   111001451868  
111001904883   111001919845   111001972103   111002480793   111002337716  
111003125329   111003323026   111003368823   111004135488   111004145232   
111004212002 464460161   464466317   464436948   465088839   111000612125  
111000635849   111001018070   111001075590   111001451903   111001904906  
111001919856   111001972114   111002480805   111002337738   111003125341  
111003323048   111003368834   111004135545   111004145513    111004212024
464460187   464466390   464436955   465088847   111000612158   111000635872  
111001018126   111001075624   111001451914   111001904940   111001920027  
111001972136   111002480928   111002337749   111003152521   111003323318  
111003368856   111004135567   111004145524    111004212046 464460195   464466416
  464436997   465088870   111000612215   111000635894   111001018159  
111001075657   111001451925   111001904973   111001920038   111001972158  
111002481020   111002337750   111003152532   111003323396   111003368889  
111004135602   111004145546    111004212057 464472000   464466424   464437011  
465088904   111000612237   111000635917   111001018160   111001075668  
111001451958   111001904984   111001920083   111001972181   111002481053  
111002337828   111003152565   111003323576   111003368913   111004135691  
111004145579    111004212091 464472026   464466432   464437029   465088912  
111000612259   111000635973   111001018193   111001075725   111001451992  
111001904995   111001920117   111001972192   111002481064   111002338032  
111003152576   111003323622   111003368924   111004135725   111004145580   
111004212125 464472067   464466457   464437037   465088946   111000612316  
111000636053   111001018227   111001075758   111001452005   111001905019  
111001920140   111001972204   111002481110   111002338245   111003152600  
111003323688   111003369059   111004135770   111004145647    111004212158
464472117   464478247   464437060   465088953   111000612417   111000636097  
111001018238   111001075792   111001452016   111001905020   111001920151  
111001972215   111002481121   111002338267   111003152622   111003323712  
111003369071   111004135859   111004145658    111004212169 464472166   464478262
  464437078   465088987   111000612439   111000636121   111001018249  
111001075804   111001457000   111001905042   111001920173   111001972226  
111002481154   111002338290   111003152633   111003323745   111003369082  
111004135871   111004145681    111004212181 464472182   464478304   464437110  
465089001   111000612451   111000636132   111001018283   111001075815  
111001457022   111001905075   111001920263   111001972237   111002481176  
111002338447   111003152644   111003323756   111003369149   111004135905  
111004145692    111004212192 464472216   464478320   464437136   465089019  
111000612484   111000636176   111001018294   111001075860   111001457033  
111001905097   111001920296   111001972293   111002481187   111002338492  
111003152688   111003323789   111003369150   111004135927   111004145771   
111004212215

 

SCH-A-20



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464472273   464478361   464437169   465089050   111000612495   111000636198  
111001018306   111001075893   111001457044   111001905110   111001920319  
111001972305   111002481233   111002357695   111003152723   111003323903  
111003369183   111004135950   111004145805    111004212226 464472281   464478437
  464437177   465089092   111000612507   111000648999   111001018339  
111001075905   111001457055   111001905211   111001935438   111001972361  
111002481356   111002357730   111003152745   111003324005   111003369194  
111004135972   111004145861    111004212248 464472299   464478445   464437185  
465089134   111000612529   111000649002   111001018351   111001075927  
111001457066   111001905233   111001935472   111001972372   111002481378  
111002357752   111003152756   111003324049   111003369228   111004136029  
111004145872    111004212260 464472331   464478460   464437201   465089142  
111000612552   111000649013   111001018441   111001075949   111001457099  
111001905255   111001935483   111001972383   111002481479   111002357774  
111003152846   111003324050   111003369295   111004136030   111004145939   
111004212316 464472356   464478502   464437243   465089159   111000627750  
111000649237   111001018452   111001076029   111001457101   111001905266  
111001935528   111001972439   111002481514   111002357785   111003152880  
111003324140   111003369330   111004136052   111004146008    111004212327
464472364   464478528   464321678   465089175   111000627772   111000649293  
111001018474   111001076243   111001457123   111001905277   111001935551  
111001972530   111002503935   111002357820   111003152903   111003324342  
111003369396   111004136085   111004171455    111004212349 464472414   464478536
  464534627   465089209   111000627783   111000649305   111001018496  
111001076287   111001457246   111001905299   111001935584   111001972541  
111002503968   111002357842   111003152992   111003324544   111003369677  
111004136131   111004171512    111004212350 464472430   464478569   464534726  
465089217   111000627794   111000649327   111001018519   111001047397  
111001457268   111001905312   111001935641   111001972552   111002503980  
111002357864   111003153083   111003324599   111003369701   111004136153  
111004171556    111004212372 464472448   464478577   464534767   465089258  
111000627828   111000649350   111001018520   111001047409   111001457279  
111001905345   111001935753   111001972563   111002503991   111002357897  
111003153151   111003324601   111003369789   111004136175   111004171578   
111004212383 464472497   464478593   464534775   465089266   111000627851  
111000649372   111001018531   111001047410   111001457314   111001905378  
111001935775   111001972596   111002504015   111002357943   111003153207  
111003324667   111003369891   111004136254   111004171589    111004212428
464472513   464478601   464534783   465089282   111000627884   111000649394  
111001018553   111001047421   111001457369   111001905435   111001935786  
111001972619   111002504048   111002357965   111003153218   111003324724  
111003369903   111004136311   111004171691    111004212439 464472521   464478619
  464534825   465089365   111000627930   111000649417   111001018575  
111001047443   111001457370   111001905446   111001935809   111001972620  
111002504172   111002358001   111003153252   111003324803   111003369969  
111004136388   111004171736    111004212440 464472554   464478635   464534833  
465089415   111000627952   111000649439   111001018586   111001047454  
111001457471   111001905457   111001935832   111001988650   111002504194  
111002358012   111003153274   111003324959   111003370040   111004136445  
111004171769    111004212462 464472596   464478668   464534908   465089423  
111000627963   111000649440   111001018597   111001047476   111001457482  
111001905468   111001935898   111001988773   111002504273   111002358034  
111003153296   111003356471   111003370107   111004136490   111004171804   
111004212473 464472604   464478684   464534916   465076768   111000627974  
111000649451   111001018654   111001047487   111001457527   111001905514  
111001935900   111001988784   111002504295   111002358078   111003153511  
111003356527   111003370118   111004136502   111004171882    111004234679
464472620   464478718   464534940   465076842   111000627985   111000649473  
111001018665   111001047498   111001457549   111001905536   111001935933  
111001988807   111002504307   111002358090   111003153544   111003356617  
111003370174   111004136524   111004171893    111004234758 464472638   464478742
  464534973   465076859   111000628032   111000649495   111001018700  
111001047500   111001457550   111001905547   111001935955   111001988830  
111002504329   111002358146   111003153599   111003356785   111003370275  
111004162770   111004171916    111004234769 464472646   464478767   464534999  
465076875   111000628043   111000649541   111001018722   111001047511  
111001457572   111001905604   111001936035   111001988852   111002504352  
111002358168   111003153645   111003356831   111003370332   111004162804  
111004171950    111004234815 464472687   464478783   464535004   465076883  
111000628076   111000649563   111001018744   111001047522   111001457628  
111001921422   111001936103   111001988908   111002504600   111002358203  
111003153667   111003356842   111003370444   111004162815   111004171972   
111004234871 464472695   464478866   464535012   465076891   111000628087  
111000649574   111001018766   111001047544   111001457695   111001921433  
111001936158   111001988920   111002504633   111002358269   111003153735  
111003356853   111003370488   111004162871   111004171994    111004234893
464472703   464478916   464535038   465076925   111000628111   111000649608  
111001018788   111001047555   111001457718   111001921444   111001936192  
111001988931   111002504699   111002358270   111003153904   111003356875  
111003370534   111004162961   111004172018    111004235120 464472729   464478932
  464535053   465076933   111000628133   111000649620   111001031604  
111001047577   111001457730   111001921455   111001936204   111001988942  
111002504767   111002358292   111003153926   111003356932   111003391302  
111004162972   111004172052    111004235142 464472745   464478940   464535079  
465076941   111000628144   111000649631   111001031615   111001047599  
111001457785   111001921477   111001936248   111001988964   111002504802  
111002358326   111003153948   111003356987   111003391335   111004163030  
111004172096    111004235164 464472752   464478957   464535087   465076966  
111000628177   111000649653   111001031626   111001047803   111001457819  
111001921488   111001936406   111001989011   111002504813   111002358405  
111003153971   111003357045   111003391379   111004163063   111004172119   
111004235209 464472760   464478965   464535095   465076974   111000628223  
111000649675   111001031693   111001047814   111001457943   111001921499  
111001936417   111001989033   111002505005   111002358416   111003154006  
111003357113   111003391436   111004163096   111004172120    111004235210
464484625   464478981   464535111   465076982   111000628234   111000649709  
111001031727   111001047825   111001307318   111001921501   111001936440  
111001989055   111002505061   111002358517   111003154051   111003357179  
111003391447   111004163119   111004172131    111004235298 464485275   464478999
  464535194   465077022   111000628245   111000649732   111001031761  
111001047836   111001320739   111001921567   111001936619   111001989088  
111002505083   111002358528   111003154130   111003357269   111003391470  
111004163142   111004172164    111004235300 464485283   464479021   464535202  
465077030   111000628256   111000649743   111001031918   111001047847  
111001375032   111001921590   111001936653   111001989099   111002505094  
111002358539   111003154174   111003357337   111003391481   111004163153  
111004172186    111004235311 464485291   464479039   464535210   465077048  
111000628278   111000649754   111001032009   111001047869   111001425230  
111001921613   111001952662   111001989112   111002505139   111002358630  
111003154242   111003357449   111003391492   111004163164   111004172197   
111004235355

 

SCH-A-21



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464485333   464490853   464535236   465077055   111000628289   111000649800  
111001032010   111001047870   111001425252   111001921668   111001952673  
111001989145   111002505151   111002358652   111003154264   111003357539  
111003391548   111004163232   111004172254    111004235401 464485374   464490879
  464535244   465077121   111000628290   111000649822   111001032032  
111001047892   111001425285   111001921680   111001952718   111001989156  
111002505162   111002358663   111003182850   111003357562   111003391559  
111004163287   111004172265    111004235467 464485416   464490895   464535251  
465077188   111000628302   111000662399   111001032043   111001047904  
111001425296   111001921703   111001952730   111001989178   111002505229  
111002358685   111003183086   111003357652   111003391560   111004163377  
111004172276    111004235502 464497148   464490903   464535277   465077212  
111000628313   111000662401   111001032133   111001047926   111001425308  
111001921747   111001952763   111001989189   111002505230   111002358764  
111003183097   111003357720   111003391571   111004163399   111004172298   
111004235568 464497155   464490952   464535301   465077220   111000628324  
111000662412   111001032313   111001047937   111001425319   111001921770  
111001952774   111001989257   111002505252   111002358775   111003183187  
111003357876   111003391683   111004163401   111004172388    111004235579
464497163   464490986   464535319   465077253   111000628481   111000662434  
111001032324   111001047959   111001425320   111001921781   111001952910  
111001989280   111002505274   111002358797   111003183198   111003357922  
111003391694   111004163445   111004172399    111004235614 464497197   464490994
  464535327   465077295   111000628492   111000662489   111001032335  
111001047960   111001425375   111001921792   111001952943   111001989291  
111002505308   111002358809   111003183671   111003357955   111003391717  
111004163456   111004172412    111004235625 464497205   464491000   464535335  
465077311   111000628504   111000662513   111000965216   111001047993  
111001425410   111001921804   111001952954   111001989336   111002505319  
111002358810   111003183693   111003357988   111003391728   111004163489  
111004172467    111004235636 464497213   464491018   464535350   465077329  
111000628559   111000662557   111000991305   111001048006   111001425421  
111001921826   111001952965   111001989369   111002527346   111002358832  
111003183727   111003358024   111003391762   111004163535   111004172478   
111004235827 464497221   464491034   464535368   465077352   111000628560  
111000662568   111000991361   111001048017   111001425443   111001921837  
111001953001   111001989404   111002527357   111002358854   111003183738  
111003358068   111003391784   111004163580   111004172490    111004235861
464497239   464491059   464535376   465077378   111000628627   111000662625  
111000991383   111001048028   111001425465   111001921871   111001953012  
111001989415   111002527403   111002358900   111003183749   111003358181  
111003391795   111004163647   111004172502    111004235917 464497247   464491075
  464536937   465077386   111000641622   111000662636   111000991406  
111001048039   111001425476   111001921882   111001953034   111001989437  
111002527447   111002359002   111003183783   111003358282   111003391829  
111004163658   111004172568    111004235951 464497270   464491083   464536978  
465077410   111000641633   111000662647   111000991473   111001048040  
111001425487   111001921905   111001953056   111001989459   111002527470  
111002359068   111003183828   111003358327   111003391830   111004163670  
111004172647    111004235973 464497296   464491109   464537000   465077436  
111000641701   111000662670   111000991484   111001048051   111001425522  
111001921938   111001953067   111001989482   111002527481   111002359080  
111003183840   111003358361   111003391852   111004163692   111004172658   
111004236042 464497312   464491117   464537018   465077451   111000641778  
111000662692   111000991507   111001048062   111001425533   111001921949  
111001953090   111001989505   111002527492   111002359147   111003183851  
111003358440   111003391863   111004163726   111004172692    111004236053
464497338   464491125   464537034   465077469   111000641789   111000662704  
111000991518   111001048073   111001425566   111001921972   111001953102  
111001989549   111002527515   111002359170   111003183873   111003358451  
111003391874   111004163759   111004172771    111004236075 464497353   464491133
  464537075   465077485   111000641813   111000662737   111000991529  
111001048084   111001425588   111001921983   111001953157   111001989572  
111002527537   111002359181   111003183895   111003358462   111003391896  
111004163760   111004172850    111004236132 464497379   464491158   464537083  
465077493   111000641824   111000662748   111000991552   111001048095  
111001425599   111001921994   111001953168   111001989606   111002527560  
111002359192   111003183929   111003358507   111003391908   111004163771  
111004172861    111004236233 464497387   464491208   464537091   465089480  
111000641868   111000662760   111000991574   111001048107   111001425612  
111001922018   111001953225   111001989617   111002527582   111002359204  
111003183985   111003358530   111003391920   111004163782   111004172872   
111004236312 464497395   464491216   464537125   465089530   111000641891  
111000662861   111000991608   111001048129   111001425645   111001922041  
111001953269   111001989628   111002527605   111002380141   111003183996  
111003358620   111003391953   111004163793   111004172917    111004236334
464497437   464491232   464537158   465089613   111000641903   111000662894  
111000991619   111001048130   111001425689   111001922085   111001953326  
111001990563   111002527616   111002380163   111003184021   111003358686  
111003391964   111004163805   111004172939    111004236367 464497452   464491240
  464537166   465089621   111000641914   111000662940   111000991765  
111001048141   111001425702   111001922153   111001953360   111001990574  
111002527627   111002380185   111003184144   111003358800   111003391975  
111004163872   111004172984    111004236389 464497478   464491257   464537174  
465089639   111000641936   111000662973   111000991833   111001048152  
111001425724   111001922175   111001953371   111001990585   111002527649  
111002380208   111003184177   111003359014   111003391997   111004163883  
111004172995    111004236413 464497486   464491273   464537232   465089647  
111000641947   111000663008   111000991866   111001048163   111001425735  
111001922186   111001953438   111001990596   111002527661   111002380219  
111003184199   111003383112   111003392011   111004163939   111004173446   
111004236503 464497494   464491299   464537240   465089654   111000641958  
111000663019   111000991877   111001048174   111001425757   111001922197  
111001953461   111001990631   111002527706   111002380264   111003184212  
111003383134   111003392022   111004163951   111004173457    111004266179
464497528   464491307   464537265   465089720   111000641969   111000663020  
111000991888   111001048264   111001425768   111001922221   111001953494  
111001990798   111002527717   111002380275   111003184223   111003383145  
111003392033   111004163973   111004173491    111004266517 464497569   464491323
  464537281   465089746   111000641970   111000663042   111000991901  
111001048275   111001425791   111001922232   111001953506   111001990800  
111002527795   111002380321   111003184245   111003383156   111003392099  
111004163984   111004173514    111004266652 464497585   464491349   464537299  
465089829   111000641992   111000663064   111000991967   111001063250  
111001425803   111001922243   111001953528   111001990844   111002527807  
111002380332   111003184302   111003383190   111003392112   111004164020  
111004173547    111004266674 464497593   464491356   464537307   465089837  
111000642016   111000663086   111000992047   111001063261   111001425814  
111001922254   111001953540   111001990866   111002527841   111002380343  
111003184773   111003383415   111003392123   111004164086   111004201325   
111004266708

 

SCH-A-22



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464497619   464491364   464537323   465089852   111000642049   111000663109  
111000992283   111001063272   111001425836   111001922298   111001953573  
111001990888   111002527885   111002380365   111003184784   111003383459  
111003392134   111004164132   111004201426    111004266731 464497627   464491372
  464537349   465089902   111000642061   111000663110   111001005098  
111001063283   111001425847   111001922300   111001953607   111001990901  
111002527997   111002380398   111003184830   111003383460   111003392167  
111004164154   111004201460    111004266753 464497635   464491406   464537364  
465089944   111000642072   111000663132   111001005122   111001063306  
111001425858   111001922322   111001953674   111001990923   111002528077  
111002380422   111003184874   111003383471   111003392178   111004164176  
111004201493    111004266764 464497650   464491414   464537372   465089951  
111000642106   111000663323   111001005144   111001063317   111001425870  
111001922366   111001953742   111001990934   111002528213   111002380433  
111003184986   111003383561   111003445100   111004164255   111004201550   
111004266843 464497700   464491422   464537414   465089993   111000642128  
111000663356   111001005155   111001063328   111001425881   111001922377  
111001960706   111001990989   111002528279   111002380477   111003184997  
111003383763   111003115430   111004164277   111004201662    111004266854
464497718   464491430   464537422   465090009   111000642151   111000676338  
111001005177   111001063339   111001425915   111001922412   111001960739  
111001990990   111002528280   111002380488   111003185033   111003383796  
111003115463   111004164288   111004201684    111004266988 464497767   464491463
  464537455   465090058   111000642162   111000676350   111001005199  
111001063362   111001425937   111001937621   111001960762   111001991003  
111002528347   111002380499   111003185077   111003383987   111003115575  
111004164389   111004201695    111004267013 464497791   464491497   464537463  
465090074   111000642173   111000676383   111001005212   111001063373  
111001425960   111001937632   111001960874   111001991025   111002528369  
111002380523   111003185088   111003383998   111003115654   111004164435  
111004201718    111004267046 464497809   464491513   464537489   465090082  
111000642184   111000676439   111001005223   111001063395   111001425982  
111001937643   111001960896   111001991047   111002528370   111002380613  
111003185167   111003384012   111003115711   111004164514   111004201741   
111004267158 464497858   464491521   464537513   465090132   111000642195  
111000676440   111001005234   111001063430   111001438379   111001937665  
111001960908   111001991070   111002528381   111002380657   111003185202  
111003384089   111003115722   111004164536   111004201808    111004267169
464497866   464491547   464537547   465090173   111000642218   111000676451  
111001005335   111001063452   111001438403   111001937700   111001960931  
111001991081   111002528415   111002380668   111003185224   111003384102  
111003115733   111004191367   111004201819    111004267305 464509561   464491554
  464537554   465090207   111000642229   111000676462   111001005403  
111001063474   111001438436   111001937744   111001960942   111001991104  
111002528437   111002380679   111003214902   111003384124   111003115744  
111004191468   111004201886    111004267316 464509587   464491562   464537570  
465090215   111000642230   111000676484   111001005414   111001063485  
111001438458   111001937766   111001960975   111001991115   111002528460  
111002380714   111003214913   111003384157   111003115801   111004191480  
111004201965    111004267507 464509629   464503325   464537596   465090223  
111000642252   111000676495   111001005458   111001063496   111001438683  
111001937777   111001960997   111001991126   111002528493   111002380736  
111003214935   111003384179   111003115812   111004191558   111004201976   
111004267563 464509637   464503333   464537604   465077543   111000642263  
111000676541   111001005470   111001063531   111001438694   111001937812  
111001961022   111001991148   111002528527   111002380758   111003215004  
111003384258   111003115856   111004191604   111004202012    111004267585
464509645   464503416   464537612   465077550   111000642285   111000676552  
111001005650   111001063553   111001438739   111001937823   111001961044  
111001991159   111002528561   111002380770   111003215149   111003384416  
111003115890   111004191727   111004202034    111004267596 464509660   464503432
  464537638   465077584   111000642296   111000676620   111001005762  
111001063564   111001438740   111001937856   111001961055   111001991182  
111002528684   111002380781   111003215183   111003384449   111003115979  
111004191749   111004202067    111004267642 464509686   464503457   464537646  
465077683   111000642308   111000676631   111001005896   111001063597  
111001438751   111001937867   111001961099   111001991193   111002528695  
111002380859   111003215217   111003384506   111003115991   111004191783  
111004202089    111004267664 464509694   464503465   464537679   465077691  
111000642319   111000676653   111001005920   111001063610   111001438784  
111001937878   111001961101   111001991216   111002528741   111002380893  
111003215262   111003384584   111003116071   111004191794   111004202135   
111004267697 464509702   464503481   464549344   465077717   111000642331  
111000676686   111001005942   111001063676   111001438795   111001937889  
111001961112   111001991261   111002528752   111002380927   111003215509  
111003384595   111003116161   111004191817   111004202179    111004267710
464509736   464503499   464549369   465077758   111000642342   111000676697  
111001005964   111001063698   111001438829   111001937924   111001961156  
111001991283   111002551444   111002381119   111003215655   111003384618  
111003116183   111004191895   111004202247    111004267743 464509777   464503515
  464549393   465077766   111000642353   111000676709   111001018799  
111001063711   111001438841   111001937935   111001961167   111001991306  
111002551466   111002381131   111003215688   111003384674   111003116206  
111004191974   111004202258    111004267787 464509819   464503523   464549401  
465077774   111000642364   111000676710   111001018801   111001063722  
111001438852   111001937946   111001961178   111001991339   111002551488  
111002381142   111003215723   111003384685   111003116295   111004192076  
111004202348    111004267855 464509843   464503549   464549427   465077808  
111000642375   111000676787   111001018812   111001063744   111001438885  
111001938048   111001961189   111001991362   111002551501   111002381210  
111003215745   111003384696   111003116318   111004192098   111004202359   
111004267877 464509850   464503556   464549450   465077824   111000654929  
111000676798   111001018845   111001063788   111001438908   111001938059  
111001961213   111001991384   111002551512   111002381232   111003215835  
111003384708   111003116352   111004192177   111004202450    111004267978
464509876   464503572   464549468   465077840   111000654941   111000676822  
111001018856   111001063812   111001438931   111001938116   111001961246  
111001991407   111002551523   111002381300   111003215903   111003384720  
111003116363   111004192256   111004202461    111004267989 464509884   464503622
  464549492   465077899   111000655010   111000676844   111001018889  
111001063823   111001438953   111001938127   111001961370   111001991418  
111002551556   111002381322   111003215914   111003384764   111003116374  
111004192302   111004202506    111004267990 464509892   464503648   464549518  
465077972   111000655021   111000676855   111001018890   111001063856  
111001438964   111001938150   111001961404   111001991430   111002551589  
111002381344   111003215925   111003384797   111003116431   111004192313  
111004202551    111004268137 464509918   464503671   464549542   465077998  
111000655043   111000676899   111001018902   111001063867   111001438997  
111001938172   111001961415   111001991452   111002551657   111002401785  
111003216241   111003408705   111003116464   111004192368   111004202618   
111004268205

 

SCH-A-23



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464509942   464503697   464549567   465078004   111000655065   111000676912  
111001018968   111001063878   111001439000   111001938183   111001961460  
111001991474   111002551747   111002401820   111003216320   111003408727  
111003116554   111004192379   111004202663    111004268407 464509959   464503705
  464549583   465078053   111000655076   111000676945   111001018979  
111001063902   111001439011   111001938206   111001961482   111001991485  
111002551770   111002401875   111003216353   111003408862   111003116565  
111004192403   111004202674    111004268418 464510015   464503713   464549591  
465078061   111000655100   111000676956   111001018980   111001063913  
111001439044   111001938228   111001961493   111001991496   111002551792  
111002401886   111003216364   111003408941   111003116587   111004192470  
111004202708    111004268429 464510056   464503747   464549617   465078129  
111000655133   111000676967   111001019004   111001063935   111001439055  
111001938284   111001961505   111001991508   111002551859   111002401909  
111003216522   111003408996   111003116644   111004192560   111004202719   
111004268452 464510064   464503754   464549658   465078145   111000655177  
111000676989   111001019037   111001064026   111001439077   111001938295  
111001961527   111001991519   111002551882   111002401910   111003216555  
111003103909   111003116699   111004192571   111004202865    111004299007
464510072   464503762   464549666   465078152   111000655188   111000676990  
111001019048   111001064059   111001439088   111001938341   111001961538  
111001991520   111002551972   111002401954   111003216599   111003103910  
111003116767   111004192593   111004202876    111004299041 464510106   464503796
  464549674   465078178   111000655245   111000677003   111001019060  
111001076322   111001439099   111001938352   111001961549   111001991542  
111002552007   111002401965   111003216689   111003103932   111003116790  
111004192638   111004202933    111004299074 464510114   464503838   464549716  
465078186   111000655256   111000677014   111001019105   111001076355  
111001439101   111001938396   111001961639   111001991564   111002552085  
111002401976   111003216724   111003103998   111003116879   111004192706  
111004203013    111004299085 464510122   464503895   464549724   465078194  
111000655267   111000677025   111001019116   111001076434   111001439134  
111001938442   111001961673   111001991610   111002552108   111002401987  
111003216779   111003104045   111003116891   111004192784   111004203024   
111004299119 464510130   464503960   464549732   465078236   111000655313  
111000677036   111001019127   111001076658   111001439145   111001938486  
111001788388   111001991632   111002552120   111002402090   111003216960  
111003104078   111003116947   111004192830   111004203046    111004299209
464510148   464503986   464549740   465078251   111000655324   111000677058  
111001019149   111001048286   111001439156   111001938509   111001838249  
111002008182   111002552131   111002402157   111003217006   111003104090  
111003117049   111004192852   111004203057    111004299311 464510189   464503994
  464549773   465078277   111000655403   111000677069   111001019150  
111001048297   111001439167   111001938510   111001903680   111002008238  
111002552333   111002402179   111003217062   111003104102   111003117072  
111004192863   111004203103    111004299377 464510197   464504000   464549815  
465090256   111000655650   111000677070   111001019206   111001048354  
111001439178   111001938521   111001903691   111002008272   111002552434  
111002402214   111003217196   111003104236   111003117094   111004192885  
111004203136    111004299423 464510213   464504018   464549823   465090264  
111000655661   111000677081   111001019217   111001048365   111001439189  
111001938532   111001903703   111002008283   111002552467   111002402225  
111003217208   111003104270   111003117106   111004192896   111004203158   
111004299490 464510247   464504042   464549831   465090272   111000655672  
111000689994   111001019228   111001048398   111001439213   111001938633  
111001903714   111002008306   111002552568   111002402236   111003217275  
111003104281   111003117195   111004192908   111004203248    111004299502
464510288   464504075   464549849   465090348   111000655717   111000690019  
111001019262   111001048422   111001439246   111001938644   111001903736  
111002008362   111002552625   111002402247   111003217286   111003104304  
111003117319   111004192964   111004203271    111004299603 464510296   464504083
  464549856   465090371   111000655773   111000690020   111001019284  
111001048444   111001439268   111001954877   111001903747   111002008373  
111002552636   111002402258   111003243915   111003104348   111003117331  
111004216196   111004203349    111004299647 464510312   464504091   464549864  
465090389   111000668430   111000690042   111001019307   111001048501  
111001439279   111001954912   111001903758   111002008384   111002552647  
111002402292   111003243959   111003104360   111003144724   111004216220  
111004222799    111004299827 464510338   464504109   464549872   465090397  
111000668665   111000690053   111001019318   111001048523   111001439303  
111001954923   111001903781   111002008474   111002552669   111002402348  
111003244039   111003104427   111003144746   111004216231   111004222878   
111004299850 464424449   464515782   464549906   465090447   111000668687  
111000690086   111001019330   111001048545   111001439314   111001954934  
111001903860   111002008485   111002552670   111002402359   111003244040  
111003104438   111003144803   111004216242   111004222913    111004300033
464424456   464515857   464549914   465090470   111000668711   111000690109  
111001019341   111001048556   111001439325   111001954956   111001903871  
111002008508   111002552748   111002402360   111003244130   111003104450  
111003144858   111004216264   111004222924    111004300044 464424464   464515899
  464549922   465090488   111000668722   111000690110   111001019396  
111001048567   111001452050   111001954989   111001903916   111002008531  
111002552760   111002402371   111003244219   111003104461   111003144870  
111004216275   111004223318    111004300055 464424480   464515907   464549930  
465090520   111000668733   111000690132   111001019419   111001048578  
111001452061   111001955148   111001903927   111002008553   111002552793  
111002402449   111003244297   111003104494   111003144892   111004216310  
111004223330    111004300101 464424548   464515915   464549971   465090538  
111000668856   111000690176   111001019453   111001048589   111001452128  
111001955171   111001903938   111002008564   111002329683   111002402450  
111003244321   111003104528   111003144904   111004216387   111004223352   
111004300178 464424571   464515931   464549989   465090546   111000668878  
111000690187   111001019475   111001048613   111001452140   111001955182  
111001903950   111002008609   111002329717   111002402472   111003244534  
111003104562   111003144948   111004216400   111004223385    111004300213
464424613   464515956   464549997   465090595   111000668889   111000690198  
111001019509   111001048635   111001452151   111001955227   111001903972  
111002008654   111002329740   111002402562   111003244589   111003104607  
111003144993   111004216466   111004223475    111004300369 464424647   464515980
  464550029   465090603   111000668890   111000690222   111001019521  
111001048680   111001452263   111001955261   111001903983   111002008676  
111002329751   111002402607   111003244680   111003104641   111003145040  
111004216477   111004223497    111004300415 464424696   464515998   464550037  
465090629   111000668913   111000690244   111001019543   111001048691  
111001452285   111001955283   111001904029   111002008698   111002329773  
111002402630   111003244826   111003104663   111003145107   111004216499  
111004223600    111004300448 464424704   464516004   464550052   465090652  
111000668924   111000690266   111001019554   111001048714   111001452320  
111001955351   111001904041   111002008711   111002329829   111002402708  
111003244938   111003104685   111003145185   111004216523   111004223655   
111004300459

 

SCH-A-24



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464424712   464516020   464550060   465090660   111000668935   111000690277  
111001019565   111001048725   111001452331   111001955362   111001904063  
111002008722   111002329830   111002402731   111003244949   111003104696  
111003145231   111004216534   111004223677    111004300572 464424779   464516046
  464550086   465090678   111000668957   111000690288   111001032346  
111001048747   111001452386   111001955395   111001904085   111002008755  
111002329852   111002402809   111003245186   111003104764   111003145242  
111004216556   111004223699    111004300651 464424795   464516053   464550094  
465090694   111000668979   111000690299   111001032357   111001048758  
111001452409   111001955429   111001904108   111002008766   111002329863  
111002402854   111003245197   111003104809   111003145310   111004216567  
111004223723    111004300864 464424811   464516079   464523299   465090702  
111000668980   111000690301   111001032391   111001048769   111001452410  
111001955441   111001904131   111002008812   111002329874   111002402865  
111003245210   111003104887   111003145354   111004216578   111004223835   
111004300921 464424837   464516095   464523562   465090728   111000669048  
111000690312   111001032403   111001048770   111001452421   111001955485  
111001904186   111002008889   111002329885   111002402887   111003245243  
111003104900   111003145400   111004216590   111004223891    111004300932
464424845   464516145   464535384   465090744   111000669105   111000690323  
111001032414   111001048792   111001452432   111001955542   111001904298  
111002008902   111002329919   111002402911   111003245254   111003104977  
111003145422   111004216624   111004223914    111004300954 464424852   464516152
  464535418   465090777   111000669127   111000690356   111001032436  
111001048804   111001452454   111001955610   111001904311   111002008924  
111002329964   111002402944   111003245276   111003105002   111003145523  
111004216646   111004223925    111004301089 464424860   464516194   464535442  
465090843   111000669138   111000690367   111001032469   111001048848  
111001452465   111001955632   111001904322   111002008946   111002330012  
111002402977   111003245322   111003105079   111003145590   111004216657  
111004223936    111004301113 464424886   464516210   464535475   465090884  
111000669149   111000690390   111001032492   111001048871   111001452476  
111001955654   111001904344   111002008979   111002330056   111002402988  
111003245333   111003105103   111003145792   111004216668   111004223947   
111004301179 464424894   464516236   464535483   465090892   111000669172  
111000690424   111001032515   111001048893   111001452498   111001955665  
111001904355   111002009004   111002330078   111002403057   111003245377  
111003105271   111003145938   111004216680   111004223981    111004301180
464424902   464516251   464535533   465090967   111000669183   111000690435  
111001032526   111001048916   111001452500   111001955698   111001904388  
111002009015   111002330090   111002403068   111003245502   111003105293  
111003145949   111004216859   111004224061    111004301225 464424910   464516269
  464535541   465090983   111000669228   111000690457   111001032548  
111001048961   111001452511   111001955711   111001904399   111002009048  
111002330179   111002403079   111003245535   111003105350   111003145961  
111004216893   111004224140    111004046670 464424936   464516301   464535558  
465091007   111000682122   111000690479   111001032649   111001048994  
111001452522   111001955733   111001904456   111002009060   111002330247  
111002403091   111003245625   111003105451   111003146018   111004216949  
111004224274    111004046681 464424969   464516343   464535590   465091031  
111000682155   111000690480   111001032672   111001049007   111001452533  
111001955744   111001904478   111002009071   111002330281   111002403103  
111003245681   111003105484   111003146197   111004216983   111004224308   
111004046704 464424985   464516392   464535616   465091049   111000682166  
111000690547   111001032728   111001049018   111001452555   111001955788  
111001904489   111002009082   111002330326   111002403136   111003245692  
111003105495   111003146221   111004217041   111004224319    111004046715
464425024   464516400   464535657   464931468   111000682201   111000690637  
111001032739   111001049030   111001452566   111001955801   111001904535  
111002009105   111002330337   111002424308   111003245726   111003105529  
111003146254   111004217052   111004224320    111004046726 464425032   464516426
  464535665   465485001   111000682212   111000690660   111001032807  
111001064082   111001452577   111001955856   111001904591   111002009149  
111002330371   111002424319   111003245759   111003105552   111003146366  
111004217120   111004224364    111004046849 464425040   464516442   464535673  
111000313381   111000682223   111000690671   111001032818   111001064105  
111001452601   111001955878   111001904614   111002009239   111002330393  
111002424320   111003245793   111003105574   111003146399   111004217131  
111004224511    111004046861 464425107   464516475   464535681   111000313594  
111000682267   111000690705   111001032830   111001064116   111001452634  
111001955913   111001904658   111002009240   111002330405   111002424364  
111003245816   111003105596   111003146456   111004217142   111004224533   
111004046894 464425115   464418185   464535707   111000313639   111000682289  
111000690716   111001032863   111001064138   111001452645   111001955979  
111001904669   111002009251   111002330416   111002424375   111003245849  
111003105620   111003146489   111004217164   111004224634    111004046906
464425131   464418227   464535715   111000313651   111000682302   111000690749  
111001032874   111001064150   111001452702   111001955980   111001904670  
111002009318   111002330427   111002424432   111003245850   111003133193  
111003146524   111004217186   111004224678    111004046973 464425149   464418250
  464535723   111000313673   111000682313   111000716861   111001032896  
111001064161   111001452724   111001956004   111001904681   111002025912  
111002330438   111002424498   111003245861   111003133216   111003146546  
111004217243   111004224724    111004046984 464425156   464418268   464535749  
111000313684   111000682346   111000716883   111001032919   111001064183  
111001452768   111001956015   111001904737   111002025923   111002330449  
111002424500   111003245872   111003133250   111003146568   111004217276  
111004224735    111004047020 464425180   464418284   464535756   111000313707  
111000682368   111000716906   111001032953   111001064206   111001452780  
111001739698   111001920375   111002025934   111002330517   111002424544  
111003245917   111003133272   111003146636   111004217298   111004224937   
111004047109 464425206   464418292   464535764   111000313886   111000682379  
111000716939   111001032986   111001064217   111001452791   111001840567  
111001920386   111002025989   111002330629   111002424577   111003245928  
111003133283   111003146670   111004217366   111004224959    111004047110
464425214   464418318   464535780   111000313909   111000682391   111000716940  
111001033011   111001064240   111001452814   111001905738   111001920409  
111002025990   111002330641   111002424656   111003245962   111003133340  
111003146726   111004217478   111004224982    111004047154 464437250   464418326
  464535798   111000313910   111000682403   111000716973   111001033022  
111001064251   111001452836   111001905750   111001920421   111002026014  
111002330753   111002424667   111003245973   111003133395   111003146748  
111004217502   111004257135    111004047176 464437284   464418359   464535806  
111000313921   111000682414   111000716984   111001033033   111001064262  
111001457954   111001905772   111001920432   111002026036   111002330764  
111002424678   111003245995   111003133407   111003146759   111004246908  
111004257168    111004047211 464437318   464418375   464535814   111000313932  
111000682425   111000717031   111001033055   111001064318   111001457998  
111001905783   111001920443   111002026115   111002330775   111002424713  
111003275785   111003133429   111003177652   111004246942   111004257179   
111004047266

 

SCH-A-25



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464437326   464418391   464535855   111000314090   111000682447   111000717064  
111001033066   111001064329   111001458034   111001905794   111001920498  
111002026126   111002330786   111002424724   111003275808   111003133430  
111003177753   111004247077   111004257180    111004047312 464437334   464418425
  464535871   111000314102   111000682458   111000717110   111001033077  
111001064330   111001458135   111001905806   111001920511   111002026148  
111002330797   111002424779   111003275819   111003133452   111003177898  
111004247099   111004257191    111004047356 464437342   464418458   464535913  
111000314371   111000682469   111000717121   111001033134   111001064341  
111001458180   111001905839   111001920533   111002026160   111002330843  
111002424858   111003275842   111003133463   111003177922   111004247101  
111004257214    111004047378 464437367   464418482   464535921   111000314382  
111000682470   111000717165   111001033145   111001064352   111001458191  
111001905929   111001920566   111002026171   111002330865   111002424869  
111003276001   111003133508   111003177944   111004247279   111004257236   
111004047503 464437375   464418490   464535954   111000314405   111000682492  
111000717176   111001033178   111001064363   111001458203   111001905941  
111001920612   111002026182   111002351688   111002424870   111003276023  
111003133586   111003177977   111004247280   111004257258    111004047592
464437433   464418508   464535962   111000314416   111000682504   111000717198  
111001033190   111001064385   111001458225   111001905952   111001920634  
111002026227   111002351756   111002424937   111003276135   111003133610  
111003178136   111004247291   111004257270    111004047615 464437441   464418516
  464535988   111000314427   111000682515   111000717200   111000992339  
111001064408   111001458258   111001905996   111001920645   111002026238  
111002351767   111002424971   111003276168   111003133621   111003178181  
111004247303   111004257304    111004047648 464437458   464418565   464536002  
111000314449   111000682526   111000717233   111000992340   111001064419  
111001458281   111001906010   111001920667   111002026272   111002351789  
111002424982   111003276179   111003133632   111003178192   111004247471  
111004257326    111004047659 464437474   464418573   464536036   111000314483  
111000682537   111000717255   111000992384   111001064420   111001458292  
111001906043   111001920689   111002026283   111002351802   111002425039  
111003276203   111003133643   111003178226   111004247639   111004257416   
111004047660 464437516   464418581   464536069   111000314674   111000682582  
111000717266   111000992429   111001064431   111001458304   111001906065  
111001920746   111002026306   111002351813   111002425051   111003276247  
111003133676   111003178259   111004247640   111004257427    111004047693
464437540   464418607   464536085   111000314696   111000682593   111000717312  
111000992452   111001064464   111001458315   111001906122   111001920757  
111002026317   111002351891   111002425084   111003276337   111003133711  
111003178293   111004247673   111004257584    111004047716 464437573   464418664
  464536093   111000314719   111000682616   111000717345   111000992463  
111001064509   111001458382   111001906133   111001920768   111002026340  
111002351914   111002425118   111003276382   111003133777   111003178305  
111004247707   111004257618    111004047727 464437615   464418672   464536101  
111000314900   111000682638   111000717378   111000992520   111001064521  
111001458494   111001906144   111001920780   111002026351   111002351969  
111002425129   111003276405   111003133812   111003178316   111004247729  
111004257629    111004047749 464437672   464418680   464536119   111000314944  
111000682683   111000717389   111000992553   111001064543   111001458551  
111001906177   111001920791   111002026362   111002352016   111002425141  
111003276450   111003133845   111003178428   111004247774   111004257674   
111004047750 464437706   464418706   464536127   111000315136   111000682728  
111000717402   111000992575   111001064554   111001458641   111001906188  
111001920803   111002026373   111002352049   111002425163   111003276708  
111003133890   111003178462   111004247820   111004257696    111004047772
464437797   464418755   464536135   111000315383   111000682739   111000717491  
111000992597   111001064598   111001458719   111001906212   111001920836  
111002026395   111002352050   111002425185   111003276764   111003134026  
111003178507   111004247864   111004257731    111004047783 464437813   464418763
  464536143   111000315394   111000682751   111000717536   111000992632  
111001064622   111001458742   111001906223   111001920847   111002026429  
111002352072   111002425321   111003276911   111003134071   111003178574  
111004247976   111004257775    111004047806 464437821   464418771   464536150  
111000315406   111000682773   111000717569   111000992665   111001064644  
111001458786   111001906278   111001920858   111002026452   111002352083  
111002425387   111003276999   111003134082   111003178686   111004248067  
111004257821    111004047828 464437854   464418789   464537711   111000315428  
111000682795   111000730902   111000992676   111001064677   111001458797  
111001906289   111001920948   111002026508   111002352320   111002425400  
111003277002   111003134105   111003178721   111004248270   111004258002   
111004047895 464437896   464418839   464537729   111000315619   111000682818  
111000620247   111000992687   111001064688   111001458821   111001906290  
111001920959   111002026519   111002352331   111002425411   111003277057  
111003134116   111003206565   111004248292   111004258057    111004047918
464437904   464418854   464537794   111000315620   111000682829   111000620258  
111000992698   111001064701   111001413765   111001906313   111001921006  
111002026575   111002352386   111002425422   111003277080   111003134127  
111003206699   111004248326   111004258114    111004047941 464437938   464418888
  464537802   465398147   111000682830   111000620270   111000992700  
111001064723   111001426028   111001906425   111001921039   111002026609  
111002352397   111002425545   111003277103   111003134183   111003206723  
111004248359   111004258192    111004047963 464437979   464418896   464537828  
465436608   111000682874   111000620281   111000992733   111001064745  
111001426039   111001906436   111001921051   111002026654   111002352432  
111002446582   111003277305   111003134262   111003206745   111004248360  
111004258259    111004047974 464438019   464418904   464537836   465472017  
111000709245   111000620292   111000992744   111001064767   111001426040  
111001906458   111001921062   111002026676   111002352443   111002446593  
111003277372   111003134385   111003206891   111004248449   111004258271   
111004047985 464460229   464418920   464537869   111000315664   111000709267  
111000620304   111000992755   111001064789   111001426051   111001906469  
111001921095   111002026698   111002352454   111002446638   111003277462  
111003134408   111003206936   111004248461   111004258338    111004048043
464460237   464418938   464537877   111000315675   111000709289   111000620337  
111000992788   111001064813   111001426073   111001906548   111001921118  
111002026711   111002352500   111002446650   111003277563   111003134419  
111003206958   111004248506   111004258349    111004048054 464460245   464418946
  464537927   111000315686   111000709302   111000620348   111000992801  
111001090799   111001426084   111001906559   111001921141   111002026788  
111002352577   111002446661   111003277619   111003134497   111003206992  
111004248528   111004258361    111004072994 464460260   464430933   464537950  
111000315822   111000709313   111000620359   111000992845   111001090801  
111001426107   111001906582   111001921208   111002026834   111002352612  
111002446672   111003277697   111003134521   111003207005   111004248584  
111004258406    111004073029 464460310   464430974   464537968   111000315844  
111000709335   111000620360   111000992867   111001090834   111001426141  
111001906605   111001921220   111002026845   111002352623   111002446717  
111003277710   111003134622   111003207094   111004248630   111004258440   
111004073030

 

SCH-A-26



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464460344   464430982   464537976   111000315912   111000709357   111000620382  
111000992889   111001090845   111001426196   111001906649   111001921253  
111002026902   111002352634   111002446728   111003311102   111003134644  
111003207162   111004248663   111004258462    111004073041 464460377   464430990
  464537992   111000316104   111000709379   111000620416   111000992913  
111001090878   111001426208   111001906650   111001921275   111002055432  
111002352656   111002446739   111003311315   111003134666   111003207229  
111004248674   111004258495    111004073052 464460401   464431014   464538008  
111000316126   111000709436   111000620438   111000992979   111001090889  
111001426219   111001906672   111001921309   111001972631   111002352667  
111002446762   111003311371   111003134699   111003207285   111004248685  
111004258530    111004073063 464460419   464431071   464538016   111000316137  
111000709515   111000620449   111000992991   111001090890   111001426231  
111001906694   111001921310   111001972642   111002352689   111002446784  
111003311540   111003134712   111003207342   111004248696   111004258574   
111004073074 464460427   464431139   464538123   111000316148   111000709559  
111000620450   111000993037   111001090924   111001426242   111001906706  
111001921321   111001972732   111002352724   111002446818   111003311584  
111003134778   111003207353   111004248720   111004258664    111004073096
464460435   464431204   464538131   111000316159   111000709560   111000620461  
111000993048   111001049041   111001426275   111001922456   111001921376  
111001972776   111002352847   111002446829   111003311865   111003134789  
111003207386   111004248742   111004258776    111004073119 464460468   464431212
  464538149   111000316216   111000709593   111000620483   111001005997  
111001049063   111001426297   111001922467   111001936664   111001972787  
111002372625   111002446852   111003311933   111003164995   111003207443  
111004248764   111004258787    111004073120 464460526   464431279   464538156  
111000316463   111000709605   111000620494   111001006011   111001049085  
111001426321   111001922489   111001936686   111001973070   111002372647  
111002446863   111003312091   111003165008   111003207498   111004248786  
111004258798    111004073131 464460534   464431287   464538230   111000316474  
111000709627   111000620506   111001006022   111001049096   111001426332  
111001922557   111001936697   111001973148   111002372658   111002446896  
111003312147   111003165266   111003207500   111004248887   111004289129   
111004073153 464460559   464431295   464538347   111000316496   111000709672  
111000620517   111001006044   111001049142   111001426365   111001922568  
111001936888   111001973160   111002372726   111002446953   111003312170  
111003165277   111003207522   111004248900   111004289286    111004073175
464460609   464431303   464538354   111000316508   111000709717   111000620551  
111001006066   111001049197   111001426398   111001922614   111001936899  
111001973171   111002372759   111002447033   111003312226   111003165367  
111003207555   111004248922   111004289309    111004073210 464460625   464431329
  464538362   111000316519   111000709728   111000620562   111001006099  
111001049210   111001426400   111001922636   111001936945   111001973182  
111002372771   111002447077   111003312237   111003165491   111003207623  
111004248944   111004289332    111004073232 464460641   464431337   464538388  
111000316531   111000709740   111000620573   111001006112   111001049232  
111001426422   111001922726   111001936978   111001973205   111002372793  
111002447134   111003312259   111003165503   111003207645   111004248966  
111004289354    111004073254 464460666   464431345   464538396   111000316553  
111000709784   111000620607   111001006123   111001049265   111001426455  
111001922782   111001936989   111001973227   111002372816   111002447167  
111003312372   111003165648   111003207667   111004248977   111004289365   
111004073287 464460674   464431352   464538438   111000316722   111000709795  
111000620618   111001006156   111001049298   111001426466   111001922793  
111001936990   111001973340   111002372849   111002447178   111003312417  
111003165671   111003207689   111004249002   111004289387    111004073298
464460708   464431360   464550102   111000316744   111000709841   111000620629  
111001006189   111001049344   111001426477   111001922827   111001937003  
111001973351   111002372850   111002447202   111003312518   111003165727  
111003207724   111004278802   111004289398    111004073333 464460716   464431386
  464550136   111000316755   111000709885   111000620652   111001006213  
111001049366   111001426488   111001922849   111001937104   111001973373  
111002372861   111002447224   111003312552   111003165749   111003207757  
111004278813   111004289477    111004073355 464460757   464431477   464550151  
111000316766   111000709919   111000620685   111001006268   111001049399  
111001426499   111001922861   111001937115   111001973407   111002372872  
111002447280   111003312732   111003165750   111003207825   111004278868  
111004289488    111004073366 464460773   464431527   464550169   111000316801  
111000709942   111000620708   111001006280   111001049445   111001426501  
111001922906   111001937126   111001973418   111002372883   111002447291  
111003312743   111003165884   111003207847   111004278925   111004289499   
111004073399 464460781   464431576   464550185   111000317004   111000709986  
111000620719   111001006460   111001049456   111001426512   111001922917  
111001937159   111001973430   111002372894   111002447347   111003312754  
111003165929   111003207904   111004279005   111004289589    111004073467
464460815   464431592   464550219   111000317026   111000710001   111000620720  
111001006527   111001049489   111001426523   111001922951   111001937171  
111001973441   111002373031   111002447404   111003312811   111003165941  
111003208073   111004279106   111004289624    111004073489 464460849   464431642
  464550235   111000317149   111000710012   111000620742   111001006606  
111001049490   111001426534   111001922962   111001937205   111001973463  
111002373075   111002447426   111003312877   111003166021   111003208107  
111004279285   111004289679    111004073513 464460872   464431667   464550268  
111000317150   111000710023   111000620786   111001006628   111001049524  
111001426545   111001922973   111001937238   111001973474   111002373086  
111002447493   111003312978   111003166032   111003208242   111004279454  
111004289758    111004073524 464460898   464431675   464550326   111000317161  
111000723173   111000620843   111001006640   111001049557   111001426556  
111001922995   111001937249   111001973496   111002373097   111002447550  
111003313014   111003166065   111003208297   111004279487   111004289770   
111004073557 464460906   464431691   464550334   111000317172   111000737077  
111000620876   111001006707   111001049579   111001426578   111001923008  
111001937250   111001973542   111002373109   111002447583   111003313036  
111003166100   111003208332   111004279522   111004289837    111004073568
464460914   464431709   464550342   111000317206   111000612596   111000620898  
111001006730   111001049614   111001426589   111001923019   111001937283  
111002496497   111002373154   111002447640   111003313069   111003166155  
111003208354   111004279623   111004289859    111004073625 464460948   464431725
  464550367   111000317217   111000612619   111000621170   111001019587  
111001049625   111001426769   111001923031   111001937317   111002496509  
111002373198   111002447662   111003313261   111003166166   111003236131  
111004279634   111004289938    111004073636 464472786   464443522   464550375  
111000317228   111000612620   111000768486   111001019600   111001049658  
111001426792   111001923042   111001937373   111002496565   111002373200  
111002447729   111003313463   111003166201   111003236265   111004279779  
111004290031    111004073658 464472794   464443621   464550383   111000317239  
111000612653   111000636402   111001019622   111001049669   111001426826  
111001923064   111001937407   111002496576   111002373222   111002447730  
111003313485   111003166267   111003236276   111004279803   111004290053   
111004073704

 

SCH-A-27



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464472802   464443639   464550425   111000317251   111000612664   111000636413  
111001019633   111001049704   111001426837   111001923121   111001937430  
111002496598   111002373255   111002447808   111003313553   111003166290  
111003236287   111004279836   111004290121    111004073726 464472810   464443720
  464550474   111000317273   111000612709   111000636457   111001019655  
111001049737   111001426848   111001923198   111001937520   111002496611  
111002373312   111002447897   111003313575   111003166379   111003236311  
111004280018   111004290187    111004073737 464472828   464443753   464550540  
111000317442   111000612721   111000636491   111001019666   111001049771  
111001426860   111001923200   111001937531   111002496633   111002373345  
111002447909   111003346436   111003166414   111003236467   111004280041  
111004290222    111004073748 464472836   464443779   464550573   111000317464  
111000612732   111000636536   111001019699   111001064835   111001426871  
111001923233   111001937542   111002496666   111002373356   111002448180  
111003346593   111003166447   111003236490   111004280052   111004290244   
111004073759 464472851   464443829   464550581   111000317475   111000612743  
111000636547   111001019701   111001064846   111001439347   111001923244  
111001937553   111002496677   111002373389   111002448203   111003346627  
111003166469   111003236502   111004280085   111004290312    111004073771
464472901   464443860   464550599   111000317497   111000612765   111000636604  
111001019712   111001064880   111001439358   111001923277   111001937586  
111002496688   111002373491   111002469497   111003346650   111003166470  
111003236535   111004280120   111004290323    111004073805 464472919   464443886
  464550615   111000317509   111000612800   111000636626   111001019723  
111001064891   111001439369   111001923288   111001953810   111002496699  
111002373503   111002469510   111003346661   111003166560   111003236557  
111004280197   111004290389    111004073827 464472927   464443902   464550623  
111000239210   111000612866   111000636693   111001019745   111001064958  
111001439381   111001923301   111001953887   111002496701   111002373514  
111002469543   111003346717   111003166593   111003236579   111004280232  
111004290480    111004073850 464472935   464443936   464550656   111000239704  
111000612901   111000636705   111001019789   111001064969   111001439392  
111001923345   111001953898   111002496745   111002373525   111002469554  
111003346841   111003166650   111003236670   111004280399   111004290592   
111004073861 464472968   464444017   464550664   111000239715   111000612923  
111000636716   111001019813   111001065005   111001439404   111001923356  
111001953900   111002496756   111002373604   111002469633   111003346964  
111003166683   111003236692   111004280401   111004290604    111004073894
464473008   464444025   464550672   111000239726   111000612956   111000636727  
111001019835   111001065016   111001439448   111001938677   111001953977  
111002496789   111002373626   111002469699   111003346997   111003166694  
111003236704   111004280423   111004290671    111004073928 464473016   464444033
  464550680   111000239737   111000613003   111000636750   111001019846  
111001065049   111001439505   111001938688   111001953988   111002496790  
111002373648   111002469835   111003347044   111003166740   111003236759  
111004280456   111004290727    111004073984 464473065   464444041   464550698  
111000239748   111000613025   111000636772   111001020062   111001065050  
111001439549   111001938734   111001954002   111002496802   111002373660  
111002469868   111003347088   111003166829   111003236782   111004280524  
111004290761    111004074097 464473081   464444108   464550706   111000239782  
111000613069   111000636794   111001020084   111001065061   111001439550  
111001938756   111001954013   111002496813   111002373671   111002469879  
111003347123   111003166874   111003236816   111004280557   111004290907   
111004074121 464473131   464444173   464550722   111000239793   111000613092  
111000636840   111001020107   111001065117   111001439561   111001938835  
111001954024   111002496824   111002373705   111002469880   111003347167  
111003166885   111003236872   111004280603   111004038097    111004099566
464473180   464444181   464550730   111000239838   111000613104   111000636851  
111001020185   111001065128   111001439594   111001938879   111001954080  
111002496835   111002373716   111002469903   111003347190   111003166953  
111003236984   111004280614   111004038132    111004099645 464473206   464444199
  464550755   111000240054   111000613171   111000636930   111001020196  
111001065139   111001439617   111001938880   111001954114   111002496846  
111002373783   111002469958   111003347224   111003166975   111003237019  
111004280625   111004038165    111004099656 464473222   464444207   464550763  
111000240414   111000613193   111000636941   111001020220   111001065140  
111001439662   111001938903   111001954169   111002496857   111002373884  
111002469970   111003347325   111003166986   111003237020   111004280636  
111004038187    111004099667 464473230   464444231   464550797   111000240425  
111000613250   111000636952   111001020264   111001065173   111001439673  
111001938925   111001954192   111002496879   111002373941   111002470039  
111003347336   111003167101   111003237031   111004029659   111004038288   
111004099678 464473255   464444272   464550805   111000240818   111000613272  
111000636963   111001020297   111001065207   111001439695   111001938981  
111001954248   111002496936   111002393886   111002470051   111003347369  
111003194190   111003237086   111004029660   111004038301    111004099689
464473263   464444280   464550839   111000240829   111000613294   111000636974  
111001020321   111001065218   111001439707   111001939049   111001954271  
111002496970   111002393897   111002470107   111003347381   111003194202  
111003237121   111004029693   111004038536    111004099735 464473271   464444298
  464538503   111000240830   111000613306   111000636985   111001020343  
111001065241   111001439718   111001939140   111001954327   111002497083  
111002393910   111002470163   111003347392   111003194224   111003237132  
111004029761   111004038581    111004099779 464473289   464453786   464538511  
111000240841   111000613339   111000636996   111001020365   111001065263  
111001439730   111001939162   111001954338   111002497106   111002393932  
111002470174   111003347460   111003194246   111003237154   111004029794  
111004038637    111004099791 464473313   464453810   464538529   111000280980  
111000613340   111000637054   111001020376   111001065285   111001439763  
111001939173   111001954361   111002497162   111002393954   111002470501  
111003347561   111003194280   111003237176   111004029806   111004038648   
111004099803 464473347   464453844   464538545   111000281004   111000613351  
111000637065   111001020398   111001065308   111001439774   111001939207  
111001954440   111002497195   111002393987   111002470512   111003347583  
111003194325   111003237211   111004029851   111004038716    111004099814
464473370   464453851   464538552   111000281183   111000613362   111000637087  
111001020400   111001065319   111001439820   111001939218   111001954484  
111002497331   111002394089   111002470534   111003347639   111003194482  
111003237301   111004029907   111004038738    111004099825 464473438   464453927
  464538578   111000281330   111000613384   111000637122   111001020433  
111001065320   111001439831   111001939263   111001954495   111002497342  
111002394090   111002470590   111003347651   111003194594   111003237356  
111004029918   111004038761    111004099836 464473453   464453943   464538586  
111000327397   111000787847   111000637133   111001020455   111001065386  
111001439842   111001939296   111001954675   111002497498   111002394113  
111002470725   111003347662   111003194617   111003237402   111004029930  
111004038817    111004099869 464473487   464453976   464538594   111000327410  
111000628661   111000637144   111001020466   111001065409   111001439864  
111001939421   111001954697   111002497533   111002394124   111002470859  
111003347752   111003194695   111003237413   111004029941   111004038839   
111004099870

 

SCH-A-28



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464473495   464453992   464538610   111000327724   111000628683   111000637188  
111001020477   111001065410   111001439875   111001939443   111001954709  
111002497544   111002394179   111002470860   111003347796   111003194808  
111003237435   111004030022   111004038895    111004099881 464473511   464454024
  464538651   111000327735   111000628717   111000649855   111001020499  
111001065432   111001439987   111001939465   111001954721   111002497588  
111002394203   111002470882   111003347808   111003194819   111003237503  
111004030033   111004038918    111004099937 464473537   464454057   464538719  
111000327757   111000628739   111000649901   111001035080   111001065443  
111001439998   111001939500   111001954743   111002520394   111002394225  
111002470927   111003347820   111003194875   111003237569   111004030066  
111004039009    111004099948 464485465   464454099   464538727   111000327779  
111000628740   111000649923   111001035114   111001065498   111001440035  
111001939544   111001954787   111002520406   111002394247   111002470938  
111003347875   111003194886   111003237660   111004030077   111004039010   
111004099960 464485473   464454115   464538743   111000327780   111000628751  
111000649934   111001035147   111001065511   111001440068   111001939577  
111001954800   111002520529   111002394258   111002470961   111003347886  
111003194910   111003267652   111004030112   111004039076    111004099971
464485499   464454131   464538750   111000327803   111000628773   111000649967  
111001035158   111001065533   111001440079   111001956082   111001954833  
111002520541   111002394270   111002471030   111003347943   111003195045  
111003267832   111004030134   111004039100    111004100008 464485523   464454156
  464538768   111000327959   111000628795   111000649989   111001035170  
111001065544   111001440114   111001956105   111001954855   111002520596  
111002394359   111002471175   111003347976   111003195056   111003267944  
111004030167   111004039166    111004100042 464485531   464454164   464538776  
111000327982   111000628818   111000650015   111001035192   111001065555  
111001452869   111001956138   111001754370   111002520653   111002394393  
111002471209   111003347987   111003195180   111003268002   111004030246  
111004039256    111004100064 464485564   464454172   464538784   111000327993  
111000628841   111000650048   111001035204   111001065566   111001452892  
111001956161   111001822905   111002520743   111002394472   111002471210  
111003348012   111003195247   111003268305   111004030257   111004039278   
111004100110 464485572   464454180   464538818   111000328006   111000628852  
111000650093   111001035215   111001065577   111001452926   111001956172  
111001857925   111002520754   111002394494   111002471221   111003348023  
111003195450   111003268338   111004030279   111004039302    111004100132
464485598   464454214   464538867   111000328017   111000628874   111000650105  
111001035248   111001091958   111001452959   111001956194   111001989640  
111002520811   111002394551   111002471300   111003348067   111003195551  
111003268349   111004030325   111004039346    111004100154 464485614   464454222
  464538891   111000328040   111000628885   111000650116   111001035259  
111001091969   111001452960   111001956206   111001989651   111002520855  
111002394562   111002471311   111003398567   111003195562   111003268361  
111004030336   111004039458    111004100200 464485622   464454230   464538909  
111000328073   111000628896   111000650172   111001035260   111001091970  
111001452982   111001956217   111001989662   111002520877   111002394573  
111002471388   111003398589   111003195720   111003268372   111004030358  
111004039470    111004100211 464485630   464454248   464538917   111000328310  
111000628908   111000650206   111001035271   111001091981   111001452993  
111001956239   111001989684   111002520923   111002394595   111002489501  
111003398602   111003195764   111003268383   111004030369   111004039515   
111004100222 464485648   464454255   464538925   111000328321   111000628931  
111000650217   111001035282   111001092016   111001453028   111001956273  
111001989707   111002520934   111002394629   111002489512   111003398657  
111003196079   111003268406   111004030392   111004039537    111004100233
464485671   464454263   464538933   111000328488   111000628942   111000650240  
111001035293   111001092027   111001453039   111001956295   111001989729  
111002520967   111002394630   111002489545   111003398691   111003196125  
111003268495   111004030426   111004039582    111004100255 464485689   464454305
  464538941   111000328499   111000628975   111000650251   111001035316  
111001092038   111001453040   111001956318   111001989774   111002520978  
111002394753   111002489703   111003398758   111003196147   111003268507  
111004030437   111004039661    111004100266 464485697   464454396   464538958  
111000328512   111000628997   111000650295   111001035338   111001092049  
111001453073   111001956374   111001989785   111002520990   111002395035  
111002489804   111003398770   111003196192   111003268552   111004030460  
111004039728    111004100288 464485705   464454404   464538990   111000328523  
111000629000   111000650307   111001035349   111001049838   111001453095  
111001956408   111001989796   111002521036   111002395046   111002489815  
111003398781   111003196226   111003268563   111004030471   111004039751   
111004100301 464485721   464454453   464539006   111000328534   111000629022  
111000650329   111001035361   111001049861   111001453129   111001956419  
111001989819   111002521069   111002395068   111002489837   111003398792  
111003196259   111003268585   111004030505   111004039773    111004100312
464485747   464454461   464539014   111000328545   111000629099   111000650363  
111001035383   111001049883   111001453152   111001956475   111001989820  
111002521070   111002395158   111002489916   111003398848   111003196260  
111003268596   111004030606   111004039830    111004100367 464485754   464454479
  464539030   111000328589   111000629190   111000650374   111001035394  
111001049906   111001453185   111001956486   111001989864   111002521092  
111002395170   111002489961   111003398859   111003196349   111003268620  
111004030684   111004039841    111004100378 464485762   464454495   464539071  
111000328590   111000629224   111000650385   111001035406   111001049939  
111001453208   111001956497   111001989910   111002521104   111002395226  
111002489994   111003398860   111003196361   111003268709   111004030785  
111004039852    111004100389 464485770   464454529   464539089   111000328602  
111000629235   111000650396   111001035439   111001049951   111001453231  
111001956510   111001989976   111002521160   111002395338   111002490019  
111003398871   111003196417   111003268721   111004030819   111004039908   
111004100413 464485788   464454537   464539147   111000328949   111000629268  
111000650408   111001035473   111001049962   111001453264   111001956598  
111001990080   111002521193   111002395361   111002490020   111003399052  
111003226848   111003268798   111004030864   111004039920    111004100424
464485796   464466473   464539170   111000328950   111000629280   111000650419  
111001035484   111001049973   111001453297   111001956633   111001990114  
111002521216   111002417614   111002490086   111003399186   111003226859  
111003268855   111004030897   111004039931    111004100435 464485804   464466481
  464539188   111000328961   111000629314   111000650431   111001035495  
111001049984   111001453321   111001956666   111001990170   111002521227  
111002417771   111002490110   111003399210   111003226905   111003268934  
111004030921   111004039942    111004100446 464485846   464466499   464539196  
111000328972   111000629358   111000650442   111001035507   111001050009  
111001453354   111001956712   111001990181   111002521238   111002417793  
111002490165   111003399243   111003226938   111003268989   111004030932  
111004039953    111004100491 464485861   464466556   464539212   111000328983  
111000629369   111000650475   111001035529   111001050021   111001453365  
111001956723   111001990192   111002521249   111002417805   111002490198  
111003399311   111003226961   111003269058   111004030965   111004039975   
111004100514

 

SCH-A-29



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464485887   464466564   464539253   111000328994   111000629381   111000650510  
111001035530   111001050032   111001453387   111001956734   111001990204  
111002521261   111002417827   111002490277   111003399490   111003227029  
111003269069   111004031214   111004039997    111004100592 464485911   464466655
  464550888   111000329007   111000629415   111000650565   111001035552  
111001050098   111001453398   111001956745   111001990237   111002521306  
111002417849   111002490312   111003399603   111003227096   111003269070  
111004031225   111004040001    111004100604 464485929   464466671   464550896  
111000329029   111000629426   111000650576   111001035585   111001050100  
111001453411   111001956767   111001990259   111002521317   111002417850  
111002490323   111003399647   111003227142   111003269227   111004031236  
111004065367    111004100660 464485937   464466713   464550904   111000329041  
111000642410   111000650598   111001035596   111001050133   111001453422  
111001956824   111001990260   111002521340   111002417928   111002490334  
111003399669   111003227164   111003269249   111004031247   111004065435   
111004100671 464485945   464466721   464550912   111000329063   111000642421  
111000650611   111001035608   111001050177   111001453433   111001956846  
111001990271   111002521351   111002417939   111002490356   111003399692  
111003227175   111003269250   111004031304   111004065457    111004101076
464485952   464466739   464550920   465386811   111000642432   111000650633  
111001035619   111001050256   111001453444   111001956868   111001990282  
111002521407   111002417951   111002490389   111003399861   111003227300  
111003269261   111004031416   111004065468    111004101087 464485986   464466754
  464550946   111000240931   111000642465   111000663390   111001035620  
111001050289   111001453523   111001956903   111001990305   111002521463  
111002418008   111002490413   111003400044   111003227445   111003269328  
111004056682   111004065525    111004101122 464486000   464466770   464550953  
111000240953   111000642476   111000663413   111001035653   111001050290  
111001453545   111001956947   111001990316   111002521485   111002418042  
111002490424   111003400077   111003227658   111003269339   111004056749  
111004065626    111004101144 464486042   464466788   464550961   111000240964  
111000642511   111000663446   111001035709   111001050324   111001453567  
111001956981   111001990327   111002521508   111002418075   111002490479  
111003400246   111003227669   111003269351   111004056828   111004065637   
111004101177 464486059   464466846   464551019   111000240975   111000642533  
111000663468   111001035743   111001050335   111001453578   111001956992  
111001990338   111002521542   111002418086   111002490525   111003400280  
111003227715   111003269384   111004056907   111004065648    111004101223
464486067   464466853   464551027   111000241033   111000642544   111000663480  
111001035765   111001050346   111001453589   111001957050   111001990361  
111002521597   111002418121   111002490536   111003400347   111003227872  
111003269395   111004056918   111004065682    111004126118 464486075   464466861
  464551043   111000241044   111000642577   111000663491   111001035787  
111001050379   111001453590   111001957061   111001990372   111002521698  
111002418211   111002490558   111003400381   111003227995   111003269418  
111004056941   111004065952    111004126129 464486109   464466879   464551050  
111000241066   111000642588   111000663592   111001035811   111001050380  
111001453646   111001957083   111001990394   111002521733   111002418222  
111002490592   111003400415   111003228019   111003269519   111004056974  
111004065963    111004126130 464486117   464466903   464551068   111000241077  
111000642599   111000663615   111001035822   111001050391   111001453679  
111001957139   111001990428   111002521799   111002418233   111002490615  
111003400460   111003228020   111003302922   111004056985   111004065974   
111004126141 464486125   464466937   464551076   111000241314   111000642612  
111000663660   111001035833   111001050425   111001349167   111001957151  
111001990473   111002521834   111002418255   111002490626   111003400516  
111003228031   111003302977   111004057009   111004066009    111004126163
464486133   464467018   464551084   111000241358   111000642656   111000663671  
111001035844   111001050436   111001480804   111001957184   111001990495  
111002521845   111002418277   111002490648   111003093323   111003228053  
111003302988   111004057021   111004066111    111004126208 464486158   464467075
  464551092   111000241695   111000642678   111000663705   111000849431  
111001050458   111001480848   111001757069   111001990529   111002544042  
111002418301   111002490660   111003093345   111003228086   111003303002  
111004057098   111004066223    111004126220 464486166   464467091   464551118  
111000241796   111000642702   111000663750   111000849576   111001050470  
111001480859   111001841771   111001991700   111002544053   111002418390  
111002490682   111003093390   111003228109   111003303013   111004057199  
111004066267    111004126264 464486190   464467109   464551126   111000281396  
111000642724   111000663761   111000942031   111001050481   111001480860  
111001874395   111001991711   111002544480   111002418413   111002490716  
111003093682   111003228110   111003303136   111004057201   111004066324   
111004126275 464486208   464467174   464551134   111000281644   111000642735  
111000663772   111000993071   111001050526   111001480949   111001906739  
111001991788   111002544491   111002418435   111002490738   111003093705  
111003228165   111003303158   111004057223   111004066346    111004126321
464486216   464467216   464551142   111000281699   111000642768   111000663783  
111000993150   111001050548   111001480983   111001906740   111001991845  
111002544503   111002418446   111002490749   111003093750   111003228187  
111003303260   111004057234   111004066379    111004126499 464497882   464479054
  464551159   111000281723   111000642779   111000663794   111000993251  
111001050559   111001481063   111001906762   111001991867   111002544547  
111002418491   111002490750   111003093840   111003228356   111003303361  
111004057289   111004066380    111004126512 464497924   464479070   464551167  
111000281734   111000642791   111000663817   111000993273   111001065588  
111001481074   111001906795   111001991890   111002544570   111002418536  
111002490783   111003093862   111003228367   111003303394   111004057324  
111004066403    111004126523 464497940   464479112   464551183   111000281969  
111000642803   111000663828   111000993385   111001065599   111001481096  
111001906818   111001991913   111002544581   111002418547   111002490794  
111003093884   111003228390   111003303552   111004057357   111004066414   
111004126602 464497965   464479146   464551217   111000281992   111000642836  
111000663839   111000993408   111001065601   111001481108   111001906829  
111001991924   111002544604   111002418604   111002490806   111003093941  
111003228615   111003303619   111004057368   111004066470    111004126613
464497973   464479153   464551233   111000282005   111000642847   111000663851  
111000993475   111001065634   111001481120   111001906896   111001991957  
111002544682   111002418637   111002490839   111003094133   111003228648  
111003303620   111004057414   111004066492    111004126635 464497981   464479203
  464551258   111000282016   111000642881   111000663918   111000993565  
111001065645   111001481142   111001906931   111001991968   111002544693  
111002418671   111002490851   111003094155   111003256098   111003303653  
111004057504   111004066515    111004126972 464498021   464479211   464551274  
111000282263   111000642892   111000663929   111000993868   111001065713  
111001481153   111001906975   111001992004   111002544705   111002418693  
111002490862   111003094166   111003256133   111003303664   111004057515  
111004066537    111004126983 464498039   464479278   464551282   111000282274  
111000642915   111000663952   111000993947   111001065724   111001481210  
111001907000   111001992026   111002544738   111002418705   111002490895  
111003094302   111003256199   111003303811   111004057526   111004066627   
111004126994

 

SCH-A-30



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464498088   464479302   464551290   111000282285   111000642948   111000663963  
111000993970   111001065746   111001481287   111001907033   111001992048  
111002544761   111002418727   111002490907   111003094391   111003256212  
111003303899   111004057537   111004066649    111004153781 464498096   464479336
  464551308   111000282296   111000642959   111000664010   111001006796  
111001065757   111001481300   111001907112   111001992059   111002544783  
111002418750   111002490918   111003094458   111003256278   111003303967  
111004057559   111004066694    111004153804 464498138   464479377   464551316  
111000282319   111000642982   111000664043   111001006808   111001065768  
111001481333   111001907145   111001992093   111002544817   111002418806  
111002513442   111003094537   111003256391   111003304025   111004057638  
111004066739    111004153916 464498146   464479401   464551332   111000282353  
111000643062   111000664054   111001006820   111001065779   111001481401  
111001907178   111001992138   111002544895   111002418817   111002513497  
111003094571   111003256436   111003304036   111004057683   111004066751   
111004154029 464498153   464479419   464551340   111000282375   111000643073  
111000664065   111001006831   111001065780   111001481467   111001907189  
111001992150   111002544918   111002418828   111002513655   111003094593  
111003256470   111003304081   111004057740   111004066773    111004154276
464498179   464479435   464551365   111000282702   111000643118   111000664076  
111001006853   111001065803   111001481546   111001907213   111001992206  
111002544963   111002418840   111002513790   111003094649   111003256571  
111003304104   111004057751   111004066807    111004154311 464498278   464479443
  464551381   111000282713   111000643174   111000664144   111001006875  
111001065814   111001483267   111001907246   111001992239   111002545009  
111002418895   111002513824   111003094739   111003256672   111003304137  
111004057784   111004066818    111004154333 464498294   464479468   464551415  
111000282735   111000655874   111000677115   111001006897   111001065825  
111001483335   111001907268   111001992295   111002545010   111002418918  
111002513891   111003094762   111003256694   111003304148   111004057818  
111004066874    111004154344 464498302   464479476   464551423   111000282779  
111000655920   111000677148   111001006932   111001065847   111001483380  
111001907280   111001992329   111002545043   111002417591   111002513914  
111003094784   111003256717   111003304171   111004057829   111004066896   
111004154355 464498344   464479518   464551431   111000283028   111000655942  
111000677160   111001006954   111001065858   111001483403   111001907347  
111001992341   111002545144   111002439573   111002513925   111003094896  
111003256739   111003304227   111004057852   111004066908    111004154366
464498351   464479526   464551480   111000283084   111000655953   111000677216  
111001006998   111001065993   111001483414   111001907370   111001992352  
111002545223   111002439584   111002513936   111003094964   111003256784  
111003304238   111004057896   111004066919    111004154557 464498369   464479534
  464551548   111000283095   111000655964   111000677272   111001007012  
111001066006   111001483436   111001907404   111001992374   111002545245  
111002439629   111002513969   111003094997   111003256807   111003304249  
111004057919   111004067000    111004154568 464498401   464479559   464551555  
111000283107   111000655997   111000677294   111001007034   111001066040  
111001483458   111001907493   111001992385   111002545267   111002439630  
111002514140   111003095011   111003256818   111003304520   111004057997  
111004067033    111004154625 464498427   464479567   464551563   111000283376  
111000656000   111000677317   111001007056   111001066073   111001483469  
111001907505   111001992442   111002545289   111002439652   111002514162  
111003095044   111003256863   111003304531   111004058033   111004067055   
111004154715 464498435   464479575   464551589   111000283387   111000656033  
111000677328   111001007067   111001066095   111001483560   111001907538  
111001992464   111002545290   111002439696   111002514173   111003095088  
111003256919   111003304542   111004058044   111004067066    111004154827
464498443   464479625   464551621   111000283444   111000656044   111000677351  
111001007078   111001066130   111001483571   111001907639   111001992543  
111002545302   111002439753   111002514207   111003095156   111003257055  
111003304575   111004058066   111004067099    111004154849 464498476   464479633
  464551639   111000283455   111000656055   111000677362   111001007089  
111001066152   111001483593   111001907640   111001992611   111002545346  
111002439764   111002514252   111003095167   111003257088   111003304597  
111004058156   111004067101    111004154883 464498484   464479641   464551647  
111000283488   111000656077   111000677373   111001007090   111001066163  
111001483616   111001923390   111001992644   111002545436   111002439865  
111002514263   111003095178   111003257101   111003304621   111004058178  
111004067123    111004154917 464498492   464479658   464539279   111000283499  
111000656088   111000677418   111001007292   111001066174   111001483650  
111001923413   111001992734   111002545469   111002439898   111002514296  
111003095189   111003257134   111003304654   111004058202   111004090758   
111004155020 464498500   464479666   464539287   111000283501   111000656099  
111000677441   111001007326   111001066196   111001483661   111001923592  
111001992789   111002545526   111002439900   111002514375   111003095235  
111003257156   111003304676   111004058291   111004090792    111004155143
464498518   464479682   464539295   111000283523   111000656112   111000677452  
111001007337   111001066219   111001483694   111001923604   111001992813  
111002567092   111002439933   111002514397   111003095369   111003257189  
111003304687   111004058303   111004090893    111004155165 464498542   464479690
  464539303   111000283534   111000656134   111000677463   111001007348  
111001066220   111001483706   111001923659   111002009330   111002567182  
111002439944   111002514409   111003125385   111003257268   111003304946  
111004082254   111004090905    111004155211 464498559   464479724   464539311  
465349769   111000656156   111000677474   111001007371   111001066231  
111001483762   111001923671   111002009363   111002567193   111002439955  
111002514410   111003125408   111003257303   111003305026   111004082265  
111004090916    111004155233 464498567   464479732   464539329   465400208  
111000656167   111000677485   111001007382   111001066242   111001483773  
111001923705   111002009464   111002567452   111002440014   111002514421  
111003125598   111003257347   111003305037   111004082298   111004090927   
111004155390 464498575   464479757   464539337   111000283578   111000656268  
111000677508   111001007405   111001066275   111001483829   111001923727  
111002009486   111002567564   111002440036   111002514601   111003125644  
111003257358   111003337931   111004082344   111004090950    111004155413
464498609   464479765   464539378   111000283589   111000656279   111000677520  
111001007449   111001066286   111001483830   111001923749   111002009497  
111002567609   111002440058   111002514656   111003125677   111003257381  
111003337975   111004082355   111004090983    111004155435 464498617   464479773
  464539410   111000283815   111000656280   111000677531   111001007472  
111001066297   111001483841   111001923783   111002009510   111002567643  
111002440081   111002514678   111003125835   111003257538   111003337997  
111004082423   111004091085    111004155446 464498625   464479799   464539428  
111000283916   111000656314   111000677609   111001007494   111001066309  
111001483852   111001923806   111002009532   111002567665   111002440092  
111002514689   111003125880   111003257594   111003338202   111004082467  
111004091096    111004155468 464498633   464479047   464539444   111000283927  
111000656347   111000677610   111001007506   111001066321   111001483863  
111001923840   111002009554   111002567687   111002440148   111002559958  
111003125936   111003257628   111003338268   111004082513   111004091119   
111004155491

 

SCH-A-31



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464510379   464491604   464539451   111000284096   111000656369   111000677621  
111001007517   111001066343   111001483908   111001923895   111002009622  
111002567698   111002440159   111002559969   111003125981   111003257639  
111003338325   111004082524   111004091142    111004155536 464510395   464491653
  464539493   111000284108   111000656370   111000677654   111001007539  
111001066387   111001483919   111001923918   111002009699   111002567711  
111002440160   111002560231   111003126016   111003257695   111003338460  
111004082579   111004091254    111004155570 464510403   464491679   464539519  
111000284333   111000656381   111000677711   111001007540   111001066398  
111001483920   111001923929   111002009734   111002567722   111002440171  
111002560332   111003126027   111003257730   111003338493   111004082580  
111004091276    111004155682 464510429   464491687   464539576   111000284344  
111000656392   111000677722   111001007595   111001066400   111001483975  
111001923930   111002009824   111002567823   111002440227   111002560343  
111003126229   111003257752   111003338606   111004082658   111004091355   
111004155716 464510445   464491695   464539584   111000284366   111000656404  
111000677744   111001007607   111001066455   111001484011   111001923941  
111002009835   111002567867   111002440250   111002560365   111003126230  
111003257774   111003338684   111004082715   111004091412    111004155749
464510452   464491703   464539618   111000284535   111000656415   111000677755  
111001007618   111001092577   111001484033   111001923985   111002009947  
111002567889   111002440306   111002560422   111003126263   111003257796  
111003338763   111004082737   111004091513    111004181535 464510460   464491711
  464539634   111000284557   111000656426   111000677766   111001007641  
111001092588   111001496799   111001924021   111002009958   111002567890  
111002440340   111002560466   111003126285   111003257831   111003338774  
111004082759   111004091524    111004181568 464510494   464491737   464539691  
111000284760   111000656459   111000677812   111001007663   111001092601  
111001497015   111001924043   111002009969   111002567913   111002440384  
111002560512   111003126319   111003257864   111003338853   111004082771  
111004091546    111004181579 464510510   464491752   464539766   111000284771  
111000656460   111000677856   111001007685   111001092612   111001497026  
111001924054   111002009970   111002567957   111002440395   111002560578  
111003126331   111003257875   111003338864   111004082805   111004091579   
111004181580 464510544   464491760   464539774   111000284838   111000656482  
111000677878   111001007696   111001092623   111001497048   111001924087  
111002009981   111002568015   111002440430   111002560589   111003126432  
111003287092   111003338875   111004082894   111004091580    111004181625
464510569   464491778   464539782   111000285165   111000656527   111000677889  
111001007719   111001092645   111001497059   111001924122   111002010028  
111002568105   111002440452   111002560624   111003126443   111003287137  
111003338897   111004082917   111004091591    111004181658 464510577   464491802
  464539915   111000285211   111000656561   111000690772   111001020523  
111001092656   111001497082   111001924144   111002010051   111002568127  
111002440519   111002560714   111003126511   111003287238   111003338932  
111004082939   111004091614    111004181669 464510593   464491828   464539949  
111000285222   111000656583   111000690783   111001020635   111001092667  
111001497138   111001924188   111002010242   111002568150   111002440553  
111002560725   111003126544   111003287429   111003339012   111004083031  
111004091669    111004181670 464510619   464491836   464539964   111000285233  
111000656606   111000690806   111001020657   111001092678   111001497149  
111001924199   111002010253   111002568251   111002440609   111002560736  
111003126555   111003287441   111003339078   111004083143   111004091681   
111004181737 464510635   464491844   464540004   111000285266   111000669239  
111000690817   111001020668   111001092702   111001497161   111001924223  
111002010275   111002344714   111002440621   111002560758   111003126566  
111003287463   111003339113   111004083154   111004091715    111004181872
464510650   464491877   464540020   111000285637   111000669240   111000690828  
111001020691   111001092713   111001497172   111001924245   111002010286  
111002344736   111002440665   111002560769   111003126588   111003287474  
111003339135   111004083165   111004091726    111004181917 464510676   464491885
  464540038   111000285648   111000669273   111000690839   111001020703  
111001092724   111001497240   111001924278   111002010321   111002344804  
111002462030   111002560871   111003126599   111003287665   111003339168  
111004083176   111004091827    111004181928 464510684   464491927   464551654  
111000285682   111000669295   111000690851   111001020714   111001092735  
111001497273   111001924290   111002010365   111002344815   111002462063  
111002560927   111003126667   111003287687   111003339214   111004083187  
111004091838    111004182019 464510692   464491943   464551670   111000285705  
111000669352   111000690862   111001020769   111001092746   111001497284  
111001924324   111002010422   111002344871   111002462108   111002561063  
111003126689   111003287711   111003339269   111004083402   111004091883   
111004182086 464510718   464491968   464551688   111000285952   111000669374  
111000690884   111001020770   111001092757   111001497307   111001924368  
111002010433   111002344882   111002462120   111002561085   111003126702  
111003287812   111003339304   111004083413   111004091951    111004182266
464510734   464491976   464551704   111000285974   111000669408   111000690918  
111001020804   111001092768   111001497329   111001924379   111002010455  
111002344916   111002462131   111002561108   111003126713   111003287834  
111003339371   111004083435   111004091962    111004182277 464510742   464491984
  464551738   111000285996   111000669419   111000690929   111001020848  
111001092779   111001497330   111001924391   111002010488   111002344950  
111002462197   111002561153   111003126768   111003287889   111003339382  
111004083468   111004091984    111004182288 464510767   464492016   464551753  
111000286010   111000669510   111000690930   111001020859   111001092780  
111001497341   111001924403   111002010499   111002345041   111002462243  
111002561175   111003126780   111003287935   111003339416   111004083479  
111004092053    111004182389 464510791   464492032   464551795   111000286021  
111000669532   111000690941   111001020871   111001092791   111001497352  
111001924436   111002010501   111002345052   111002462265   111002561221  
111003126858   111003287946   111003339449   111004083480   111004092097   
111004182413 464510809   464492040   464551811   465375756   111000669543  
111000690952   111001020905   111001092814   111001497374   111001924458  
111002010512   111002345074   111002462298   111002561232   111003126892  
111003287957   111003339450   111004083503   111004092187    111004182514
464510833   464492057   464551829   465439438   111000669554   111000690974  
111001020927   111001092825   111001497431   111001924469   111002010534  
111002345355   111002462300   111002561300   111003126904   111003287968  
111003339472   111004083525   111004092277    111004182547 464510916   464492073
  464551837   111000286324   111000669565   111000691009   111001020949  
111001092869   111001497453   111001924504   111002010556   111002345366  
111002462377   111002561322   111003126915   111003287980   111003339494  
111004083536   111004092299    111004182558 464510924   464492081   464551852  
111000286335   111000669600   111000691065   111001020972   111001092892  
111001497464   111001924515   111002010589   111002345401   111002462401  
111002561355   111003126959   111003287991   111003339528   111004083558  
111004092390    111004182569 464510932   464492099   464551902   111000286346  
111000669622   111000691076   111001020983   111001092926   111001497509  
111001924526   111002026946   111002345423   111002462445   111002561377  
111003127039   111003288026   111003339540   111004083570   111004092402   
111004182592

 

SCH-A-32



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464510957   464492107   464551910   111000286357   111000669633   111000691087  
111001021030   111001037598   111001497510   111001924548   111002026979  
111002345456   111002462467   111002561399   111003154310   111003288116  
111003339630   111004083592   111004092457    111004182648 464511047   464492115
  464551928   111000286605   111000669655   111000691098   111001021041  
111001037611   111001497521   111001924559   111002027048   111002345467  
111002462489   111002561502   111003154321   111003288138   111003339696  
111004083615   111004092480    111004182659 464511070   464492131   464551944  
111000286896   111000669688   111000691111   111001021052   111001037622  
111001497543   111001939601   111002027127   111002345478   111002462546  
111002561513   111003154433   111003288150   111003339810   111004083637  
111004092491    111004182660 464511096   464492156   464551951   111000286908  
111000669699   111000691122   111001021074   111001037633   111001497565  
111001939612   111002027161   111002345502   111002462591   111002561557  
111003154501   111003288161   111003339832   111004083660   111004092558   
111004182693 464511104   464492214   464551969   111000286920   111000669701  
111000691155   111001021085   111001037655   111001497598   111001939656  
111002027172   111002345535   111002462636   111002561591   111003154534  
111003288194   111003339865   111004083693   111004092570    111004182750
464413129   464492222   464551977   111000286953   111000669723   111000691201  
111001021096   111001037677   111001497622   111001939724   111002027183  
111002345568   111002462658   111002561603   111003154545   111003288217  
111003339898   111004083705   111004092581    111004182772 464425248   464492230
  464551985   111000286975   111000669745   111000691223   111001021131  
111001037688   111001497633   111001939757   111002027206   111002345580  
111002462669   111002561636   111003154680   111003288251   111003339922  
111004083738   111004118939    111004182783 464425255   464492248   464551993  
111000287426   111000669756   111000691234   111001021142   111001037701  
111001497644   111001939768   111002027217   111002345704   111002462670  
111002561647   111003154714   111003288262   111003370545   111004109827  
111004118940    111004182806 464425263   464492255   464552025   111000287459  
111000669789   111000691245   111001021164   111001037745   111001497666  
111001939780   111002027239   111002345748   111002462771   111002561658  
111003154725   111003288284   111003370602   111004109894   111004118973   
111004182817 464425297   464492289   464552058   111000287460   111000669790  
111000691278   111001021210   111001037767   111001497688   111001939847  
111002027262   111002345759   111002462793   111002338515   111003154792  
111003288307   111003370646   111004109940   111004119008    111004182828
464425305   464492305   464552066   111000287752   111000669802   111000691290  
111001021221   111001037778   111001497701   111001939858   111002027273  
111002345872   111002462805   111002338560   111003154837   111003288330  
111003370657   111004109962   111004119020    111004182839 464425339   464504117
  464552074   111000287774   111000669880   111000691302   111001025731  
111001037789   111001497712   111001939982   111002027307   111002345906  
111002462816   111002338650   111003154882   111003288341   111003370747  
111004109973   111004119075    111004182851 464425347   464504125   464552108  
111000287785   111000669891   111000691324   111001025797   111001037790  
111001497723   111001940063   111002027318   111002345940   111002462827  
111002338672   111003154893   111003288363   111003370758   111004110201  
111004119109    111004182873 464425370   464504141   464552116   111000287842  
111000669903   111000691335   111001025810   111001037813   111001497734  
111001940085   111002027329   111002345984   111002462872   111002338683  
111003154927   111003288374   111003370781   111004110302   111004119154   
111004182941 464425388   464504158   464552132   111000287875   111000669914  
111000691346   111001025832   111001037879   111001524072   111001940108  
111002027352   111002346042   111002462894   111002338740   111003154994  
111003288385   111003370815   111004110324   111004119165    111004182985
464425412   464504182   464552165   111000288124   111000669925   111000691368  
111001025843   111001037891   111001524117   111001940131   111002027374  
111002346097   111002462906   111002338818   111003155120   111003288396  
111003370859   111004110469   111004119176    111004183009 464425495   464504190
  464552199   111000288135   111000669936   111000691379   111001025865  
111001037914   111001524162   111001940153   111002027396   111002346110  
111002462984   111002338829   111003155175   111003288408   111003370882  
111004110470   111004119198    111004183032 464425511   464504216   464552215  
111000288146   111000669947   111000691380   111001025887   111001037936  
111001580894   111001940175   111002027419   111002366303   111002463064  
111002338874   111003155209   111003288420   111003370972   111004110548  
111004119233    111004183098 464425552   464504224   464552223   111000288179  
111000669958   111000691425   111001025911   111001037969   111001581143  
111001940232   111002027420   111002366336   111002463109   111002338896  
111003155287   111003288431   111003370983   111004110616   111004119288   
111004183166 464425636   464504257   464552231   111000288472   111000669970  
111000691458   111001025955   111001038005   111001468170   111001940298  
111002027431   111002366347   111002463121   111002338919   111003155333  
111003288464   111003371074   111004110638   111004119301    111004183289
464425644   464504265   464552272   111000288483   111000669981   111000691504  
111001025977   111001038038   111001468181   111001940344   111002027442  
111002366415   111002463143   111002339000   111003155355   111003288475  
111003371175   111004110661   111004119312    111004183290 464425693   464504299
  464552322   111000288494   111000670028   111000691526   111001026013  
111001038050   111001468226   111001940355   111002027453   111002366550  
111002463176   111002339033   111003155388   111003288509   111003371311  
111004110694   111004119378    111004183335 464425719   464504315   464552355  
111000288506   111000670039   111000717682   111001026024   111001038117  
111001468237   111001940388   111002027464   111002366561   111002463187  
111002339099   111003155399   111003288756   111003371355   111004110784  
111004119390    111004212507 464425727   464504364   464552363   111000288517  
111000682919   111000717693   111001026057   111001038128   111001468259  
111001940401   111002027475   111002366606   111002463233   111002339134  
111003155456   111003288914   111003371366   111004110852   111004119424   
111004212529 464425735   464504398   464552371   111000288584   111000682953  
111000717705   111001026103   111001038184   111001468260   111001940423  
111002027486   111002366639   111002463244   111002339156   111003155535  
111003324971   111003371388   111004111011   111004119435    111004212563
464425818   464504406   464552397   465364313   111000682997   111000717727  
111001026136   111001038195   111001468282   111001940467   111002027497  
111002366662   111002463301   111002339224   111003155614   111003325141  
111003371412   111004111055   111004119536    111004212585 464425883   464504430
  464552405   111000288595   111000683000   111000717738   111001026169  
111001038230   111001468350   111001940502   111002027554   111002366695  
111002481547   111002339303   111003155670   111003325231   111003371423  
111004111088   111004119547    111004212619 464425891   464504463   464540053  
111000288832   111000683011   111000717750   111001026170   111001038263  
111001468406   111001961684   111002027565   111002366752   111002481592  
111002339347   111003155692   111003325297   111003371445   111004111145  
111004119558    111004212620 464425909   464504497   464540061   111000288843  
111000683022   111000717783   111001026237   111001038296   111001468439  
111001961729   111002027644   111002366763   111002481648   111002339358  
111003155726   111003325411   111003371704   111004111178   111004119569   
111004212631

 

SCH-A-33



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464425941   464504539   464540095   111000288898   111000683044   111000717794  
111001026248   111001038308   111001468484   111001961752   111002027655  
111002366808   111002481659   111002339369   111003155737   111003325433  
111003371726   111004111235   111004119604    111004212642 464425982   464504554
  464540103   111000288911   111000683101   111000717839   111001026259  
111001038319   111001468507   111001961808   111002027666   111002366819  
111002481682   111002339370   111003155849   111003325534   111003371737  
111004111257   111004119615    111004212653 464426014   464504588   464540111  
111000289002   111000683112   111000717873   111001026260   111001038320  
111001468518   111001961842   111002027677   111002366820   111002481693  
111002339381   111003155883   111003325590   111003371760   111004111268  
111004119648    111004212664 464438050   464504604   464540129   111000289024  
111000683145   111000717907   111001026282   111001050942   111001468529  
111001961853   111002027688   111002366842   111002481705   111002339415  
111003185358   111003325657   111003371793   111004111279   111004119772   
111004212697 464438092   464504620   464540145   111000289237   111000683167  
111000717941   111001026293   111001050953   111001468530   111001961864  
111002027701   111002366886   111002481727   111002339426   111003185426  
111003325680   111003371838   111004111303   111004119806    111004212709
464438100   464504638   464540160   111000289271   111000683178   111000717985  
111001026327   111001050975   111001468541   111001961886   111002027756  
111002366910   111002481772   111002339493   111003185437   111003325714  
111003371850   111004111336   111004119873    111004212833 464438126   464504687
  464540178   111000289316   111000683189   111000718010   111001026349  
111001050986   111001468563   111001961909   111002027767   111002366921  
111002481783   111002339527   111003185505   111003325769   111003371861  
111004111370   111004119895    111004212990 464438209   464504703   464540186  
111000289349   111000683213   111000718021   111001026361   111001050997  
111001468574   111001961910   111002027778   111002366954   111002481828  
111002339561   111003185516   111003325848   111003371883   111004111381  
111004120000    111004213126 464438266   464504760   464540194   111000289350  
111000683235   111000718032   111001026372   111001051000   111001468596  
111001961921   111002027790   111002366965   111002481840   111002339684  
111003185550   111003325916   111003371894   111004111404   111004120033   
111004213575 464438274   464504778   464540202   111000289361   111000683257  
111000718043   111001026383   111001051033   111001468608   111001961932  
111002027802   111002366976   111002481930   111002339729   111003185651  
111003325938   111003371951   111004111415   111004120044    111004213687
464438308   464504877   464540210   111000289574   111000683279   111000718100  
111001026406   111001051044   111001468619   111001961954   111002027813  
111002367001   111002481963   111002339730   111003185662   111003325949  
111003371973   111004111448   111004120101    111004213744 464438324   464516566
  464540244   111000289585   111000683303   111000718166   111001026440  
111001051055   111001468620   111001961965   111002027824   111002367012  
111002482032   111002339741   111003185695   111003326007   111003372019  
111004111516   111004120134    111004213766 464438332   464516574   464540269  
111000289596   111000683336   111000718199   111001026484   111001051066  
111001468642   111001961976   111002027846   111002367034   111002482054  
111002339752   111003185729   111003326186   111003372031   111004111527  
111004120156    111004213777 464438340   464516582   464540277   111000289608  
111000683347   111000718223   111001026507   111001051088   111001468653  
111001961987   111001973687   111002367045   111002482065   111002339785  
111003185752   111003326210   111003372064   111004111662   111004120224   
111004213799 464438357   464516590   464540319   111000289642   111000683392  
111000718234   111000903308   111001051156   111001468664   111001961998  
111001973698   111002367078   111002482076   111002339808   111003185796  
111003326366   111003372154   111004111673   111004120257    111004213834
464438399   464516640   464540327   111000289653   111000683459   111000718245  
111000994106   111001051178   111001468709   111001962012   111001973711  
111002367089   111002482111   111002339819   111003185808   111003326401  
111003372187   111004111729   111004120291    111004213845 464438415   464516657
  464540335   111000289664   111000683460   111000718256   111000994128  
111001051224   111001468710   111001962023   111001973722   111002367102  
111002482122   111002359316   111003185886   111003326423   111003372367  
111004111763   111004120303    111004213878 464438423   464516699   464540368  
111000289697   111000683482   111000718289   111000994397   111001051268  
111001468732   111001962034   111001973766   111002367168   111002482144  
111002359349   111003185932   111003326580   111003372378   111004111796  
111004120314    111004213924 464438431   464516707   464540392   111000289709  
111000683538   111000718414   111000994487   111001051291   111001468776  
111001962067   111001973777   111002367180   111002482188   111002359428  
111003185954   111003326827   111003372558   111004111808   111004120336   
111004214048 464438480   464516715   464540426   111000289721   111000683549  
111000718436   111000994498   111001051325   111001468844   111001962090  
111001974105   111002367225   111002482199   111002359440   111003185976  
111003326917   111003372569   111004111886   111004120415    111004214149
464438548   464516749   464540442   111000289732   111000683550   111000718469  
111000994555   111001051358   111001468877   111001962113   111001974127  
111002367269   111002482201   111002359473   111003186001   111003359104  
111003392189   111004136580   111004120459    111004214161 464438555   464516806
  464540467   111000290059   111000683583   111000718481   111000994577  
111001051370   111001468888   111001962180   111001974138   111002367315  
111002482234   111002359518   111003186034   111003359171   111003392190  
111004136614   111004120460    111004214172 464438571   464516822   464540483  
111000290071   111000683628   111000718515   111000994612   111001051381  
111001468899   111001962203   111001974149   111002367326   111002482313  
111002359552   111003186056   111003359272   111003392224   111004136669  
111004146075    111004214206 464438597   464516830   464540491   111000290149  
111000683673   111000718526   111000994623   111001051404   111001468901  
111001962214   111001974194   111002367359   111002482357   111002359620  
111003186067   111003359306   111003392235   111004136759   111004146165   
111004214217 464438613   464516848   464540517   111000290150   111000683695  
111000621237   111000994779   111001051426   111001468912   111001962258  
111001974217   111002367371   111002482379   111002359675   111003186102  
111003359429   111003392246   111004136771   111004146176    111004214273
464438662   464516871   464540533   111000290352   111000683707   111000621260  
111001007720   111001051448   111001468923   111001962315   111001974228  
111002386945   111002482414   111002359697   111003186146   111003359496  
111003392268   111004136816   111004146211    111004214329 464438670   464516889
  464540558   111000290363   111000710034   111000621327   111001007731  
111001051459   111001468956   111001962359   111001974239   111002386989  
111002482425   111002359709   111003186247   111003359586   111003392303  
111004136894   111004146312    111004214543 464438712   464516897   464540566  
111000290419   111000710056   111000621349   111001007742   111001051460  
111001481636   111001962360   111001974251   111002387003   111002482470  
111002359732   111003186269   111003359609   111003392314   111004136940  
111004146334    111004214554 464438720   464516921   464540657   465352029  
111000710067   111000621350   111001007753   111001051493   111001481928  
111001962393   111001974262   111002387014   111002482559   111002359787  
111003186405   111003360027   111003392347   111004137042   111004146356   
111004214565

 

SCH-A-34



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464438779   464516939   464540699   465415438   111000710078   111000621361  
111001007764   111001051505   111001482109   111001962416   111001974273  
111002387025   111002482593   111002359811   111003186438   111003360038  
111003392358   111004137109   111004146367    111004214587 464438795   464516954
  464540707   111000290431   111000710090   111000621372   111001007775  
111001051516   111001482110   111001962461   111001974307   111002387036  
111002482616   111002359844   111003186472   111003360049   111003392369  
111004137154   111004146389    111004214598 464438803   464516962   464540749  
111000290475   111000710225   111000621383   111001007797   111001051527  
111001482121   111001962472   111001974408   111002387047   111002482694  
111002359877   111003186517   111003360139   111003392370   111004137165  
111004146390    111004214600 464448240   464516988   464540806   111000290486  
111000710292   111000621394   111001007832   111001051538   111001482132  
111001962494   111001974420   111002387058   111002482706   111002359899  
111003186562   111003360229   111003392381   111004137222   111004146402   
111004214767 464448273   464517036   464552421   111000290497   111000710315  
111000621417   111001007843   111001051549   111001482143   111001962517  
111001974431   111002387070   111002482830   111002359956   111003186641  
111003360230   111003392426   111004137233   111004146457    111004236525
464448307   464517044   464552447   111000290701   111000710326   111000621451  
111001007854   111001051550   111001482154   111001962551   111001974442  
111002387081   111002482953   111002359967   111003186652   111003360274  
111003392437   111004137288   111004146503    111004236592 464448364   464517051
  464552462   111000290712   111000710359   111000621462   111001007865  
111001051561   111001482165   111001962562   111001974453   111002387092  
111002505364   111002359990   111003186663   111003360296   111003392448  
111004137312   111004146514    111004236660 464448372   464517069   464552488  
111000290734   111000710371   111000621507   111001007876   111001051606  
111001482176   111001962584   111001974464   111002387137   111002505386  
111002360015   111003186708   111003360375   111003392460   111004137323  
111004146525    111004236671 464448398   464517093   464552496   111000290745  
111000710393   111000621518   111001007900   111001053350   111001482187  
111001962720   111001974486   111002387159   111002505443   111002360048  
111003186719   111003360409   111003392538   111004137367   111004146536   
111004236693 464448422   464517101   464552546   111000290767   111000710416  
111000621530   111001007944   111001053608   111001482200   111001962731  
111001992835   111002387171   111002505476   111002360060   111003186742  
111003360454   111003392561   111004137378   111004146604    111004236761
464448448   464517127   464552561   111000290778   111000710427   111000621552  
111001007955   111001053642   111001482211   111001962742   111001992868  
111002387182   111002505511   111002360183   111003186753   111003360544  
111003392572   111004137389   111004146637    111004236772 464448455   464517135
  464552579   111000290802   111000710449   111000621563   111001007966  
111001053743   111001482222   111001808820   111001992879   111002387216  
111002505522   111002360194   111003186764   111003360601   111003392594  
111004137435   111004146671    111004236851 464448521   464517150   464552637  
111000290813   111000710450   111000621574   111001007977   111001053800  
111001482244   111001874856   111001992880   111002387227   111002505612  
111002360239   111003186775   111003360623   111003392606   111004137446  
111004146727    111004236862 464448547   464517200   464552645   111000290824  
111000710461   111000621585   111001008068   111001053844   111001482255  
111001907684   111001992914   111002387249   111002505645   111002360251  
111003186797   111003360667   111003392639   111004137558   111004146738   
111004236918 464448588   464517226   464552660   111000290835   111000710528  
111000621596   111001008080   111001053888   111001482266   111001907707  
111001992936   111002387272   111002505667   111002360273   111003186810  
111003360689   111003392662   111004137581   111004146873    111004236974
464448596   464517242   464552678   111000290857   111000710551   111000621608  
111001008103   111001053945   111001482277   111001907752   111001992947  
111002387351   111002505689   111002360352   111003217422   111003360779  
111003392707   111004137592   111004146895    111004236985 464448695   464517259
  464552694   111000290868   111000710573   111000621631   111001008114  
111001053990   111001482299   111001907763   111001992969   111002387395  
111002505690   111002360363   111003217433   111003360869   111003392853  
111004137660   111004146918    111004237100 464448703   464517275   464552710  
111000291207   111000710595   111000621642   111001008181   111001054081  
111001482301   111001907796   111001993050   111002387429   111002505713  
111002360385   111003217602   111003360926   111003392864   111004137671  
111004146996    111004237155 464448729   464517291   464552736   111000291229  
111000710674   111000621653   111001008192   111001066466   111001482312  
111001907820   111001993061   111002387430   111002505735   111002360420  
111003217657   111003360993   111003392897   111004137727   111004147010   
111004237188 464448737   464517309   464552769   111000291230   111000710708  
111000621675   111001008259   111001066477   111001482334   111001907875  
111001993094   111002387441   111002505768   111002360453   111003217725  
111003361006   111003392910   111004137761   111004147054    111004237245
464448760   464517325   464552793   111000291241   111000710731   111000621686  
111001008260   111001066488   111001482345   111001907897   111001993117  
111002387452   111002505803   111002360464   111003217747   111003361040  
111003392921   111004137772   111004147065    111004237379 464448794   464517333
  464552801   111000291487   111000710753   111000621709   111001008305  
111001066534   111001482356   111001907909   111001993128   111002387463  
111002505858   111002381445   111003217770   111003361073   111003392943  
111004137783   111004147122    111004237425 464448810   464418953   464552843  
111000291599   111000710775   111000621710   111001008338   111001066556  
111001482378   111001907910   111001993140   111002387496   111002505937  
111002381467   111003217837   111003361163   111003392954   111004137806  
111004147133    111004237504 464448828   464419043   464552850   111000291601  
111000710786   111000621721   111001008349   111001066613   111001482389  
111001907954   111001993162   111002387519   111002505948   111002381478  
111003217916   111003384966   111003392998   111004137817   111004147155   
111004237593 464448844   464419050   464552868   111000291612   111000710854  
111000621765   111001008439   111001066624   111001482424   111001907965  
111001993173   111002387564   111002505959   111002381489   111003217938  
111003385080   111003393001   111004137930   111004147177    111004237649
464448869   464419068   464552884   111000291623   111000613553   111000621787  
111001008451   111001066736   111001484066   111001907987   111001993195  
111002387586   111002505993   111002381490   111003217950   111003385114  
111003393056   111004137985   111004147188    111004237683 464448877   464419084
  464552934   111000291779   111000613564   111000621800   111001021300  
111001066792   111001484077   111001908001   111001993207   111002387609  
111002506129   111002381513   111003217972   111003385136   111003393067  
111004138009   111004147256    111004237795 464448885   464419100   464552975  
111000291780   111000613586   111000621833   111001021311   111001066804  
111001484088   111001908023   111001993230   111002387610   111002506130  
111002381524   111003218063   111003385169   111003393090   111004138010  
111004147267    111004237807 464448901   464419126   464552991   111000292040  
111000613597   111000621855   111001021322   111001066837   111001484101  
111001908045   111001993252   111002387654   111002506152   111002381580  
111003218108   111003385170   111003393102   111004138032   111004147289   
111004237986

 

SCH-A-35



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464448943   464419134   464553015   111000292062   111000613610   111000621866  
111001021333   111001066871   111001484112   111001908056   111001993285  
111002387777   111002506174   111002381636   111003218175   111003385316  
111003393113   111004138054   111004147302    111004238000 464448950   464419167
  464553031   111000292095   111000613621   111000621877   111001021366  
111001066882   111001484134   111001908113   111001993296   111002387812  
111002506253   111002381669   111003218186   111003385349   111003117386  
111004138122   111004147357    111004238022 464448976   464419183   464553049  
111000292107   111000613665   111000621901   111001021399   111001066905  
111001484178   111001908146   111001993319   111002387902   111002506275  
111002381670   111003218344   111003385372   111003117409   111004138177  
111004147368    111004238088 464449008   464419191   464553064   111000292118  
111000613676   111000621912   111001021401   111001066916   111001484189  
111001908168   111001993500   111002387913   111002506286   111002381704  
111003218647   111003385406   111003117410   111004138188   111004147414   
111004238145 464461003   464419209   464553072   111000292129   111000613687  
111000621934   111001021423   111001066949   111001484202   111001908180  
111001993522   111002387924   111002506321   111002381726   111003218692  
111003385417   111003117465   111004138245   111004147470    111004238268
464461011   464419241   464553098   111000292130   111000613700   111000621956  
111001021434   111001066950   111001484235   111001908191   111001993544  
111002387946   111002506343   111002381759   111003218704   111003385451  
111003117500   111004138267   111004147504    111004238279 464461037   464419266
  464553114   111000292297   111000613788   111000621967   111001021445  
111001066972   111001484246   111001908269   111001993555   111002387968  
111002506398   111002381760   111003218715   111003385462   111003117555  
111004164569   111004147548    111004238291 464461045   464419308   464553148  
111000292309   111000613812   111000637223   111001021456   111001066983  
111001484268   111001908292   111001993588   111002388004   111002506466  
111002381771   111003218771   111003385495   111003117634   111004164648  
111004147560    111004238369 464461052   464419316   464553171   111000292310  
111000613889   111000637234   111001021478   111001067018   111001484280  
111001908304   111001993623   111002388015   111002506477   111002381782  
111003218793   111003385507   111003117656   111004164693   111004173569   
111004238415 464461086   464419332   464553197   111000292332   111000613890  
111000637256   111001021489   111001067052   111001484291   111001908360  
111001993634   111002388026   111002506488   111002381793   111003218805  
111003385530   111003117757   111004164761   111004173581    111004238426
464461094   464419340   464540814   111000292343   111000613902   111000637267  
111001021513   111001067063   111001484336   111001908371   111001993645  
111002388116   111002506523   111002381805   111003219008   111003385552  
111003117948   111004164772   111004173660    111004238606 464461110   464419357
  464540848   111000324013   111000613913   111000637302   111001021524  
111001067096   111001484347   111001908382   111001993678   111002388149  
111002506602   111002381816   111003219019   111003385620   111003117960  
111004164806   111004173693    111004238673 464461128   464419381   464540871  
111000324035   111000613968   111000637324   111001021568   111001067131  
111001484448   111001908427   111001993690   111002388161   111002506613  
111002381827   111003219121   111003385754   111003118343   111004164895  
111004173716    111004238695 464461144   464419399   464540889   111000324260  
111000613979   111000637335   111001021580   111001067142   111001484459  
111001908483   111001993735   111002388240   111002506624   111002381849  
111003219143   111003385811   111003118488   111004164907   111004173738   
111004268520 464461185   464419415   464540897   111000324305   111000614015  
111000637357   111001021603   111001067153   111001484460   111001908551  
111001993757   111002388262   111002528886   111002381850   111003219187  
111003385844   111003118589   111004164929   111004173761    111004268575
464461235   464419431   464540913   111000324338   111000614059   111000637368  
111001021670   111001067175   111001484516   111001908573   111001993768  
111002388307   111002528909   111002381872   111003219299   111003385855  
111003118679   111004165054   111004173772    111004268665 464461243   464419449
  464540954   111000324530   111000614060   111000637380   111001021681  
111001067221   111001484549   111001908584   111001993825   111002388341  
111002528921   111002381883   111003219312   111003385899   111003118703  
111004165133   111004173783    111004268687 464461268   464419498   464541002  
111000324552   111000614082   111000637391   111001021704   111001067232  
111001484572   111001908607   111001993847   111002410549   111002528987  
111002381894   111003219356   111003385901   111003118758   111004165256  
111004173862    111004268733 464461284   464419506   464541010   111000324563  
111000614138   111000637425   111001021726   111001092937   111001484606  
111001908630   111001993858   111002410572   111002529001   111002381906  
111003219480   111003385934   111003118770   111004165324   111004173873   
111004268777 464461326   464419514   464541028   111000324574   111000614206  
111000637436   111001021940   111001092948   111001484617   111001908652  
111001993870   111002410673   111002529089   111002381962   111003219558  
111003386003   111003118815   111004165379   111004173884    111004268867
464461342   464419522   464541069   111000324596   111000614239   111000637447  
111001021973   111001092960   111001484639   111001908696   111001993904  
111002410684   111002529113   111002382008   111003219570   111003386014  
111003119018   111004165391   111004173952    111004268890 464461367   464419589
  464541077   111000324608   111000614240   111000637458   111001022008  
111001092982   111001484640   111001908720   111002010646   111002410718  
111002529180   111002382019   111003219604   111003386036   111003119063  
111004165403   111004173963    111004268979 464461383   464419613   464541085  
111000324631   111000614273   111000637548   111001022031   111001092993  
111001484651   111001924593   111002010657   111002410730   111002529203  
111002382031   111003246042   111003386058   111003119333   111004165492  
111004173996    111004269071 464461391   464419647   464541093   111000324653  
111000614295   111000637560   111001022042   111001093017   111001484662  
111001924605   111002010668   111002410820   111002529225   111002382064  
111003246086   111003386126   111003119377   111004165526   111004174010   
111004269116 464461417   464419662   464541101   111000324798   111000614307  
111000637571   111001022075   111001093028   111001484673   111001924638  
111002010679   111002410842   111002529247   111002382110   111003246187  
111003386159   111003119399   111004165537   111004174032    111004269150
464461458   464419670   464541127   111000324822   111000762121   111000637593  
111001022176   111001093039   111001484684   111001924649   111002010680  
111002410897   111002529258   111002382143   111003246525   111003386171  
111003119456   111004165559   111004174043    111004269330 464461508   464419696
  464541150   111000324866   111000629459   111000637605   111001022200  
111001093040   111001484707   111001924650   111002010703   111002410921  
111002529270   111002382165   111003246615   111003386182   111003119478  
111004165649   111004174098    111004269385 464461516   464419704   464541168  
111000324877   111000629482   111000637616   111001026529   111001093073  
111001484718   111001924661   111002010714   111002411001   111002529427  
111002382176   111003246682   111003409032   111003119692   111004165706  
111004174234    111004269396 464461524   464419712   464541176   111000325058  
111000629493   111000637694   111001026541   111001093118   111001484730  
111001924672   111002010747   111002411034   111002529472   111002382266  
111003246693   111003105642   111003119704   111004165751   111004174335   
111004269420

 

SCH-A-36



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464461532   464431733   464541192   111000325070   111000629550   111000637706  
111001026552   111001093129   111001484752   111001924683   111002010792  
111002411090   111002529494   111002382323   111003246851   111003105709  
111003119726   111004165784   111004174403    111004269453 464461540   464431766
  464541200   111000325092   111000629594   111000637717   111001026574  
111001093163   111001484796   111001924694   111002010815   111002411157  
111002529506   111002382389   111003246907   111003105899   111003119760  
111004165885   111004174425    111004269576 464461557   464431774   464541218  
111000325104   111000629606   111000637728   111001026608   111001093185  
111001484819   111001924706   111002010837   111002411179   111002529528  
111002382413   111003246974   111003105978   111003146849   111004165986  
111004174470    111004269600 464461599   464431816   464541226   111000325115  
111000629617   111000637739   111001026642   111001093196   111001484820  
111001924739   111002010848   111002411180   111002529562   111002382468  
111003247133   111003106081   111003146850   111004166022   111004174481   
111004269611 464461607   464431840   464541234   111000325126   111000629628  
111000637784   111001026664   111001093219   111001484853   111001924762  
111002010859   111002411247   111002529641   111002382558   111003247144  
111003106104   111003146940   111004166044   111004174650    111004269701
464461649   464431857   464541242   111000325250   111000629640   111000637795  
111001026686   111001093220   111001497767   111001924773   111002010916  
111002411269   111002529674   111002382569   111003247199   111003106238  
111003146973   111004166066   111004174717    111004269767 464461656   464431865
  464541283   111000325261   111000629651   111000637818   111001026697  
111001093231   111001497778   111001924784   111002010950   111002411337  
111002529843   111002382626   111003247278   111003106429   111003147020  
111004166112   111004174740    111004269846 464461664   464431873   464541309  
111000325283   111000629662   111000637829   111001026710   111001093253  
111001497790   111001924841   111002010961   111002411348   111002529887  
111002382648   111003247324   111003106485   111003147053   111004166145  
111004174841    111004269868 464461748   464431881   464541317   111000325306  
111000629673   111000637874   111001026721   111001093275   111001497813  
111001924852   111002010972   111002411360   111002529922   111002403169  
111003247436   111003106496   111003147064   111004166213   111004174852   
111004269879 464461755   464431899   464541333   111000325317   111000629695  
111000637896   111001026754   111001093286   111001497835   111001924863  
111002010983   111002411371   111002529955   111002403181   111003247492  
111003106597   111003147086   111004166257   111004174885    111004269969
464473586   464431915   464541358   111000325340   111000629718   111000637908  
111001026765   111001093309   111001497857   111001924896   111002011029  
111002411427   111002529966   111002403226   111003247559   111003106609  
111003147187   111004166268   111004174931    111004269970 464473594   464431923
  464541366   111000325351   111000629729   111000637919   111001026776  
111001093310   111001497891   111001924908   111002011030   111002411483  
111002529988   111002403327   111003247650   111003106700   111003147233  
111004166279   111004175112    111004270006 464473610   464431931   464541374  
111000325362   111000629730   111000637920   111001026787   111001093332  
111001497914   111001924975   111002011063   111002411494   111002529999  
111002403361   111003247683   111003106711   111003147266   111004166280  
111004175145    111004270039 464473669   464431964   464541382   111000325597  
111000629741   111000637964   111001026822   111001093343   111001497936  
111001924986   111002011131   111002411506   111002530025   111002403383  
111003247874   111003106755   111003147299   111004166358   111004175156   
111004270095 464473677   464431980   464541390   111000325610   111000629763  
111000650677   111001026833   111001093769   111001497958   111001924997  
111002011153   111002411517   111002530081   111002403394   111003247885  
111003106834   111003147323   111004166381   111004175280    111004270107
464473685   464431998   464541416   465441673   111000629774   111000650701  
111001026855   111001093770   111001497981   111001925000   111002011164  
111002411528   111002530092   111002403406   111003247896   111003107082  
111003147334   111004166426   111004175347    111004270118 464473719   464432004
  464541515   111000292916   111000629796   111000650734   111001026877  
111001093781   111001497992   111001925011   111002011197   111002411551  
111002552894   111002403428   111003247997   111003107161   111003147345  
111004166460   111004203372    111004270163 464473743   464432012   464541523  
111000292938   111000629808   111000650778   111001026888   111001093804  
111001498016   111001925033   111002011298   111002411562   111002552939  
111002403440   111003248123   111003107217   111003147378   111004166505  
111004203417    111004270275 464473750   464432038   464541549   111000292949  
111000629819   111000650813   111001026901   111001093815   111001498027  
111001925044   111002011322   111002411573   111002552962   111002403507  
111003277743   111003107228   111003147413   111004166549   111004203462   
111004270309 464473784   464432046   464541556   111000292950   111000629820  
111000650857   111001026923   111001093826   111001498038   111001925066  
111002011333   111002411629   111002552984   111002403530   111003277754  
111003107396   111003147457   111004166583   111004203518    111004301281
464473800   464432061   464553205   111000293120   111000629853   111000650879  
111001026945   111001038353   111001498049   111001925099   111002011366  
111002411652   111002553008   111002403563   111003277811   111003107475  
111003147503   111004166606   111004203620    111004301326 464473826   464432129
  464553213   111000293197   111000629875   111000650903   111001026956  
111001038386   111001498072   111001925101   111002011434   111002411663  
111002553020   111002403574   111003277855   111003107543   111003147547  
111004193044   111004203642    111004301371 464473834   464432137   464553221  
111000293456   111000629886   111000650947   111001027250   111001038397  
111001498094   111001925123   111002011445   111002411719   111002553031  
111002403585   111003278014   111003107576   111003147558   111004193134  
111004203653    111004301427 464473875   464432186   464553239   111000293478  
111000629976   111000650970   111001027283   111001038409   111001498117  
111001925134   111002011513   111002411720   111002553053   111002403631  
111003278036   111003107600   111003147570   111004193145   111004203675   
111004301483 464473941   464432202   464553262   111000293489   111000629987  
111000650992   111001027294   111001038410   111001498128   111001925145  
111002011579   111002411731   111002553064   111002403642   111003278104  
111003107734   111003147592   111004193167   111004203743    111004301517
464473966   464432244   464553270   111000293502   111000629998   111000651016  
111001027306   111001038432   111001498139   111001925156   111002011591  
111002411809   111002553097   111002403653   111003278249   111003135094  
111003147604   111004193224   111004203844    111004301528 464473982   464432251
  464553338   111000293759   111000630002   111000651072   111001027317  
111001038443   111001498140   111001925167   111002011614   111002411865  
111002553109   111002403743   111003278250   111003135106   111003147637  
111004193291   111004203888    111004301584 464473990   464432301   464553395  
111000293782   111000630013   111000651083   111001027339   111001038454  
111001498151   111001925235   111002011647   111002411911   111002553143  
111002403765   111003278317   111003135140   111003147648   111004193303  
111004203901    111004301742 464474030   464432319   464553403   111000293793  
111000630024   111000651094   111001027362   111001038476   111001498184  
111001925268   111002011669   111002411955   111002553154   111002403800  
111003278339   111003135173   111003147660   111004193325   111004203989   
111004301865

 

SCH-A-37



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464474055   464432335   464553411   111000294121   111000630046   111000651106  
111001027384   111001038522   111001498207   111001925279   111002011692  
111002431766   111002553211   111002403855   111003278407   111003135465  
111003147671   111004193358   111004204003    111004301977 464474063   464432392
  464553437   111000294165   111000630057   111000651117   111001027395  
111001038555   111001498218   111001925325   111002011704   111002431856  
111002553222   111002403945   111003278441   111003135487   111003147727  
111004193369   111004204025    111004302013 464474097   464432418   464553460  
111000294345   111000630079   111000651128   111001027407   111001038577  
111001498285   111001925392   111002011759   111002431890   111002553233  
111002404014   111003278452   111003135555   111003147783   111004193370  
111004204182    111004302068 464474105   464432426   464553478   111000294402  
111000630080   111000651162   111001027418   111001038588   111001498308  
111001940579   111002011816   111002431913   111002553255   111002404092  
111003278485   111003135612   111003147851   111004193415   111004204193   
111004302125 464474113   464432442   464553486   111000294682   111000630114  
111000651184   111001027429   111001038599   111001498331   111001940759  
111002027857   111002431924   111002553266   111002404115   111003278496  
111003135645   111003147873   111004193426   111004204250    111004302248
464474139   464432459   464553494   111000294941   111000630125   111000651195  
111001027430   111001038612   111001498342   111001940760   111002027879  
111002432059   111002553301   111002404126   111003278564   111003135656  
111003147895   111004193437   111004204272    111004302293 464474154   464432467
  464553502   111000294985   111000630158   111000651207   111001027463  
111001038690   111001498364   111001940805   111002027880   111002432060  
111002553323   111002404148   111003278609   111003135746   111003148032  
111004193448   111004204294    111004302350 464474170   464432483   464553528  
111000295009   111000630181   111000651218   111001027474   111001038713  
111001498386   111001940827   111002027947   111002432082   111002553334  
111002404182   111003278676   111003135757   111003148403   111004193493  
111004204340    111004302529 464474220   464432491   464553536   111000295256  
111000630192   111000651241   111001027485   111001038724   111001498397  
111001940872   111002027958   111002432116   111002553378   111002404250  
111003278733   111003135791   111003178989   111004193538   111004204452   
111004302541 464474261   464444314   464553544   111000295267   111000630215  
111000651285   111000864685   111001038757   111001498409   111001940883  
111002027969   111002432127   111002553402   111002404306   111003278801  
111003135825   111003179283   111004193594   111004204463    111004302552
464474295   464444355   464553551   111000295290   111000643196   111000651296  
111000930296   111001038791   111001498410   111001940928   111002027970  
111002432138   111002553435   111002404328   111003278823   111003135858  
111003179351   111004193606   111004204575    111004302574 464474329   464444371
  464553569   111000295302   111000643219   111000651320   111000981977  
111001038803   111001498421   111001940939   111002028061   111002432149  
111002553446   111002404351   111003278867   111003136017   111003179520  
111004193628   111004204610    111004302585 464486257   464444389   464553585  
111000295324   111000643220   111000651331   111000995376   111001038814  
111001498465   111001941008   111002028072   111002432419   111002553491  
111002404418   111003278913   111003136028   111003179531   111004193651  
111004204654    111004302608 464486307   464444397   464553593   111000295346  
111000643231   111000651386   111000995411   111001038847   111001498476  
111001941031   111002028128   111002432431   111002553604   111002404452  
111003278979   111003136073   111003179553   111004193695   111004204676   
111004302675 464486349   464444413   464553627   111000295357   111000643242  
111000651397   111000995433   111001038870   111001498511   111001941109  
111002028139   111002432442   111002553671   111002404485   111003279059  
111003136107   111003179643   111004193707   111004204698    111004302743
464486356   464444488   464553635   111000295368   111000643264   111000651432  
111000995444   111001038881   111001511449   111001941143   111002028162  
111002432509   111002553727   111002404542   111003279071   111003136129  
111003179665   111004193729   111004204744    111004302798 464486372   464444520
  464553643   111000295638   111000643297   111000651443   111000995455  
111001038915   111001511461   111001941222   111002028229   111002432554  
111002553738   111002404564   111003279082   111003136174   111003179676  
111004193752   111004204823    111004302899 464486398   464444538   464553668  
111000295650   111000643310   111000651465   111000995466   111001038926  
111001511494   111001941345   111002028263   111002432633   111002553761  
111002425590   111003279150   111003136208   111003179700   111004193808  
111004204890    111004302901 464486406   464444587   464553692   111000325621  
111000643321   111000651487   111000995477   111001038937   111001511506  
111001941367   111002028443   111002432644   111002553783   111002425602  
111003279206   111003136219   111003179799   111004193853   111004204924   
111004302923 464486422   464444595   464553759   111000325766   111000643376  
111000651500   111000995501   111001038948   111001511539   111001941390  
111002028465   111002432666   111002553794   111002425635   111003279374  
111003136343   111003179856   111004193864   111004204957    111004302945
464486430   464444645   464553817   111000325799   111000643411   111000651522  
111000995523   111001038993   111001511540   111001941480   111002028498  
111002432699   111002553828   111002425657   111003279420   111003136411  
111003179924   111004194168   111004204968    111004302990 464486455   464444678
  464553825   111000325801   111000643455   111000651566   111000995534  
111001039051   111001511551   111001941491   111002028533   111002432701  
111002553840   111002425668   111003313597   111003136488   111003179979  
111004194506   111004204979    111004303014 464486463   464444686   464553874  
111000325834   111000643466   111000651601   111000995657   111001039073  
111001511562   111001941503   111002028544   111002432745   111002553873  
111002425679   111003313733   111003136534   111003180049   111004194607  
111004205004    111004303036 464486489   464444728   464553916   111000326071  
111000643488   111000664177   111000995691   111001039084   111001511573  
111001941525   111002028566   111002432756   111002553895   111002425769  
111003313744   111003136556   111003180072   111004194685   111004205015   
111004303058 464486497   464444751   464553932   111000326105   111000643501  
111000664199   111000995703   111001039107   111001511595   111001941536  
111002028588   111002432789   111002553918   111002425804   111003313766  
111003136578   111003208400   111004194786   111004205059    111004048111
464486505   464444793   464553940   111000326138   111000643512   111000664212  
111001008507   111001039118   111001511607   111001941547   111002028599  
111002432835   111002553930   111002425860   111003313845   111003136736  
111003208444   111004194821   111004205071    111004048122 464486513   464444835
  464553957   111000326183   111000643545   111000664223   111001008529  
111001400716   111001511630   111001941569   111002028612   111002432857  
111002553952   111002425871   111003314093   111003136815   111003208477  
111004194843   111004205082    111004048199 464486521   464444850   464527316  
111000326194   111000643556   111000664245   111001008585   111001400840  
111001511663   111001941570   111002028634   111002432914   111002553963  
111002425916   111003314105   111003136871   111003208534   111004194900  
111004205127    111004048201 464486554   464445006   464541606   111000326251  
111000643589   111000664256   111001008608   111001426916   111001511708  
111001941615   111002028645   111002433027   111002553996   111002425983  
111003314116   111003136893   111003208545   111004194933   111004224993   
111004048245

 

SCH-A-38



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464486562   464445014   464541614   111000326284   111000643602   111000664267  
111001008653   111001426927   111001511731   111001941626   111002028667  
111002433050   111002554076   111002425994   111003314149   111003136927  
111003208624   111004194944   111004225062    111004048324 464486612   464445022
  464541648   111000326330   111000643613   111000664278   111001008776  
111001426938   111001511764   111001941660   111002028690   111002433151  
111002554087   111002426018   111003314161   111003167145   111003208635  
111004194988   111004225253    111004048391 464486620   464445030   464541655  
111000326419   111000643646   111000664313   111001008798   111001426949  
111001511797   111001941671   111002028702   111002433162   111002554098  
111002426029   111003314273   111003167224   111003208691   111004195002  
111004225297    111004048447 464486646   464445089   464541663   111000326420  
111000643657   111000664324   111001008800   111001426961   111001511821  
111001941682   111002028735   111002433353   111002330876   111002426030  
111003314318   111003167246   111003208725   111004195035   111004225332   
111004048481 464486653   464454560   464541689   111000326442   111000643668  
111000664380   111001008844   111001427007   111001525398   111001966117  
111002028746   111002433364   111002330911   111002426074   111003314330  
111003167358   111003208792   111004195068   111004225354    111004048515
464486661   464454594   464541697   111000326521   111000643725   111000664458  
111001008877   111001427018   111001525433   111001966139   111002028757  
111002456066   111002330999   111002426085   111003314408   111003167369  
111003208859   111004195079   111004225376    111004048537 464486695   464454602
  464541713   111000326532   111000643736   111000664481   111001008888  
111001427030   111001525523   111001966162   111002028825   111002456088  
111002331002   111002426119   111003314420   111003167482   111003208893  
111004217591   111004225488    111004048571 464486711   464454610   464541739  
111000326723   111000643747   111000664504   111001008923   111001427041  
111001553164   111001966173   111002028847   111002456099   111002331024  
111002426153   111003314598   111003167606   111003208972   111004217658  
111004225501    111004048582 464486729   464454669   464541762   111000326790  
111000643770   111000664515   111001008956   111001427142   111001567800  
111001966195   111002028869   111002456134   111002331125   111002426175  
111003314734   111003167639   111003209030   111004217669   111004225545   
111004048616 464486745   464454685   464541788   111000326802   111000643781  
111000664537   111001009081   111001427153   111001597599   111001966218  
111002028870   111002456145   111002331192   111002426186   111003314745  
111003167662   111003209063   111004217715   111004225567    111004048627
464486760   464454701   464541796   111000326813   111000643815   111000664548  
111001009104   111001427175   111001468967   111001966241   111002028881  
111002456189   111002331259   111002426311   111003314824   111003167707  
111003209197   111004217805   111004225578    111004048672 464486786   464454719
  464541804   111000327083   111000643848   111000664560   111001009115  
111001427210   111001468978   111001966308   111002028904   111002456190  
111002331293   111002426399   111003314868   111003167954   111003209300  
111004217849   111004225589    111004048694 464486794   464454750   464541812  
111000327094   111000643859   111000664571   111001009126   111001427276  
111001469003   111001966342   111002028915   111002456235   111002331552  
111002426401   111003315049   111003167965   111003209399   111004217872  
111004225590    111004048706 464486810   464454776   464541820   111000327296  
111000643871   111000664582   111001009317   111001427298   111001469014  
111001966397   111001974532   111002456257   111002331664   111002426489  
111003315207   111003168056   111003209401   111004218064   111004225613   
111004048740 464486828   464454818   464541846   111000327331   111000643882  
111000664605   111001009339   111001427300   111001469058   111001966487  
111001974554   111002456303   111002331686   111002426502   111003315274  
111003168124   111003209445   111004218075   111004225679    111004048795
464486836   464454826   464541903   111000327353   111000643927   111000664650  
111001009351   111001427322   111001469069   111001966498   111001974565  
111002456325   111002331710   111002426513   111003315409   111003168168  
111003209478   111004218086   111004225680    111004048830 464486844   464454834
  464541937   111000327375   111000643938   111000664661   111001009362  
111001427344   111001469104   111001966522   111001974587   111002456369  
111002331732   111002426568   111003315465   111003168494   111003209490  
111004218109   111004225691    111004048896 464486869   464454875   464541978  
111000295706   111000643950   111000664706   111001009384   111001427401  
111001469115   111001966566   111001974600   111002456381   111002331776  
111002426603   111003315599   111003168540   111003209502   111004218143  
111004225792    111004048908 464486885   464454917   464542000   111000295728  
111000656640   111000664717   111001009395   111001427412   111001469126  
111001966599   111001974633   111002456426   111002331798   111002426692  
111003315612   111003168573   111003209591   111004218356   111004225882   
111004048942 464486893   464454933   464542067   111000295740   111000656684  
111000664728   111001022233   111001427445   111001469159   111001966612  
111001974644   111002456437   111002331800   111002426704   111003315678  
111003168742   111003209603   111004218378   111004225961    111004048986
464486901   464454941   464542075   111000295762   111000656718   111000664740  
111001022266   111001427456   111001469160   111001966623   111001974666  
111002456471   111002331866   111002426737   111003315713   111003168764  
111003209658   111004218390   111004226007    111004049044 464486919   464454974
  464542091   111000296112   111000656729   111000664762   111001022277  
111001427478   111001469171   111001966634   111001974677   111002456482  
111002331901   111002426771   111003315757   111003168809   111003209726  
111004218468   111004226029    111004049055 464486935   464454982   464542133  
111000296370   111000656741   111000664784   111001022334   111001427502  
111001469250   111001966667   111001974701   111002456516   111002331967  
111002426816   111003315768   111003168821   111003209782   111004218479  
111004226041    111004049202 464486943   464455013   464542141   111000296381  
111000656785   111000664795   111001022345   111001427513   111001469261  
111001966689   111001974712   111002456550   111002332003   111002448258  
111003315825   111003168944   111003209850   111004218480   111004226153   
111004049213 464486950   464455021   464542158   111000296549   111000656796  
111000664807   111001022356   111001427535   111001469272   111001966713  
111001974723   111002456572   111002332047   111002448270   111003315881  
111003169002   111003209872   111004218514   111004226175    111004049246
464486976   464455138   464542174   111000296572   111000656909   111000664818  
111001022378   111001427557   111001469328   111001966768   111001974745  
111002456583   111002332081   111002448292   111003315904   111003169057  
111003210009   111004218547   111004226210    111004049280 464486984   464455146
  464542182   111000296842   111000656910   111000664829   111001022389  
111001427579   111001469340   111001966780   111001974778   111002456606  
111002332092   111002448337   111003315926   111003169170   111003210010  
111004218604   111004226243    111004049291 464498690   464455161   464542208  
111000296853   111000656932   111000664830   111001022390   111001427580  
111001469351   111001966791   111001974789   111002456617   111002332115  
111002448348   111003315937   111003169259   111003210177   111004218615  
111004226254    111004049325 464498708   464455179   464542232   111000296875  
111000656943   111000664841   111001022402   111001427625   111001469362  
111001966836   111001974790   111002456628   111002332171   111002448359  
111003348359   111003169428   111003210201   111004218626   111004226287   
111004049358

 

SCH-A-39



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464498716   464455245   464542257   111000297168   111000657001   111000664852  
111001022446   111001427669   111001469395   111001966869   111001974813  
111002456651   111002332238   111002448438   111003348382   111003169440  
111003210212   111004218637   111004226298    111004049392 464498732   464455286
  464542307   111000297191   111000657023   111000664874   111001022457  
111001427670   111001469407   111001966915   111001974824   111002456662  
111002332250   111002448449   111003348528   111003169518   111003210302  
111004218648   111004226322    111004049404 464498740   464455294   464542331  
111000297225   111000657034   111000664919   111001022479   111001440125  
111001469441   111001966926   111001974879   111002456673   111002332283  
111002448483   111003348540   111003169552   111003237783   111004217568  
111004226388    111004049426 464498765   464455310   464542356   111000297247  
111000657067   111000677890   111001022536   111001440136   111001469452  
111001966959   111001974891   111002456730   111002332294   111002448517  
111003348607   111003169574   111003237806   111004218659   111004226412   
111004049448 464498799   464455344   464542364   111000297258   111000657102  
111000677924   111001022547   111001440147   111001469575   111001966960  
111001974914   111002456774   111002332317   111002448573   111003348731  
111003169675   111003237828   111004218660   111004226456    111004049505
464498815   464467257   464554013   111000297584   111000657124   111000677979  
111001022570   111001440158   111001469586   111001966993   111001974925  
111002456796   111002332328   111002448584   111003348786   111003169787  
111003237839   111004249068   111004226625    111004049516 464498831   464467273
  464554021   111000297652   111000657135   111000677991   111001022581  
111001440169   111001469597   111001967006   111001974936   111002456943  
111002332373   111002448607   111003348797   111003169989   111003237851  
111004249079   111004226748    111004049538 464498864   464467281   464554047  
111000297685   111000657157   111000678015   111001022615   111001440170  
111001469643   111001967017   111001974947   111002456965   111002332430  
111002448618   111003348887   111003169990   111003237873   111004249091  
111004226782    111004049549 464498872   464467331   464554054   111000297696  
111000657168   111000678059   111001022659   111001440192   111001469654  
111001967084   111001974958   111002456987   111002332441   111002448685  
111003348922   111003196484   111003237907   111004249114   111004258811   
111004049561 464498880   464467406   464554062   111000297966   111000657179  
111000678071   111001022682   111001440204   111001469676   111001967095  
111001974969   111002456998   111002332452   111002448753   111003348955  
111003196585   111003237929   111004249125   111004258855    111004049606
464498906   464467448   464554070   111000297988   111000657180   111000678082  
111001022693   111001440215   111001469698   111001967130   111001974992  
111002457012   111002332508   111002448775   111003349035   111003196596  
111003237930   111004249169   111004258899    111004074176 464498930   464467489
  464554088   111000297999   111000657191   111000678093   111001022716  
111001440226   111001469766   111001862471   111001975005   111002457034  
111002332519   111002448832   111003349079   111003196710   111003237952  
111004249259   111004258923    111004074198 464498955   464467497   464554104  
111000298013   111000657225   111000678150   111001022727   111001440237  
111001469777   111001908810   111001975038   111002457078   111002352858  
111002448900   111003349114   111003196787   111003238245   111004249293  
111004259025    111004074345 464498971   464467521   464554138   111000298024  
111000657236   111000678172   111001022749   111001440248   111001469823  
111001908843   111001975049   111002457113   111002352926   111002448922  
111003349170   111003196798   111003238403   111004249327   111004259036   
111004074378 464499029   464467554   464554161   111000298035   111000657258  
111000678183   111001022772   111001440259   111001484864   111001908865  
111001975072   111002457124   111002352937   111002448955   111003349417  
111003196901   111003238425   111004249428   111004259182    111004074413
464499052   464467570   464554278   111000298282   111000657270   111000678194  
111001022783   111001440271   111001484897   111001908898   111001975083  
111002457135   111002352948   111002449046   111003349440   111003197137  
111003238447   111004249473   111004259395    111004074435 464499078   464467596
  464554302   111000298293   111000657292   111000678217   111001022806  
111001440305   111001484932   111001908955   111001975094   111002457179  
111002353006   111002449091   111003349462   111003197216   111003238458  
111004249495   111004259418    111004074457 464499136   464467612   464554310  
111000329119   111000657304   111000678228   111001022817   111001440316  
111001484954   111001909013   111001975173   111002457180   111002353062  
111002449103   111003349484   111003197238   111003238481   111004249518  
111004259429    111004074468 464499151   464467620   464554328   111000329524  
111000657348   111000678284   111001022840   111001440327   111001484965  
111001909024   111001975184   111002457191   111002353073   111002449158  
111003349529   111003197261   111003238492   111004249596   111004259586   
111004074491 464499177   464467638   464554344   111000329535   111000657371  
111000678307   111001022851   111001440338   111001485001   111001909068  
111001975207   111002457225   111002353107   111002449192   111003349541  
111003197340   111003238582   111004249675   111004259665    111004074503
464499201   464467661   464554377   111000329580   111000657382   111000678329  
111001022862   111001440361   111001485102   111001909114   111001975218  
111002497599   111002353219   111002449259   111003349619   111003197496  
111003238605   111004249754   111004259711    111004074514 464499219   464467687
  464554435   111000329759   111000670051   111000678330   111001022929  
111001440383   111001485113   111001909147   111001975241   111002497634  
111002353365   111002449271   111003349686   111003197508   111003238616  
111004249967   111004259890    111004074525 464499250   464467695   464554484  
111000329760   111000670084   111000678385   111001022963   111001440608  
111001485157   111001909192   111001975252   111002497713   111002353376  
111002449338   111003349710   111003197586   111003238638   111004249989  
111004260027    111004074558 464499292   464467737   464554492   111000329838  
111000670107   111000678431   111001022985   111001440619   111001485179  
111001909204   111001975263   111002497768   111002353400   111002449361  
111003349956   111003197621   111003238672   111004250004   111004260049   
111004074615 464499300   464467786   464554534   111000329849   111000670118  
111000678453   111001027531   111001440620   111001485180   111001909237  
111001975320   111002497825   111002353411   111002449406   111003350004  
111003197766   111003238694   111004250059   111004260106    111004074682
464499326   464467802   464554542   465354348   111000670141   111000678475  
111001027586   111001440642   111001485191   111001909259   111001975331  
111002497836   111002353433   111002449439   111003350138   111003197889  
111003238773   111004250060   111004260218    111004074693 464499334   464467810
  464554567   465380061   111000670152   111000678509   111001027621  
111001440653   111001485203   111001909260   111001975342   111002497858  
111002353466   111002449451   111003350228   111003197946   111003238784  
111004250071   111004260263    111004074794 464499342   464467851   464554575  
465380137   111000670174   111000678510   111001027632   111001440675  
111001485225   111001909282   111001975353   111002497870   111002353488  
111002449462   111003350273   111003197979   111003238795   111004250082  
111004260285    111004074817 464499367   464467877   464554583   465443117  
111000670185   111000678543   111001027676   111001440709   111001485236  
111001909383   111001975386   111002497915   111002353499   111002449495  
111003350284   111003198015   111003238807   111004250116   111004260308   
111004074851

 

SCH-A-40



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464499417   464467885   464554609   465327823   111000670220   111000678565  
111001027722   111001440710   111001485247   111001909439   111001975432  
111002497960   111002353512   111002471423   111003350295   111003198082  
111003238830   111004250228   111004260319    111004074862 464499425   464467950
  464554625   111000298327   111000670264   111000678622   111001027733  
111001440721   111001485258   111001909507   111001975443   111002497982  
111002353545   111002471434   111003374741   111003198251   111003238885  
111004250307   111004260342    111004074884 464514231   464467976   464554690  
111000298361   111000670297   111000678644   111001027766   111001440732  
111001485304   111001909518   111001975454   111002498017   111002353556  
111002471467   111003374763   111003198295   111003238931   111004250318  
111004260375    111004074929 464514249   464467984   464554799   111000298372  
111000670310   111000678655   111001027856   111001440776   111001485326  
111001909529   111001993937   111002498040   111002353668   111002471478  
111003374808   111003198420   111003238942   111004250497   111004260421   
111004074974 464514256   464467992   464542380   111000298675   111000670321  
111000691560   111001027867   111001440787   111001485337   111001909541  
111001993948   111002498163   111002353679   111002471513   111003374831  
111003198521   111003238975   111004250600   111004260432    111004074985
464514298   464468016   464542414   111000298721   111000670343   111000691582  
111001027890   111001440877   111001485348   111001909552   111001994028  
111002498275   111002353769   111002471557   111003374910   111003198532  
111003239000   111004250611   111004260487    111004075021 464514306   464479815
  464542430   111000298877   111000670354   111000691593   111001027902  
111001440945   111001485371   111001909563   111001994051   111002498309  
111002373963   111002471579   111003374987   111003198565   111003239055  
111004250622   111004260498    111004075043 464514314   464479849   464542497  
111000298899   111000670376   111000691605   111001027913   111001440956  
111001485382   111001909574   111001994062   111002498332   111002374043  
111002471669   111003375012   111003198600   111003239066   111004250666  
111004260511    111004075065 464514322   464479864   464542505   111000298901  
111000670387   111000691616   111001027924   111001440978   111001485393  
111001909596   111001994073   111002498343   111002374065   111002471715  
111003375034   111003198655   111003239088   111004250677   111004260814   
111004075087 464514348   464479872   464542521   111000299205   111000670398  
111000691638   111001027935   111001440989   111001485472   111001909642  
111001994095   111002498365   111002374122   111002471737   111003375056  
111003198666   111003239099   111004250699   111004260836    111004075098
464514355   464479898   464542539   111000299979   111000670422   111000691661  
111001027946   111001441014   111001485506   111001909710   111001994107  
111002498376   111002374199   111002471748   111003375089   111003198677  
111003239134   111004250712   111004260847    111004075111 464514371   464479906
  464542547   111000299991   111000670466   111000691683   111001027957  
111001441036   111001485517   111001909721   111001994130   111002498466  
111002374256   111002471759   111003375124   111003198712   111003239145  
111004250723   111004260858    111004075133 464514397   464479922   464542653  
111000300006   111000670477   111000691706   111001027968   111001441047  
111001485539   111001909743   111001994152   111002498477   111002374335  
111002471771   111003375135   111003198767   111003239178   111004250789  
111004260881    111004075188 464514439   464479963   464542687   111000300376  
111000670488   111000691728   111001027979   111001441069   111001485551  
111001925471   111001994185   111002498488   111002374346   111002471793  
111003375146   111003198835   111003239213   111004250790   111004260892   
111004075199 464514447   464479997   464542695   111000300400   111000670501  
111000691739   111001027991   111001441070   111001485573   111001925594  
111001994220   111002498501   111002374380   111002471816   111003375225  
111003228716   111003239279   111004280669   111004260937    111004075223
464514454   464480029   464542711   111000300433   111000670545   111000691740  
111001028082   111001453691   111001485584   111001925718   111001994398  
111002498512   111002374414   111002471850   111003375270   111003228828  
111003239280   111004280715   111004261039    111004075278 464514470   464480078
  464542737   111000300781   111000670589   111000691751   111001028138  
111001453714   111001485595   111001925808   111001994422   111002498523  
111002374481   111002471906   111003375393   111003228839   111003239291  
111004280771   111004261040    111004075290 464514496   464480086   464542778  
111000300815   111000670602   111000691942   111001028161   111001453725  
111001485607   111001925820   111001994444   111002498545   111002374649  
111002471917   111003375416   111003228840   111003239336   111004280872  
111004261141    111004101290 464514512   464480102   464542786   111000300826  
111000670635   111000691964   111001028206   111001453736   111001485618  
111001925875   111001994499   111002498578   111002374672   111002471962  
111003375449   111003229100   111003239347   111004280883   111004291043   
111004101346 464514546   464480144   464542802   111000301018   111000670646  
111000692066   111001028217   111001453769   111001485685   111001925965  
111001994534   111002498590   111002374706   111002472019   111003375506  
111003229155   111003239381   111004280984   111004291054    111004101379
464514553   464480185   464542851   111000301030   111000670657   111000692099  
111001028228   111001453781   111001485719   111001925976   111001994613  
111002498646   111002374717   111002472053   111003375517   111003229166  
111003239392   111004281064   111004291098    111004101380 464514587   464480193
  464542919   111000301041   111000670668   111000692112   111001028262  
111001453804   111001498566   111001925998   111001994646   111002498679  
111002374728   111002472121   111003375551   111003229188   111003239471  
111004281211   111004291100    111004101492 464514603   464480201   464542950  
111000301052   111000670703   111000692235   111000904747   111001453815  
111001498577   111001926012   111001994769   111002498691   111002374751  
111002472132   111003375573   111003229199   111003269610   111004281299  
111004291223    111004101559 464514702   464480219   464542976   111000301063  
111000670714   111000692279   111000995758   111001453961   111001498599  
111001926179   111001994781   111002498747   111002374762   111002472165  
111003375775   111003229380   111003269801   111004281345   111004291256   
111004101571 464514736   464480250   464542984   111000301085   111000670736  
111000692358   111000995815   111001453972   111001498601   111001926191  
111001994837   111002498758   111002374818   111002472187   111003375898  
111003229403   111003269867   111004281367   111004291267    111004101582
464514769   464480284   464542992   111000301131   111000670747   111000705757  
111000995826   111001453994   111001498634   111001926236   111001994859  
111002498769   111002374829   111002472255   111003376091   111003229504  
111003269878   111004281468   111004291302    111004101638 464514785   464480292
  464543016   111000301164   111000670781   111000705803   111000995837  
111001454007   111001498656   111001926258   111001994882   111002498815  
111002374830   111002472301   111003376192   111003229548   111003269902  
111004281525   111004291379    111004101661 464514793   464480300   464543032  
111000301300   111000683729   111000705825   111000995905   111001454018  
111001498689   111001926269   111001994938   111002498860   111002374841  
111002472312   111003376260   111003229559   111003270027   111004281536  
111004291526    111004101683 464514819   464480334   464543099   465444578  
111000683730   111000718593   111000995938   111001454030   111001498690  
111001926270   111001994950   111002498882   111002374919   111002472390  
111003376293   111003229560   111003270072   111004281637   111004291560   
111004101694

 

SCH-A-41



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464514835   464480359   464543115   111000301355   111000683741   111000718627  
111000995950   111001454052   111001498713   111001926315   111001994983  
111002499052   111002375055   111002472424   111003376394   111003229582  
111003270139   111004281659   111004291616    111004101706 464514850   464480367
  464543149   111000301366   111000683763   111000718638   111000996018  
111001454063   111001498803   111001926326   111001995018   111002499085  
111002375088   111002472435   111003376417   111003229649   111003270162  
111004281783   111004291649    111004101728 464514876   464480391   464554922  
111000301377   111000683774   111000718672   111000996029   111001454074  
111001498836   111001941750   111001995041   111002521979   111002375189  
111002472457   111003376440   111003229661   111003270241   111004281839  
111004291650    111004101740 464514918   464480409   464554948   111000301388  
111000683796   111000718762   111000996041   111001454096   111001498870  
111001941783   111001995096   111002522004   111002375268   111002472514  
111003376462   111003229672   111003270320   111004281840   111004291672   
111004101762 464514926   464480425   464554971   111000301579   111000683820  
111000718818   111000996085   111001454197   111001498881   111001941840  
111001995119   111002522037   111002375314   111002472558   111003376495  
111003229728   111003270375   111004282223   111004291694    111004101841
464514959   464480466   464555028   111000301928   111000683864   111000718896  
111000996096   111001454209   111001498904   111001941862   111002011838  
111002522082   111002375347   111002472592   111003376619   111003229852  
111003270386   111004282278   111004291739    111004101852 464514967   464480474
  464555085   111000301939   111000683875   111000718964   111000996120  
111001454221   111001498937   111001941884   111002011849   111002522093  
111002375370   111002490929   111003376664   111003257910   111003270409  
111004282289   111004291740    111004101863 464426139   464480482   464555168  
111000301940   111000683886   111000718986   111000996175   111001454232  
111001498948   111001941918   111002011850   111002522172   111002375426  
111002490996   111003376697   111003258012   111003270498   111004282324  
111004291841    111004101885 464426204   464480508   464555267   111000301951  
111000683909   111000718997   111000996197   111001454243   111001498959  
111001941941   111002011894   111002522206   111002375437   111002491009  
111003376787   111003258056   111003270847   111004282469   111004291919   
111004101908 464426238   464480524   464555374   111000302154   111000683987  
111000719077   111000996209   111001454287   111001498971   111001941985  
111002011951   111002522228   111002375482   111002491021   111003376855  
111003258078   111003270869   111004282470   111004291931    111004101986
464426360   464480532   464555408   111000302165   111000684001   111000719088  
111000996243   111001454298   111001499028   111001942032   111002012019  
111002522240   111002375493   111002491054   111003376877   111003258146  
111003271017   111004282492   111004291997    111004102000 464426378   464480565
  464555440   111000302176   111000684012   111000719134   111000996265  
111001454333   111001499039   111001942098   111002012109   111002522295  
111002375639   111002491098   111003376945   111003258180   111003271039  
111004282504   111004292011    111004102099 464426477   464480573   464555549  
111000302187   111000684102   111000719190   111000996300   111001454355  
111001499051   111001942223   111002012110   111002522318   111002395451  
111002491111   111003376978   111003258359   111003271129   111004282537  
111004292022    111004102112 464426519   464492362   464555580   111000302200  
111000684113   111000719224   111000996333   111001454366   111001499095  
111001942256   111002012121   111002522330   111002395473   111002491122  
111003377003   111003258517   111003271163   111004282571   111004292055   
111004102167 464426600   464492370   464555598   111000302222   111000684135  
111000622014   111000996355   111001454423   111001499107   111001942289  
111002012132   111002522509   111002395574   111002491133   111003400729  
111003258539   111003271174   111004282627   111004292066    111004102202
464426642   464492388   464555614   111000302233   111000684146   111000622081  
111000996377   111001454445   111001499129   111001942302   111002012165  
111002522532   111002395686   111002491144   111003400741   111003258584  
111003271185   111004282638   111004292235    111004102235 464426667   464492396
  464555622   111000302569   111000684157   111000622115   111000996399  
111001454467   111001499130   111001942324   111002012187   111002522587  
111002395822   111002491223   111003400763   111003258630   111003271253  
111004282694   111004292246    111004102246 464438837   464492404   464555648  
111000302570   111000684168   111000622137   111000996401   111001454489  
111001499141   111001942335   111002012244   111002522622   111002395844  
111002491234   111003400819   111003258731   111003271332   111004282728  
111004292268    111004102268 464438845   464492412   464543172   111000302581  
111000684180   111000622160   111000996423   111001454513   111001499219  
111001942380   111002012299   111002522644   111002395899   111002491278  
111003400820   111003258764   111003271354   111004282739   111004292325   
111004102291 464438852   464492420   464543214   111000302750   111000684191  
111000622171   111000996434   111001454524   111001499231   111001942403  
111002012312   111002522666   111002395945   111002491290   111003400897  
111003258775   111003271365   111004282807   111004292336    111004102314
464438910   464492453   464543222   111000302761   111000684236   111000622205  
111000996445   111001454568   111001499242   111001942425   111002012389  
111002522677   111002395967   111002491324   111003400909   111003258832  
111003271400   111004312351   111004292369    111004102336 464438928   464492495
  464543255   111000302772   111000684270   111000622227   111000996467  
111001309477   111001499275   111001942436   111002012390   111002522699  
111002396014   111002491335   111003401012   111003258887   111003271466  
111004031427   111004292370    111004102347 464438944   464492537   464543263  
111000302794   111000684281   111000622238   111000996478   111001309646  
111001499286   111001942447   111002012457   111002522701   111002396025  
111002491357   111003401023   111003259035   111003271578   111004031528  
111004292381    111004102358 464438951   464492545   464543297   111000302806  
111000684326   111000622249   111000996489   111001349662   111001499297  
111001942458   111002012480   111002522734   111002396036   111002491403  
111003401157   111003259057   111003271589   111004031539   111004292415   
111004102369 464438969   464492560   464543313   111000302817   111000684337  
111000622250   111000996490   111001414777   111001499310   111001942470  
111002012525   111002522745   111002396104   111002491425   111003401179  
111003259114   111003271635   111004031562   111004292493    111004102684
464438977   464492578   464543321   111000302828   111000684371   111000622283  
111000996502   111001427704   111001499321   111001942481   111002012536  
111002522767   111002396115   111002491447   111003401214   111003259125  
111003271680   111004031584   111004292583    111004102707 464439041   464492594
  464543339   111000302918   111000684416   111000622340   111000996513  
111001427715   111001499332   111001942492   111002012558   111002522789  
111002396126   111002491470   111003401225   111003259181   111003305172  
111004031595   111004292617    111004102729 464439066   464492602   464543354  
111000302930   111000684472   111000622351   111001009430   111001427726  
111001499354   111001942548   111002012569   111002522857   111002396148  
111002491481   111003401236   111003259226   111003305251   111004031618  
111004292729    111004102752 464439090   464492610   464543362   111000302941  
111000710876   111000622373   111001009463   111001427759   111001512888  
111001942560   111002012615   111002522868   111002396171   111002491515  
111003401258   111003259327   111003305318   111004031630   111004040012   
111004102763

 

SCH-A-42



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464439116   464492636   464543404   111000303234   111000710911   111000622384  
111001009531   111001427805   111001512901   111001942593   111002012660  
111002522879   111002396182   111002491560   111003401269   111003259338  
111003305385   111004031708   111004040023    111004102796 464439157   464492644
  464543412   111000303380   111000710933   111000622430   111001009553  
111001427849   111001526254   111001942649   111002012705   111002522880  
111002396216   111002491593   111003401281   111003259349   111003305431  
111004031719   111004040045    111004102831 464439165   464492685   464543438  
111000303391   111000710944   111000622441   111001009564   111001427883  
111001526445   111001942661   111002012716   111002522936   111002396227  
111002491649   111003401348   111003259440   111003305486   111004031775  
111004040089    111004102886 464439207   464492727   464543446   111000303403  
111000710977   111000622474   111001009575   111001427894   111001469856  
111001942717   111002012727   111002522969   111002396294   111002491818  
111003401416   111003259495   111003305497   111004031809   111004040090   
111004102954 464439256   464492735   464543461   111000303638   111000710988  
111000622485   111001009586   111001427928   111001469889   111001942739  
111002012772   111002522981   111002396328   111002491841   111003401494  
111003259563   111003305510   111004031821   111004040113    111004102976
464439264   464492743   464543479   111000303706   111000710999   111000622496  
111001009609   111001427962   111001469935   111001942740   111002012840  
111002523005   111002396340   111002491863   111003401663   111003259608  
111003305576   111004031843   111004040135    111004103023 464439272   464492768
  464543495   111000303717   111000711002   111000622519   111001009610  
111001427984   111001469968   111001942751   111002012851   111002523027  
111002396441   111002491896   111003401674   111003288970   111003305644  
111004031876   111004040168    111004103056 464439280   464492792   464543503  
111000303728   111000711013   111000622520   111001009621   111001428008  
111001470005   111001942762   111002012862   111002523050   111002396485  
111002491920   111003401821   111003289139   111003305790   111004031887  
111004040203    111004103124 464439298   464492818   464543602   111000303920  
111000711035   111000622531   111001009632   111001428019   111001470050  
111001967219   111002012929   111002523106   111002396508   111002491931  
111003402103   111003289195   111003305813   111004031911   111004040214   
111004103135 464439306   464492826   464543628   111000303931   111000711079  
111000622553   111001009643   111001428020   111001470061   111001967231  
111002028926   111002523117   111002396520   111002492011   111003402226  
111003289229   111003305880   111004031922   111004040258    111004103157
464439314   464492834   464543677   111000317521   111000711091   111000622575  
111001009665   111001428097   111001470106   111001967310   111002028948  
111002523128   111002396553   111002492055   111003402248   111003289241  
111003305891   111004031955   111004040269    111004103180 464439330   464492867
  464543701   111000317532   111000711125   111000622586   111001009676  
111001428109   111001470117   111001967422   111002028959   111002523140  
111002396564   111002492066   111003402259   111003289252   111003305903  
111004031988   111004040270    111004103203 464439348   464492875   464543719  
111000317554   111000711147   111000622597   111001009722   111001428198  
111001470140   111001967691   111002028971   111002523173   111002396575  
111002492101   111003402271   111003289308   111003305925   111004031999  
111004040315    111004127007 464439355   464492909   464543727   111000317565  
111000711181   111000622610   111001009755   111001428255   111001470162  
111001967714   111002028982   111002523230   111002396609   111002492167  
111003402350   111003289342   111003305969   111004032024   111004040348   
111004127018 464439363   464492917   464543743   111000317587   111000711192  
111000622621   111001009777   111001428266   111001470173   111001967736  
111002028993   111002545616   111002396632   111002492178   111003402451  
111003289443   111003305992   111004032080   111004040371    111004127029
464439389   464492925   464543750   111000317598   111000711215   111000622643  
111001009801   111001428288   111001470184   111001967747   111002029017  
111002545683   111002396665   111002492190   111003455538   111003289476  
111003306005   111004032103   111004040573    111004127030 464439405   464492933
  464543768   111000317600   111000711237   111000622654   111001009812  
111001428312   111001470195   111001967770   111002029062   111002545694  
111002396711   111002492257   111003095448   111003289487   111003306072  
111004032125   111004040618    111004127063 464439413   464492958   464543776  
111000317611   111000711259   111000622687   111001009823   111001428334  
111001470207   111001967848   111002029073   111002545717   111002396722  
111002514702   111003095538   111003289498   111003306083   111004032158  
111004040696    111004127074 464439439   464492966   464543784   111000317622  
111000711260   111000622698   111001009856   111001428345   111001470218  
111001967860   111002029084   111002545728   111002396733   111002514735  
111003095549   111003289522   111003306106   111004032271   111004040720   
111004127085 464439447   464492974   464543818   111000317655   111000711305  
111000638044   111001009889   111001428356   111001470252   111001967871  
111002029129   111002545740   111002396856   111002514791   111003095561  
111003289555   111003306173   111004032282   111004040764    111004127096
464439470   464492982   464543826   111000317936   111000711338   111000638066  
111001009902   111001428367   111001470285   111001967893   111002029141  
111002545773   111002396867   111002514858   111003095617   111003289667  
111003306207   111004032316   111004040821    111004127108 464439520   464492990
  464543842   111000317947   111000711361   111000638088   111001009924  
111001428378   111001470296   111001967905   111002029152   111002545807  
111002418996   111002514915   111003095718   111003289724   111003306285  
111004032350   111004040887    111004127119 464439546   464493006   464543867  
111000317958   111000711372   111000638099   111001009935   111001428413  
111001470319   111001967927   111002029185   111002545885   111002419021  
111002514948   111003095774   111003289959   111003306319   111004032372  
111004040911    111004127142 464439579   464493022   464543917   111000317969  
111000711417   111000638156   111001009946   111001428424   111001470320  
111001967949   111002029220   111002545896   111002419098   111002514960  
111003095785   111003289960   111003306409   111004032383   111004040955   
111004127153 464439595   464493030   464543925   111000317981   111000711439  
111000638178   111001009968   111001428435   111001470331   111001967950  
111002029231   111002545919   111002419122   111002515039   111003095842  
111003289993   111003306443   111004032406   111004041002    111004127164
464439611   464493048   464529320   111000318005   111000711451   111000638190  
111001009991   111001428457   111001470353   111001968007   111002029253  
111002545942   111002419133   111002515095   111003095998   111003290018  
111003306465   111004032417   111004041024    111004127175 464449032   464493055
  464529338   111000318027   111000711495   111000638268   111001010016  
111001428468   111001470386   111001968052   111002029332   111002546011  
111002419155   111002515107   111003096067   111003290096   111003306555  
111004032428   111004041035    111004127243 464449099   464493071   464529346  
111000318207   111000711507   111000638291   111001010027   111001441081  
111001470397   111001968085   111002029343   111002546066   111002419212  
111002515129   111003096078   111003290153   111003306577   111004032440  
111004041046    111004127265 464449123   464493089   464529353   111000318218  
111000711518   111000638347   111001010038   111001441126   111001470409  
111001968096   111002029365   111002546099   111002419234   111002515174  
111003096113   111003290186   111003306623   111004032462   111004041068   
111004127434

 

SCH-A-43



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464449164   464493097   464529361   111000318241   111000711529   111000638358  
111001010049   111001441137   111001470410   111001968131   111002029376  
111002546145   111002419245   111002515196   111003096214   111003290276  
111003340182   111004032473   111004041079    111004127636 464449180   464493105
  464529387   111000318252   111000711574   111000638369   111001010072  
111001441159   111001470421   111001968142   111002029400   111002546178  
111002419290   111002515208   111003096258   111003290344   111003340362  
111004032631   111004041080    111004127759 464449230   464504893   464529411  
111000318263   111000711608   111000638561   111001010083   111001441171  
111001470432   111001968175   111002029433   111002546202   111002419324  
111002515242   111003096281   111003290399   111003340407   111004032709  
111004041091    111004127872 464449248   464504919   464529445   111000318397  
111000711631   111000638583   111001010094   111001441182   111001470454  
111001968209   111002029477   111002546224   111002419379   111002515286  
111003096326   111003290524   111003340508   111004032743   111004041169   
111004127917 464449271   464504943   464529460   111000318409   111000614318  
111000638594   111001010106   111001441216   111001470465   111001968221  
111002029488   111002546246   111002419414   111002515321   111003096371  
111003290670   111003340621   111004032765   111004041215    111004127995
464449289   464504950   464529478   111000318555   111000614329   111000638606  
111001010117   111001441227   111001470487   111001968243   111002029499  
111002546268   111002419458   111002515354   111003096494   111003290748  
111003340766   111004032776   111004041248    111004128020 464449297   464504968
  464529486   111000318566   111000614330   111000638639   111001010140  
111001441238   111001470522   111001968254   111002029501   111002546325  
111002419469   111002515398   111003096573   111003290793   111003340788  
111004032844   111004041259    111004128075 464449305   464504976   464529502  
111000318577   111000614363   111000638640   111001010195   111001441250  
111001470555   111001968265   111002029534   111002546336   111002419560  
111002515411   111003096731   111003290850   111003340801   111004032866  
111004041271    111004128143 464449321   464504984   464529510   111000318588  
111000614385   111000638651   111001023098   111001441272   111001470566  
111001968276   111002029567   111002546404   111002419571   111002515422  
111003096797   111003290883   111003340823   111004032877   111004041327   
111004128165 464449339   464505007   464529528   111000318599   111000614419  
111000638662   111001023100   111001441283   111001470577   111001968311  
111002029578   111002546426   111002419627   111002515433   111003096843  
111003290894   111003340845   111004032899   111004041440    111004128200
464449388   464505031   464529577   111000318780   111000614442   111000638684  
111001023155   111001441294   111001470588   111001968333   111002029668  
111002546594   111002419706   111002515488   111003096955   111003291154  
111003340867   111004032901   111004041484    111004128244 464449404   464505049
  464529619   111000318847   111000614453   111000638707   111001023234  
111001441306   111001612070   111001968377   111002029770   111002546617  
111002419717   111002515567   111003097002   111003291312   111003340935  
111004032912   111004041529    111004128334 464449412   464505056   464529635  
111000318858   111000614464   111000638763   111001023278   111001441328  
111001485753   111001968388   111002029815   111002546673   111002419795  
111002515635   111003097068   111003291356   111003340946   111004032945  
111004041530    111004128345 464449461   464505064   464529676   111000318869  
111000614475   111000638774   111001023289   111001441339   111001485764  
111001726368   111001975522   111002546684   111002419841   111002515747  
111003097114   111003291402   111003341048   111004032978   111004067167   
111004128378 464449487   464505106   464529734   111000318892   111000614510  
111000638796   111001023324   111001441395   111001485775   111001811116  
111001975566   111002546707   111002419885   111002515770   111003097204  
111003291457   111003341059   111004033036   111004067189    111004128413
464449511   464505148   464529759   111000319040   111000614543   111000638820  
111001023335   111001441407   111001485786   111001827506   111001975623  
111002546729   111002419908   111002515792   111003097226   111003291503  
111003341105   111004033047   111004067190    111004128435 464449529   464505239
  464529775   111000319095   111000614576   111000638886   111001023379  
111001441429   111001485797   111001909822   111001975634   111002546752  
111002419919   111002515804   111003097282   111003327761   111003341262  
111004033058   111004067213    111004128457 464449545   464505254   464529809  
111000319118   111000614633   111000638897   111001023380   111001441430  
111001485809   111001909877   111001975689   111002546774   111002419931  
111002515893   111003097293   111003327884   111003341307   111004058336  
111004067235    111004128514 464449560   464505296   464529817   465368454  
111000614677   111000637986   111001023403   111001441474   111001485821  
111001909899   111001975724   111002546819   111002419953   111002515916  
111003097305   111003328100   111003341363   111004058358   111004067246   
111004128615 464449578   464505346   464529858   465381457   111000614701  
111000651623   111001023425   111001441520   111001485832   111001909945  
111001975735   111002546831   111002419964   111002516007   111003097316  
111003328256   111003341420   111004058381   111004067268    111004128705
464449586   464505353   464529882   465432292   111000614756   111000651678  
111001023447   111001441553   111001485843   111001909956   111001975779  
111002546842   111002419986   111002537325   111003097338   111003328267  
111003341442   111004058460   111004067325    111004128750 464449602   464505361
  464529890   111000303942   111000614789   111000651690   111001023481  
111001441564   111001485922   111001909967   111001975791   111002546943  
111002420056   111002561692   111003127062   111003328425   111003341464  
111004058471   111004067358    111004128783 464449636   464505379   464529916  
111000303953   111000614802   111000651724   111001023504   111001441575  
111001485933   111001909978   111001975825   111002546965   111002420090  
111002561793   111003127084   111003328458   111003341486   111004058550  
111004067369    111004128794 464449669   464505387   464529932   111000303986  
111000614813   111000651735   111001023515   111001441597   111001485944  
111001910026   111001975836   111002568318   111002420124   111002561805  
111003127118   111003328515   111003341509   111004058561   111004067370   
111004128851 464449743   464505403   464529940   111000304000   111000614868  
111000651768   111001023571   111001441609   111001485988   111001910037  
111001975869   111002568330   111002420135   111002561883   111003127129  
111003361477   111003341598   111004058572   111004067437    111004128930
464449776   464505429   464543941   111000304022   111000614914   111000651780  
111001023605   111001441665   111001486024   111001910060   111001975904  
111002568341   111002420146   111002561940   111003127208   111003361567  
111003341688   111004058583   111004067459    111004128985 464461771   464505437
  464543958   111000304055   111000614947   111000651825   111001023661  
111001441676   111001486035   111001910082   111001975926   111002568374  
111002420168   111002561973   111003127231   111003361578   111003341790  
111004058640   111004067460    111004129009 464461821   464505445   464543966  
111000304088   111000614958   111000651847   111001023672   111001441687  
111001486079   111001910127   111001975959   111002568442   111002420292  
111002562053   111003127242   111003361589   111003341802   111004058684  
111004067471    111004129010 464461847   464505452   464543974   111000304347  
111000614970   111000651869   111001023694   111001441700   111001486080  
111001910138   111001975960   111002568554   111002420304   111002562086  
111003127253   111003361602   111003341879   111004058729   111004067482   
111004129021

 

SCH-A-44



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464461854   464505486   464543982   111000304617   111000614992   111000651881  
111001023717   111001441722   111001486091   111001910183   111001976006  
111002568600   111002420348   111002562097   111003127264   111003361624  
111003341936   111004058752   111004067549    111004129043 464461862   464505544
  464544055   111000304628   111000615005   111000651892   111001023728  
111001441744   111001486114   111001910217   111001976017   111002568992  
111002420359   111002562109   111003127332   111003361679   111003342173  
111004058763   111004067572    111004129054 464461870   464505577   464544063  
111000304639   111000615049   111000651915   111001023740   111001441812  
111001486125   111001910239   111001976028   111002346176   111002420371  
111002562143   111003127444   111003361950   111003342375   111004058774  
111004067594    111004129098 464461896   464505619   464544071   111000304943  
111000615072   111000651926   111001023773   111001441845   111001486136  
111001910251   111001976073   111002346255   111002420416   111002562154  
111003127466   111003361972   111003342465   111004058785   111004067639   
111004129100 464461912   464505627   464544097   111000304954   111000762671  
111000651948   111001028284   111001441856   111001486169   111001910307  
111001976084   111002346323   111002440711   111002562176   111003127589  
111003361994   111003342476   111004058808   111004067640    111004129177
464461953   464505635   464544147   111000304965   111000630237   111000651959  
111001028307   111001441878   111001486181   111001910352   111001976095  
111002346356   111002440722   111002562187   111003127624   111003362063  
111003342487   111004058864   111004067651    111004129188 464461987   464505668
  464544188   111000305090   111000630282   111000652006   111001028318  
111001454614   111001486192   111001910374   111001976152   111002346367  
111002440733   111002562222   111003127747   111003362085   111003372659  
111004058910   111004067662    111004129201 464461995   464505676   464544196  
111000305102   111000630293   111000652017   111001028329   111001454669  
111001486215   111001910408   111001976174   111002346402   111002440788  
111002562255   111003127905   111003362142   111003372682   111004059102  
111004067673    111004129256 464462001   464518901   464544204   111000305113  
111000630327   111000652028   111001028341   111001454681   111001486226  
111001910419   111001976220   111002346435   111002440812   111002562288  
111003127927   111003362210   111003372783   111004059179   111004067707   
111004129302 464462027   464518919   464544238   111000305146   111000630338  
111000652073   111001028352   111001454692   111001486237   111001910453  
111001976253   111002346503   111002440834   111002562312   111003127950  
111003362243   111003372862   111004059225   111004067729    111004155884
464462043   464518927   464544253   111000305157   111000630361   111000652084  
111001028431   111001454704   111001486259   111001910486   111001976286  
111002346525   111002440867   111002562345   111003127961   111003362322  
111003372918   111004059247   111004067730    111004155907 464462084   464518950
  464544279   111000305494   111000630394   111000652107   111001028442  
111001454726   111001486293   111001910510   111001976309   111002346547  
111002440878   111002562367   111003127972   111003362355   111003372941  
111004059269   111004067763    111004155941 464462092   464518984   464544295  
111000305517   111000630417   111000652118   111001028464   111001454748  
111001486316   111001910521   111001976310   111002346570   111002440890  
111002562389   111003127983   111003362489   111003372952   111004059270  
111004067774    111004156010 464462100   464519016   464544329   111000305528  
111000630428   111000652130   111001028509   111001454771   111001486338  
111001910532   111001976332   111002346659   111002440913   111002562446  
111003127994   111003362524   111003372963   111004059315   111004067819   
111004156032 464462134   464519040   464544352   111000305539   111000630439  
111000652152   111001028521   111001454782   111001486349   111001910543  
111001976376   111002346660   111002440935   111002562514   111003128029  
111003362535   111003372996   111004059326   111004067820    111004156054
464462167   464519057   464544378   111000305540   111000630451   111000652163  
111001028600   111001454793   111001486350   111001910565   111001976398  
111002346671   111002440968   111002562592   111003128041   111003362546  
111003373021   111004059393   111004067853    111004156100 464462175   464519073
  464544386   111000305562   111000630495   111000652174   111001028666  
111001454838   111001486406   111001910587   111001976400   111002346682  
111002440980   111002562648   111003128108   111003362568   111003373065  
111004059405   111004067886    111004156111 464462290   464519081   464544394  
111000305629   111000630507   111000652208   111001028723   111001454849  
111001486439   111001910598   111001976455   111002346716   111002441004  
111002562671   111003128119   111003362580   111003373076   111004059483  
111004067954    111004156122 464462332   464519115   464544402   111000305630  
111000630518   111000652219   111001028745   111001454850   111001486451  
111001910600   111001976466   111002346749   111002441015   111002562682  
111003128120   111003362603   111003373098   111004059494   111004067987   
111004156144 464462407   464519214   464544410   111000305641   111000630552  
111000652220   111001028767   111001454883   111001499400   111001910633  
111001976477   111002346839   111002441037   111002562693   111003128243  
111003362658   111003373166   111004059539   111004067998    111004156289
464462415   464519305   464544428   111000305652   111000630596   111000652242  
111001028802   111001454917   111001499411   111001910644   111001995120  
111002346862   111002441059   111002562705   111003128276   111003362670  
111003373379   111004059629   111004068001    111004156302 464462423   464519313
  464544436   111000305663   111000630877   111000652253   111001028857  
111001454940   111001499422   111001910688   111001995197   111002346873  
111002441093   111002562806   111003128311   111003362726   111003373470  
111004059641   111004068102    111004156313 464462449   464519370   464544444  
111000305708   111000630901   111000652264   111001028868   111001454951  
111001499433   111001910699   111001995210   111002346884   111002441116  
111002562817   111003128322   111003362737   111003373582   111004059696  
111004068157    111004156403 464462456   464519396   464544469   111000306002  
111000630912   111000652309   111001028891   111001454973   111001499466  
111001910723   111001995265   111002346895   111002441127   111002562839  
111003128355   111003362782   111003373672   111004059708   111004068168   
111004156436 464462480   464519404   464544485   111000306024   111000630923  
111000652321   111001028914   111001455097   111001499488   111001910734  
111001995298   111002346918   111002441352   111002562840   111003128401  
111003362827   111003373784   111004059720   111004068180    111004156504
464474345   464519420   464544519   111000306035   111000630934   111000652332  
111001028925   111001455109   111001499523   111001910767   111001995300  
111002346930   111002441408   111002562851   111003128478   111003362849  
111003373795   111004059731   111004068258    111004156548 464474352   464519438
  464544543   111000319163   111000630956   111000652343   111001028947  
111001455110   111001499567   111001910778   111001995322   111002346963  
111002441464   111002339875   111003128513   111003362951   111003373885  
111004059753   111004068269    111004156638 464474360   464519453   464544550  
111000319387   111000630978   111000652354   111001028969   111001455121  
111001499578   111001926359   111001995377   111002347010   111002441486  
111002339954   111003128535   111003363053   111003373896   111004059775  
111004068270    111004156649 464474410   464519461   464544568   111000319400  
111000630990   111000664942   111001028970   111001455132   111001499589  
111001926382   111001995388   111002347032   111002441509   111002339965  
111003128546   111003363075   111003373942   111004059810   111004068315   
111004156650

 

SCH-A-45



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464474428   464519479   464544600   111000319411   111000631003   111000664975  
111001028981   111001455143   111001499590   111001926427   111001995399  
111002347111   111002441543   111002339998   111003128557   111003363086  
111003374022   111004083783   111004068348    111004156672 464474436   464519511
  464544642   111000319433   111000631070   111000664997   111001029038  
111001455154   111001499668   111001926450   111001995401   111002347166  
111002441712   111002340091   111003128692   111003363255   111003374033  
111004083806   111004068359    111004156683 464474451   464519552   464544659  
111000319444   111000631081   111000665000   111001029049   111001455176  
111001499680   111001926483   111001995412   111002347177   111002441756  
111002340136   111003128715   111003363277   111003374066   111004083907  
111004068405    111004156706 464474477   464519578   464544675   111000319466  
111000631137   111000665011   111001029061   111001455200   111001499691  
111001926551   111001995456   111002347234   111002441802   111002340181  
111003128805   111003363345   111003374112   111004083918   111004068461   
111004156728 464474519   464519586   464529957   111000319499   111000631171  
111000665022   111000905658   111001455211   111001499714   111001926573  
111001995490   111002347245   111002441813   111002340215   111003128850  
111003363435   111003374246   111004083996   111004068483    111004156739
464474527   464519602   464529981   111000319646   111000631182   111000665066  
111000905759   111001455222   111001499747   111001926753   111001995524  
111002347313   111002441879   111002340237   111003155906   111003363480  
111003374314   111004084009   111004068528    111004156740 464474550   464519610
  464530013   111000319657   111000631216   111000665088   111000906233  
111001455233   111001499769   111001926876   111001995557   111002347357  
111002441958   111002340260   111003155917   111003363525   111003374347  
111004084021   111004068573    111004156751 464474600   464381961   464530021  
111000319679   111000643994   111000665145   111000945124   111001455244  
111001499770   111001926887   111001995636   111002347380   111002441970  
111002340271   111003155928   111003386429   111003374426   111004084043  
111004092660    111004156762 464474626   464382720   464530039   111000320053  
111000644041   111000665156   111000996580   111001455288   111001499792  
111001926898   111001995692   111002347425   111002441981   111002340293  
111003155962   111003386430   111003374448   111004084076   111004092705   
111004156773 464474642   464407576   464530096   111000320075   111000644052  
111000665178   111000996591   111001455299   111001499882   111001926911  
111001995704   111002347436   111002442005   111002340305   111003155973  
111003386463   111003374459   111004084122   111004092727    111004156784
464474667   464407642   464530104   111000320086   111000644074   111000665246  
111000996614   111001455312   111001499927   111001926922   111001995748  
111002347447   111002442061   111002340316   111003156019   111003386474  
111003374460   111004084133   111004092794    111004156818 464474675   464419738
  464544709   111000320097   111000644096   111000665268   111000996625  
111001455367   111001499938   111001926933   111001995816   111002347481  
111002442083   111002340327   111003156121   111003386485   111003374471  
111004084155   111004092918    111004156863 464474683   464419746   464544717  
111000320110   111000644119   111000665279   111000996647   111001455378  
111001499961   111001926955   111001995827   111002347492   111002442094  
111002340349   111003156299   111003386609   111003374561   111004084166  
111004092952    111004156919 464474691   464419753   464544741   111000320132  
111000644120   111000665291   111000996658   111001455389   111001499972  
111001926966   111001995872   111002347504   111002442106   111002340394  
111003156301   111003386643   111003374594   111004084199   111004092985   
111004156986 464474709   464419779   464544758   111000320154   111000644142  
111000665314   111000996670   111001455402   111001499983   111001926988  
111001995894   111002347560   111002442140   111002340428   111003156378  
111003386654   111003374639   111004084223   111004093043    111004157022
464474741   464419787   464544766   111000320165   111000644175   111000665336  
111000996681   111001297046   111001500009   111001926999   111001995939  
111002367450   111002442162   111002340440   111003156390   111003386700  
111003393146   111004084245   111004093054    111004157033 464474758   464419795
  464544774   111000320176   111000644221   111000665370   111000996704  
111001428480   111001500076   111001927002   111001995973   111002367506  
111002463413   111002340473   111003156413   111003386711   111003393157  
111004084256   111004093098    111004157055 464474790   464419845   464544782  
111000320187   111000644232   111000665392   111000996715   111001428491  
111001500155   111001927024   111001996020   111002367573   111002463457  
111002340507   111003156468   111003386733   111003393168   111004084289  
111004093122    111004157066 464474832   464419852   464544790   111000320446  
111000644276   111000665426   111000996726   111001428503   111001500166  
111001927068   111001996109   111002367595   111002463468   111002340518  
111003156592   111003386755   111003393180   111004084290   111004093188   
111004157112 464474840   464419878   464544816   111000320457   111000644287  
111000665460   111000996737   111001428514   111001500212   111001927079  
111001996132   111002367652   111002463479   111002340552   111003156705  
111003386799   111003393203   111004084302   111004093199    111004157134
464474949   464419894   464544865   111000320479   111000644300   111000665527  
111000996759   111001428525   111001512956   111001927091   111001996143  
111002367685   111002463536   111002340574   111003156794   111003386812  
111003393225   111004084324   111004093201    111004157145 464474956   464419902
  464544873   111000320491   111000644333   111000665538   111000996760  
111001428536   111001512967   111001927103   111001996154   111002367731  
111002463547   111002340585   111003156839   111003386856   111003393236  
111004084346   111004093256    111004157189 464474998   464419936   464544881  
111000320503   111000644344   111000665549   111000996793   111001428558  
111001513014   111001927114   111001996222   111002367775   111002463558  
111002340675   111003156851   111003386867   111003393247   111004084368  
111004093278    111004157202 464475003   464419944   464544899   111000320525  
111000644366   111000665550   111000996805   111001428581   111001513036  
111001927136   111002012985   111002367797   111002463569   111002340686  
111003156884   111003386890   111003393258   111004084425   111004093289   
111004157336 464475011   464419951   464544915   111000320569   111000644388  
111000665561   111000996816   111001428592   111001513047   111001927158  
111002013021   111002367854   111002463581   111002340732   111003156930  
111003386913   111003393281   111004084436   111004093302    111004157415
464475060   464419977   464544931   111000320570   111000644399   111000665572  
111000996827   111001428637   111001513070   111001942830   111002013032  
111002367865   111002463626   111002340754   111003156941   111003386957  
111003393292   111004084447   111004093335    111004157426 464475078   464419985
  464544949   111000320772   111000644412   111000665606   111000996849  
111001428660   111001513092   111001942841   111002013043   111002367898  
111002463671   111002340844   111003156985   111003386979   111003393304  
111004084481   111004093559    111004157471 464475102   464420033   464544998  
111000320794   111000644434   111000665617   111000996872   111001428671  
111001513115   111001942852   111002013054   111002367911   111002463693  
111002340877   111003157076   111003386980   111003393315   111004084537  
111004093683    111004183368 464475110   464420066   464545003   111000320806  
111000644625   111000665628   111000996939   111001428682   111001513137  
111001942863   111002013065   111002367922   111002463716   111002340923  
111003157111   111003386991   111003393337   111004084548   111004093706   
111004183380

 

SCH-A-46



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464487024   464420082   464545094   111000320839   111000644636   111000665673  
111000996951   111001428705   111001513160   111001942874   111002013111  
111002367966   111002463727   111002360611   111003157188   111003387037  
111003393359   111004084559   111004093784    111004183391 464487032   464420090
  464545110   111000320840   111000644669   111000665718   111000996962  
111001428727   111001513171   111001942919   111002013144   111002367999  
111002463761   111002360655   111003157368   111003387048   111003393360  
111004084571   111004093863    111004183458 464487040   464420108   464545136  
111000320873   111000644670   111000678699   111000996984   111001428749  
111001513193   111001942920   111002013188   111002368002   111002463783  
111002360699   111003157380   111003387059   111003393371   111004084649  
111004093908    111004183582 464487065   464420124   464545144   111000320884  
111000644681   111000678734   111000996995   111001428750   111001513205  
111001942931   111002013199   111002368013   111002463851   111002360767  
111003157537   111003387060   111003393382   111004084650   111004093942   
111004183638 464487081   464420140   464545151   111000321032   111000644692  
111000678745   111000997008   111001428761   111001513216   111001942942  
111002013201   111002368114   111002463873   111002360868   111003157559  
111003387105   111003393393   111004084807   111004094077    111004183740
464487107   464420157   464545177   111000321054   111000644726   111000678767  
111000997053   111001428996   111001513261   111001942953   111002013245  
111002368181   111002463907   111002360879   111003157560   111003387150  
111003393405   111004084841   111004094145    111004183852 464487115   464420165
  464545185   465369379   111000644760   111000678789   111000997109  
111001429010   111001513272   111001942964   111002013267   111002368192  
111002463930   111002360925   111003157638   111003387161   111003393427  
111004084908   111004094189    111004183874 464487149   464420181   464545219  
465433316   111000644771   111000678790   111000997266   111001429021  
111001513441   111001942975   111002013290   111002368248   111002463952  
111002361094   111003157694   111003387239   111003393438   111004085044  
111004094202    111004183920 464487156   464420215   464545227   465446185  
111000644827   111000678813   111000997299   111001429032   111001513474  
111001943011   111002013313   111002368305   111002463963   111002361128  
111003157739   111003387251   111003393450   111004085055   111004094213   
111004183953 464487164   464420231   464545284   111000306068   111000644850  
111000678824   111000997301   111001429054   111001513508   111001943022  
111002013346   111002368350   111002463996   111002361139   111003157740  
111003387318   111003393461   111004085112   111004094268    111004184066
464487180   464420264   464545318   111000306079   111000644872   111000678835  
111000997378   111001429065   111001513519   111001943044   111002013368  
111002368383   111002464009   111002361140   111003157841   111003387352  
111003393494   111004085178   111004094291    111004184213 464487198   464420298
  464545334   111000306080   111000644894   111000678880   111000997402  
111001429076   111001513575   111001943178   111002013571   111002368394  
111002464021   111002361151   111003157908   111003387408   111003393517  
111004085224   111004094303    111004184257 464487230   464420306   464545375  
111000307845   111000644906   111000678925   111000997480   111001429100  
111001513597   111001943189   111002013582   111002368406   111002464032  
111002361195   111003157942   111003387486   111003393539   111004085257  
111004094314    111004184279 464487248   464420314   464545391   111000307867  
111000644928   111000678936   111000997503   111001429111   111001513609  
111001943213   111002013605   111002368428   111002464076   111002361218  
111003158066   111003387565   111003393540   111004085268   111004094369   
111004184280 464487289   464420355   464545417   111000307889   111000644939  
111000678958   111000997536   111001429133   111001513621   111001943235  
111002013649   111002368439   111002464100   111002361320   111003158077  
111003387600   111003393607   111004085279   111004094392    111004184325
464487305   464420397   464545425   111000307902   111000657416   111000679016  
111000997547   111001429144   111001513632   111001943246   111002013650  
111002368462   111002464111   111002361331   111003158101   111003387611  
111003393618   111004111943   111004094415    111004184347 464487313   464420421
  464545441   111000307924   111000657427   111000679027   111001010230  
111001429188   111001513643   111001943280   111002013661   111002368484  
111002464166   111002361342   111003186832   111003387633   111003393641  
111004111954   111004094426    111004184415 464487321   464420504   464530872  
111000307957   111000657438   111000679038   111001010241   111001429201  
111001513676   111001943336   111002013683   111002368495   111002464278  
111002361364   111003186854   111003387655   111003393663   111004112001  
111004094482    111004184426 464487339   464420512   464530906   111000307979  
111000657449   111000679061   111001010252   111001429223   111001513812  
111001943358   111002013694   111002368518   111002464391   111002361386  
111003186887   111003107846   111003393720   111004112034   111004094493   
111004184448 464487362   464432525   464530922   111000307980   111000657461  
111000679083   111001010285   111001429234   111001513834   111001943370  
111002013706   111002368563   111002464447   111002361410   111003186898  
111003107857   111003393753   111004112168   111004120493    111004184505
464487396   464432574   464530948   111000308015   111000657540   111000679094  
111001010320   111001429313   111001513845   111001943392   111002013717  
111002388396   111002464504   111002361487   111003186933   111003107981  
111003393944   111004112225   111004120505    111004184538 464487446   464432608
  464530989   111000308026   111000657573   111000679106   111001010353  
111001429324   111001527424   111001943448   111002013728   111002388408  
111002464616   111002361511   111003186955   111003108027   111003393966  
111004112269   111004120516    111004184583 464487453   464432632   464530997  
111000308037   111000657607   111000679140   111001010409   111001429335  
111001541183   111001943471   111002013762   111002388431   111002464638  
111002361533   111003186999   111003108050   111003393988   111004112292  
111004120617    111004184617 464487461   464432673   464531029   111000308048  
111000657652   111000679195   111001010454   111001429346   111001568812  
111001943561   111002013784   111002388464   111002464672   111002361555  
111003187013   111003108072   111003393999   111004112382   111004120639   
111004184639 464487479   464432715   464531037   111000308059   111000657797  
111000679230   111001010511   111001429379   111001569329   111001943594  
111002013795   111002388475   111002464706   111002361566   111003187046  
111003108140   111003394013   111004112416   111004120651    111004184707
464487495   464432764   464531052   111000308060   111000657854   111000679241  
111001010577   111001429391   111001599850   111001943617   111002013830  
111002388532   111002464773   111002361588   111003187057   111003108218  
111003394024   111004112494   111004120684    111004184785 464487503   464432780
  464531078   111000308071   111000657876   111000679263   111001010599  
111001441913   111001470645   111001943628   111002013863   111002388622  
111002464784   111002361667   111003187080   111003108252   111003394046  
111004112506   111004120707    111004184853 464487511   464432806   464531094  
111000308093   111000657898   111000679308   111001010601   111001441935  
111001470656   111001943639   111002013953   111002388734   111002464795  
111002361690   111003187305   111003108296   111003394079   111004112540  
111004120741    111004184864 464487545   464432822   464531102   111000308116  
111000657922   111000679319   111001010634   111001441946   111001470667  
111001943640   111002013964   111002388745   111002464829   111002361702  
111003187451   111003108331   111003394080   111004112551   111004120763   
111004184897

 

SCH-A-47



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464487552   464432830   464531151   111000308138   111000657944   111000679331  
111001010645   111001442004   111001470702   111001943662   111002013997  
111002388802   111002483000   111002361757   111003187473   111003108443  
111003394103   111004112573   111004120785    111004185023 464487560   464432871
  464531169   111000308150   111000657977   111000679386   111001010678  
111001442026   111001470713   111001943695   111002014044   111002388879  
111002483011   111002361779   111003187495   111003108498   111003394114  
111004112652   111004120796    111004185045 464487586   464432889   464531177  
111000308217   111000657999   111000679397   111001010689   111001442071  
111001470724   111001943796   111002014088   111002388903   111002483099  
111002361803   111003187585   111003108544   111003394125   111004112663  
111004120820    111004185078 464487594   464432905   464531193   111000308239  
111000658068   111000679454   111001010757   111001442149   111001470746  
111001943808   111002029848   111002388958   111002483101   111002361858  
111003187596   111003108555   111003119805   111004112708   111004120842   
111004185146 464487610   464432913   464531235   111000308273   111000658080  
111000679465   111001010803   111001442161   111001470780   111001943842  
111002029859   111002388981   111002483112   111002361892   111003187619  
111003108713   111003119816   111004112731   111004120943    111004185269
464487628   464432921   464531268   111000308284   111000658103   111000692550  
111001010825   111001442352   111001470803   111001943875   111002029860  
111002389162   111002483156   111002361959   111003187675   111003108746  
111003119872   111004112797   111004121056    111004185281 464487636   464432939
  464531292   111000308295   111000658114   111000692640   111001010881  
111001442363   111001470825   111001943909   111002029938   111002389229  
111002483202   111002362006   111003187709   111003108779   111003119906  
111004112821   111004121067    111004185326 464487644   464432954   464531300  
111000308431   111000658147   111000692741   111001010892   111001442374  
111001470836   111001970460   111002029972   111002389230   111002483213  
111002382817   111003187721   111003108869   111003119917   111004112898  
111004121113    111004185360 464487651   464432996   464531318   111000308486  
111000658170   111000692864   111001010915   111001442385   111001470892  
111001970493   111002029994   111002389252   111002483246   111002382862  
111003187743   111003108870   111003119928   111004112933   111004121146   
111004185483 464487669   464433002   464531359   111000308497   111000658192  
111000692875   111001010926   111001442396   111001470926   111001970505  
111002030031   111002389331   111002483279   111002382873   111003187776  
111003109118   111003119995   111004112944   111004121179    111004214778
464487693   464433010   464531375   111000308509   111000658215   111000692897  
111001010937   111001442408   111001470937   111001970538   111002030086  
111002389476   111002483291   111002382884   111003187811   111003109152  
111003120076   111004113080   111004121191    111004214789 464487701   464433028
  464531417   111000308521   111000658260   111000692921   111001010948  
111001442431   111001470959   111001970550   111002030110   111002389511  
111002483347   111002382907   111003187833   111003109174   111003120087  
111004113114   111004121225    111004214790 464487719   464433044   464531474  
111000308532   111000658293   111000692965   111001010971   111001442453  
111001471051   111001970572   111002030121   111002389522   111002483392  
111002382918   111003187888   111003109219   111003120111   111004113169  
111004121236    111004214880 464487727   464433192   464545458   111000308565  
111000671007   111000693012   111001023807   111001442464   111001471073  
111001970583   111002030132   111002389533   111002483415   111002382930  
111003187912   111003109321   111003120144   111004113259   111004121269   
111004214903 464487735   464433234   464545466   111000308587   111000671018  
111000693056   111001023818   111001442486   111001471130   111001970606  
111002030143   111002389555   111002483426   111002382952   111003187923  
111003109354   111003120245   111004113271   111004121270    111004214947
464487743   464433259   464545474   111000308598   111000671030   111000705847  
111001023997   111001442509   111001471185   111001970617   111002030154  
111002389599   111002483448   111002382985   111003187989   111003109400  
111003120324   111004113327   111004121315    111004214970 464487750   464433291
  464545508   111000308835   111000671052   111000705870   111001024000  
111001442543   111001471196   111001970785   111002030200   111002389612  
111002483459   111002383009   111003188014   111003109590   111003120357  
111004113439   111004121348    111004214992 464487768   464445105   464545516  
111000308857   111000671096   111000705959   111001024011   111001442554  
111001471219   111001970796   111002030233   111002389645   111002483471  
111002383043   111003188058   111003109657   111003120380   111004113440  
111004121393    111004215038 464499433   464445113   464545524   111000321122  
111000671153   111000705993   111001024044   111001442598   111001471220  
111001970842   111002030255   111002389656   111002483482   111002383065  
111003188069   111003109725   111003120436   111004113530   111004121449   
111004215050 464499441   464445170   464545532   111000321133   111000671175  
111000706017   111001024077   111001442622   111001471242   111001970864  
111002030301   111002389678   111002483505   111002383201   111003188104  
111003109736   111003120515   111004113574   111004121450    111004215083
464499458   464445188   464545540   111000321313   111000671186   111000706039  
111001024088   111001442633   111001471264   111001970875   111002030323  
111002389735   111002483516   111002383278   111003188159   111003109747  
111003120830   111004113585   111004121461    111004215094 464499482   464445196
  464545557   111000321324   111000671209   111000706084   111001024112  
111001442666   111001471286   111001970921   111002030356   111002389757  
111002483527   111002383335   111003188205   111003109769   111003120852  
111004113608   111004121494    111004215207 464499516   464445204   464545565  
111000321357   111000671210   111000706118   111001024123   111001442677  
111001471297   111001970943   111002030389   111002389780   111002483549  
111002383403   111003188249   111003109871   111003120874   111004113620  
111004121517    111004215229 464499532   464445212   464545615   111000321368  
111000671243   111000706130   111001024134   111001442699   111001471309  
111001970976   111002030402   111002411988   111002483561   111002383447  
111003188261   111003109972   111003120908   111004113686   111004121528   
111004215241 464499540   464445220   464545649   111000321559   111000671298  
111000706152   111001024190   111001442789   111001471343   111001971023  
111002030424   111002412013   111002483673   111002383469   111003188294  
111003136950   111003120919   111004113697   111004121539    111004215319
464499565   464445253   464545664   111000321560   111000671300   111000706163  
111001024224   111001442790   111001471387   111001971034   111002030457  
111002412079   111002483763   111002383470   111003188340   111003136983  
111003120953   111004138368   111004121540    111004215331 464499573   464445311
  464545672   111000321717   111000671311   111000706196   111001024291  
111001458843   111001471422   111001971078   111002030514   111002412114  
111002483808   111002383492   111003188418   111003136994   111003121022  
111004138447   111004121595    111004215342 464499599   464445337   464545680  
111000321728   111000671322   111000706231   111001024314   111001458865  
111001486495   111001971113   111002030547   111002412125   111002483820  
111002383504   111003188429   111003137007   111003121055   111004138481  
111004121629    111004215454 464499607   464445352   464545698   111000321739  
111000671366   111000706242   111001024358   111001458876   111001486518  
111001971135   111002117778   111002412136   111002483842   111002383616  
111003219648   111003137018   111003121123   111004138504   111004121652   
111004215476

 

SCH-A-48



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464499623   464445378   464545706   111000321740   111000671401   111000706286  
111001024370   111001458900   111001486529   111001971168   111001976488  
111002412147   111002483886   111002383706   111003219727   111003137131  
111003121178   111004138526   111004121742    111004215533 464499664   464445386
  464545748   111000321997   111000671412   111000706310   111001024381  
111001458911   111001486541   111001971179   111001976499   111002412169  
111002483932   111002383739   111003219839   111003137175   111003121224  
111004138537   111004121797    111004215544 464499672   464445394   464545797  
111000322011   111000671445   111000706376   111001024415   111001458999  
111001486563   111001971269   111001976556   111002412181   111002483954  
111002383751   111003219851   111003137210   111003121257   111004138571  
111004121810    111004215577 464499706   464445410   464545862   111000322077  
111000671478   111000705836   111001024550   111001459035   111001486642  
111001971270   111001976567   111002412192   111002483987   111002383784  
111003219862   111003137221   111003121336   111004138616   111004121832   
111004215656 464499714   464445428   464545870   111000322190   111000671489  
111000719448   111001024583   111001459057   111001486765   111001971326  
111001976578   111002412259   111002484001   111002383807   111003220224  
111003137243   111003121358   111004138638   111004121854    111004215690
464499789   464445493   464545888   111000322202   111000671513   111000719471  
111001024606   111001459091   111001486798   111001971337   111001976589  
111002412271   111002484034   111002383818   111003220303   111003137287  
111003121426   111004138650   111004121865    111004215702 464499847   464445519
  464545920   111000322268   111000671535   111000719617   111001024639  
111001459147   111001486888   111001971405   111001976602   111002412327  
111002484067   111002383830   111003220404   111003137298   111003121561  
111004138672   111004121887    111004215713 464499854   464445576   464545953  
111000322448   111000671557   111000733231   111001024640   111001459169  
111001486899   111001971494   111001976613   111002412394   111002484078  
111002384000   111003220448   111003137388   111003121594   111004138728  
111004121900    111004215768 464499870   464445584   464545987   111000322460  
111000671614   111000609233   111001024651   111001459215   111001486912  
111001971540   111001976668   111002412417   111002484102   111002404643  
111003220482   111003137434   111003121640   111004138841   111004121944   
111004215780 464499888   464445592   464545995   111000322471   111000671625  
111000609244   111001024673   111001459237   111001486923   111001971584  
111001976691   111002412439   111002484180   111002404654   111003220549  
111003137502   111003121662   111004138852   111004121955    111004215847
464499912   464445618   464546035   111000322493   111000671704   111000609255  
111001024707   111001459305   111001486978   111001971629   111001976703  
111002412530   111002484191   111002404665   111003220820   111003137557  
111003148481   111004138863   111004121966    111004215870 464499938   464445659
  464546043   111000322505   111000671726   111000609277   111000906637  
111001459349   111001486990   111001828675   111001976714   111002412585  
111002484203   111002404733   111003220842   111003137568   111003148492  
111004138874   111004147571    111004215881 464500008   464445675   464546050  
111000322527   111000671759   111000609288   111001051639   111001459372  
111001487014   111001910903   111001976725   111002412608   111002484214  
111002404755   111003220864   111003137579   111003148582   111004138896  
111004147627    111004215971 464500016   464445683   464546068   111000322538  
111000684494   111000609299   111001051673   111001459417   111001487036  
111001910914   111001976747   111002412620   111002484236   111002404799  
111003220897   111003137614   111003148661   111004138931   111004147650   
111004216118 464500024   464445691   464546076   111000322730   111000684775  
111000609301   111001051684   111001459428   111001487069   111001910992  
111001976758   111002412664   111002484258   111002404823   111003220909  
111003137625   111003148683   111004138975   111004147672    111004216129
464500065   464445709   464546084   111000322752   111000684786   111000609334  
111001051695   111001459451   111001487070   111001911038   111001976770  
111002412686   111002484269   111002404834   111003220976   111003137681  
111003148728   111004138997   111004147706    111004239124 464500107   464445717
  464546142   111000322808   111000684797   111000609345   111001051707  
111001459462   111001487115   111001911117   111001976781   111002412697  
111002484281   111002404878   111003221045   111003137748   111003148829  
111004139000   111004147740    111004239281 464500131   464445733   464546175  
111000322819   111000684854   111000609558   111001051730   111001459530  
111001487126   111001911139   111001976916   111002412710   111002484292  
111002404889   111003221124   111003137793   111003148863   111004139022  
111004147751    111004239315 464500149   464445774   464546183   465344661  
111000684876   111000609569   111001051763   111001459619   111001487137  
111001911151   111001976949   111002412743   111002484348   111002404946  
111003221157   111003137995   111003148885   111004139044   111004147784   
111004239337 464517341   464445824   464546217   465382752   111000684933  
111000609626   111001051774   111001298395   111001487171   111001911173  
111001976972   111002412754   111002506668   111002404968   111003221304  
111003138042   111003148908   111004139123   111004147807    111004239359
464517366   464445832   464531516   465395531   111000684944   111000609637  
111001051785   111001311122   111001487216   111001911184   111001976994  
111002412798   111002506871   111002404980   111003221359   111003138064  
111003148942   111004139167   111004147863    111004239360 464517374   464445840
  464531565   111000308868   111000684955   111000609659   111001051796  
111001429458   111001487272   111001911241   111001977007   111002412855  
111002506882   111002405026   111003221360   111003138075   111003148986  
111004139190   111004147919    111004239371 464517390   464445857   464531615  
111000308879   111000684999   111000609671   111001051808   111001429470  
111001487283   111001911285   111001977029   111002412888   111002506983  
111002405059   111003221405   111003138211   111003149088   111004139279  
111004147931    111004239393 464517416   464445873   464531631   111000308880  
111000685024   111000609749   111001051820   111001429481   111001487306  
111001911331   111001977030   111002412899   111002507029   111002405105  
111003221438   111003138244   111003149101   111004139280   111004147964   
111004239416 464517424   464445881   464531649   111000309016   111000685035  
111000609750   111001051864   111001429504   111001487339   111001911375  
111001977041   111002412901   111002507142   111002405149   111003221449  
111003138323   111003149167   111004139347   111004147986    111004239438
464517432   464455369   464531656   111000309027   111000685046   111000609761  
111001051987   111001429515   111001487351   111001911386   111001977052  
111002412934   111002507164   111002405217   111003221450   111003138390  
111003149178   111004139358   111004148000    111004239449 464517457   464455385
  464531672   111000309094   111000685057   111000609794   111001052001  
111001429537   111001487362   111001911410   111001977063   111002412967  
111002507254   111002405262   111003221528   111003138479   111003149235  
111004139392   111004148022    111004239506 464517465   464455393   464531680  
111000309106   111000685068   111000609806   111001052067   111001429559  
111001487373   111001911421   111001977108   111002413126   111002507298  
111002405341   111003221540   111003138480   111003149268   111004139426  
111004148066    111004239573 464517515   464455427   464531698   111000309139  
111000685080   111000609817   111001052090   111001429560   111001487395  
111001911432   111001977131   111002413306   111002507399   111002405408  
111003221573   111003138569   111003149381   111004139505   111004148077   
111004239629

 

SCH-A-49



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464517531   464455435   464531714   111000309140   111000685091   111000609828  
111001052102   111001429593   111001487407   111001911443   111001977186  
111002413339   111002507456   111002405419   111003221652   111003138727  
111003149426   111004139527   111004148134    111004239708 464517549   464455443
  464531730   111000309184   111000685103   111000609840   111001052113  
111001429616   111001500289   111001911454   111001977197   111002413351  
111002507513   111002405486   111003221674   111003138761   111003149459  
111004139572   111004148189    111004239719 464517556   464455492   464531755  
111000309195   111000685125   111000609884   111001052135   111001429650  
111001500290   111001911476   111001977221   111002413362   111002507557  
111002405497   111003221708   111003138806   111003149460   111004139707  
111004148190    111004239775 464517564   464455500   464531789   111000309207  
111000685158   111000609907   111001052168   111001429683   111001500368  
111001911487   111001977287   111002413430   111002507591   111002405532  
111003221810   111003138828   111003149471   111004139741   111004148202   
111004239797 464517580   464455518   464531813   111000309218   111000685204  
111000609941   111001052191   111001429694   111001500379   111001911500  
111001977311   111002433421   111002507669   111002405543   111003221832  
111003138840   111003149572   111004139774   111004148257    111004239854
464517598   464455526   464531821   111000309229   111000685248   111000609985  
111001052225   111001429706   111001500380   111001911511   111001977355  
111002433599   111002507715   111002405565   111003248437   111003138873  
111003149651   111004139785   111004148268    111004239922 464517614   464455559
  464531847   111000309252   111000685293   111000609996   111001052258  
111001429728   111001500481   111001911533   111001977366   111002433612  
111002507782   111002405587   111003248459   111003138941   111003149718  
111004139842   111004148303    111004240058 464517630   464455567   464531862  
111000309263   111000685316   111000610044   111001052281   111001429751  
111001500504   111001911577   111001977401   111002433702   111002507805  
111002405699   111003248460   111003170127   111003149842   111004139909  
111004148370    111004240250 464517648   464455591   464531888   111000309285  
111000685338   111000610055   111001052315   111001429773   111001500526  
111001911612   111001977423   111002433724   111002507861   111002405790  
111003248493   111003170138   111003149932   111004139910   111004148404   
111004240351 464517655   464455617   464531896   111000309308   111000685372  
111000610088   111001052348   111001429784   111001500593   111001911623  
111001977456   111002433735   111002507939   111002405846   111003248550  
111003170206   111003149943   111004166662   111004148426    111004240395
464517663   464455633   464531904   111000309319   111000685473   111000610099  
111001052359   111001429795   111001500739   111001911645   111001977502  
111002433791   111002507940   111002405903   111003248583   111003170240  
111003150013   111004166695   111004148437    111004240508 464517705   464455690
  464531920   111000309320   111000685484   111000610101   111001052393  
111001429807   111001500740   111001911656   111001977513   111002433814  
111002508008   111002426827   111003248594   111003170262   111003150035  
111004166730   111004148482    111004240519 464517739   464455708   464531946  
111000309331   111000685518   111000610112   111001054261   111001429830  
111001500784   111001911689   111001977557   111002433825   111002508031  
111002426838   111003248617   111003170273   111003150068   111004166808  
111004148516    111004240575 464517747   464455716   464531953   111000309342  
111000685541   111000610145   111001054362   111001429863   111001500841  
111001911746   111001977579   111002433858   111002508042   111002426850  
111003248628   111003170352   111003150103   111004166875   111004148538   
111004240609 464517754   464455765   464532001   111000309353   111000711710  
111000610156   111001054429   111001429885   111001500863   111001911803  
111001977580   111002433870   111002508097   111002426861   111003248651  
111003170374   111003150136   111004166886   111004148594    111004240687
464517762   464455781   464532019   111000309409   111000711721   111000610167  
111001054430   111001429896   111001500874   111001911825   111001977603  
111002433904   111002508200   111002426894   111003248662   111003170396  
111003150170   111004166932   111004148639    111004240722 464517804   464455799
  464532035   111000309454   111000711732   111000622777   111001054452  
111001429919   111001500997   111001911836   111001977636   111002433937  
111002508211   111002426906   111003248842   111003170464   111003150215  
111004166943   111004148673    111004240799 464517812   464455864   464532050  
111000309476   111000711743   111000622788   111001054463   111001429931  
111001501011   111001927170   111001977647   111002433959   111002508345  
111002426917   111003248987   111003170497   111003150248   111004166965  
111004148684    111004240801 464517820   464455898   464532084   111000309702  
111000711754   111000622845   111001054474   111001429953   111001501033  
111001927192   111001977658   111002434006   111002508402   111002426928  
111003249067   111003170532   111003180139   111004167001   111004148808   
111004240812 464517846   464455906   464532126   111000309713   111000711765  
111000622856   111001054485   111001429964   111001501055   111001927204  
111001996244   111002434017   111002508424   111002427008   111003249124  
111003170554   111003180140   111004167023   111004148842    111004240834
464517853   464455914   464532134   111000309735   111000711787   111000622935  
111001054496   111001429975   111001513946   111001927215   111001996266  
111002434040   111002508570   111002427097   111003249258   111003170587  
111003180151   111004167045   111004148875    111004240890 464517879   464455922
  464532142   111000309869   111000711800   111000622946   111001054508  
111001429986   111001514633   111001927226   111001996390   111002434051  
111002508671   111002427109   111003249281   111003170600   111003180184  
111004167078   111004148909    111004240913 464517887   464455930   464532191  
111000309870   111000711811   111000623004   111001054586   111001429997  
111001528010   111001927237   111001996446   111002434129   111002530160  
111002427110   111003249337   111003170633   111003180207   111004167089  
111004148932    111004240946 464517903   464455971   464532209   111000309881  
111000711822   111000623048   111001054632   111001430045   111001584911  
111001927282   111001996457   111002434185   111002530182   111002427121  
111003249359   111003170655   111003180320   111004167179   111004148976   
111004241026 464517911   464456011   464546233   111000310007   111000711833  
111000623059   111001054654   111001430056   111001471477   111001927316  
111001996479   111002434196   111002530238   111002427165   111003249360  
111003170677   111003180409   111004167348   111004148987    111004241037
464517937   464456045   464546258   111000310029   111000711866   111000623060  
111001054676   111001430067   111001471523   111001927327   111001996491  
111002434264   111002530250   111002427176   111003249371   111003170701  
111003180634   111004167371   111004148998    111004241060 464517978   464456110
  464546308   111000310210   111000711877   111000623105   111001054687  
111001430089   111001471556   111001927338   111001996503   111002434365  
111002530261   111002427211   111003249382   111003170981   111003180645  
111004167393   111004175392    111004241071 464517994   464456136   464546316  
111000310221   111000711899   111000623116   111001054698   111001430090  
111001471567   111001927349   111001996514   111002434376   111002530339  
111002427244   111003249427   111003171218   111003180656   111004167416  
111004175437    111004241105 464518018   464456144   464546324   111000310243  
111000711901   111000623138   111001054711   111001430113   111001471589  
111001927361   111001996525   111002434398   111002530395   111002427288  
111003249551   111003171229   111003180689   111004167506   111004175471   
111004241150

 

SCH-A-50



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464518026   464468065   464546340   111000310502   111000711912   111000623149  
111001054733   111001430124   111001471613   111001927383   111001996536  
111002434400   111002530429   111002427312   111003249696   111003171230  
111003180702   111004167528   111004175493    111004241172 464518042   464468099
  464546357   111000322965   111000711934   111000623183   111001054744  
111001430135   111001471668   111001927406   111001996547   111002434477  
111002530474   111002427323   111003249731   111003171252   111003180757  
111004167562   111004175538    111004241183 464518059   464468123   464546373  
111000322976   111000711945   111000623217   111001054766   111001430146  
111001471679   111001927417   111001996558   111002434512   111002530531  
111002427334   111003249764   111003171285   111003180780   111004167573  
111004175549    111004270332 464518067   464468156   464546407   111000322987  
111000711956   111000623240   111001054788   111001430157   111001471680  
111001927462   111001996626   111002434589   111002530609   111002427345  
111003249809   111003171296   111003180803   111004167630   111004175572   
111004270411 464518091   464468164   464546415   111000322998   111000711989  
111000623262   111001054799   111001430168   111001471770   111001927495  
111001996659   111002434590   111002530687   111002427367   111003249999  
111003171320   111003180814   111004167663   111004175606    111004270534
464339001   464468172   464546423   111000323001   111000711990   111000623295  
111001054801   111001430179   111001471815   111001927530   111001996693  
111002434602   111002530700   111002427389   111003250014   111003171375  
111003180836   111004167685   111004175628    111004270781 464426865   464468180
  464546456   111000323012   111000712003   111000623329   111001054812  
111001430191   111001471860   111001927541   111001996738   111002434613  
111002530766   111002427413   111003250081   111003171386   111003180869  
111004167696   111004175640    111004270893 464426949   464468198   464546472  
111000323023   111000712014   111000623374   111001054823   111001430203  
111001471871   111001927552   111001996750   111002434747   111002530801  
111002427479   111003250137   111003171443   111003180870   111004167810  
111004175718    111004270905 464426956   464468230   464546498   111000323056  
111000712025   111000623385   111001054867   111001442824   111001472018  
111001927563   111001996772   111002434758   111002530845   111002427503  
111003250148   111003171465   111003180881   111004167832   111004175730   
111004270927 464426972   464468248   464546506   111000323078   111000712036  
111000623396   111001054878   111001442891   111001472030   111001927574  
111001996794   111002434770   111002530867   111002427536   111003250205  
111003171500   111003180915   111004167854   111004175752    111004270983
464426998   464468263   464546514   111000323090   111000712047   111000623420  
111001054889   111001442936   111001472041   111001927585   111001996806  
111002434804   111002530924   111002427547   111003250238   111003171689  
111003180926   111004167865   111004175796    111004271074 464427004   464468271
  464546522   111000323102   111000712070   111000623442   111001054890  
111001442958   111001472052   111001927653   111001996828   111002434815  
111002530946   111002427570   111003250272   111003171825   111003180937  
111004167876   111004175820    111004271164 464427012   464468297   464546530  
111000323191   111000712081   111000623521   111001054946   111001442969  
111001472074   111001927664   111001996851   111002434826   111002554122  
111002427604   111003250441   111003171870   111003180959   111004167944  
111004175842    111004271287 464427053   464468321   464546563   111000323214  
111000712328   111000623554   111001054957   111001443005   111001472085  
111001927721   111001996895   111002434837   111002554155   111002427648  
111003250474   111003171982   111003180960   111004167955   111004175875   
111004271625 464427061   464468339   464546589   111000323281   111000712340  
111000625444   111001054968   111001443016   111001472096   111001927743  
111001996918   111002434860   111002554177   111002427660   111003250531  
111003198857   111003180971   111004167966   111004175897    111004271782
464427194   464468354   464546597   111000323360   111000712351   111000625455  
111001054980   111001443049   111001472120   111001927754   111001996929  
111002434927   111002554188   111002427671   111003279464   111003198947  
111003210492   111004167988   111004175910    111004271805 464427202   464468370
  464546605   111000323371   111000712384   111000625477   111001067243  
111001443072   111001472131   111001927776   111001996974   111002457247  
111002554256   111002427693   111003279521   111003198958   111003210526  
111004168013   111004175954    111004271849 464427244   464468388   464546621  
111000323382   111000712395   111000625499   111001067254   111001443083  
111001472153   111001927800   111001997009   111002457258   111002554278  
111002427705   111003279587   111003199061   111003210537   111004168024  
111004175965    111004271995 464427319   464468396   464546688   111000323427  
111000712418   111000625501   111001067276   111001443106   111001472175  
111001927822   111001997032   111002457269   111002554313   111002427727  
111003279633   111003199218   111003210559   111004168136   111004176012   
111004272019 464427335   464468404   464546696   111000323449   111000712429  
111000625534   111001067287   111001443128   111001472232   111001927866  
111001997122   111002457281   111002554324   111002427738   111003279813  
111003199230   111003210560   111004168158   111004176034    111004272132
464427384   464468420   464546712   111000323472   111000712430   111000625545  
111001067298   111001443151   111001472276   111001927888   111001997166  
111002457292   111002554357   111002427772   111003279868   111003199252  
111003210571   111004168169   111004176045    111004272176 464427392   464468453
  464546720   111000323539   111000712452   111000625589   111001067300  
111001443162   111001472311   111001927899   111001997201   111002457405  
111002554368   111002427783   111003279947   111003199263   111003210728  
111004168204   111004176067    111004272301 464427434   464468461   464546738  
111000323551   111000712519   111000625602   111001067311   111001443195  
111001487452   111001927912   111001997212   111002457427   111002554380  
111002427794   111003279970   111003199498   111003210740   111004168282  
111004176124    111004272402 464427459   464468495   464546746   111000323562  
111000712575   111000625646   111001067344   111001443229   111001487496  
111001927945   111001997278   111002457450   111002554436   111002427817  
111003280051   111003199555   111003210807   111004168305   111004176168   
111004272424 464427467   464468503   464546761   111000323573   111000712586  
111000625668   111001067355   111001443252   111001487519   111001927989  
111001997357   111002457461   111002554458   111002427828   111003280062  
111003199566   111003211011   111004168327   111004176203    111004272503
464427475   464468537   464546803   111000323584   111000712609   111000625680  
111001067388   111001443263   111001487575   111001928003   111002014123  
111002457494   111002554481   111002427840   111003280130   111003199577  
111003211055   111004168349   111004176247    111004272693 464427517   464468545
  464546829   111000323629   111000712610   111000625725   111001067401  
111001443274   111001487586   111001928014   111002014134   111002457539  
111002554515   111002427862   111003280231   111003199588   111003211066  
111004168394   111004176269    111004272716 464427632   464468552   464546852  
111000323630   111000712632   111000625770   111001067412   111001443308  
111001487621   111001928025   111002014156   111002457551   111002554537  
111002427929   111003280321   111003199599   111003211088   111004168417  
111004176281    111004272750 464427640   464468560   464546860   111000323641  
111000615106   111000625792   111001067434   111001443331   111001487665  
111001928036   111002014189   111002457562   111002554560   111002427974  
111003280534   111003199690   111003211099   111004195170   111004176359   
111004272839

 

SCH-A-51



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464427657   464468644   464546886   111000323663   111000615140   111000625804  
111001067445   111001443342   111001487676   111001928070   111002014224  
111002457584   111002554571   111002427996   111003280545   111003199735  
111003211370   111004195181   111004176539    111004272851 464439637   464468651
  464546894   465421873   111000615195   111000625815   111001067456  
111001443364   111001487733   111001928081   111002014268   111002457595  
111002554605   111002428010   111003280556   111003199768   111003211493  
111004195293   111004176595    111004272952 464439645   464468669   464546902  
111000310568   111000615218   111000625826   111001067489   111001443375  
111001487744   111001928092   111002014279   111002457607   111002554616  
111002428021   111003280635   111003199803   111003211538   111004195350  
111004176607    111004272996 464439686   464468685   464546910   111000310579  
111000615229   111000625882   111001067502   111001443409   111001487755  
111001928104   111002014280   111002457618   111002554638   111002428100  
111003280725   111003199858   111003211639   111004195406   111004176618   
111004303216 464439694   464468693   464546928   111000310894   111000615252  
111000625893   111001067513   111001443421   111001487766   111001944067  
111002014303   111002457629   111002554649   111002449563   111003280848  
111003199881   111003211730   111004195484   111004176641    111004303272
464439702   464468719   464546936   111000310917   111000615263   111000625905  
111001067535   111001443443   111001487777   111001944078   111002014325  
111002457630   111002554739   111002449574   111003280961   111003199892  
111003211752   111004195563   111004205149    111004303328 464439744   464468735
  464546944   111000311176   111000615274   111000625927   111001067546  
111001443465   111001487788   111001944089   111002014369   111002457674  
111002554740   111002449585   111003281108   111003199915   111003211987  
111004195596   111004205194    111004303362 464439785   464468743   464546969  
111000311299   111000615320   111000625949   111001067579   111001443476  
111001487801   111001944102   111002014381   111002457696   111002554807  
111002449596   111003281120   111003199971   111003212045   111004195675  
111004205341    111004303429 464439793   464468768   464546977   111000311312  
111000615342   111000625972   111001067591   111001443487   111001487823  
111001944146   111002014415   111002457719   111002554818   111002449620  
111003281142   111003200019   111003212056   111004195710   111004205453   
111004303597 464439827   464468800   464532290   111000311323   111000615353  
111000626007   111001067647   111001443498   111001487867   111001944191  
111002014437   111002457742   111002554841   111002449642   111003281153  
111003200075   111003212067   111004195732   111004205497    111004303609
464439850   464468818   464532316   111000311334   111000615364   111000626041  
111001067669   111001443500   111001487889   111001944214   111002014471  
111002457786   111002554852   111002449653   111003281221   111003200132  
111003212124   111004195811   111004205554    111004303621 464439900   464480607
  464532332   111000311345   111000615409   111000626052   111001067692  
111001443511   111001487902   111001944247   111002014493   111002457810  
111002554885   111002449675   111003281388   111003200165   111003212157  
111004195844   111004205644    111004303643 464439942   464480615   464532357  
111000311367   111000615410   111000626063   111001067704   111001443588  
111001487913   111001944304   111002014516   111002457843   111002554942  
111002449721   111003316062   111003200198   111003212214   111004195888  
111004205699    111004303654 464440007   464480631   464532373   111000311604  
111000615432   111000626074   111001067726   111001443599   111001487924  
111001944337   111002014538   111002457854   111002554986   111002449800  
111003316152   111003200211   111003212337   111004195923   111004205723   
111004303722 464440015   464480649   464532381   111000311648   111000615689  
111000626096   111001067737   111001462163   111001487946   111001944360  
111002014550   111002457876   111002554997   111002449833   111003316174  
111003200222   111003212360   111004196003   111004205813    111004303744
464440023   464480664   464532407   111000311659   111000615724   111000626108  
111001067748   111001462174   111001487957   111001944416   111002014583  
111002457898   111002555044   111002449945   111003316231   111003200299  
111003212371   111004196070   111004205824    111004303766 464440031   464480680
  464532415   111000311671   111000615735   111000626119   111001067759  
111001462185   111001487968   111001944449   111002014606   111002457911  
111002555101   111002450026   111003316242   111003200312   111003212427  
111004196104   111004205936    111004303777 464440049   464480706   464532431  
111000311693   111000615791   111000626120   111001067917   111001462196  
111001487979   111001944506   111002014617   111002457922   111002555156  
111002450059   111003316343   111003200390   111003212641   111004196126  
111004205970    111004303913 464440098   464480722   464532472   111000311974  
111000615803   111000626142   111001067928   111001462208   111001487980  
111001944584   111002014628   111002457966   111002555190   111002450127  
111003316354   111003200480   111003239527   111004196137   111004206016   
111004303946 464440106   464480748   464532514   111000311996   111000615814  
111000626164   111001067939   111001462219   111001487991   111001944641  
111002014639   111002457977   111002555213   111002450183   111003316400  
111003200615   111003239617   111004196171   111004206049    111004303957
464440114   464480755   464532555   111000312009   111000615836   111000626175  
111001067940   111001462231   111001488015   111001944674   111002014651  
111002457988   111002555235   111002450206   111003316466   111003229920  
111003239639   111004196294   111004206083    111004303979 464440171   464480763
  464532563   111000312155   111000615847   111000626186   111001067962  
111001462253   111001488037   111001944685   111002014662   111002458057  
111002555246   111002450240   111003316501   111003229953   111003239662  
111004196395   111004206106    111004304026 464440197   464480771   464532571  
111000312346   111000615858   111000626210   111001067973   111001462264  
111001488093   111001944708   111002014695   111002458068   111002555303  
111002450284   111003316578   111003230023   111003239729   111004196407  
111004206128    111004304059 464440213   464480805   464532597   111000312357  
111000615869   111000626221   111001067984   111001462309   111001488116  
111001944719   111002014718   111002458125   111002555314   111002450600  
111003316680   111003230113   111003239752   111004196418   111004206195   
111004304150 464440221   464480847   464532605   111000312380   111000615881  
111000638965   111001068008   111001462310   111001488150   111001944753  
111002014752   111002458136   111002555336   111002450655   111003316703  
111003230124   111003239763   111004196441   111004206218    111004304206
464440239   464480896   464532621   111000312571   111000615892   111000638998  
111001068019   111001462365   111001488194   111001944775   111002014774  
111002458147   111002555358   111002450701   111003316714   111003230146  
111003239785   111004196519   111004206319    111004304239 464440270   464480912
  464532647   111000312593   111000615915   111000639023   111001068020  
111001462376   111001501088   111001944821   111002014785   111002458204  
111002555404   111002450778   111003316736   111003230269   111003239819  
111004196520   111004206375    111004304251 464440379   464480920   464532662  
111000312605   111000615948   111000639034   111001068031   111001462398  
111001501101   111001944843   111002014853   111002458215   111002555459  
111002450936   111003316758   111003230382   111003239853   111004196632  
111004206386    111004304273 464449842   464480946   464532704   111000312616  
111000615960   111000639056   111001068042   111001462400   111001501112  
111001944865   111002014886   111002458226   111002332542   111002451016  
111003316770   111003230393   111003239864   111004196665   111004206443   
111004304385

 

SCH-A-52



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464449859   464480961   464532712   111000313314   111000615971   111000639067  
111001068064   111001462411   111001501134   111001944898   111002014909  
111002458259   111002332564   111002451049   111003316848   111003230405  
111003239921   111004196687   111004206465    111004304419 464449867   464480987
  464532753   111000313325   111000615982   111000639090   111001068086  
111001462477   111001501145   111001944911   111002014932   111002458260  
111002332586   111002451094   111003316882   111003230461   111003240013  
111004196722   111004206487    111004304431 464449917   464481001   464532811  
111000313347   111000615993   111000639135   111001068110   111001462488  
111001501202   111001945002   111002014943   111002458305   111002332597  
111002451106   111003316938   111003230483   111003240125   111004196823  
111004206500    111004304486 464449925   464481027   464532852   111000313358  
111000616017   111000639146   111001068121   111001462499   111001501213  
111001969457   111002014976   111002458316   111002332610   111002451117  
111003316983   111003230539   111003240248   111004196889   111004206522   
111004304509 464449933   464481043   464532878   465397214   111000616040  
111000639168   111001068132   111001462501   111001501224   111001969491  
111002014987   111002475618   111002332621   111002451184   111003317030  
111003230540   111003240260   111004196935   111004206555    111004304600
464449941   464481050   464532886   465397628   111000616051   111000639179  
111001093882   111001462512   111001501246   111001969514   111002015023  
111002475641   111002332711   111002451207   111003317052   111003230573  
111003240282   111004196968   111004206634    111004304701 464449990   464481118
  464532910   111000367795   111000616062   111000639214   111001093893  
111001462523   111001501280   111001969536   111002015056   111002475674  
111002332744   111002451229   111003317085   111003230629   111003240327  
111004196991   111004206645    111004304824 464450030   464481134   464532977  
111000367829   111000616073   111000639236   111001093905   111001462534  
111001501291   111001969547   111002015067   111002475685   111002332801  
111002451230   111003317243   111003230742   111003240349   111004218671  
111004206656    111004304868 464450055   464481183   464533017   111000367908  
111000749924   111000639247   111001093916   111001462545   111001501325  
111001969569   111002015102   111002475742   111002332823   111002451241  
111003317254   111003230775   111003240406   111004218682   111004206757   
111004304925 464450139   464481191   464533041   111000368178   111000631306  
111000639281   111001093927   111001462556   111001501336   111001969570  
111001977669   111002475764   111002332867   111002451252   111003317311  
111003230809   111003240428   111004218705   111004206825    111004305016
464450154   464481209   464533058   111000368202   111000631317   111000639292  
111001093961   111001462602   111001501538   111001969648   111001977670  
111002475775   111002332889   111002451263   111003317355   111003259709  
111003240451   111004218738   111004226861    111004305038 464450170   464481233
  464547033   111000368257   111000631328   111000639304   111001093972  
111001462624   111001501639   111001969659   111001977681   111002475809  
111002332968   111002451285   111003317377   111003259765   111003240473  
111004218761   111004226906    111004305072 464450220   464481241   464547090  
111000368268   111000631362   111000639315   111001093994   111001462635  
111001501651   111001969682   111001977704   111002475843   111002333026  
111002451296   111003317467   111003259776   111003240484   111004218806  
111004227031    111004334951 464450246   464481324   464547124   111000368279  
111000631373   111000639348   111001094007   111001462668   111001501673  
111001969705   111001977748   111002475887   111002333060   111002451319  
111003317502   111003259798   111003240552   111004218828   111004227110   
111004049684 464450253   464481340   464547132   111000368314   111000631407  
111000639360   111001094018   111001462691   111001501752   111001969716  
111001977759   111002475898   111002333082   111002451342   111003317591  
111003259822   111003240585   111004218840   111004227121    111004049808
464450287   464493121   464547140   111000368325   111000631430   111000639427  
111001094041   111001462725   111001501910   111001969783   111001977760  
111002475900   111002333105   111002451410   111003317603   111003259844  
111003240608   111004218895   111004227312    111004049831 464450311   464493139
  464547157   111000368369   111000631441   111000639438   111001094052  
111001462736   111001514666   111001969794   111001977782   111002475911  
111002333127   111002451421   111003317872   111003259855   111003240844  
111004218974   111004227345    111004049886 464450337   464493154   464547165  
111000368381   111000631485   111000639449   111001094063   111001462758  
111001514677   111001969839   111001977793   111002475933   111002333138  
111002472626   111003317894   111003259888   111003240855   111004219021  
111004227468    111004049943 464450352   464493162   464547173   111000368730  
111000631553   111000639450   111001094074   111001462769   111001514688  
111001969862   111001977816   111002475944   111002333251   111002472727  
111003318086   111003259923   111003241171   111004219065   111004227558   
111004050057 464450378   464493170   464547199   111000368741   111000631564  
111000639506   111001094096   111001462770   111001514723   111001969918  
111001977827   111002475977   111002333284   111002472750   111003350352  
111003259945   111003241227   111004219076   111004227592    111004050079
464450428   464493188   464547215   111000368763   111000631609   111000639540  
111001094119   111001462826   111001514734   111001969929   111001977850  
111002476068   111002333307   111002472794   111003350363   111003259956  
111003241261   111004219087   111004228571    111004050080 464450436   464493204
  464547231   111000368785   111000631610   111000639551   111001094131  
111001462848   111001514745   111001969963   111001977883   111002476079  
111002333329   111002472817   111003350396   111003260059   111003241429  
111004219098   111004228638    111004050136 464450444   464493212   464547280  
111000368808   111000631654   111000639573   111001094186   111001462859  
111001514756   111001969974   111001977951   111002476080   111002333352  
111002472895   111003350420   111003260071   111003241430   111004219100  
111004228739    111004050147 464450469   464493220   464547298   111000368954  
111000631687   111000639629   111001094209   111001462860   111001514789  
111001969996   111001977973   111002476091   111002333532   111002472907  
111003350453   111003260127   111003241485   111004219111   111004228751   
111004050169 464450477   464493238   464547306   111000369034   111000631698  
111000639630   111001094265   111001462882   111001514813   111001970000  
111001977995   111002476147   111002333587   111002472941   111003350486  
111003260149   111003241553   111004219122   111004228762    111004050181
464450485   464493253   464547314   111000369102   111000631700   111000639641  
111001094276   111001462905   111001514835   111001970033   111001978031  
111002476181   111002333600   111002472952   111003350497   111003260172  
111003241643   111004219133   111004228773    111004050226 464450550   464493279
  464547322   111000369674   111000631711   111000639652   111001094287  
111001462927   111001514868   111001970066   111001978064   111002476192  
111002333611   111002473009   111003350543   111003260228   111003271804  
111004219144   111004228920    111004050248 464450568   464493311   464547355  
111000369685   111000631755   111000639663   111001094298   111001325396  
111001514891   111001970077   111001978097   111002476237   111002333633  
111002473144   111003350598   111003260251   111003271815   111004219155  
111004228931    111004050260 464450576   464493337   464547363   111000369696  
111000631766   111000639674   111001094300   111001390196   111001514925  
111001970088   111001978110   111002476259   111002333655   111002473201  
111003350644   111003260284   111003271859   111004219177   111004229055   
111004050350

 

SCH-A-53



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464450592   464493345   464547389   111000369719   111000631801   111000639685  
111001094311   111001430214   111001514958   111001970134   111001978143  
111002476271   111002333666   111002473245   111003350655   111003260329  
111003271871   111004219212   111004229088    111004050394 464462522   464493352
  464547397   111000369720   111000631823   111000639719   111001094322  
111001430225   111001514969   111001970167   111001978176   111002476316  
111002333699   111002473256   111003350677   111003260475   111003271916  
111004219234   111004229178    111004050417 464462605   464493360   464547439  
111000369742   111000631856   111000639720   111001094344   111001430236  
111001514970   111001970189   111001978200   111002476417   111002333701  
111002473278   111003350835   111003260509   111003271994   111004219278  
111004229213    111004050541 464462613   464493378   464547447   111000569834  
111000632060   111000639731   111001094355   111001430247   111001514981  
111001970202   111001978222   111002476495   111002333712   111002473290  
111003350880   111003260510   111003272029   111004219289   111004229291   
111004050585 464462621   464493394   464547454   111000372623   111000632071  
111000652411   111001094366   111001430270   111001514992   111001970268  
111001978299   111002476518   111002333789   111002473302   111003350903  
111003260532   111003272041   111004219290   111004229336    111004050608
464462647   464493428   464547462   111000372656   111000632105   111000652455  
111001094377   111001430292   111001515005   111001970279   111001978367  
111002476541   111002333835   111002473313   111003350992   111003260543  
111003272052   111004219302   111004229369    111004050620 464462670   464493436
  464547488   111000372667   111000632116   111000652466   111001094388  
111001430304   111001515038   111001970280   111001978378   111002476563  
111002333936   111002473379   111003351027   111003260565   111003272063  
111004219335   111004229460    111004050743 464462712   464493444   464547496  
111000372689   111000632138   111000652499   111001094401   111001430315  
111001515072   111001970291   111001978390   111002476619   111002334016  
111002473425   111003351038   111003260666   111003272153   111004219357  
111004229505    111004050800 464462720   464493451   464547504   111000372702  
111000632150   111000652512   111001094412   111001430337   111001515083  
111001970336   111001978424   111002476743   111002354052   111002473515  
111003351050   111003260688   111003272175   111004219391   111004229527   
111004050855 464462746   464493477   464547512   111000372713   111000644962  
111000652589   111001094423   111001430360   111001515106   111001970347  
111001978446   111002476800   111002354063   111002473537   111003351094  
111003260723   111003272210   111004219425   111004229729    111004050866
464462753   464493485   464547520   111000372724   111000645008   111000652613  
111001094434   111001430393   111001515128   111001970370   111001978479  
111002476855   111002354119   111002473593   111003351117   111003260734  
111003272243   111004219436   111004229730    111004050901 464462779   464493535
  464547538   111000372746   111000645019   111000652624   111001094445  
111001430405   111001515139   111001812746   111001978491   111002476912  
111002354197   111002473605   111003351218   111003260846   111003272254  
111004219447   111004229774    111004050912 464462795   464493543   464547546  
111000372757   111000645020   111000652635   111001094456   111001430427  
111001515140   111001911904   111001978514   111002476945   111002354221  
111002473661   111003351229   111003260857   111003272300   111004219458  
111004229921    111004050923 464462803   464493568   464547553   111000372779  
111000645031   111000652646   111001094478   111001430438   111001515184  
111001911915   111001978525   111002499142   111002354243   111002473717  
111003351263   111003260947   111003272355   111004219469   111004261231   
111004050945 464462811   464493576   464547595   111000372780   111000645042  
111000652657   111001094502   111001430449   111001515195   111001911926  
111001978536   111002499232   111002354311   111002473739   111003351364  
111003260981   111003272423   111004250824   111004261286    111004050978
464462837   464493592   464547660   111000372791   111000645053   111000652680  
111001094513   111001430450   111001515230   111001911948   111001978581  
111002499243   111002354377   111002473784   111003351409   111003261005  
111003272478   111004250880   111004261321    111004050989 464462894   464493600
  464547686   111000372836   111000645110   111000652703   111001094524  
111001430472   111001515263   111001911959   111001978615   111002499254  
111002354412   111002473795   111003351432   111003261038   111003272557  
111004250903   111004261332    111004051047 464462902   464493618   464547694  
111000372869   111000645121   111000652725   111001094546   111001430483  
111001515274   111001911960   111001978626   111002499276   111002354456  
111002473942   111003351443   111003261049   111003272614   111004250914  
111004261499    111004051069 464462928   464493667   464547710   111000372870  
111000645132   111000652758   111001094557   111001430506   111001515296  
111001911971   111001978648   111002499300   111002354467   111002473953  
111003351498   111003261050   111003272692   111004250992   111004261512   
111004051126 464462936   464493675   464547751   111000372881   111000645154  
111000652769   111001094579   111001430528   111001515386   111001911993  
111001978659   111002499311   111002354502   111002473986   111003351588  
111003261083   111003272838   111004251016   111004261523    111004051205
464462977   464493725   464533090   111000372915   111000645165   111000652804  
111001094580   111001430562   111001515397   111001912039   111001978660  
111002499388   111002354524   111002474088   111003351612   111003261117  
111003272962   111004251038   111004261545    111004051216 464463025   464493741
  464533116   111000372926   111000645176   111000652826   111001094591  
111001430573   111001515409   111001912051   111001978671   111002499399  
111002354614   111002474134   111003351634   111003291547   111003272973  
111004251049   111004261668    111004051238 464463074   464493758   464533132  
111000372937   111000645211   111000652837   111001094603   111001430595  
111001515410   111001912073   111001978682   111002499412   111002354625  
111002474145   111003351667   111003291558   111003273019   111004251241  
111004261691    111004051249 464463140   464493774   464533181   111000372959  
111000645255   111000652860   111001039129   111001430629   111001515421  
111001912084   111001978693   111002499423   111002354681   111002474178  
111003351803   111003291581   111003273020   111004251252   111004261747   
111004075391 464463157   464493790   464533280   111000372960   111000645301  
111000652871   111001039141   111001430630   111001515465   111001912118  
111001978716   111002499467   111002354715   111002474213   111003351869  
111003291615   111003273086   111004251263   111004261848    111004075425
464463173   464493816   464533348   111000372993   111000645323   111000652882  
111001039297   111001430652   111001556516   111001912141   111001978727  
111002499478   111002354726   111002492280   111003352006   111003291648  
111003273154   111004251320   111004261882    111004075458 464463199   464493824
  464533363   111000373051   111000645457   111000652905   111001039332  
111001430685   111001472333   111001912163   111001997368   111002499490  
111002354760   111002492369   111003352039   111003291705   111003273187  
111004251375   111004261905    111004075481 464463256   464493832   464533413  
111000373062   111000645468   111000652916   111001039365   111001430708  
111001472344   111001912208   111001997380   111002499513   111002354771  
111002492460   111003352040   111003291750   111003273233   111004251397  
111004261949    111004075526 464463264   464493865   464533462   111000373084  
111000645480   111000652938   111001039376   111001430720   111001472355  
111001912220   111001997391   111002499535   111002354782   111002492493  
111003352073   111003291862   111003273277   111004251443   111004261994   
111004075537

 

SCH-A-54



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464463280   464493873   464533470   111000373095   111000645491   111000652949  
111001039387   111001430742   111001472377   111001912242   111001997469  
111002499625   111002354793   111002492527   111003352095   111003291930  
111003273288   111004251487   111004262119    111004075559 464463322   464493881
  464533496   111000373107   111000645503   111000652961   111001039411  
111001430753   111001472388   111001912253   111001997481   111002499636  
111002354805   111002492606   111003352129   111003291952   111003273435  
111004251511   111004262186    111004075560 464475144   464505700   464533553  
111000373118   111000645514   111000652972   111001039433   111001430775  
111001472399   111001912264   111001997504   111002499647   111002354816  
111002492640   111003352163   111003292010   111003273457   111004251522  
111004262197    111004075571 464475151   464505742   464533579   111000373130  
111000645547   111000653018   111001039455   111001430832   111001472401  
111001912275   111001997638   111002499759   111002354827   111002492730  
111003377058   111003292032   111003273547   111004251555   111004262243   
111004075582 464475201   464505767   464533595   111000373141   111000645558  
111000653030   111001039488   111001430843   111001472423   111001912286  
111001997661   111002499771   111002354838   111002492763   111003377069  
111003292043   111003273569   111004251588   111004262344    111004075605
464475219   464505775   464533603   111000373152   111000645569   111000653041  
111001039501   111001430887   111001472445   111001912309   111001997672  
111002499827   111002354849   111002492785   111003377092   111003292087  
111003273615   111004251599   111004262399    111004075627 464475235   464505825
  464533637   111000373219   111000645570   111000653052   111001039534  
111001430898   111001472490   111001912332   111001997683   111002499850  
111002354850   111002492909   111003377160   111003292098   111003273637  
111004251634   111004262445    111004075638 464475243   464505908   464533645  
111000373275   111000645581   111000653063   111001039556   111001430900  
111001472502   111001912376   111001997717   111002499861   111002354861  
111002492976   111003377182   111003292155   111003273671   111004251656  
111004262478    111004075649 464475276   464505924   464533678   111000373309  
111000645604   111000653096   111001039590   111001430911   111001472557  
111001912387   111001997728   111002499939   111002375640   111002492998  
111003377216   111003292223   111003273716   111004251735   111004262557   
111004075751 464475326   464505932   464533736   111000373321   111000645615  
111000653108   111001039635   111001430922   111001472580   111001912433  
111001997740   111002499951   111002375730   111002493135   111003377328  
111003292234   111003273794   111004251847   111004262579    111004075762
464475367   464505940   464533769   111000373376   111000645637   111000653142  
111001039657   111001430955   111001472591   111001912444   111001997751  
111002499984   111002375819   111002493157   111003377362   111003292289  
111003273839   111004251892   111004262603    111004075829 464475375   464505981
  464533785   111000369753   111000645648   111000666012   111001039680  
111001443612   111001472614   111001912512   111001997762   111002500055  
111002375853   111002493168   111003377430   111003292302   111003273862  
111004251926   111004262658    111004075830 464475425   464506005   464533850  
111000597655   111000645671   111000666023   111001039691   111001443634  
111001472625   111001912523   111001997795   111002500088   111002375864  
111002493191   111003377508   111003292324   111003306667   111004251971  
111004262715    111004075964 464475466   464506070   464547785   111000373455  
111000645682   111000666045   111001039703   111001443645   111001472647  
111001912556   111001997829   111002500112   111002375932   111002493281  
111003377531   111003292380   111003306690   111004251993   111004262737   
111004076022 464475508   464506088   464547793   111000373466   111000645693  
111000666078   111001039714   111001443656   111001472681   111001912589  
111001997863   111002500178   111002375954   111002493304   111003377553  
111003292414   111003306713   111004252141   111004262760    111004076066
464475524   464506104   464547850   111000373477   111000658305   111000666089  
111001039736   111001443689   111001472704   111001912602   111001997896  
111002500213   111002376034   111002493393   111003377564   111003292436  
111003306814   111004252185   111004262805    111004076303 464475565   464506138
  464547876   111000373488   111000658316   111000666102   111001039747  
111001443702   111001472737   111001912679   111001997908   111002500224  
111002376045   111002493450   111003377665   111003292469   111003306892  
111004252286   111004262816    111004076314 464475581   464506146   464547884  
111000373512   111000658338   111000666124   111001039758   111001443724  
111001472782   111001912691   111001997920   111002500268   111002376056  
111002493461   111003377700   111003292526   111003306959   111004252321  
111004262827    111004076369 464475615   464506161   464547900   111000373523  
111000658349   111000666135   111001039848   111001443757   111001472793  
111001912703   111001997953   111002500347   111002376113   111002493494  
111003377834   111003292537   111003306960   111004252332   111004262850   
111004076381 464475698   464506179   464547918   111000373545   111000658361  
111000666146   111001039916   111001443779   111001472838   111001912747  
111001997975   111002500370   111002376146   111002493539   111003377957  
111003292627   111003307006   111004252444   111004262883    111004076415
464475722   464506187   464547942   111000373804   111000658394   111000666157  
111001039950   111001443780   111001472849   111001912758   111001998044  
111002500426   111002376191   111002493573   111003378004   111003292784  
111003307017   111004252466   111004292808    111004103270 464475730   464506195
  464547967   111000373860   111000658406   111000666168   111001039972  
111001443803   111001472850   111001912770   111001998066   111002500471  
111002376225   111002493674   111003378082   111003292885   111003307039  
111004252512   111004292853    111004103315 464475771   464506203   464547975  
111000373871   111000658428   111000666191   111001039983   111001443814  
111001472861   111001912781   111001998088   111002500505   111002376269  
111002493685   111003378116   111003293000   111003307040   111004252567  
111004292954    111004103393 464475789   464506237   464548023   111000373916  
111000658462   111000666236   111001039994   111001443825   111001472872  
111001912804   111001998099   111002500572   111002376281   111002493742  
111003378127   111003293178   111003307130   111004252590   111004292965   
111004103416 464475797   464506245   464548031   111000373927   111000658552  
111000666247   111001040020   111001443869   111001472917   111001912815  
111001998112   111002523353   111002376292   111002493753   111003378251  
111003293202   111003307163   111004252679   111004292976    111004103427
464475805   464506252   464548049   111000373949   111000658608   111000666258  
111001040031   111001443881   111001472928   111001928171   111001998156  
111002523409   111002376304   111002493775   111003378318   111003293213  
111003307185   111004252703   111004292987    111004103449 464475896   464506286
  464548064   111000373950   111000658619   111000666315   111001040042  
111001443904   111001472939   111001928261   111001998178   111002523410  
111002376337   111002493810   111003378341   111003293235   111003307219  
111004252714   111004293179    111004103461 464475904   464506328   464548114  
111000373983   111000658620   111000666326   111001052461   111001443926  
111001472962   111001928306   111001998189   111002523432   111002376405  
111002493832   111003378363   111003293279   111003307220   111004252770  
111004293180    111004103506 464487784   464506336   464548189   111000374164  
111000658642   111000666337   111001052540   111001443959   111001472995  
111001928340   111001998202   111002523443   111002376438   111002516018  
111003378408   111003293303   111003307242   111004252826   111004293225   
111004103539

 

SCH-A-55



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464487834   464506377   464548205   111000374197   111000658653   111000666438  
111001052551   111001443971   111001473008   111001928384   111001998224  
111002523454   111002376450   111002516085   111003378464   111003293448  
111003307275   111004252860   111004293270    111004103562 464487842   464506427
  464548213   111000374209   111000658686   111000666483   111001052562  
111001443993   111001473019   111001928395   111001998279   111002523476  
111002376472   111002516142   111003378510   111003293460   111003307376  
111004252983   111004293573    111004103573 464487859   464511120   464548247  
111000374221   111000658709   111000666494   111001052719   111001444017  
111001473042   111001928452   111001998325   111002523498   111002376506  
111002516164   111003378576   111003293516   111003307400   111004282830  
111004293584    111004103685 464487867   464511138   464548254   111000374232  
111000658710   111000666506   111001052720   111001444039   111001473053  
111001928520   111001998336   111002523511   111002376607   111002516175  
111003378587   111003328740   111003307422   111004282841   111004293630   
111004103775 464487875   464511153   464548262   111000374243   111000658732  
111000666562   111001052731   111001444040   111001473075   111001928531  
111001998370   111002523522   111002376629   111002516210   111003378655  
111003328795   111003307556   111004282874   111004293652    111004103797
464487891   464511203   464548270   111000374254   111000658743   111000666573  
111001052742   111001444062   111001473086   111001928542   111001998392  
111002523577   111002376630   111002516221   111003378699   111003329178  
111003307602   111004282896   111004293663    111004103832 464487909   464511211
  464548296   111000374265   111000658754   111000666630   111001052900  
111001444073   111001645593   111001928564   111001998404   111002523623  
111002376663   111002516232   111003378767   111003329202   111003307703  
111004283011   111004293674    111004103887 464487917   464511252   464548395  
111000374276   111000658776   111000666641   111001052911   111001444084  
111001488251   111001928609   111002015135   111002523690   111002376786  
111002516300   111003378790   111003329235   111003307837   111004283077  
111004293685    111004103898 464487933   464511260   464548411   111000374298  
111000658787   111000666652   111001052966   111001444118   111001488262  
111001928654   111002015157   111002523713   111002376809   111002516333  
111003378802   111003329257   111003307893   111004283112   111004293720   
111004103900 464487958   464511278   464548502   111000374322   111000658822  
111000666685   111001053024   111001444129   111001488273   111001928676  
111002015179   111002523724   111002376821   111002516344   111003378824  
111003329279   111003307905   111004283257   111004293832    111004103966
464487966   464511286   464548551   111000374366   111000658833   111000666708  
111001053158   111001444130   111001488284   111001928687   111002015191  
111002523746   111002376876   111002516355   111003378846   111003329280  
111003307916   111004283325   111004293854    111004104035 464487974   464511294
  464521202   111000374388   111000658855   111000666742   111001053181  
111001444174   111001488329   111001928700   111002015214   111002523768  
111002376887   111002516377   111003378903   111003329291   111003307927  
111004283336   111004293876    111004104057 464487990   464511310   464521210  
111000374412   111000658866   111000679487   111001053204   111001444185  
111001488363   111001928744   111002015258   111002523779   111002376898  
111002516412   111003378914   111003329303   111003307949   111004283404  
111004293898    111004104091 464488014   464511344   464521244   111000374760  
111000658888   111000679511   111001053237   111001444220   111001488396  
111001928755   111002015270   111002523825   111002376900   111002516423  
111003378925   111003329325   111003308041   111004283561   111004293966   
111004104103 464488022   464511377   464521327   111000374782   111000658912  
111000679566   111001053248   111001444242   111001488420   111001928788  
111002015292   111002523870   111002376944   111002516489   111003378970  
111003329336   111003308052   111004283572   111004294013    111004104147
464488055   464511393   464521335   111000374816   111000658934   111000679577  
111001053259   111001444253   111001488453   111001928799   111002015304  
111002523904   111002376955   111002516524   111003402484   111003329358  
111003308119   111004283583   111004294068    111004104169 464488071   464511401
  464521368   111000374827   111000658990   111000679601   111001053271  
111001444275   111001488510   111001928812   111002015315   111002523926  
111002376999   111002516568   111003402495   111003329392   111003308131  
111004283662   111004294080    111004104282 464488097   464511419   464521376  
111000375165   111000659014   111000679623   111001054991   111001444286  
111001488521   111001928935   111002015337   111002523971   111002377013  
111002516658   111003402574   111003329415   111003308232   111004283673  
111004294181    111004104350 464488105   464511427   464521400   111000375176  
111000659025   111000679667   111001055015   111001444376   111001488543  
111001928957   111002015371   111002523982   111002377035   111002516670  
111003402596   111003329426   111003308243   111004283741   111004294361   
111004104361 464488113   464511443   464521491   111000375198   111000659047  
111000679678   111001055093   111001444387   111001488554   111001929037  
111002015416   111002524040   111002377057   111002516704   111003402608  
111003329437   111003308254   111004283831   111004294417    111004104372
464488121   464511476   464521533   111000375211   111000659070   111000679690  
111001055138   111001462938   111001488565   111001929048   111002015427  
111002524141   111002396878   111002516715   111003402642   111003329448  
111003308265   111004284012   111004294518    111004104439 464488139   464511500
  464521566   111000375222   111000671771   111000679713   111001055183  
111001462950   111001488587   111001929059   111002015438   111002524163  
111002396991   111002516726   111003402697   111003329471   111003308401  
111004284078   111004041563    111004104440 464488154   464511518   464521608  
111000375255   111000671782   111000679735   111001055194   111001462961  
111001488600   111001929105   111002015450   111002524219   111002397004  
111002516827   111003402732   111003329594   111003308423   111004284090  
111004041574    111004104484 464488162   464511534   464521640   111000375266  
111000671827   111000679757   111001055217   111001462983   111001488611  
111001929149   111002015461   111002524242   111002397116   111002516838  
111003402833   111003363648   111003308467   111004284113   111004041585   
111004104518 464488170   464511559   464521673   111000375288   111000671849  
111000679780   111001055228   111001463007   111001488633   111001929262  
111002015472   111002524286   111002397138   111002516872   111003402866  
111003363727   111003342511   111004284180   111004041653    111004104552
464488196   464511567   464521731   111000375356   111000671850   111000679803  
111001055239   111001463029   111001488644   111001929307   111002015517  
111002524321   111002397206   111002516906   111003402901   111003363794  
111003342577   111004284236   111004041664    111004104620 464488253   464511583
  464521756   111000375390   111000671917   111000679814   111001055251  
111001463074   111001488701   111001945024   111002015539   111002524332  
111002397217   111002516951   111003402912   111003363974   111003342601  
111004284269   111004041697    111004104631 464488261   464511658   464521772  
111000375402   111000671928   111000679825   111001055262   111001463085  
111001488712   111001945080   111002015584   111002524343   111002397239  
111002517097   111003402945   111003364021   111003342656   111004284315  
111004041709    111004104664 464488279   464511666   464521798   111000375615  
111000671939   111000679869   111001055273   111001463108   111001488879  
111001945125   111002015595   111002524376   111002397240   111002517110  
111003402956   111003364054   111003342689   111004284348   111004041743   
111004104709

 

SCH-A-56



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464488295   464511682   464521848   111000375637   111000671962   111000679915  
111001055284   111001463131   111001488914   111001945136   111002015630  
111002524387   111002397273   111002517121   111003402978   111003364144  
111003342735   111004284382   111004041754    111004104710 464488311   464511708
  464521863   111000375648   111000671995   111000679937   111001055307  
111001463164   111001488925   111001945147   111002015641   111002524422  
111002397330   111002517176   111003402990   111003364223   111003342780  
111004284450   111004041811    111004104754 464488329   464511716   464521889  
111000375659   111000672053   111000679971   111001055318   111001463221  
111001488936   111001945158   111002015652   111002524466   111002397352  
111002562895   111003403069   111003364335   111003342858   111004284517  
111004041822    111004104811 464488337   464511773   464521905   111000375693  
111000672064   111000680007   111001055330   111001463232   111001488947  
111001945169   111002015674   111002524477   111002397374   111002562907  
111003403081   111003364379   111003342915   111004284708   111004041934   
111004104844 464488352   464511815   464521921   111000375705   111000672075  
111000680018   111001055341   111001463298   111001488958   111001945170  
111002015696   111002524488   111002397431   111002562941   111003403115  
111003364425   111003342926   111004284742   111004041978    111004104901
464488378   464511856   464521939   111000375749   111000672097   111000680029  
111001055363   111001463311   111001488969   111001945226   111002015708  
111002524499   111002397497   111002562974   111003403126   111003364481  
111003342948   111004284821   111004041990    111004104912 464488386   464420595
  464521988   111000375772   111000672132   111000680030   111001055385  
111001463322   111001488970   111001945237   111002015719   111002524512  
111002397543   111002563098   111003403160   111003364616   111003342960  
111004284854   111004042058    111004104923 464488394   464420603   464533876  
111000376009   111000672143   111000680041   111001055396   111001463333  
111001488992   111001945305   111002015720   111002524556   111002397565  
111002563100   111003403238   111003364818   111003343152   111004284911  
111004042070    111004104934 464488402   464420637   464533884   111000376076  
111000672154   111000680074   111001055408   111001463344   111001489016  
111001945338   111002015742   111002524567   111002397587   111002563111  
111003403294   111003364830   111003343264   111004285024   111004042081   
111004104990 464488428   464420645   464533892   111000376098   111000672165  
111000680096   111001055419   111001463377   111001489050   111001945428  
111002015775   111002524578   111002397655   111002563188   111003403317  
111003364852   111003343332   111004314375   111004042092    111004105025
464488436   464420652   464533934   111000376100   111000672176   111000680119  
111001055420   111001463636   111001489083   111001945451   111002015797  
111002546987   111002397745   111002563223   111003403643   111003365011  
111003343398   111004314421   111004042137    111004105047 464488477   464420678
  464533959   111000376122   111000672211   111000680131   111001055431  
111001463658   111001489094   111001945473   111002015810   111002547124  
111002397767   111002563267   111003403665   111003365044   111003343400  
111004033070   111004042182    111004105058 464488485   464420694   464533975  
111000376133   111000672222   111000680209   111001055453   111001463669  
111001489106   111001945484   111002015832   111002547179   111002397802  
111002563379   111003403733   111003365112   111003343433   111004033137  
111004042205    111004129313 464488501   464420702   464533983   111000376379  
111000672244   111000680210   111001055464   111001463692   111001489139  
111001945507   111002015843   111002547180   111002397824   111002563469  
111003403801   111003365145   111003343534   111004033159   111004042250   
111004129379 464488519   464420736   464533991   111000376380   111000672266  
111000680232   111001055475   111001463726   111001489151   111001945518  
111002015854   111002547191   111002397880   111002563492   111003403812  
111003365224   111003343589   111004033160   111004042272    111004129391
464500206   464420751   464534023   111000376403   111000672277   111000680243  
111001055497   111001463737   111001489162   111001945552   111002015933  
111002547315   111002397891   111002563504   111003403856   111003365257  
111003343590   111004033216   111004042294    111004129403 464500214   464420777
  464534049   111000376425   111000672288   111000706747   111001055509  
111001463760   111001489173   111001945563   111002015955   111002547371  
111002397936   111002563515   111003403878   111003365268   111003343781  
111004033227   111004042306    111004129414 464500222   464420785   464534056  
111000376436   111000672312   111000706758   111001055598   111001463793  
111001515511   111001945608   111002015977   111002547393   111002397992  
111002563548   111003403890   111003365280   111003343882   111004033261  
111004042339    111004129447 464500255   464420819   464534072   111000456569  
111000672334   111000706860   111001055600   111001463805   111001515544  
111001945619   111002016013   111002547427   111002398027   111002563582  
111003403935   111003365392   111003343916   111004033272   111004042362   
111004129470 464500263   464420827   464534114   111000544567   111000672367  
111000706950   111001055611   111001463816   111001515555   111001945620  
111002016024   111002547450   111002398094   111002563616   111003403957  
111003365426   111003343949   111004033340   111004042395    111004129537
464500305   464420843   464534163   111000605105   111000672996   111000706972  
111001055622   111001463849   111001515599   111001945642   111002016035  
111002547629   111002398117   111002563627   111003403980   111003365471  
111003343972   111004033463   111004042418    111004129582 464500339   464420868
  464534189   111000605150   111000673009   111000707007   111001055835  
111001463850   111001515601   111001945653   111002016046   111002547663  
111002398320   111002563683   111003404015   111003365493   111003344096  
111004033531   111004042430    111004129661 464500347   464420900   464534197  
111000605172   111000673021   111000707018   111001055846   111001463861  
111001515623   111001945697   111002016057   111002547731   111002398397  
111002563694   111003404048   111003365549   111003344119   111004033564  
111004042474    111004129694 464500362   464420926   464534205   111000605183  
111000673032   111000707029   111001055857   111001463872   111001515678  
111001945787   111002016068   111002547775   111002398409   111002563740  
111003404059   111003365561   111003344153   111004033610   111004042485   
111004129717 464500370   464420934   464534213   111000605194   111000673065  
111000707074   111001055868   111001463883   111001515689   111001945798  
111001978761   111002547809   111002398476   111002563829   111003404071  
111003365639   111003344175   111004033643   111004042496    111004129795
464500388   464420975   464534254   111000605206   111000685552   111000707085  
111001055891   111001463894   111001515702   111001945855   111001978806  
111002547821   111002398498   111002564044   111003404116   111003387756  
111003344197   111004033654   111004042508    111004129807 464500453   464420983
  464534262   111000605228   111000685563   111000707119   111001055903  
111001463906   111001515713   111001945866   111001978828   111002547876  
111002420506   111002564055   111003404127   111003387778   111003344423  
111004033665   111004042564    111004129818 464500461   464420991   464534288  
111000605240   111000685574   111000707131   111001055914   111001431002  
111001515735   111001945923   111001978840   111002547922   111002420539  
111002564066   111003404138   111003387824   111003344445   111004033700  
111004042610    111004129830 464500479   464421015   464534304   111000605307  
111000685596   111000707142   111001055925   111001431013   111001515926  
111001962775   111001978851   111002547966   111002420618   111002564088  
111003404150   111003387846   111003344658   111004033744   111004042676   
111004129841

 

SCH-A-57



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464500529   464421080   464534320   111000605318   111000685608   111000707175  
111001068143   111001431024   111001515971   111001962832   111001978907  
111002548035   111002420630   111002564112   111003404172   111003387958  
111003344692   111004033766   111004042733    111004129852 464500545   464421106
  464534346   111000605329   111000685619   111000707209   111001068165  
111001431035   111001515982   111001962865   111001978963   111002548057  
111002420742   111002564134   111003404183   111003387970   111003394158  
111004033788   111004042834    111004129863 464500578   464421114   464534361  
111000605330   111000685631   111000707221   111001068176   111001431057  
111001516006   111001962900   111001978996   111002548080   111002420753  
111002564246   111003404240   111003387992   111003394169   111004033812  
111004042867    111004129874 464500610   464421122   464534379   111000605341  
111000685642   111000707265   111001068233   111001431068   111001516028  
111001962911   111001979100   111002548091   111002420797   111002564268  
111003404251   111003388094   111003394170   111004033834   111004042878   
111004129885 464500644   464421148   464534387   111000605363   111000685675  
111000707344   111001068255   111001431080   111001516118   111001962933  
111001979111   111002548136   111002420821   111002564325   111003404295  
111003388218   111003394181   111004033845   111004042924    111004129896
464500651   464421213   464534403   111000605374   111000685686   111000707355  
111001068266   111001431125   111001516130   111001962966   111001979166  
111002548248   111002420832   111002340945   111003097473   111003388230  
111003394271   111004033889   111004042946    111004130157 464500677   464421221
  464534437   111000605385   111000685709   111000707399   111001068277  
111001431158   111001516174   111001963024   111001979177   111002548462  
111002420843   111002340956   111003097495   111003388241   111003394327  
111004033924   111004042957    111004130203 464500719   464421247   464534445  
111000605408   111000685754   111000707412   111001068288   111001431169  
111001516185   111001963068   111001979188   111002548530   111002420865  
111002341058   111003097585   111003388285   111003394394   111004033935  
111004042980    111004130214 464500727   464421254   464534460   111000605442  
111000685765   111000707445   111001068312   111001431170   111001516208  
111001963079   111001979223   111002347627   111002420911   111002341070  
111003097620   111003388319   111003394484   111004033968   111004043004   
111004130247 464500743   464421262   464534478   111000605453   111000685833  
111000707478   111001068323   111001431181   111001516253   111001963080  
111001979302   111002347650   111002421024   111002341148   111003097631  
111003388342   111003394529   111004034026   111004043071    111004130269
464500750   464421270   464534486   111000605475   111000685978   111000707490  
111001068334   111001431192   111001516264   111001963103   111001979335  
111002347672   111002421046   111002341193   111003097642   111003388432  
111003394541   111004034048   111004043082    111004130506 464500784   464433309
  464534494   111000605497   111000685989   111000707502   111001068378  
111001431204   111001516297   111001963125   111001979436   111002347694  
111002421068   111002341227   111003097732   111003388498   111003394631  
111004034105   111004068595    111004130539 464500792   464433333   464534502  
111000605510   111000686069   111000707513   111001068446   111001431237  
111001516321   111001963136   111001979469   111002347717   111002421079  
111002341238   111003097798   111003388522   111003394653   111004034172  
111004068618    111004130551 464500826   464433341   464534544   111000605554  
111000686070   111000720608   111001068457   111001431248   111001516343  
111001963158   111001979481   111002347841   111002421103   111002341261  
111003097800   111003388533   111003394754   111004034194   111004068629   
111004130562 464500834   464433366   464534551   111000605565   111000686104  
111000610178   111001068479   111001431260   111001516376   111001963237  
111001979504   111002347863   111002421114   111002341306   111003097811  
111003388555   111003394765   111004034239   111004068641    111004130573
464500875   464433382   464534577   111000605598   111000686115   111000610189  
111001068480   111001431271   111001516455   111001963248   111001979548  
111002347874   111002421147   111002341328   111003097822   111003388577  
111003394811   111004034240   111004068696    111004130674 464500883   464433408
  464534601   111000605600   111000686137   111000610257   111001068491  
111001431282   111001558079   111001963271   111001979605   111002347942  
111002421215   111002341339   111003097844   111003388645   111003394833  
111004034251   111004068720    111004130742 464500891   464433424   464536192  
111000605611   111000686148   111000610268   111001068514   111001431293  
111001586812   111001963282   111001979638   111002347964   111002421260  
111002341362   111003097866   111003388656   111003394844   111004034464  
111004068731    111004130865 464500974   464433465   464536218   111000605622  
111000686159   111000610279   111001068525   111001431305   111001473154  
111001963293   111001979683   111002348022   111002421271   111002341395  
111003097956   111003388702   111003394901   111004034497   111004068753   
111004130898 464518125   464433473   464536234   111000605644   111000686182  
111000610291   111001068547   111001431327   111001473198   111001963305  
111001979728   111002348066   111002421282   111002341430   111003098069  
111003388768   111003394989   111004034521   111004068809    111004130900
464518158   464433481   464536358   111000605655   111000686193   111000610314  
111001068569   111001431350   111001473200   111001963316   111001979739  
111002348077   111002421293   111002341452   111003098137   111003388791  
111003395115   111004034554   111004068832    111004130933 464518166   464433515
  464536366   111000605688   111000686227   111000610325   111001068592  
111001431361   111001473211   111001963327   111001979795   111002348101  
111002421372   111002341463   111003098294   111003388959   111003395261  
111004034587   111004068865    111004130999 464518174   464433531   464536382  
111000376458   111000686238   111000610336   111001068615   111001431372  
111001473233   111001963361   111001979807   111002348123   111002421383  
111002341474   111003098351   111003388960   111003395384   111004034633  
111004068887    111004131035 464518190   464433549   464536424   111000376504  
111000686249   111000610347   111001068705   111001431394   111001473244  
111001963372   111001979830   111002348167   111002421406   111002341609  
111003098429   111003388971   111003395441   111004034644   111004068900   
111004131046 464518232   464433564   464536440   111000376560   111000686250  
111000610358   111001068749   111001431406   111001473266   111001963428  
111001979841   111002348189   111002421495   111002341610   111003098553  
111003388993   111003395474   111004034666   111004068911    111004131125
464518240   464433614   464536457   111000376593   111000686283   111000610369  
111001068750   111001431417   111001473356   111001963451   111001979852  
111002348235   111002421518   111002341632   111003098643   111003110075  
111003395496   111004034712   111004068966    111004131169 464518257   464433622
  464536465   111000376953   111000686328   111000610370   111001068761  
111001431428   111001473390   111001963495   111001979885   111002348268  
111002421530   111002341665   111003098902   111003110109   111003395553  
111004034734   111004069002    111004131204 464518273   464433663   464536499  
111000376964   111000686340   111000610415   111001068794   111001431439  
111001473424   111001963518   111001980102   111002348280   111002421541  
111002341755   111003099037   111003110187   111003395621   111004059865  
111004069024    111004131248 464518281   464433671   464536507   111000376975  
111000712643   111000610426   111001068817   111001431462   111001473480  
111001963585   111001980124   111002348303   111002421552   111002341801  
111003099048   111003110233   111003395676   111004059911   111004069035   
111004131259

 

SCH-A-58



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464518307   464433705   464536515   111000377000   111000712676   111000610437  
111001068828   111001431495   111001473514   111001963596   111001980146  
111002348392   111002442195   111002341812   111003099082   111003110244  
111003395722   111004059922   111004069068    111004131316 464518315   464433754
  464536523   111000377011   111000712733   111000610448   111001068839  
111001431518   111001473525   111001963642   111001980157   111002348437  
111002442229   111002341823   111003099127   111003110367   111003395777  
111004059933   111004069079    111004157482 464518331   464433788   464536531  
111000377066   111000712744   111000610459   111001068840   111001431529  
111001473536   111001963732   111001998471   111002348460   111002442241  
111002341845   111003099161   111003110389   111003395799   111004060069  
111004069091    111004157493 464518349   464433796   464536598   111000377099  
111000712755   111000610460   111001068851   111001431530   111001473626  
111001963765   111001998527   111002348538   111002442252   111002341856  
111003099172   111003110390   111003395823   111004060171   111004069125   
111004157527 464518356   464433804   464536622   111000377471   111000712777  
111000610482   111001068862   111001431563   111001473671   111001963787  
111001998538   111002348549   111002442263   111002341878   111003099239  
111003110424   111003395856   111004060351   111004069147    111004157538
464518364   464433812   464536655   111000377482   111000712788   111000610493  
111001068873   111001431585   111001473693   111001780278   111001998550  
111002348594   111002442296   111002341935   111003099295   111003110480  
111003395867   111004060452   111004069169    111004157606 464518398   464433838
  464536663   111000377493   111000712801   111000610516   111001068884  
111001431596   111001473716   111001912837   111001998606   111002348606  
111002442308   111002341946   111003099329   111003110503   111003395890  
111004060463   111004069192    111004157639 464518406   464433853   464536671  
111000377516   111000712812   111000610527   111001068895   111001431608  
111001473727   111001912860   111001998628   111002348673   111002442320  
111002341957   111003099352   111003110514   111003395979   111004060519  
111004069237    111004157662 464518422   464433861   464536689   111000377527  
111000712823   111000610549   111001068907   111001431620   111001473794  
111001912882   111001998651   111002348763   111002442353   111002341968  
111003099396   111003110536   111003395991   111004060542   111004069271   
111004157718 464518463   464433879   464536713   111000377538   111000712845  
111000610550   111001094636   111001431653   111001473828   111001912893  
111001998707   111002348774   111002442421   111002341980   111003099431  
111003110558   111003396026   111004060609   111004069305    111004157729
464518471   464433887   464536721   111000377550   111000712856   111000610561  
111001094669   111001431664   111001473840   111001912983   111001998718  
111002348853   111002442432   111002342004   111003099464   111003110570  
111003396059   111004060621   111004069327    111004157730 464518497   464433895
  464536739   111000377572   111000712878   111000610572   111001094670  
111001431675   111001473851   111001913007   111001998741   111002348897  
111002442454   111002342026   111003099475   111003110581   111003089957  
111004060632   111004069338    111004157741 464518513   464433903   464536754  
111000377819   111000712889   111000610583   111001094681   111001431697  
111001473862   111001913063   111001998752   111002348910   111002442487  
111002342037   111003099521   111003110592   111003090005   111004060687  
111004069406    111004157785 464518554   464433945   464536770   111000378045  
111000712946   111000610606   111001094692   111001431709   111001473884  
111001913164   111001998796   111002348965   111002442498   111002342060  
111003099576   111003110604   111003090195   111004060711   111004069428   
111004157808 464518562   464433952   464536838   111000378056   111000712979  
111000610617   111001094715   111001431710   111001473895   111001913209  
111001998808   111002348976   111002442555   111002342071   111003099598  
111003110727   111003090218   111004060733   111004069507    111004157831
464518604   464433960   464536879   111000378067   111000712991   111000610639  
111001094737   111001431721   111001489229   111001913221   111001998820  
111002368619   111002442599   111002362118   111003099655   111003110839  
111003090443   111004060755   111004069552    111004157853 464518612   464433986
  464536887   111000378203   111000713037   111000610640   111001094748  
111001444578   111001489241   111001913232   111001998831   111002368664  
111002442601   111002362129   111003099699   111003110840   111003090500  
111004060834   111004069596    111004157864 464518620   464434026   464536895  
111000488283   111000713060   111000610662   111001094759   111001444589  
111001489320   111001913287   111001998897   111002368833   111002442612  
111002362130   111003128928   111003110873   111003090522   111004060845  
111004069653    111004157886 464518661   464434034   464548585   111000502976  
111000713116   111000610707   111001094760   111001444624   111001489353  
111001913298   111001998910   111002368855   111002442645   111002362196  
111003128962   111003110952   111003090555   111004060867   111004069732   
111004157897 464518679   464434042   464548601   111000559226   111000713127  
111000610729   111001094771   111001444646   111001489397   111001913300  
111001998921   111002368899   111002442689   111002362354   111003128995  
111003111032   111003090678   111004060878   111004069743    111004157910
464518737   464434075   464548627   111000605745   111000713172   111000610752  
111001094805   111001444657   111001489409   111001913333   111001998932  
111002368967   111002442702   111002362433   111003129053   111003111076  
111003090757   111004060924   111004069765    111004157987 464518752   464445915
  464548676   111000605767   111000713206   111000610785   111001094816  
111001444680   111001489410   111001913344   111001998943   111002369014  
111002442735   111002362466   111003129345   111003111087   111003090780  
111004060979   111004069776    111004158001 464518778   464446004   464548700  
111000605778   111000713318   111000610819   111001094849   111001444714  
111001489443   111001913355   111001998976   111002369025   111002442791  
111002362646   111003129367   111003111212   111003090814   111004061015  
111004069800    111004158045 464518786   464446020   464548726   111000605790  
111000713341   111000610831   111001094850   111001444725   111001489465  
111001913377   111001998998   111002369036   111002442825   111002362691  
111003129402   111003111234   111003090892   111004061026   111004069811   
111004158056 464518794   464446038   464548734   111000605802   111000713363  
111000610842   111001094928   111001444770   111001489476   111001913399  
111001999001   111002369058   111002442858   111002362781   111003129457  
111003111289   111003090904   111004061037   111004069822    111004158067
464518828   464446046   464548767   111000605824   111000713374   111000610864  
111001094939   111001444792   111001489498   111001913434   111001999023  
111002369115   111002442948   111002362792   111003129525   111003111357  
111003090915   111004061048   111004069866    111004158102 464518869   464446053
  464548783   111000605835   111000713385   111000610875   111001095053  
111001444804   111001489511   111001913445   111001999090   111002369227  
111002442959   111002362848   111003129581   111003111447   111003090971  
111004061060   111004069888    111004158124 464352590   464446087   464548809  
111000605857   111000713396   111000610910   111001095086   111001444837  
111001489566   111001913467   111001999124   111002369249   111002442971  
111002362916   111003129648   111003111470   111003090993   111004061093  
111004069901    111004158157 464427665   464446095   464548825   111000605868  
111000713408   111000610921   111001095097   111001444860   111001489623  
111001913478   111001999157   111002369272   111002443006   111002362938  
111003129659   111003111616   111003091039   111004061149   111004069923   
111004158179

 

SCH-A-59



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464427681   464446111   464548833   111000605879   111000616141   111000997569  
111001095143   111001444893   111001489634   111001913502   111001999236  
111002369306   111002443017   111002362949   111003129705   111003111739  
111003091084   111004061183   111004069967    111004158180 464427723   464446194
  464548858   111000605891   111000616163   111000997581   111001095165  
111001444905   111001489702   111001913513   111001999326   111002369317  
111002443028   111002362961   111003129750   111003111762   111003091152  
111004061217   111004094516    111004158191 464427731   464446244   464548866  
111000605914   111000616174   111000997615   111001095222   111001444916  
111001489735   111001913535   111001999337   111002369339   111002443084  
111002363029   111003129839   111003111784   111003091163   111004061262  
111004094527    111004158304 464427772   464446251   464548874   111000605925  
111000616242   111000997626   111001095233   111001444949   111001489746  
111001913568   111001999360   111002369362   111002443129   111002363108  
111003129985   111003111807   111003091174   111004061318   111004094606   
111004158382 464427798   464446269   464548890   111000605947   111000616275  
111000997659   111001095255   111001444950   111001489757   111001913580  
111001999405   111002369384   111002443152   111002363120   111003129996  
111003111818   111003091196   111004061341   111004094640    111004158405
464427814   464446293   464548924   111000605969   111000616310   111000997738  
111001095389   111001444961   111001489768   111001913625   111001999438  
111002369395   111002443219   111002363142   111003130178   111003111829  
111003091219   111004061363   111004094651    111004158449 464427889   464446301
  464548932   111000605981   111000616321   111000997749   111001095413  
111001444972   111001489803   111001913669   111001999461   111002369407  
111002443321   111002363153   111003130190   111003138985   111003091309  
111004061385   111004094662    111004158450 464427897   464446343   464548973  
111000605992   111000616354   111000997750   111001095424   111001444983  
111001489825   111001913670   111001999483   111002369418   111002443354  
111002363209   111003130268   111003139054   111003091343   111004061431  
111004094707    111004158472 464428051   464446376   464548981   111000606050  
111000616376   111000997806   111001040086   111001444994   111001489869  
111001913715   111001999517   111002369429   111002443376   111002363287  
111003130303   111003139087   111003121695   111004061442   111004094730   
111004158517 464428093   464446392   464548999   111000606072   111000616398  
111000997828   111001040154   111001445030   111001489870   111001913737  
111002016080   111002369452   111002443387   111002363322   111003130505  
111003139133   111003121774   111004061464   111004094763    111004158562
464428127   464446400   464549005   111000606083   111000616400   111000997840  
111001040165   111001445052   111001489881   111001913760   111002016091  
111002369508   111002443466   111002363355   111003130549   111003139155  
111003121831   111004061510   111004094774    111004158573 464428135   464446426
  464549013   111000606308   111000616411   111000997873   111001040211  
111001445074   111001489892   111001929420   111002016136   111002369520  
111002443501   111002363366   111003130640   111003139166   111003121864  
111004061521   111004094831    111004158595 464428143   464446434   464549039  
111000606320   111000616422   111000997884   111001040222   111001445131  
111001489904   111001929464   111002016192   111002369553   111002464863  
111002363377   111003158314   111003139414   111003121875   111004061554  
111004094910    111004158618 464428150   464446459   464549054   111000606331  
111000616444   111000997907   111001040233   111001445164   111001489915  
111001929509   111002016204   111002369586   111002464896   111002363434  
111003158358   111003139436   111003122056   111004061587   111004094932   
111004158629 464428176   464446467   464549070   111000606342   111000616466  
111000997918   111001040244   111001445276   111001489926   111001929532  
111002016215   111002369665   111002464908   111002363456   111003158370  
111003139458   111003122089   111004059832   111004094954    111004158641
464428226   464446483   464549088   111000606353   111000616488   111000997941  
111001040277   111001445287   111001489960   111001929565   111002016226  
111002369700   111002464931   111002363489   111003158460   111003139469  
111003122113   111004085314   111004094976    111004158708 464428242   464446491
  464549112   111000606386   111000616499   111000997996   111001040299  
111001465650   111001516466   111001929600   111002016248   111002369801  
111002464942   111002363546   111003158482   111003139470   111003122225  
111004085336   111004095001    111004158720 464428259   464446509   464549138  
111000606397   111000616512   111000998032   111001040301   111001465661  
111001516477   111001929611   111002016271   111002369834   111002464997  
111002363568   111003158505   111003139504   111003122236   111004085381  
111004095023    111004158742 464428341   464446517   464549146   111000606421  
111000616523   111000998043   111001040323   111001465672   111001516499  
111001929622   111002016406   111002369856   111002465044   111002384033  
111003158550   111003139548   111003122247   111004085448   111004095067   
111004158843 464428366   464446533   464549211   111000606454   111000616567  
111000998076   111001040334   111001465683   111001516512   111001929633  
111002016428   111002369968   111002465066   111002384055   111003158617  
111003139739   111003122292   111004085459   111004095078    111004158966
464440411   464446541   464549237   111000606476   111000616589   111000998111  
111001040367   111001465706   111001516523   111001929644   111002016451  
111002389814   111002465099   111002384066   111003158640   111003139773  
111003122359   111004085516   111004095135    111004158977 464440429   464446574
  464549245   111000606498   111000616602   111000998122   111001040378  
111001465751   111001516534   111001929677   111002016518   111002389836  
111002465134   111002384112   111003158662   111003139885   111003122494  
111004085527   111004095146    111004159046 464440445   464446616   464549278  
111000606511   111000616613   111000998133   111001040389   111001465773  
111001516556   111001929688   111002016541   111002389847   111002465145  
111002384235   111003158684   111003139896   111003122506   111004085561  
111004095179    111004159079 464440452   464446640   464549336   111000606566  
111000616646   111000998144   111001040424   111001465784   111001516567  
111001929699   111002016552   111002389869   111002465178   111002384314  
111003158752   111003139919   111003122528   111004085606   111004095180   
111004159091 464440460   464446657   464522010   111000606577   111000616668  
111000998188   111001040468   111001465818   111001516578   111001929734  
111002016574   111002389937   111002465190   111002384336   111003158831  
111003139920   111003122573   111004085640   111004095191    111004159170
464440494   464446665   464522036   111000606599   111000616679   111000998212  
111001040479   111001465841   111001516613   111001929778   111002016608  
111002389959   111002465202   111002384347   111003158886   111003139953  
111003122742   111004085651   111004095247    111004159204 464440528   464456151
  464522044   111000606601   111000616691   111000998256   111001040514  
111001465852   111001516657   111001929879   111002016620   111002389960  
111002465213   111002384358   111003158921   111003139964   111003122843  
111004085831   111004095270    111004185528 464440536   464456177   464522085  
111000606612   111000616725   111000998267   111001040525   111001465863  
111001516679   111001929880   111002016653   111002389993   111002465224  
111002384381   111003158932   111003139997   111003122887   111004085886  
111004095304    111004185630 464440577   464456185   464522093   111000606623  
111000616747   111000998278   111001040569   111001465931   111001516691  
111001929891   111002016664   111002390074   111002465280   111002384404  
111003158943   111003140001   111003123079   111004085910   111004095359   
111004185719

 

SCH-A-60



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464440585   464456201   464522101   111000606634   111000616758   111000998289  
111001040570   111001465942   111001516703   111001929925   111002016721  
111002390108   111002465325   111002384459   111003158987   111003140023  
111003123237   111004085998   111004095371    111004185742 464440593   464456243
  464522127   111000606645   111000616792   111000998324   111001040615  
111001465986   111001516736   111001929947   111002016800   111002390120  
111002465336   111002384471   111003158998   111003140056   111003123248  
111004086034   111004095382    111004185753 464440619   464456276   464522200  
111000606667   111000616804   111000998335   111001040648   111001466022  
111001516792   111001929958   111002016811   111002390276   111002465369  
111002384482   111003159012   111003140102   111003123350   111004086089  
111004095405    111004185911 464440627   464456326   464522234   111000606678  
111000616815   111001010993   111001040659   111001466044   111001516837  
111001929970   111002016855   111002390322   111002465415   111002384516  
111003159056   111003140113   111003123372   111004086146   111004095416   
111004185999 464440635   464456383   464522242   111000378236   111000616826  
111001011006   111001040660   111001466066   111001516848   111001929981  
111002016888   111002390333   111002465448   111002384538   111003159179  
111003140146   111003123484   111004086157   111004095472    111004186002
464440650   464456391   464522283   111000378269   111000616848   111001011039  
111001040671   111001466077   111001516859   111001930006   111002016901  
111002390377   111002465493   111002384594   111003159203   111003140157  
111003123495   111004086168   111004095494    111004186024 464440684   464456417
  464522374   111000378281   111000616859   111001011051   111001040716  
111001466112   111001516860   111001930028   111002016912   111002390388  
111002465550   111002384617   111003159225   111003140191   111003150260  
111004086225   111004095506    111004186103 464440692   464456433   464522382  
111000378292   111000632228   111001011062   111001040727   111001466167  
111001516905   111001930040   111002016934   111002390401   111002465572  
111002384640   111003159304   111003140225   111003150361   111004086326  
111004095595    111004186215 464440718   464456441   464522416   111000378607  
111000632240   111001011220   111001040738   111001466178   111001516983  
111001930051   111002016978   111002390434   111002465583   111002384651  
111003159315   111003140236   111003150394   111004086416   111004095607   
111004186237 464440734   464456466   464522432   111000378630   111000632284  
111001011231   111001040761   111001466189   111001517007   111001930062  
111002017070   111002390478   111002465594   111002384673   111003159326  
111003140269   111003150406   111004086461   111004095641    111004186248
464440775   464456474   464522499   111000378674   111000632295   111001011242  
111001040783   111001466190   111001517018   111001930107   111002017115  
111002390513   111002465617   111002384707   111003159450   111003140292  
111003150440   111004086720   111004095652    111004186349 464440809   464456508
  464522580   111000378696   111000632363   111001011297   111001040794  
111001466280   111001517030   111001930174   111002017182   111002390568  
111002465639   111002384729   111003159494   111003140360   111003150574  
111004086809   111004095708    111004186451 464440858   464456540   464522598  
111000378720   111000632396   111001011321   111001040817   111001466303  
111001517063   111001930196   111002017193   111002390591   111002465684  
111002384730   111003159528   111003140371   111003150620   111004086887  
111004095809    111004186529 464440940   464456565   464522606   111000378944  
111000632420   111001011354   111001040839   111001466369   111001517096  
111001930231   111002017205   111002390614   111002465752   111002384752  
111003159584   111003140405   111003150697   111004086922   111004095821   
111004186596 464440973   464456599   464522705   111000378955   111000632431  
111001011365   111001055958   111001466448   111001517108   111001930264  
111001980292   111002390647   111002465808   111002384819   111003159663  
111003140438   111003150732   111004086933   111004095854    111004186686
464440999   464456615   465078319   111000378966   111000632442   111001011422  
111001055970   111001327792   111001517119   111001930286   111001980393  
111002390669   111002465819   111002384842   111003159708   111003140483  
111003150822   111004086966   111004095865    111004186732 464441013   464456631
  465078327   111000378988   111000632453   111001011433   111001055981  
111001419480   111001517131   111001930297   111001980449   111002390670  
111002465831   111002384932   111003159786   111003140494   111003150877  
111004087013   111004095887    111004186787 464441047   464456714   465078335  
111000379204   111000632475   111001011455   111001056016   111001431765  
111001517175   111001930321   111001980461   111002390715   111002465886  
111002384943   111003159900   111003140540   111003150912   111004087035  
111004122024    111004186811 464441054   464456748   465078350   111000379226  
111000632486   111001011477   111001056049   111001431776   111001517186  
111001930343   111001980483   111002390748   111002465909   111002385067  
111003159944   111003140696   111003151081   111004087057   111004122046   
111004186822 464441070   464456763   465078368   111000379237   111000632509  
111001011488   111001056050   111001431787   111001517209   111001930376  
111001980506   111002390805   111002465932   111002385113   111003159955  
111003172006   111003151159   111004087079   111004122080    111004186901
464441088   464456797   465078376   111000379248   111000632510   111001011501  
111001056061   111001431811   111001517210   111001930400   111001980539  
111002390849   111002465943   111002385124   111003160025   111003172039  
111003151193   111004087080   111004122103    111004186967 464441146   464456904
  465078392   111000379282   111000632554   111001011578   111001056106  
111001431833   111001517221   111001930422   111001980540   111002390951  
111002465965   111002405947   111003160069   111003172073   111003151227  
111004087226   111004122147    111004186989 464450626   464456920   465078400  
111000379293   111000632576   111001011589   111001056117   111001431844  
111001517254   111001930433   111001980573   111002390984   111002465976  
111002406005   111003160092   111003172129   111003151362   111004087282  
111004122158    111004187025 464450659   464468842   465078426   111000379338  
111000632587   111001011590   111001056128   111001431866   111001587172  
111001946025   111001980595   111002391008   111002466001   111002406050  
111003160104   111003172130   111003151441   111004113798   111004122293   
111004187047 464450667   464468867   465078434   111000379349   111000632600  
111001011613   111001056140   111001431877   111001473907   111001946036  
111001980607   111002391042   111002466023   111002406061   111003160126  
111003172174   111003151520   111004113822   111004122338    111004187069
464450691   464468875   465078442   111000379372   111000632611   111001011624  
111001056162   111001431888   111001473918   111001946069   111001980629  
111002413531   111002466045   111002406117   111003188463   111003172264  
111003151531   111004113945   111004122350    111004187070 464450733   464468883
  465078483   111000379642   111000632666   111001011635   111001056173  
111001431899   111001473929   111001946148   111001980663   111002413586  
111002466056   111002406140   111003188519   111003172275   111003151575  
111004113990   111004122372    111004187081 464450741   464468909   465078491  
111000379675   111000632699   111001011646   111001056184   111001431901  
111001473941   111001946182   111001980731   111002413609   111002466113  
111002406173   111003188553   111003172310   111003151586   111004114003  
111004122439    111004187115 464450808   464468917   465078533   111000379697  
111000632712   111001011680   111001056207   111001431912   111001474223  
111001946193   111001980775   111002413665   111002466124   111002406184  
111003188564   111003172433   111003151609   111004114014   111004122440   
111004187160

 

SCH-A-61



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464450824   464468925   465078582   111000379721   111000632723   111001011714  
111001056230   111001431923   111001474234   111001946227   111001980821  
111002413676   111002466168   111002406195   111003188609   111003172466  
111003151643   111004114058   111004122530    111004187182 464450832   464468982
  465078590   111000379787   111000632734   111001011769   111001056252  
111001431945   111001474245   111001946249   111001980843   111002413722  
111002466191   111002406263   111003188687   111003172477   111003151711  
111004114115   111004122552    111004187261 464450899   464468990   465078608  
111000379798   111000632790   111001011837   111001056263   111001431956  
111001474289   111001946250   111001980898   111002413744   111002466214  
111002406274   111003188700   111003172488   111003151744   111004114137  
111004122574    111004187272 464450923   464469006   465078624   111000504215  
111000632857   111001011848   111001056285   111001431967   111001474302  
111001946575   111001980922   111002413755   111002484359   111002406296  
111003188711   111003172534   111003151766   111004114148   111004122619   
111004241217 464450949   464469048   465078640   111000587407   111000632891  
111001011860   111001056296   111001431978   111001474313   111001946586  
111001980944   111002413823   111002484427   111002406308   111003188755  
111003172556   111003151878   111004114160   111004122620    111004241239
464450964   464469113   465078657   111000608445   111000632903   111001011893  
111001056353   111001431989   111001474335   111001946597   111001980966  
111002413878   111002484517   111002406319   111003188777   111003172613  
111003151979   111004114193   111004122743    111004241262 464450998   464469121
  465078723   111000608456   111000645738   111001024741   111001056364  
111001432182   111001474368   111001946610   111001981002   111002413946  
111002484540   111002406353   111003189015   111003172691   111003152004  
111004114227   111004122844    111004241341 464451012   464469253   465078749  
111000608467   111000645749   111001024808   111001056386   111001432193  
111001474380   111001946643   111001981079   111002414026   111002484685  
111002406364   111003189026   111003172781   111003152026   111004114261  
111004122877    111004241396 464451046   464469261   465078756   111000608478  
111000645806   111001024820   111001056409   111001432205   111001474414  
111001946744   111001981080   111002414105   111002484696   111002406397  
111003189060   111003172848   111003152138   111004114373   111004122923   
111004241442 464451053   464469279   465078830   111000608489   111000645862  
111001024831   111001056421   111001432216   111001474436   111001946788  
111001981136   111002414116   111002484731   111002406443   111003189071  
111003172871   111003152149   111004114407   111004122934    111004241598
464451095   464469295   465078871   111000608490   111000645895   111001024875  
111001056443   111001432227   111001474458   111001946799   111001981147  
111002414138   111002484753   111002406454   111003189183   111003172916  
111003152172   111004114429   111004122945    111004241688 464451103   464469311
  465078889   111000608502   111000645952   111001024886   111001056465  
111001432238   111001474469   111001946845   111001981169   111002414239  
111002484775   111002406465   111003189194   111003172950   111003152251  
111004114542   111004122990    111004241835 464451111   464469329   465078913  
111000608535   111000645963   111001024910   111001056487   111001432249  
111001474492   111001946856   111001981170   111002414251   111002484809  
111002406487   111003189217   111003173030   111003152284   111004114609  
111004123047    111004241868 464451137   464469337   465078947   111000608546  
111000645974   111001024965   111001056500   111001432272   111001474526  
111001946913   111001981181   111002414318   111002484843   111002406498  
111003189228   111003173085   111003152295   111004114643   111004123104   
111004241880 464451145   464469345   465078954   111000608557   111000645996  
111001024987   111001056522   111001432294   111001474537   111001946980  
111001981282   111002414329   111002484922   111002406588   111003189240  
111003173108   111003152330   111004114654   111004123205    111004241891
464451202   464469360   465078970   111000608579   111000646009   111001024998  
111001056555   111001432317   111001474582   111001946991   111001999539  
111002414330   111002484966   111002406702   111003189273   111003173197  
111003152419   111004114755   111004123216    111004241903 464451228   464469378
  465079036   111000608603   111000646010   111001025001   111001056588  
111001432328   111001474616   111001947037   111001999540   111002414352  
111002484999   111002406757   111003189284   111003173210   111003152464  
111004114799   111004123250    111004241958 464451236   464469428   465091064  
111000608614   111000646032   111001025023   111001056601   111001432351  
111001474627   111001947059   111001999584   111002414363   111002485046  
111002406768   111003189295   111003173445   111003152475   111004114890  
111004123261    111004241992 464451301   464469444   465091072   111000608658  
111000646065   111001025034   111001056634   111001432362   111001474638  
111001947116   111001999618   111002414486   111002485125   111002406825  
111003189330   111003173467   111003180993   111004114902   111004123294   
111004242038 464451319   464469469   465091080   111000608681   111000646076  
111001025045   111001056645   111001432373   111001474649   111001947127  
111001999629   111002414543   111002485158   111002406915   111003189374  
111003173513   111003181006   111004114935   111004123306    111004242083
464451335   464469477   465091098   111000608704   111000646100   111001025056  
111001056667   111001432395   111001474717   111001947161   111001999630  
111002414565   111002485169   111002407062   111003189385   111003173546  
111003181039   111004114968   111004123339    111004242140 464451368   464469485
  465091148   111000608726   111000646111   111001025113   111001056678  
111001432407   111001474728   111001947172   111001999663   111002414576  
111002485192   111002407129   111003189442   111003173579   111003181040  
111004115093   111004123362    111004242207 464451392   464469493   465091155  
111000608737   111000646122   111001025135   111001068930   111001432418  
111001474739   111001947206   111001999708   111002414677   111002485204  
111002407174   111003189565   111003173580   111003181051   111004115116  
111004123384    111004242230 464451400   464469543   465091171   111000608771  
111000646133   111001025146   111001068941   111001432441   111001474762  
111001947217   111001999719   111002414756   111002485226   111002407253  
111003189587   111003173669   111003181062   111004139943   111004123407   
111004242252 464463330   464481399   465091189   111000608838   111000646155  
111001025179   111001068952   111001432452   111001474784   111001947239  
111001999731   111002414767   111002485259   111002407309   111003189611  
111003173681   111003181073   111004140013   111004123463    111004242353
464463348   464481415   465091197   111000608849   111000646177   111001025180  
111001068963   111001432463   111001474807   111001963798   111001999775  
111002414813   111002485361   111002407321   111003189655   111003173692  
111003181084   111004140046   111004123496    111004242410 464463355   464481431
  465091270   111000608850   111000646199   111001025236   111001068974  
111001432474   111001474818   111001963800   111001999786   111002414835  
111002485372   111002407365   111003189756   111003173771   111003181107  
111004140125   111004123508    111004242421 464463439   464481449   465091304  
111000608861   111000646223   111001025247   111001068985   111001432485  
111001474830   111001963822   111001999797   111002414891   111002485383  
111002407387   111003189789   111003173793   111003181118   111004140147  
111004123519    111004242454 464463447   464481498   465091312   111000608872  
111000646245   111001025258   111001069032   111001432508   111001474841  
111001963877   111001999810   111002414903   111002485406   111002428133  
111003189790   111003173816   111003181196   111004140170   111004123531   
111004242465

 

SCH-A-62



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464463454   464481506   465091320   111000608883   111000646278   111001025269  
111001069065   111001432519   111001474852   111001963888   111001999832  
111002414914   111002485462   111002428144   111003189835   111003173849  
111003181231   111004140181   111004123609    111004242487 464463462   464481530
  465091353   111000608906   111000646290   111001025270   111001069076  
111001432520   111001474874   111001963901   111001999854   111002414925  
111002485473   111002428201   111003189846   111003173850   111003181253  
111004140215   111004123610    111004242498 464463488   464481548   465091387  
111000608940   111000646302   111001025281   111001069087   111001432542  
111001474885   111001963912   111002000016   111002434983   111002485495  
111002428212   111003189891   111003200659   111003181310   111004140260  
111004123632    111004242533 464463538   464481563   465091502   111000608951  
111000646346   111001025292   111001069122   111001432575   111001490030  
111001963934   111002000027   111002434994   111002485552   111002428223  
111003189958   111003200705   111003181321   111004140529   111004123676   
111004242612 464463579   464481571   465091510   111000608973   111000646357  
111001025304   111001069133   111001432597   111001490041   111001963989  
111002000038   111002435041   111002485574   111002428256   111003190017  
111003200738   111003181354   111004140574   111004123700    111004242645
464463587   464481589   465091528   111000609008   111000646368   111001025371  
111001069144   111001432609   111001490052   111001964025   111002000106  
111002435096   111002485619   111002428324   111003190084   111003200772  
111003181534   111004140653   111004149067    111004242757 464463603   464481605
  465091536   111000609019   111000646414   111001025393   111001069155  
111001432632   111001490131   111001964036   111002000140   111002435108  
111002485620   111002428335   111003190129   111003200806   111003181680  
111004140664   111004149102    111004242768 464463645   464481654   465091569  
111000609020   111000646425   111001025630   111001069177   111001432643  
111001490142   111001964159   111002000162   111002435119   111002485664  
111002428346   111003221999   111003200840   111003181848   111004140709  
111004149236    111004242780 464463660   464481662   465091585   111000609031  
111000646436   111001025674   111001069188   111001432654   111001490210  
111001964205   111002000173   111002435131   111002485675   111002428368  
111003222013   111003200884   111003181859   111004140743   111004149269   
111004242825 464463678   464481696   465091601   111000609064   111000646470  
111001025696   111001069199   111001445300   111001490221   111001964227  
111002000218   111002435153   111002485697   111002428458   111003222057  
111003200930   111003181860   111004140754   111004149270    111004242948
464463694   464481787   465091619   111000609075   111000659092   111001025708  
111001069201   111001445333   111001490265   111001964261   111002000274  
111002435232   111002485721   111002428481   111003222080   111003201010  
111003181905   111004140787   111004149315    111004242960 464463751   464481795
  465091627   111000609110   111000659104   111001025719   111001069212  
111001445366   111001490276   111001964283   111002000308   111002435243  
111002485776   111002428492   111003222103   111003201032   111003181950  
111004140811   111004149348    111004243017 464463827   464481811   465091635  
111000609121   111000659115   111000920554   111001069245   111001445399  
111001490287   111001964362   111002000342   111002435355   111002508716  
111002428537   111003222125   111003201098   111003181994   111004140833  
111004149382    111004243028 464463850   464481860   465091650   111000609154  
111000659126   111000971729   111001069267   111001445423   111001490311  
111001964373   111002000386   111002435377   111002508772   111002428548  
111003222147   111003201100   111003182029   111004140855   111004149438   
111004243051 464463876   464481894   465091668   111000609165   111000659137  
111000998346   111001069302   111001445456   111001490322   111001964384  
111002000421   111002435401   111002508817   111002428560   111003222204  
111003201111   111003182041   111004140877   111004149449    111004243163
464463900   464481902   465091726   111000609176   111000659148   111000998380  
111001069313   111001445467   111001490344   111001964418   111002000432  
111002435434   111002508851   111002428627   111003222215   111003201144  
111003182063   111004140899   111004149494    111004243309 464463926   464481936
  465091734   111000609200   111000659160   111000998414   111001069324  
111001445513   111001490355   111001964496   111002000454   111002435445  
111002508884   111002428638   111003222226   111003201177   111003182074  
111004141014   111004149506    111004243321 464463934   464481944   465091759  
111000379811   111000659193   111000998436   111001069335   111001445524  
111001490366   111001964531   111002000465   111002435478   111002508985  
111002428649   111003222237   111003201223   111003182120   111004141171  
111004149517    111004243387 464463942   464481951   465091767   111000379822  
111000659205   111000998470   111001069357   111001445535   111001490388  
111001964575   111002000476   111002435513   111002509021   111002428650  
111003222260   111003201335   111003182164   111004141249   111004149573   
111004243398 464463959   464481969   465091775   111000380004   111000659227  
111000998481   111001069379   111001445546   111001490456   111001964586  
111002000522   111002435524   111002509087   111002428661   111003222349  
111003201436   111003182209   111004141317   111004149607    111004273010
464463967   464481993   465091783   111000380059   111000659250   111000998504  
111001069391   111001445580   111001490467   111001964665   111002000577  
111002435579   111002509144   111002428694   111003222361   111003201447  
111003182210   111004141339   111004149618    111004273054 464463983   464482009
  465091817   111000380071   111000659294   111000998515   111001069414  
111001445603   111001490489   111001964711   111002000588   111002435603  
111002509245   111002428728   111003222417   111003201559   111003182221  
111004141373   111004149629    111004273098 464464007   464482025   465091825  
111000380093   111000659306   111000998526   111001069436   111001445625  
111001490490   111001964733   111002000599   111002435658   111002509267  
111002428762   111003222484   111003201560   111003182243   111004141407  
111004149630    111004273177 464464023   464482033   465066769   111000380105  
111000659317   111000998582   111001069458   111001445636   111001490502  
111001964744   111002017227   111002435669   111002509278   111002428784  
111003222529   111003201593   111003182333   111004141441   111004149641   
111004273267 464464031   464482066   465066793   111000380116   111000659328  
111000998661   111001069470   111001445647   111001490513   111001964755  
111002017272   111002435715   111002509289   111002428807   111003222541  
111003201605   111003182344   111004141474   111004149696    111004273346
464464064   464482082   465066801   111000380127   111000659339   111000998672  
111001069492   111001445658   111001490535   111001964834   111002017384  
111002435748   111002509313   111002428818   111003222574   111003201706  
111003182388   111004141508   111004149708    111004273391 464464080   464482124
  465066827   111000380419   111000659340   111000998728   111001069504  
111001445669   111001490546   111001964845   111002017418   111002435759  
111002509324   111002428829   111003222585   111003201740   111003182434  
111004141520   111004149719    111004273447 464464098   464482140   465066835  
111000380420   111000659362   111000998740   111001069515   111001445681  
111001490568   111001964856   111002017452   111002435760   111002509335  
111002428830   111003222608   111003201762   111003182445   111004141586  
111004149720    111004273593 464475938   464493923   465066850   111000380442  
111000659373   111000998762   111001069526   111001445726   111001490579  
111001964867   111002017485   111002435782   111002509380   111002428863  
111003222631   111003201807   111003182478   111004141621   111004149753   
111004273683

 

SCH-A-63



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464475961   464493931   465066868   111000380453   111000659395   111000998807  
111001069548   111001445737   111001490591   111001964902   111002017519  
111002435805   111002509469   111002428874   111003222642   111003201818  
111003182524   111004141698   111004149810    111004273694 464475987   464493964
  465066900   111000380464   111000659407   111000998818   111001069571  
111001445760   111001490603   111001781842   111002017531   111002435849  
111002509481   111002428885   111003222754   111003201829   111003182535  
111004141700   111004149843    111004273739 464475995   464493972   465066934  
111000380486   111000659485   111000998830   111001069582   111001445782  
111001490692   111001898155   111002017553   111002435940   111002509504  
111002428919   111003222765   111003201830   111003182568   111004141777  
111004149900    111004273762 464476035   464493998   465066967   111000380509  
111000659496   111000998852   111001069593   111001445805   111001490759  
111001898166   111002017564   111002436031   111002509537   111002428920  
111003222822   111003201852   111003182614   111004141834   111004149922   
111004273818 464476092   464494020   465066991   111000380510   111000659508  
111000998919   111001069616   111001445816   111001490760   111001898188  
111002017575   111002436042   111002509548   111002428931   111003222833  
111003201919   111003182681   111004141867   111004149944    111004273874
464476100   464494061   465067007   111000380701   111000659520   111000998953  
111001069649   111001445849   111001490816   111001898201   111002017609  
111002436075   111002509560   111002428942   111003222901   111003201920  
111003182726   111004168440   111004149988    111004273919 464476118   464494079
  465067049   111000380723   111000659531   111000998964   111001069650  
111001445861   111001517276   111001898212   111002017610   111002436154  
111002509605   111002428953   111003222956   111003201931   111003182759  
111004168473   111004150193    111004273931 464476134   464494087   465067064  
111000380734   111000659542   111000998997   111001095479   111001445917  
111001517287   111001898289   111002017665   111002436233   111002509627  
111002428975   111003222967   111003201986   111003182793   111004168507  
111004150283    111004273986 464476142   464494095   465067098   111000380778  
111000659654   111000999000   111001095480   111001445940   111001517298  
111001898290   111002017711   111002436244   111002509649   111002429044  
111003223014   111003201997   111003182816   111004168529   111004150317   
111004274044 464476167   464494103   465067114   111000380789   111000659733  
111000999011   111001095503   111001445962   111001517355   111001898302  
111002017733   111002436323   111002509661   111002429066   111003223036  
111003202033   111003212696   111004168642   111004150340    111004274088
464476183   464494111   465067130   111000380802   111000659766   111000999257  
111001095558   111001445984   111001517366   111001898313   111002017799  
111002436356   111002509683   111002451498   111003223070   111003202055  
111003212720   111004168776   111004150429    111004274112 464476191   464494129
  465067171   111000380813   111000659788   111000999268   111001095682  
111001446031   111001517388   111001898324   111002017801   111002436367  
111002509706   111002451511   111003223092   111003202213   111003212843  
111004168787   111004150430    111004274123 464476225   464494152   465067205  
111000380835   111000659812   111000999303   111001095772   111001446053  
111001517399   111001898346   111002017812   111002458338   111002509728  
111002451555   111003223104   111003202336   111003212911   111004168798  
111004150474    111004274189 464476233   464494178   465067213   111000380846  
111000659834   111000999325   111001095794   111001446075   111001517401  
111001898414   111002017856   111002458349   111002509740   111002451566  
111003223115   111003202347   111003212999   111004168822   111004150485   
111004274268 464476258   464494186   465079143   111000380868   111000659889  
111001011927   111001095828   111001464716   111001517423   111001898560  
111002017878   111002458361   111002509773   111002451588   111003223148  
111003202358   111003213035   111004168901   111004150519    111004274325
464476308   464494210   465079176   111000381083   111000659890   111001011961  
111001095907   111001464738   111001517445   111001898616   111002017889  
111002458383   111002509795   111002451689   111003223159   111003230832  
111003213079   111004168934   111004150542    111004274347 464476324   464494236
  465079200   111000381106   111000673100   111001012041   111001096223  
111001464761   111001517456   111001898661   111002017890   111002458417  
111002509874   111002451746   111003223160   111003230898   111003213091  
111004168989   111004150553    111004274358 464476365   464494285   465079234  
111000381173   111000673111   111001012074   111001040851   111001464783  
111001517490   111001898672   111002017902   111002458428   111002509908  
111002451791   111003223216   111003230933   111003213169   111004168990  
111004150586    111004274370 464476373   464494301   465079267   111000381432  
111000673122   111001012085   111001040862   111001464806   111001517502  
111001898717   111002017924   111002458529   111002509920   111002451803  
111003223238   111003230944   111003213170   111004169014   111004150609   
111004274516 464476381   464494319   465079275   111000381476   111000673133  
111001012153   111001040873   111001464839   111001517513   111001913782  
111002017935   111002458619   111002509997   111002451858   111003223283  
111003230955   111003213293   111004169069   111004176742    111004274572
464476399   464494327   465079283   111000381500   111000673245   111001012164  
111001040895   111001464851   111001517557   111001913793   111002017946  
111002458642   111002510001   111002451915   111003223328   111003231013  
111003213361   111004169238   111004177349    111004274640 464476407   464494335
  465079291   111000532654   111000673256   111001012175   111001040952  
111001464873   111001517579   111001913805   111002018026   111002458675  
111002510102   111002451993   111003223429   111003231035   111003213439  
111004169272   111004177361    111004274763 464476423   464494350   465079317  
111000547166   111000673267   111001012232   111001040963   111001464918  
111001517580   111001913838   111002018082   111002458686   111002510113  
111002452006   111003223452   111003231046   111003213518   111004169317  
111004206870    111004274774 464476506   464494376   465079325   111000607657  
111000673278   111001012243   111001041021   111001464952   111001517603  
111001913850   111002018093   111002458697   111002510191   111002452017  
111003250564   111003231057   111003213631   111004169328   111004206892   
111004305083 464476522   464494384   465079333   111000607668   111000673289  
111001012254   111001041087   111001464963   111001517614   111001913872  
111002018105   111002458709   111002510214   111002452062   111003250586  
111003231103   111003213642   111004169340   111004206960    111004305162
464476548   464494392   465079358   111000607691   111000673391   111001012265  
111001041100   111001464985   111001517625   111001913883   111002018116  
111002458721   111002510225   111002452084   111003250733   111003231114  
111003213653   111004169351   111004207017    111004305207 464476555   464494418
  465079366   111000607714   111000673425   111001012300   111001041144  
111001465010   111001517636   111001913939   111002018127   111002458732  
111002510247   111002452141   111003250902   111003231125   111003213675  
111004169362   111004207039    111004305263 464476589   464494434   465079390  
111000607725   111000673470   111001012333   111001041166   111001465021  
111001517658   111001914008   111002018138   111002458787   111002510258  
111002452208   111003250935   111003231136   111003213754   111004169407  
111004207062    111004305285 464476597   464494442   465079416   111000607736  
111000673504   111001012344   111001041177   111001465032   111001517669  
111001914042   111002018161   111002458822   111002510326   111002452253  
111003251037   111003231147   111003213765   111004169441   111004207118   
111004305342

 

SCH-A-64



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464476605   464494459   465079432   111000607769   111000673515   111001012388  
111001041188   111001465076   111001517670   111001914053   111002018217  
111002458844   111002510371   111002452297   111003251059   111003231158  
111003213800   111004169463   111004207152    111004305375 464476621   464494475
  465079481   111000607770   111000673548   111001012412   111001041199  
111001465087   111001517715   111001914086   111002018239   111002458855  
111002555516   111002452321   111003251093   111003231181   111003213899  
111004169485   111004207163    111004305409 464476688   464494483   465079515  
111000607804   111000673582   111001012445   111001041223   111001465100  
111001517726   111001914143   111001981372   111002458866   111002555594  
111002452332   111003251105   111003231192   111003213923   111004169519  
111004207196    111004305487 464488543   464494491   465079523   111000607837  
111000673593   111001012489   111001041245   111001465133   111001517748  
111001914288   111001981406   111002458888   111002555684   111002452354  
111003251138   111003231204   111003214003   111004169520   111004207208   
111004305511 464488550   464494509   465079531   111000607859   111000673605  
111001012524   111001041290   111001465188   111001517759   111001914334  
111001981439   111002458899   111002555741   111002452433   111003251150  
111003231215   111003214081   111004169564   111004207220    111004305533
464488568   464494517   465079564   111000607871   111000673616   111001012557  
111001041414   111001465425   111001517760   111001914345   111001981440  
111002458923   111002555875   111002452444   111003251228   111003231237  
111003214092   111004169643   111004207253    111004305555 464488584   464494525
  465079572   111000607893   111000673638   111001012670   111001041447  
111001465447   111001517782   111001914413   111001981462   111002459014  
111002555886   111002452477   111003251273   111003231248   111003214182  
111004169665   111004207264    111004305690 464488592   464494533   465079598  
111000607949   111000673649   111001012704   111001041470   111001465458  
111001517793   111001914446   111001981484   111002459047   111002556078  
111002452499   111003251341   111003231259   111003214261   111004169700  
111004207275    111004305869 464488600   464494541   465079606   111000607950  
111000673650   111001012737   111001041481   111001465469   111001517805  
111001914479   111001981507   111002459069   111002556102   111002452501  
111003251396   111003231271   111003214429   111004169711   111004207400   
111004305937 464488618   464494558   465079614   111000607961   111000673672  
111001012759   111001041515   111001465504   111001517816   111001914514  
111001981518   111002459092   111002556124   111002452534   111003251419  
111003231282   111003214542   111004169733   111004207433    111004305993
464488626   464494582   465079648   111000607972   111000673683   111001012760  
111001041526   111001465571   111001517850   111001914626   111001981529  
111002459126   111002556135   111002452578   111003251475   111003231305  
111003214564   111004169801   111004207466    111004306141 464488634   464494590
  465079663   111000607983   111000673694   111001029094   111001041537  
111001465593   111001517872   111001914648   111001981530   111002459148  
111002556168   111002452657   111003251497   111003231316   111003214621  
111004169812   111004207545    111004306152 464488659   464494608   465079689  
111000607994   111000673728   111001029106   111001041559   111001465605  
111001517906   111001914671   111001981563   111002459171   111002556180  
111002452668   111003251655   111003231327   111003214643   111004169823  
111004207624    111004306286 464488667   464506443   465079762   111000608007  
111000673739   111001029117   111001041582   111001465638   111001517928  
111001914705   111001981596   111002459193   111002556203   111002452747  
111003251688   111003231417   111003214687   111004169845   111004207691   
111004306376 464488683   464506468   465079796   111000608030   111000673740  
111001029139   111001041627   111001465649   111001517940   111001914817  
111001981608   111002459205   111002556214   111002452815   111003251734  
111003231451   111003214700   111004169856   111004207703    111004306422
464488709   464506484   465079838   111000608041   111000673762   111001029140  
111001041649   111001341473   111001517962   111001914840   111001981631  
111002459249   111002556247   111002452837   111003251745   111003231518  
111003214711   111004169957   111004207859    111004306477 464488733   464506492
  465079861   111000608052   111000673829   111001029151   111001041650  
111001419828   111001518008   111001914884   111001981642   111002459250  
111002556315   111002452859   111003251756   111003231585   111003214766  
111004169979   111004207961    111004306499 464488766   464506500   465091833  
111000608074   111000686362   111001029195   111001041672   111001432665  
111001518019   111001930444   111001981675   111002459351   111002556326  
111002452860   111003251790   111003231675   111003214812   111004169980  
111004208029    111004306657 464488774   464506518   465091841   111000608085  
111000686384   111001029207   111001041683   111001432676   111001518154  
111001930477   111001981686   111002459362   111002556348   111002452871  
111003251835   111003231776   111003214878   111004170005   111004208096   
111004306679 464488790   464506526   465091858   111000608096   111000686395  
111001029218   111001041694   111001432698   111001531171   111001930512  
111001981721   111002459395   111002556359   111002452916   111003251947  
111003231822   111003241766   111004170016   111004208232    111004306714
464488808   464506542   465091866   111000608119   111000686430   111001029263  
111001041706   111001432700   111001545659   111001930556   111001981732  
111002459441   111002556371   111002474257   111003251958   111003231877  
111003241777   111004170083   111004208243    111004306781 464488816   464506559
  465091882   111000608120   111000686441   111001029274   111001056757  
111001432722   111001559665   111001930589   111001981743   111002459485  
111002556528   111002474279   111003251969   111003231912   111003241834  
111004170140   111004208254    111004306983 464488824   464506567   465091924  
111000608153   111000686553   111001029320   111001056768   111001432733  
111001559946   111001930624   111001981765   111002459508   111002556540  
111002474336   111003251970   111003231923   111003241845   111004170151  
111004208311    111004307007 464488832   464506666   465091932   111000608164  
111000686575   111001029331   111001056779   111001432801   111001573379  
111001930646   111001981787   111002459520   111002556573   111002474370  
111003252083   111003232081   111003241902   111004197026   111004208377   
111004051283 464488840   464506674   465091957   111000608209   111000686586  
111001029342   111001056780   111001432823   111001474919   111001930714  
111001981811   111002459575   111002556618   111002474381   111003252094  
111003232104   111003241913   111004197048   111004208388    111004051351
464488865   464506690   465091981   111000608232   111000686621   111001029375  
111001056791   111001432878   111001474931   111001930725   111001981877  
111002459643   111002556641   111002474415   111003252230   111003232148  
111003241935   111004197082   111004208401    111004051362 464488873   464506740
  465092047   111000608276   111000686632   111001029386   111001056858  
111001432924   111001474953   111001930736   111001981888   111002477171  
111002556720   111002474426   111003252409   111003232171   111003241946  
111004197149   111004208423    111004051384 464488881   464506757   465092062  
111000608298   111000686643   111001029410   111001056869   111001432957  
111001474975   111001930769   111001981899   111002477193   111002556742  
111002474516   111003252410   111003232182   111003241991   111004197194  
111004208782    111004051407 464488915   464506765   465092112   111000608333  
111000686654   111001029421   111001056870   111001432991   111001474986  
111001930770   111001981912   111002477249   111002556797   111002474550  
111003252500   111003232205   111003242004   111004197262   111004208850   
111004051430

 

SCH-A-65



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464488949   464506781   465092120   111000608355   111000686676   111001029443  
111001056881   111001433037   111001474997   111001930792   111001981923  
111002477250   111002556832   111002474651   111003281434   111003232238  
111003242071   111004197284   111004208872    111004051441 464488956   464506799
  465092146   111000608366   111000686722   111001029465   111001056915  
111001433060   111001475011   111001930804   111001981956   111002477272  
111002556865   111002474673   111003281513   111003232272   111003242093  
111004197295   111004208894    111004051452 464488964   464506831   465092153  
111000608388   111000686755   111001029487   111001056937   111001433071  
111001475077   111001930815   111001981989   111002477395   111002556900  
111002474695   111003281535   111003232340   111003242116   111004197396  
111004208928    111004051485 464488972   464506856   465092161   111000608399  
111000686777   111001029498   111001056959   111001433105   111001475099  
111001930826   111001982003   111002477441   111002556955   111002474752  
111003281647   111003261308   111003242138   111004197554   111004209053   
111004051496 464488980   464506872   465092195   111000608401   111000686834  
111001029500   111001056971   111001433127   111001475145   111001930837  
111001982014   111002477474   111002334139   111002474763   111003281669  
111003261386   111003242161   111004197767   111004209064    111004051520
464489020   464506898   465092245   111000608423   111000686845   111001029634  
111001056982   111001433138   111001475156   111001930860   111001982058  
111002477508   111002334263   111002474774   111003281704   111003261409  
111003242228   111004197880   111004209097    111004051531 464489046   464506906
  465092252   111000381522   111000687060   111001029656   111001057028  
111001433150   111001475189   111001930871   111001982081   111002477553  
111002334285   111002474819   111003281715   111003261410   111003242239  
111004197936   111004229932    111004051553 464489053   464506922   465092278  
111000381599   111000687071   111001029678   111001057062   111001433183  
111001475190   111001930882   111001982092   111002477564   111002334331  
111002474864   111003281726   111003261511   111003242240   111004198005  
111004229954    111004051586 464489061   464506955   465092310   111000381612  
111000687093   111001029689   111001057118   111001433194   111001475213  
111001930893   111001982137   111002477597   111002334487   111002474886  
111003281759   111003261522   111003242251   111004198072   111004230103   
111004051610 464489079   464506963   465092377   111000381634   111000687116  
111001029690   111001057129   111001433217   111001475257   111001930927  
111001982159   111002477632   111002334599   111002474943   111003281782  
111003261667   111003242262   111004198128   111004230181    111004051632
464489087   464506971   465092393   111000381656   111000687138   111001029702  
111001057130   111001433262   111001475291   111001930950   111001982171  
111002477711   111002334634   111002474954   111003281816   111003261690  
111003242318   111004198139   111004230192    111004051643 464489103   464506989
  465092435   111000381667   111000687161   111001029713   111001057152  
111001433408   111001475358   111001930961   111001982182   111002477722  
111002334645   111002475168   111003281849   111003261702   111003242385  
111004198173   111004230282    111004051687 464489129   464507011   465092443  
111000381678   111000687206   111001029735   111001057163   111001433419  
111001475415   111001931007   111001982205   111002477856   111002334678  
111002475179   111003282008   111003261713   111003242396   111004198184  
111004230327    111004051700 464489137   464507037   465092450   111000381689  
111000687273   111001029746   111001057196   111001446121   111001475426  
111001931018   111001982216   111002477902   111002334791   111002475191  
111003282312   111003261780   111003242510   111004198241   111004230372   
111004051722 464489145   464507052   465092476   111000381690   111000687284  
111001029757   111001057208   111001446132   111001475437   111001931029  
111001982249   111002477924   111002334847   111002475214   111003282367  
111003261814   111003242565   111004198252   111004230383    111004051755
464489152   464507060   465092484   111000381702   111000700651   111001029791  
111001057220   111001446165   111001475448   111001931074   111002000623  
111002477935   111002334870   111002475269   111003318334   111003261825  
111003242587   111004198274   111004230451    111004051834 464489178   464507078
  465092500   111000381713   111000713420   111001029803   111001057231  
111001446176   111001475460   111001931108   111002000702   111002477946  
111002334892   111002475337   111003318413   111003261836   111003242598  
111004198285   111004230462    111004051856 464489202   464507094   465092518  
111000381735   111000713453   111001029825   111001057253   111001446198  
111001475549   111001931120   111002000746   111002477968   111002334915  
111002475450   111003318479   111003261858   111003242622   111004198308  
111004230596    111004051878 464489244   464507102   465092567   111000381757  
111000713509   111001029858   111001057264   111001446200   111001475550  
111001931164   111002000779   111002478071   111002334948   111002475461  
111003318491   111003261869   111003242666   111004198421   111004230619   
111004051913 464489269   464507110   465092583   111000381768   111000713510  
111001029881   111001057275   111001446233   111001475572   111001931221  
111002000825   111002478093   111002334960   111002475494   111003318660  
111003261870   111003242677   111004198500   111004230765    111004051957
464489277   464507136   465092591   111000381779   111000713521   111000894891  
111001057286   111001446266   111001475594   111001931243   111002000836  
111002478127   111002334993   111002475540   111003318761   111003261881  
111003242699   111004198577   111004230822    111004052015 464500990   464507144
  465067247   111000381791   111000713554   111000999347   111001057297  
111001446288   111001475606   111001931265   111002000869   111002478149  
111002335006   111002475551   111003318828   111003261982   111003242712  
111004198599   111004230877    111004052071 464501006   464507151   465067270  
111000381803   111000713576   111000999369   111001057309   111001446301  
111001475617   111001931300   111002000870   111002478172   111002335051  
111002475573   111003318941   111003262040   111003242756   111004198690  
111004230899    111004052082 464501014   464507169   465067288   111000381825  
111000713598   111000999370   111001057321   111001446356   111001475628  
111001947419   111002000915   111002478194   111002335118   111002475595  
111003319076   111003262219   111003242802   111004198702   111004230967   
111004052105 464501022   464507177   465067304   111000381836   111000713622  
111000999381   111001057332   111001446389   111001475684   111001947464  
111002000937   111002478206   111002335185   111002493887   111003319100  
111003262253   111003242857   111004198814   111004230989    111004052161
464501055   464507219   465067320   111000381858   111000713655   111000999392  
111001057624   111001446413   111001490883   111001947510   111002000959  
111002478251   111002335332   111002493933   111003319166   111003262275  
111003242903   111004198836   111004231003    111004052172 464501105   464511906
  465067395   111000381881   111000713666   111000999415   111001057646  
111001446424   111001490894   111001947543   111002000960   111002478262  
111002335365   111002493944   111003319357   111003262310   111003242936  
111004198869   111004231069    111004052251 464501113   464511914   465067429  
111000381892   111000713699   111000999448   111001057657   111001446457  
111001490939   111001947554   111002000993   111002478273   111002335411  
111002493977   111003319368   111003262321   111003243027   111004198870  
111004231081    111004052284 464501139   464511948   465067437   111000381915  
111000713701   111000999471   111001057668   111001446468   111001490973  
111001947644   111002001073   111002478329   111002335466   111002494035  
111003319414   111003262400   111003243072   111004198904   111004231115   
111004052307

 

SCH-A-66



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464501147   464511955   465067445   111000381971   111000713734   111000999493  
111001057679   111001446480   111001491008   111001947701   111002001084  
111002478374   111002335545   111002494057   111003319436   111003262466  
111003243083   111004198915   111004231137    111004052408 464501170   464512011
  465067510   111000381982   111000713790   111000999505   111001057680  
111001446570   111001491019   111001947745   111002001152   111002478408  
111002335589   111002494068   111003319470   111003262545   111003243410  
111004219492   111004231205    111004052431 464501204   464512029   465067536  
111000382130   111000713824   111000999550   111001057691   111001446615  
111001491020   111001947936   111002001208   111002478420   111002335668  
111002494080   111003319537   111003262556   111003243612   111004219515  
111004231216    111004052442 464501220   464512078   465067544   111000382400  
111000713835   111000999583   111001069672   111001446626   111001491031  
111001947958   111002001242   111002478442   111002335679   111002494103  
111003319560   111003262567   111003243803   111004219526   111004231261   
111004052509 464501246   464512086   465067551   111000382444   111000713846  
111000999594   111001069683   111001446648   111001491042   111001948016  
111002001264   111002478464   111002354883   111002494158   111003319717  
111003262624   111003243904   111004219537   111004231294    111004052554
464501352   464512094   465067585   111000382488   111000713879   111000999639  
111001069694   111001446682   111001491053   111001948050   111002001275  
111002500628   111002354894   111002494260   111003319931   111003262679  
111003273907   111004219548   111004231317    111004052611 464501378   464512110
  465067601   111000382668   111000713914   111000999651   111001069706  
111001446738   111001491064   111001948061   111002001321   111002500640  
111002354906   111002494305   111003320135   111003262747   111003273918  
111004219559   111004231362    111004052666 464501394   464512128   465067619  
111000382679   111000713925   111000999662   111001069728   111001446749  
111001491075   111001948195   111002001332   111002500651   111002354917  
111002494327   111003320157   111003262770   111003273963   111004219560  
111004231452    111004052824 464501410   464512144   465067627   111000382691  
111000713947   111000999673   111001069739   111001446761   111001491086  
111001964935   111002001354   111002500718   111002354928   111002494372  
111003320203   111003293763   111003274100   111004219616   111004231463   
111004052835 464501451   464512151   465067650   111000383018   111000713958  
111000999684   111001069740   111001446794   111001491109   111001964991  
111002001387   111002500741   111002354939   111002494406   111003320214  
111003293864   111003274188   111004219627   111004231474    111004076505
464501469   464512169   465067668   111000602674   111000713969   111000999730  
111001069762   111001446806   111001491110   111001965015   111002001398  
111002500796   111002354984   111002494462   111003320225   111003294078  
111003274335   111004219650   111004231531    111004076662 464501485   464512177
  465067684   111000603079   111000713981   111000999741   111001069773  
111001446828   111001491143   111001965048   111002001400   111002500897  
111002354995   111002494518   111003320315   111003294348   111003274403  
111004219661   111004231564    111004076695 464501501   464512235   465067692  
111000383041   111000714016   111000999763   111001069784   111001446907  
111001491198   111001965183   111002001411   111002500976   111002355008  
111002494541   111003320382   111003294359   111003274436   111004219672  
111004231575    111004076718 464501519   464512243   465067726   111000383085  
111000714038   111000999774   111001069807   111001446929   111001491200  
111001965194   111002001455   111002501056   111002355019   111002494620  
111003320450   111003294393   111003274492   111004219706   111004231586   
111004077023 464501535   464512250   465067734   111000383096   111000714049  
111000999785   111001069829   111001459653   111001491233   111001965217  
111002001477   111002501180   111002355020   111002494697   111003320494  
111003294494   111003274548   111004219717   111004231643    111004077034
464501592   464512284   465067742   111000383120   111000714050   111000999796  
111001069830   111001459664   111001491334   111001965251   111002001501  
111002501191   111002355031   111002494732   111003320517   111003294539  
111003274560   111004219739   111004231665    111004077045 464501626   464512300
  465067783   111000383142   111000714061   111000999808   111001069841  
111001459675   111001491378   111001965262   111002001512   111002501573  
111002355042   111002494787   111003320641   111003294652   111003274593  
111004219740   111004231801    111004077056 464501634   464512318   465067809  
111000383388   111000714072   111000999853   111001069863   111001459686  
111001491390   111001965284   111002018240   111002501685   111002355053  
111002494912   111003320685   111003294775   111003274638   111004219795  
111004231834    111004077078 464501659   464512334   465067841   111000383434  
111000714083   111000999875   111001069874   111001460172   111001491424  
111001965318   111002018262   111002501696   111002355064   111002494945  
111003320696   111003294911   111003274739   111004219841   111004231902   
111004077089 464501675   464512359   465067866   111000383467   111000714139  
111000999921   111001069896   111001460295   111001491435   111001965329  
111002018329   111002501753   111002355075   111002495070   111003320708  
111003294933   111003274751   111004219852   111004232015    111004077090
464501709   464512367   465067908   111000383478   111000714140   111000999932  
111001069919   111001460307   111001491468   111001965330   111002018374  
111002501764   111002355086   111002495126   111003320764   111003294955  
111003274829   111004219908   111004262906    111004077124 464501725   464512375
  465067916   111000383647   111000740745   111000999954   111001070191  
111001460318   111001491491   111001965341   111002018385   111002501821  
111002355097   111002495238   111003352208   111003295002   111003274841  
111004219919   111004262940    111004077135 464501758   464512383   465067932  
111000383658   111000741083   111000999965   111001070203   111001460329  
111001491525   111001965385   111002018396   111002501832   111002355121  
111002517277   111003352220   111003295158   111003274852   111004219953  
111004262995    111004077157 464520428   464512409   465067957   111000383715  
111000616927   111000999976   111001070225   111001460330   111001491547  
111001965408   111002018419   111002501944   111002355143   111002517323  
111003352253   111003295192   111003274975   111004219964   111004263064   
111004077168 464520436   464512417   465067965   111000384367   111000616938  
111000999987   111001070236   111001460352   111001491558   111001965497  
111002018431   111002501955   111002355154   111002517345   111003352309  
111003295282   111003275055   111004219986   111004263121    111004077179
464520451   464512425   465067981   111000384402   111000616950   111000999998  
111001070247   111001460374   111001491570   111001965509   111002018442  
111002501988   111002355176   111002517378   111003352376   111003295440  
111003275077   111004220045   111004263211    111004077191 464520485   464512433
  465067999   111000384424   111000616961   111001000004   111001070269  
111001460385   111001491648   111001965510   111002018554   111002502091  
111002355187   111002517435   111003352398   111003295495   111003275145  
111004220067   111004263334    111004077203 464520519   464512441   465068005  
111000384435   111000616972   111001000048   111001070270   111001460396  
111001504957   111001965554   111002018565   111002502103   111002355198  
111002517468   111003352422   111003295518   111003275156   111004220078  
111004263367    111004077236 464520527   464512516   465079879   111000384479  
111000616983   111001000116   111001070281   111001460408   111001518198  
111001965565   111002018633   111002502125   111002355200   111002517514  
111003352545   111003295552   111003275167   111004220090   111004263390   
111004077270

 

SCH-A-67



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464520543   464512540   465079887   111000384761   111000616994   111001012793  
111001070304   111001460420   111001518200   111001965576   111002018644  
111002502181   111002355312   111002517547   111003352624   111003295563  
111003275178   111004220157   111004263491    111004077281 464520568   464512557
  465079895   111000385199   111000617029   111001012850   111001070315  
111001460431   111001518211   111001965587   111002018655   111002502282  
111002355334   111002517604   111003352635   111003295619   111003275279  
111004220247   111004263873    111004105069 464520592   464512573   465079903  
111000385436   111000617074   111001012883   111001070337   111001460442  
111001518222   111001965598   111002018677   111002502338   111002355514  
111002517615   111003352657   111003295709   111003275291   111004220270  
111004263929    111004105070 464520634   464512581   465079937   111000385526  
111000617108   111001012906   111001070359   111001460475   111001518233  
111001965611   111002018745   111002502349   111002355525   111002517693  
111003352680   111003295732   111003275303   111004220292   111004264155   
111004105104 464520659   464512607   465079986   111000385537   111000617120  
111001012940   111001070382   111001342722   111001518255   111001965655  
111002018790   111002502361   111002355547   111002517705   111003352703  
111003295743   111003275347   111004220450   111004264201    111004105115
464520667   464512623   465080026   111000385694   111000617142   111001013345  
111001070405   111001393841   111001518288   111001965734   111002018802  
111002502383   111002355637   111002517716   111003352736   111003295822  
111003275369   111004220629   111004264234    111004105159 464520709   464512656
  465080042   111000385706   111000617164   111001013536   111001070438  
111001407498   111001518312   111001965789   111002018992   111002502406  
111002355682   111002517738   111003352770   111003295844   111003275459  
111004220641   111004264256    111004105182 464520717   464421338   465080067  
111000385931   111000617197   111001029948   111001070472   111001407993  
111001518334   111001965802   111002019005   111002524589   111002355716  
111002517749   111003352871   111003296126   111003275471   111004220685  
111004264313    111004105205 464520741   464421346   465080091   111000385942  
111000617221   111001029960   111001070483   111001433509   111001518356  
111001965835   111002019050   111002524679   111002355727   111002517761  
111003352882   111003296137   111003275505   111004220933   111004264335   
111004105249 464520766   464421361   465080117   111000385964   111000617276  
111001029971   111001070494   111001433510   111001518378   111001965846  
111002019061   111002524680   111002355738   111002517783   111003352916  
111003296159   111003275550   111004220999   111004264357    111004105250
464520774   464421379   465080141   111000385975   111000617311   111001029982  
111001070539   111001433521   111001518389   111001965868   111002019083  
111002524703   111002355761   111002517828   111003352950   111003296182  
111003275561   111004253007   111004294710    111004105328 464520782   464421429
  465080158   111000385997   111000617322   111001030007   111001070562  
111001433532   111001518402   111001965891   111002019106   111002524725  
111002355817   111002517895   111003353074   111003296542   111003275594  
111004253018   111004294765    111004105351 464520816   464421437   465080182  
111000386000   111000617355   111001030018   111001070595   111001433576  
111001518424   111001965914   111002019128   111002524747   111002355839  
111002517918   111003353096   111003296586   111003275640   111004253029  
111004294822    111004105362 464520824   464421502   465080190   111000386011  
111000617366   111001030029   111001070607   111001433600   111001518457  
111001965936   111002019139   111002524758   111002355884   111002517929  
111003353108   111003296610   111003275651   111004253074   111004294989   
111004105373 464520832   464421510   465080216   111000386033   111000617412  
111001030041   111001070641   111001433655   111001518468   111001965981  
111002019173   111002524770   111002355907   111002517941   111003353119  
111003329976   111003308502   111004253131   111004295092    111004105395
464520840   464421536   465080265   111000386044   111000617434   111001030052  
111001096379   111001433666   111001518480   111001965992   111002019218  
111002524792   111002377080   111002517963   111003353120   111003330530  
111003308535   111004253175   111004295137    111004105452 464520857   464421551
  465080273   111000386235   111000617445   111001030074   111001096458  
111001433677   111001518547   111001966038   111002019229   111002524804  
111002377181   111002518021   111003353153   111003331496   111003308546  
111004253254   111004295171    111004105463 464520865   464421577   465080299  
111000386279   111000617478   111001030197   111001041717   111001433701  
111001518558   111001732084   111002019241   111002524826   111002377192  
111002518043   111003353276   111003331531   111003308580   111004253276  
111004295193    111004105508 464520881   464421593   465080307   111000386291  
111000617489   111001030221   111001041740   111001433767   111001518570  
111001898739   111002019252   111002524859   111002377226   111002518054  
111003353333   111003331564   111003308647   111004253298   111004295306   
111004105520 464520899   464421643   465080315   111000386314   111000617513  
111001030232   111001041762   111001433790   111001518592   111001898852  
111002019274   111002524871   111002377338   111002518166   111003353377  
111003331586   111003308669   111004253311   111004295395    111004105632
464520907   464421650   465080349   111000386628   111000617580   111001030254  
111001041773   111001433813   111001518604   111001898863   111002019319  
111002524882   111002377372   111002518234   111003353401   111003331698  
111003308692   111004253333   111004295429    111004105643 464520915   464421668
  465080356   111000386640   111000617591   111001030298   111001041795  
111001433835   111001518615   111001898942   111002019320   111002524949  
111002377394   111002518379   111003353445   111003331733   111003308872  
111004253399   111004295733    111004105676 464520923   464421692   465080364  
111000386662   111000617603   111001030311   111001041818   111001433857  
111001518637   111001899101   111002019331   111002524950   111002377417  
111002518414   111003353467   111003331788   111003309031   111004253445  
111004295766    111004105687 464520931   464421718   465080372   111000386684  
111000765506   111001030333   111001041830   111001433868   111001518648  
111001899123   111002019364   111002524961   111002377462   111002518436  
111003353546   111003331856   111003309109   111004253456   111004295812   
111004105711 464520949   464421726   465080380   111000386707   111000632992  
111001030344   111001041852   111001433880   111001518660   111001899178  
111002019375   111002524972   111002377484   111002518560   111003353568  
111003331957   111003309132   111004253489   111004295902    111004105722
464520972   464421734   465080422   111000386730   111000633050   111001030355  
111001041896   111001433891   111001518671   111001899202   111002019386  
111002524983   111002377507   111002518571   111003353580   111003332150  
111003309266   111004253568   111004295957    111004105799 464520980   464421767
  465080448   111000386752   111000633072   111001030524   111001041986  
111001433903   111001518682   111001899224   111002019397   111002524994  
111002377642   111002518582   111003353692   111003332273   111003309299  
111004253625   111004296082    111004105812 464520998   464421817   465080455  
111000386763   111000633083   111001030557   111001041997   111001433925  
111001518705   111001899235   111001982261   111002525018   111002377653  
111002518605   111003353704   111003332329   111003309378   111004253636  
111004296116    111004105823 464521020   464421841   465080505   111000386774  
111000633094   111001030591   111001042077   111001434139   111001518716  
111001899246   111001982328   111002525030   111002377675   111002518627  
111003353760   111003332420   111003309389   111004253658   111004296127   
111004105845

 

SCH-A-68



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464521046   464421866   465080521   111000493278   111000633106   111001030625  
111001042099   111001434140   111001518738   111001899257   111001982351  
111002525041   111002377686   111002518672   111003353827   111003332543  
111003309569   111004253726   111004296172    111004105856 464521111   464421882
  465080547   111000508220   111000633117   111001030636   111001042112  
111001434229   111001518749   111001899268   111001982384   111002525096  
111002377697   111002518694   111003353872   111003332633   111003309581  
111004253782   111004296183    111004105979 464521145   464421924   465080562  
111000535095   111000633128   111001030647   111001042123   111001434241  
111001518750   111001899325   111001982430   111002525131   111002377765  
111002541566   111003378992   111003332790   111003309716   111004253827  
111004296251    111004106004 464521186   464421940   465080570   111000604283  
111000633139   111001030669   111001042167   111001434263   111001518772  
111001899448   111001982452   111002525175   111002377956   111002541599  
111003379038   111003332868   111003309817   111004253850   111004296273   
111004106105 464521194   464421957   465080638   111000387090   111000633151  
111000909067   111001042178   111001434285   111001518806   111001914929  
111001982463   111002525186   111002378081   111002541645   111003379061  
111003332880   111003309862   111004253861   111004296307    111004106116
464404086   464421999   465080653   111000387135   111000633162   111000986376  
111001042189   111001434296   111001518828   111001915076   111001982485  
111002525197   111002378104   111002541656   111003379094   111003332970  
111003309907   111004253872   111004296318    111004106150 464415983   464422005
  465092609   111000387146   111000633229   111000986387   111001042213  
111001446963   111001518873   111001915100   111001982553   111002525209  
111002378126   111002541689   111003379128   111003333016   111003309963  
111004253894   111004296442    111004106161 464416023   464422021   465092658  
111000387180   111000633263   111000986398   111001042235   111001446996  
111001518907   111001915144   111001982564   111002525221   111002378351  
111002541735   111003379331   111003333049   111003310088   111004253917  
111004296475    111004106228 464416080   464422070   465092690   111000387203  
111000633285   111000986455   111001042246   111001447009   111001518941  
111001915177   111001982575   111002525265   111002378407   111002541768  
111003379353   111003333139   111003310101   111004253995   111004296655   
111004106251 464416122   464422088   465092757   111000387225   111000633320  
111000986466   111001042257   111001447010   111001518974   111001915212  
111001982586   111002525287   111002378430   111002541780   111003379386  
111003333218   111003310112   111004254053   111004296666    111004106295
464416148   464422096   465092765   111000387247   111000633331   111000986501  
111001042280   111001447032   111001546111   111001915223   111001982610  
111002525300   111002378463   111002541803   111003379511   111003333252  
111003310123   111004254323   111004296701    111004106329 464416163   464434117
  465092807   111000387258   111000633342   111000986523   111001042291  
111001447043   111001560803   111001915234   111001982654   111002525311  
111002378496   111002541825   111003379544   111003333522   111003310167  
111004254345   111004296734    111004106341 464416189   464434133   465092815  
111000387270   111000633353   111000986613   111001042325   111001447076  
111001574572   111001915267   111001982665   111002525333   111002378519  
111002541858   111003379577   111003333689   111003310189   111004254378  
111004296745    111004106396 464416221   464434141   465092831   111000387281  
111000633465   111000986635   111001042369   111001447087   111001475695  
111001915278   111001982676   111002525344   111002378531   111002541915  
111003379601   111003333735   111003310426   111004254424   111004296767   
111004106408 464416262   464434174   465092864   111000387304   111000633487  
111000986646   111001042370   111001447111   111001475707   111001915290  
111001982687   111002525412   111002378542   111002541937   111003379612  
111003333768   111003310471   111004254558   111004296789    111004106419
464416270   464434182   465092880   111000387517   111000633511   111000986657  
111001042381   111001447122   111001475774   111001915368   111001982700  
111002525423   111002378575   111002541960   111003379689   111003333825  
111003310572   111004254570   111004296790    111004106442 464416288   464434216
  465092898   111000387528   111000633533   111000986668   111001042392  
111001447133   111001475785   111001915380   111001982722   111002525490  
111002378597   111002541971   111003379735   111003365785   111003310583  
111004254581   111004392630    111004131338 464416312   464434232   465092906  
111000387540   111000633544   111000986703   111001042426   111001447144  
111001475808   111001915470   111001982733   111002525502   111002378687  
111002541993   111003379757   111003365819   111003310651   111004254615  
111004043093    111004131349 464416320   464434273   465092914   111000387551  
111000633555   111000986725   111001042437   111001447155   111001475853  
111001915548   111001982744   111002525513   111002378698   111002542006  
111003379779   111003365842   111003310730   111004254693   111004043149   
111004131361 464416353   464434307   465092930   111000387573   111000633566  
111000986758   111001042448   111001447166   111001475875   111001915559  
111001982766   111002525524   111002378711   111002564370   111003379814  
111003365965   111003311034   111004254738   111004043150    111004131417
464416361   464434323   465092989   111000387584   111000633577   111000986781  
111001042471   111001447201   111001475886   111001915571   111001982788  
111002525535   111002378744   111002564392   111003379892   111003366023  
111003311056   111004254750   111004043240    111004131428 464416395   464434331
  465093011   111000387607   111000633601   111000986804   111001042482  
111001447223   111001475921   111001915605   111001982801   111002525591  
111002378766   111002564415   111003379904   111003366180   111003344704  
111004254806   111004043273    111004131439 464416411   464434356   465093029  
111000387629   111000633612   111000986882   111001057725   111001447234  
111001475932   111001915661   111001982812   111002525658   111002378777  
111002564448   111003379959   111003366269   111003344748   111004254851  
111004043408    111004131473 464416429   464434489   465093045   111000387641  
111000633645   111000986905   111001057736   111001447267   111001475954  
111001915717   111001982845   111002525726   111002398757   111002564493  
111003379982   111003366304   111003344760   111004254895   111004043419   
111004131495 464416478   464434505   465093078   111000387876   111000633656  
111000986927   111001057758   111001447324   111001475987   111001915751  
111001982856   111002525759   111002398768   111002564550   111003380074  
111003366393   111003344793   111004285103   111004043486    111004131507
464416486   464434588   465093086   111000388013   111000633690   111000986950  
111001057769   111001447346   111001476023   111001915762   111001983093  
111002525816   111002398791   111002564617   111003380096   111003366416  
111003344805   111004285181   111004043509    111004131518 464416494   464434596
  465093102   111000388046   111000633702   111000986972   111001057770  
111001447368   111001476034   111001915830   111001983105   111002525827  
111002398825   111002564628   111003380175   111003366449   111003344861  
111004285215   111004043554    111004131563 464416502   464434638   465093110  
111000388057   111000633724   111000986983   111001057781   111001447380  
111001476056   111001915841   111001983116   111002525838   111002398869  
111002564639   111003380186   111003366618   111003344883   111004285248  
111004043600    111004131653 464416510   464434661   465093128   111000388079  
111000646504   111000986994   111001057815   111001447403   111001476078  
111001915852   111001983138   111002525849   111002398881   111002564684  
111003380311   111003366753   111003344951   111004285271   111004043622   
111004131697

 

SCH-A-69



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464416536   464434752   465093136   111000388080   111000646559   111000987007  
111001057826   111001447447   111001476102   111001915908   111001983149  
111002525894   111002398904   111002564695   111003380399   111003366843  
111003344995   111004285383   111004043644    111004131710 464416551   464434851
  465093144   111000388091   111000646571   111000987030   111001057837  
111001447458   111001476124   111001915920   111001983228   111002548642  
111002398915   111002564718   111003380456   111003367091   111003345019  
111004285417   111004043655    111004131743 464416577   464434869   465093185  
111000388372   111000646649   111000987041   111001057848   111001447504  
111001476135   111001915931   111001983240   111002548653   111002398926  
111002564752   111003380467   111003367170   111003345086   111004285428  
111004043688    111004131765 464416585   464446673   465093193   111000388383  
111000646661   111000987074   111001057860   111001447515   111001476191  
111001931333   111001983273   111002548709   111002398937   111002564796  
111003380524   111003367192   111003345143   111004285439   111004043745   
111004131776 464428895   464446699   465093243   111000388406   111000646773  
111000987085   111001057871   111001447526   111001476203   111001931388  
111001983330   111002548776   111002398960   111002564808   111003380636  
111003389039   111003345222   111004285451   111004043767    111004131787
464441187   464446749   465093268   111000388417   111000646818   111000987096  
111001057927   111001447593   111001476214   111001931490   111001983363  
111002548800   111002399028   111002564897   111003380669   111003389275  
111003345277   111004285473   111004043778    111004131877 464441195   464446756
  465093276   111000606724   111000646874   111000987108   111001057938  
111001447616   111001476225   111001931502   111002001534   111002548833  
111002399051   111002564910   111003380681   111003389310   111003345323  
111004285484   111004043789    111004131888 464441245   464446798   465093292  
111000606735   111000646986   111001000127   111001057950   111001447627  
111001476236   111001931579   111002001545   111002548945   111002399107  
111002564943   111003380715   111003389398   111003345334   111004285631  
111004043790    111004131912 464441252   464446806   465093318   111000606746  
111000647022   111001000138   111001057961   111001447638   111001476247  
111001931591   111002001589   111002548956   111002399118   111002564954  
111003380737   111003389433   111003345345   111004285653   111004043802   
111004131923 464441286   464446822   465093359   111000606779   111000647066  
111001000172   111001057994   111001447649   111001476258   111001931603  
111002001590   111002548967   111002399152   111002565034   111003380805  
111003389545   111003345479   111004285675   111004043857    111004131978
464441302   464446871   465093375   111000606825   111000647101   111001000206  
111001058007   111001447650   111001476270   111001931614   111002001613  
111002549036   111002399174   111002565067   111003380816   111003389602  
111003345480   111004285709   111004043891    111004132070 464441310   464446889
  465068013   111000606858   111000647134   111001000217   111001058029  
111001447661   111001476449   111001931692   111002001624   111002549047  
111002399185   111002565089   111003381053   111003389624   111003345536  
111004285743   111004043947    111004132249 464441328   464446954   465068021  
111000606870   111000647156   111001000228   111001058052   111001447694  
111001476450   111001931782   111002001635   111002549058   111002399196  
111002565090   111003404307   111003389703   111003345570   111004285798  
111004043958    111004132250 464441351   464446962   465068039   111000606904  
111000647190   111001000240   111001058063   111001447717   111001476461  
111001931793   111002001668   111002549148   111002399231   111002565102  
111003404419   111003389758   111003345581   111004285967   111004043981   
111004132272 464441377   464446996   465068047   111000606926   111000647268  
111001000251   111001058074   111001447739   111001476494   111001931838  
111002001680   111002549261   111002399343   111002565124   111003404442  
111003389781   111003345615   111004286058   111004044005    111004132306
464441393   464447002   465068054   111000606937   111000647291   111001000284  
111001058096   111001460509   111001476629   111001931894   111002001703  
111002549294   111002399354   111002565135   111003404464   111003389792  
111003345637   111004286092   111004044061    111004132508 464441419   464447010
  465068120   111000606948   111000659991   111001000352   111001058119  
111001460532   111001491682   111001931995   111002001714   111002549418  
111002399433   111002565270   111003404521   111003389826   111003345659  
111004286148   111004044072    111004132621 464441427   464447036   465068146  
111000606960   111000660016   111001000363   111001058131   111001460565  
111001491705   111001932097   111002001758   111002549430   111002399444  
111002565382   111003404532   111003389848   111003345660   111004286283  
111004044094    111004132643 464441443   464447051   465068153   111000606971  
111000660050   111001000374   111001058142   111001460576   111001491727  
111001932110   111002001769   111002549520   111002399455   111002565393  
111003404587   111003389927   111003345671   111004286317   111004044151   
111004132687 464441450   464447101   465068161   111000606982   111000660139  
111001000396   111001058153   111001460587   111001491749   111001932143  
111002001792   111002549609   111002399512   111002565416   111003404688  
111003390097   111003345716   111004286586   111004044252    111004132722
464441468   464447119   465068179   111000607039   111000660140   111001000486  
111001058164   111001460633   111001491761   111001932154   111002001848  
111002549610   111002399556   111002565472   111003404701   111003390110  
111003345727   111004286632   111004044263    111004132733 464441484   464447127
  465068195   111000607062   111000660151   111001000510   111001058175  
111001460644   111001491783   111001932165   111002001938   111002549643  
111002399602   111002565494   111003404734   111003390121   111003345749  
111004286722   111004044274    111004132755 464441526   464447176   465068203  
111000607084   111000660173   111001000532   111001058197   111001460666  
111001491794   111001932176   111002001949   111002549654   111002399646  
111002565506   111003404767   111003390154   111003345840   111004286766  
111004044296    111004132777 464441542   464447184   465068211   111000607129  
111000660218   111001000543   111001058209   111001460677   111001491817  
111001932211   111002002029   111002549665   111002399679   111002565517  
111003404778   111003390187   111003345907   111004286823   111004044308   
111004132845 464441625   464447192   465068245   111000607141   111000660241  
111001000587   111001058210   111001460699   111001491839   111001932233  
111002002041   111002549676   111002399691   111002565562   111003404802  
111003390222   111003345918   111004286845   111004044319    111004132890
464441633   464447200   465068294   111000607310   111000660252   111001000598  
111001058232   111001460712   111001491873   111001932266   111002002153  
111002549687   111002399736   111002565618   111003404835   111003390266  
111003346043   111004286890   111004044320    111004132913 464441641   464447226
  465068310   111000607343   111000660274   111001000600   111001058243  
111001460723   111001491884   111001948241   111002002175   111002549711  
111002399758   111002565652   111003404857   111003390277   111003346054  
111004286935   111004044331    111004132935 464441658   464447234   465068351  
111000607387   111000660308   111001000633   111001058287   111001460734  
111001491907   111001948252   111002002209   111002549722   111002399804  
111002565696   111003405162   111003390301   111003346098   111004286946  
111004044353    111004132957 464441682   464447259   465068369   111000607411  
111000660319   111001000644   111001058298   111001460745   111001491918  
111001948331   111002002210   111002549733   111002399983   111002342116  
111003405308   111003390312   111003346201   111004286979   111004044364   
111004132968

 

SCH-A-70



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464441757   464447275   465068393   111000607433   111000660375   111001000701  
111001058311   111001460756   111001491952   111001948397   111002002243  
111002549744   111002400043   111002342161   111003405724   111003390334  
111003346256   111004287251   111004044375    111004132980 464441765   464447333
  465068401   111000607444   111000660386   111001000734   111001058322  
111001460767   111001492009   111001948432   111002002254   111002549801  
111002400087   111002342228   111003405735   111003390345   111003346289  
111004287262   111004044409    111004133093 464441856   464447341   465068419  
111000607466   111000660397   111001000745   111001058344   111001460778  
111001492010   111001948498   111002002298   111002549812   111002400111  
111002342262   111003405768   111003390356   111003346368   111004287295  
111004044645    111004159248 464441898   464447358   465068427   111000607556  
111000660432   111001000756   111001058366   111001460789   111001492021  
111001948555   111002002311   111002549823   111002400122   111002342329  
111003405858   111003390402   111004243499   111004034789   111004044690   
111004159271 464441930   464447432   465068435   111000607567   111000660454  
111001000778   111001058377   111001460790   111001492065   111001948678  
111002019476   111002549845   111002400155   111002342341   111003405892  
111003390424   111004243512   111004034936   111004044713    111004159282
464441948   464456953   465068443   111000388440   111000660476   111001000802  
111001058401   111001460802   111001492076   111001948779   111002019487  
111002549856   111002421585   111002342352   111003405915   111003390446  
111004243523   111004034970   111004044746    111004159316 464451467   464456961
  465068450   111000388451   111000660500   111001000824   111001058412  
111001460813   111001492122   111001948825   111002019498   111002549902  
111002421596   111002342374   111003099701   111003390457   111004243589  
111004034981   111004044757    111004159349 464451483   464456979   465068500  
111000388462   111000660511   111001000846   111001058423   111001460846  
111001492199   111001948847   111002019555   111002549946   111002421631  
111002342385   111003099756   111003111852   111004243613   111004034992  
111004044825    111004159394 464451491   464457019   465068559   111000388473  
111000660667   111001000868   111001058445   111001460857   111001492201  
111001948869   111002019599   111002328244   111002421675   111002342464  
111003099790   111003111863   111004243635   111004035016   111004044847   
111004159440 464451509   464457050   465068583   111000388484   111000660735  
111001000879   111001070674   111001460868   111001492256   111001948904  
111002019601   111002348987   111002421697   111002342532   111003099846  
111003111919   111004243668   111004035050   111004069990    111004159484
464451525   464457076   465068617   111000388585   111000660746   111001013705  
111001070685   111001460879   111001492302   111001948915   111002019645  
111002349001   111002421709   111002342554   111003099868   111003111953  
111004243691   111004035094   111004070026    111004159518 464451558   464457100
  465068625   111000388596   111000660757   111001014054   111001070742  
111001460880   111001492346   111001948959   111002019667   111002349045  
111002421721   111002342598   111003099958   111003111986   111004243714  
111004035106   111004070048    111004159585 464451582   464457118   465068666  
111000388620   111000673874   111001014087   111001070753   111001460925  
111001492515   111001949040   111002019678   111002349056   111002421732  
111002342699   111003099992   111003112011   111004243758   111004035151  
111004070059    111004159642 464451616   464457175   465068674   111000388833  
111000673885   111001014098   111001070764   111001461038   111001492526  
111001949051   111002019689   111002349089   111002421743   111002342756  
111003100243   111003112055   111004243792   111004035162   111004070071   
111004159664 464451624   464457183   465068690   111000388855   111000673908  
111001014100   111001070797   111001461049   111001492537   111001968434  
111002019702   111002349102   111002421754   111002342824   111003100401  
111003112066   111004243826   111004035184   111004070105    111004159686
464451640   464457191   465068724   111000388877   111000673920   111001014111  
111001070810   111001461050   111001492560   111001968467   111002019724  
111002349124   111002421855   111002342835   111003100546   111003112145  
111004243871   111004035195   111004070138    111004159732 464451657   464457217
  465068732   111000388901   111000673942   111001014144   111001070876  
111001461061   111001492571   111001968489   111002019768   111002349157  
111002421877   111002342857   111003100614   111003112190   111004243905  
111004035207   111004070149    111004159743 464451681   464457225   465068781  
111000388912   111000673953   111001014155   111001070933   111001461083  
111001492605   111001968513   111002019780   111002349168   111002421888  
111002342868   111003100704   111003112314   111004243949   111004035241  
111004070239    111004159888 464451707   464457233   465080661   111000388923  
111000673986   111001014166   111001070944   111001461094   111001492627  
111001968524   111002019814   111002349203   111002421899   111002342903  
111003100726   111003112347   111004243983   111004035263   111004070318   
111004159899 464451723   464457316   465080703   111000388934   111000673997  
111001014177   111001070955   111001461117   111001505419   111001968568  
111002019825   111002349214   111002421912   111002342914   111003100827  
111003112369   111004244007   111004035285   111004070329    111004159912
464451780   464457324   465080711   111000388956   111000674022   111001014199  
111001070977   111001461128   111001505699   111001968625   111002019869  
111002349225   111002421956   111002342925   111003100973   111003112370  
111004244063   111004035319   111004070341    111004159956 464451798   464457365
  465080729   111000389014   111000674189   111001014201   111001070988  
111001461184   111001505723   111001968670   111002019870   111002349292  
111002421989   111002342970   111003101132   111003112426   111004244096  
111004035375   111004070431    111004159967 464451806   464457381   465080760  
111000389036   111000674190   111001014223   111001071024   111001461195  
111001505802   111001968692   111002019892   111002349360   111002422058  
111002342981   111003101233   111003112482   111004244119   111004035409  
111004070442    111004159989 464451822   464457415   465080794   111000389047  
111000674202   111001014245   111001071046   111001461207   111001505958  
111001968704   111002019904   111002349416   111002422148   111002342992  
111003101244   111003112583   111004244210   111004035432   111004070453   
111004160037 464451855   464457449   465080802   111000389621   111000674224  
111001014256   111001071068   111001461229   111001519021   111001968748  
111002019982   111002349461   111002422159   111002343016   111003101299  
111003112741   111004244221   111004035443   111004070475    111004160048
464451897   464457456   465080851   111000389632   111000674246   111001014289  
111001071079   111001461230   111001519032   111001968759   111002020007  
111002349494   111002422160   111002343027   111003101312   111003112763  
111004244254   111004035487   111004070521    111004160060 464451913   464457498
  465080869   111000389643   111000674257   111001014380   111001071080  
111001461241   111001519098   111001968782   111002020018   111002349562  
111002422193   111002343038   111003101367   111003112774   111004244300  
111004035498   111004070543    111004160071 464451921   464457506   465080877  
111000389676   111000674280   111001014447   111001071091   111001461252  
111001519122   111001968805   111002020041   111002349630   111002422272  
111002343050   111003101389   111003112796   111004244322   111004035511  
111004070622    111004160138 464451939   464457522   465080885   111000389902  
111000674291   111001014470   111001071103   111001461274   111001519133  
111001968816   111002020074   111002349641   111002422283   111002343106  
111003101457   111003112808   111004244333   111004035566   111004070701   
111004160330

 

SCH-A-71



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464451962   464457555   465080919   111000389913   111000674303   111001014481  
111001071114   111001303437   111001519144   111001968838   111002020119  
111002349652   111002422294   111002343128   111003101558   111003112831  
111004244399   111004035599   111004070712    111004160341 464452028   464457563
  465080950   111000389924   111000674314   111001014492   111001071125  
111001303617   111001519199   111001968849   111002020142   111002349685  
111002422306   111002343162   111003101772   111003112897   111004244401  
111004035612   111004070734    111004160374 464452051   464457571   465080968  
111000389935   111000674358   111001014504   111001071136   111001394752  
111001519212   111001968850   111002020186   111002349753   111002422317  
111002343195   111003101840   111003112909   111004244445   111004035634  
111004070767    111004160385 464452127   464457647   465080984   111000389968  
111000674370   111001033213   111001071147   111001421742   111001519245  
111001968928   111002020197   111002349764   111002422339   111002343353  
111003101895   111003113012   111004244502   111004035656   111004070778   
111004160419 464452150   464457670   465081081   111000389980   111000674404  
111001033246   111001071158   111001421764   111001519278   111001968939  
111002020210   111002349797   111002422340   111002343364   111003101941  
111003113191   111004244568   111004035690   111004070790    111004160420
464452168   464457696   465081149   111000390005   111000674415   111001033279  
111001071169   111001421854   111001519289   111001968973   111002020243  
111002349810   111002422362   111002343397   111003101974   111003113337  
111004244658   111004035724   111004070824    111004160431 464452184   464457704
  465081198   111000390016   111000674426   111001033291   111001071170  
111001434331   111001519290   111001968984   111002020254   111002349843  
111002422373   111002363614   111003101985   111003113405   111004244669  
111004035757   111004070857    111004160442 464452192   464457720   465081248  
111000390027   111000674448   111001033314   111001071192   111001434364  
111001519335   111001968995   111002020265   111002349911   111002422395  
111002363636   111003102065   111003113416   111004244715   111004035780  
111004070868    111004160486 464464148   464469600   465081255   111000390049  
111000674460   111001033482   111001071215   111001434386   111001519357  
111001969008   111002020276   111002349933   111002422407   111002363647  
111003102100   111003113427   111004244861   111004035803   111004070891   
111004160510 464464205   464469626   465081271   111000479632   111000674471  
111001033493   111001071226   111001434397   111001519368   111001969020  
111002020311   111002349966   111002422418   111002363692   111003102188  
111003113438   111004244906   111004035825   111004070914    111004160543
464464239   464469691   465081297   111000495045   111000674482   111001033505  
111001071237   111001434410   111001519391   111001969031   111002020355  
111002349977   111002422430   111002363704   111003102199   111003113449  
111004244939   111004035836   111004070936    111004160576 464464270   464469709
  465081321   111000510403   111000674493   111001033516   111001071248  
111001434432   111001519414   111001969042   111002020377   111002350047  
111002422441   111002363726   111003130718   111003113472   111004244951  
111004035847   111004070969    111004160587 464464296   464469717   465081347  
111000360967   111000674505   111001033538   111001071260   111001434454  
111001519436   111001969053   111002020388   111002350070   111002422452  
111002363759   111003130741   111003113506   111004245008   111004035904  
111004070970    111004160598 464464320   464469725   465081354   111000360978  
111000674594   111001033550   111001071282   111001434465   111001519504  
111001969075   111002020401   111002350115   111002422463   111002363827  
111003130752   111003113540   111004245053   111004035915   111004071005   
111004160655 464464338   464469741   465081388   111000360990   111000674606  
111001033583   111001071293   111001434476   111001519515   111001969110  
111002020412   111002350182   111002422474   111002363850   111003130819  
111003113551   111004245064   111004035959   111004071027    111004160677
464464346   464469774   465093383   111000361003   111000674651   111001033628  
111001071327   111001434511   111001519526   111001969187   111001983453  
111002350193   111002443512   111002363861   111003130943   111003113607  
111004245086   111004035982   111004071038    111004160688 464464510   464469782
  465093391   111000361014   111000674695   111001033662   111001071349  
111001434577   111001519537   111001969222   111001983475   111002350216  
111002443624   111002363984   111003130954   111003113629   111004274886  
111004036017   111004071050    111004187328 464464668   464469865   465093417  
111000361025   111000674718   111001033684   111001071350   111001434623  
111001519560   111001969233   111001983497   111002370005   111002443646  
111002364019   111003130965   111003113630   111004274965   111004036084  
111004071072    111004187373 464464700   464469873   465093433   111000361036  
111000674729   111001033695   111001071372   111001434656   111001519627  
111001969244   111001983521   111002370016   111002443691   111002364042  
111003130976   111003140742   111004274998   111004036118   111004071173   
111004187429 464464742   464469881   465093441   111000361115   111000674730  
111001033729   111001071394   111001434678   111001519649   111001969255  
111001983532   111002370139   111002443714   111002364053   111003131113  
111003140854   111004275089   111004036141   111004071184    111004187485
464464783   464469923   465093458   111000361126   111000687318   111001033730  
111001071406   111001434702   111001519672   111001969345   111001983576  
111002370207   111002443983   111002364075   111003131168   111003140922  
111004275090   111004036174   111004071195    111004187531 464464809   464469931
  465093466   111000564716   111000687341   111001033741   111001042505  
111001434735   111001519694   111001732804   111001983587   111002370218  
111002444131   111002364110   111003131180   111003141013   111004275102  
111004036185   111004071218    111004187575 464464841   464469949   465093482  
111000592290   111000687374   111001033763   111001042549   111001434746  
111001519717   111001783305   111001983633   111002370252   111002444153  
111002364132   111003131247   111003141046   111004275124   111004036196  
111004071229    111004187632 464464866   464470038   465093508   111000390252  
111000687396   111001033808   111001042561   111001434803   111001519728  
111001833794   111001983644   111002370296   111002444210   111002364165  
111003131258   111003141057   111004275203   111004036208   111004071241   
111004187687 464476696   464470079   465093516   111000390285   111000687419  
111001033820   111001042583   111001434814   111001519739   111001883621  
111001983677   111002370308   111002444300   111002364200   111003131269  
111003141079   111004275214   111004036220   111004071252    111004187698
464476704   464470087   465093524   111000390319   111000687420   111001033853  
111001042594   111001434825   111001519773   111001899763   111001983699  
111002370342   111002444355   111002364266   111003131281   111003141147  
111004275225   111004036242   111004071285    111004187788 464476712   464470095
  465093557   111000390320   111000687442   111001033864   111001042628  
111001434847   111001519784   111001899785   111001983723   111002370397  
111002444399   111002364288   111003131304   111003141169   111004275247  
111004061633   111004071319    111004187799 464476720   464470137   465093573  
111000390353   111000687475   111001033886   111001042639   111001434858  
111001519807   111001899796   111001983734   111002370410   111002444401  
111002364301   111003131348   111003141181   111004275270   111004061699  
111004071320    111004187856 464476753   464470194   465093599   111000390386  
111000687509   111001033910   111001042640   111001434869   111001575191  
111001899808   111001983745   111002370432   111002444423   111002364312  
111003131360   111003141248   111004275337   111004061756   111004071397   
111004187890

 

SCH-A-72



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464476779   464470228   465093623   111000390588   111000687510   111001033921  
111001042662   111001434892   111001575539   111001899820   111001983756  
111002370454   111002444658   111002364334   111003131438   111003141305  
111004275359   111004061802   111004071409    111004187924 464476787   464470319
  465093631   111000390601   111000687543   111001033932   111001042729  
111001434915   111001606860   111001899831   111001983767   111002370465  
111002444704   111002364402   111003131562   111003141316   111004275405  
111004061846   111004071421    111004188105 464476795   464470335   465093656  
111000390612   111000687554   111001033954   111001042730   111001434937  
111001476685   111001899842   111001983789   111002370500   111002444760  
111002364424   111003131573   111003141394   111004275472   111004061936  
111004071454    111004188194 464476803   464470368   465093672   111000390623  
111000687565   111001034001   111001042741   111001434959   111001476696  
111001899875   111001983824   111002370533   111002444782   111002364480  
111003131674   111003141417   111004275539   111004061958   111004095898   
111004188295 464476860   464470376   465093698   111000390645   111000687576  
111001034023   111001042763   111001435051   111001476708   111001899886  
111001983835   111002370577   111002444805   111002364514   111003160159  
111003141439   111004275607   111004062027   111004095933    111004188341
464476886   464482223   465093714   111000465356   111000687587   111001034045  
111001042774   111001435095   111001476719   111001899897   111001983868  
111002370612   111002444816   111002364558   111003160250   111003141462  
111004275629   111004062050   111004095955    111004188363 464476902   464482249
  465093722   111000361160   111000687598   111001034067   111001042796  
111001447751   111001476720   111001899909   111001983880   111002370713  
111002444850   111002364626   111003160306   111003141552   111004275630  
111004062083   111004095988    111004188419 464476928   464482280   465093748  
111000361182   111000687622   111001034124   111001042820   111001447773  
111001476753   111001899910   111001983914   111002370735   111002444861  
111002364637   111003160317   111003141563   111004275674   111004062106  
111004095999    111004188442 464476951   464482298   465093755   111000361205  
111000687633   111000923018   111001042831   111001447784   111001476821  
111001899921   111001983925   111002370746   111002444906   111002364660  
111003160418   111003141619   111004275720   111004062218   111004096002   
111004188453 464477033   464482306   465093771   111000361249   111000687644  
111000950052   111001042842   111001447841   111001476876   111001899932  
111001983936   111002370757   111002444917   111002364682   111003160463  
111003141710   111004275731   111004062274   111004096057    111004188532
464477041   464482314   465093789   111000361250   111000687666   111000960615  
111001042921   111001447863   111001476887   111001899943   111001983969  
111002370768   111002444939   111002385168   111003160519   111003141899  
111004275742   111004062285   111004096237    111004188576 464477058   464482330
  465093821   111000361261   111000687688   111000987120   111001042954  
111001447874   111001476933   111001899954   111001983970   111002370779  
111002444962   111002385191   111003160531   111003141912   111004275753  
111004062319   111004096271    111004188655 464477066   464482363   465093839  
111000361283   111000687778   111000987131   111001043001   111001447931  
111001476944   111001899965   111001983992   111002370803   111002445042  
111002385236   111003160553   111003141978   111004275764   111004062342  
111004096428    111004188789 464477116   464482371   465093847   111000361294  
111000687835   111000987153   111001043023   111001447953   111001477002  
111001899976   111001984016   111002370869   111002445053   111002385270  
111003160609   111003141989   111004275786   111004062386   111004096462   
111004188835 464477132   464482389   465093870   111000361306   111000687879  
111000987197   111001043034   111001447964   111001477035   111001900159  
111001984027   111002370881   111002445075   111002385281   111003160610  
111003142003   111004275809   111004062410   111004096484    111004188857
464477157   464482405   465093912   111000361339   111000687880   111000987221  
111001043090   111001447986   111001477046   111001900160   111001984049  
111002370993   111002445198   111002385292   111003160711   111003142092  
111004275821   111004062421   111004096518    111004188969 464477173   464482462
  465093953   111000361373   111000687891   111000987243   111001043102  
111001447997   111001477057   111001900216   111001984061   111002371028  
111002445211   111002385304   111003160801   111003142182   111004275832  
111004062432   111004096530    111004188992 464477181   464482504   465093961  
111000361407   111000687914   111000987254   111001043124   111001448000  
111001477068   111001900227   111001984083   111002371051   111002466281  
111002385337   111003160856   111003142193   111004275865   111004062498  
111004096563    111004189027 464477199   464482553   465093987   111000361429  
111000687925   111000987265   111001043281   111001448011   111001477080  
111001900249   111001984117   111002371130   111002466438   111002385348  
111003160889   111003142216   111004275988   111004062500   111004096585   
111004189128 464477231   464482561   465094001   111000361452   111000687947  
111000987298   111001043315   111001448022   111001477091   111001900261  
111001984139   111002371141   111002466562   111002385382   111003160924  
111003142283   111004276136   111004062544   111004096608    111004189140
464477314   464482579   465094019   111000361485   111000687992   111000987300  
111001043326   111001448033   111001477114   111001900283   111001984151  
111002371163   111002466630   111002385393   111003161026   111003142317  
111004276226   111004062577   111004096686    111004189195 464477322   464482777
  465094118   111000361519   111000688016   111000987311   111001043348  
111001448044   111001477125   111001900294   111001984173   111002371196  
111002466641   111002385416   111003161059   111003142351   111004276260  
111004062623   111004096709    111004189285 464477348   464482785   464971761  
111000361520   111000688027   111000987333   111001043382   111001448077  
111001477136   111001900306   111001984184   111002371354   111002466674  
111002385449   111003161082   111003142519   111004276282   111004062678  
111004096732    111004189320 464477355   464482843   465008852   111000361531  
111000688038   111000987355   111001058467   111001448088   111001477170  
111001900317   111001984218   111002391064   111002466685   111002385472  
111003161206   111003142520   111004276394   111004062713   111004096798   
111004189331 464477371   464482918   465068815   111000361597   111000688061  
111000987366   111001058502   111001448101   111001477181   111001900328  
111001984252   111002391086   111002466708   111002385483   111003161284  
111003142531   111004276417   111004062735   111004096800    111004189409
464477389   464482926   465068823   111000361632   111000714207   111000987401  
111001058535   111001448134   111001477192   111001900362   111001984263  
111002391154   111002466742   111002385528   111003161295   111003142586  
111004276552   111004062779   111004096822    111004189500 464477405   464482959
  465068914   111000361654   111000714218   111000987412   111001058579  
111001448145   111001477215   111001900418   111001984296   111002391255  
111002466810   111002385540   111003161318   111003173883   111004276585  
111004062803   111004096855    111004189544 464477413   464494665   465068997  
111000361676   111000714241   111000987647   111001058580   111001448246  
111001477259   111001900430   111001984331   111002391266   111002467068  
111002385573   111003161329   111003173894   111004276608   111004062814  
111004096978    111004189623 464477439   464494673   465069011   111000361687  
111000714252   111000987658   111001058603   111001448268   111001477282  
111001900441   111002002355   111002391378   111002467079   111002385584  
111003161330   111003173906   111004307175   111004062836   111004096989   

 

SCH-A-73



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan
Number

464477454   464494699   465069060   111000361698   111000714263   111000987669  
111001058614   111001448280   111001477293   111001900452   111002002399  
111002391389   111002467147   111002385607   111003161622   111003173917  
111004307197   111004062847   111004097069    464489285   464494707   465069078
  111000361722   111000714285   111000987681   111001058625   111001448291  
111001477305   111001900463   111002002401   111002391480   111002467192  
111002385618   111003161644   111003173928   111004307209   111004062904  
111004097081    464489301   464494715   465069086   111000361733   111000714320
  111000987704   111001058670   111001448347   111001477327   111001900474  
111002002423   111002391503   111002467248   111002385641   111003161655  
111003173940   111004307524   111004062959   111004097126    464489327  
464494731   465069094   111000361744   111000714353   111000987726  
111001058681   111001448369   111001477383   111001900496   111002002434  
111002391536   111002467271   111002385652   111003161723   111003173973  
111004307546   111004062993   111004097137    464489343   464494749   465069110
  111000361755   111000714375   111000987748   111001058692   111001448370  
111001477394   111001900519   111002002445   111002391569   111002467293  
111002385742   111003161789   111003173995   111004307568   111004063039  
111004097205    464489350   464494772   465069136   111000361766   111000714386
  111000987805   111001058715   111001448381   111001477428   111001900542  
111002002456   111002391581   111002467327   111002385753   111003161981  
111003174008   111004307579   111004063073   111004097249    464489368  
464494814   465069144   111000361777   111000714397   111000987872  
111001058726   111001448392   111001477439   111001900564   111002002467  
111002391659   111002467338   111002385786   111003161992   111003174020  
111004307580   111004063095   111004097272    464489384   464494889   465069151
  111000361788   111000714409   111000987917   111001058748   111001448448  
111001492694   111001915986   111002002478   111002391671   111002467349  
111002385797   111003162072   111003174031   111004307759   111004063107  
111004097294    464489392   464494913   465069185   111000361799   111000714410
  111000987928   111001058793   111001448460   111001492717   111001916088  
111002002489   111002391682   111002467462   111002385832   111003162083  
111003174042   111004307962   111004063118   111004097317    464489434  
464494921   465069201   111000361801   111000714432   111000987940  
111001058805   111001448482   111001492739   111001916134   111002002490  
111002391828   111002467507   111002385854   111003162139   111003174053  
111004307973   111004063130   111004097351    464489459   464494939   465069219
  111000361913   111000714476   111000987962   111001058816   111001448505  
111001492740   111001916178   111002002513   111002391839   111002467518  
111002385865   111003162173   111003174121   111004308031   111004063152  
111004097373    464489467   464494954   465069227   111000361924   111000714487
  111000987973   111001058827   111001448516   111001492762   111001916189  
111002002524   111002391840   111002467574   111002385887   111003162218  
111003174143   111004308075   111004063196   111004097429    464489475  
464494970   465069243   111000362093   111000714498   111000988031  
111001058861   111001448527   111001492773   111001916213   111002002535  
111002391862   111002467608   111002385900   111003190196   111003174154  
111004308154   111004063242   111004097441    464489483   464494996   465069284
  111000362105   111000714500   111000988086   111001058872   111001461319  
111001492807   111001916224   111002002546   111002391884   111002467653  
111002385944   111003190219   111003174187   111004308187   111004063253  
111004097463    464489517   464495001   465069300   111000466470   111000714533
  111001000914   111001058906   111001461342   111001492852   111001916246  
111002002557   111002391952   111002467686   111002407455   111003190310  
111003174198   111004308244   111004063297   111004097519    464489525  
464495019   465069326   111000496743   111000714566   111001000947  
111001058939   111001461353   111001492863   111001916381   111002002568  
111002391963   111002467709   111002407488   111003190354   111003174211  
111004308457   111004087338   111004097531    464489541   464495027   465069359
  111000496945   111000714588   111001000969   111001058940   111001461364  
111001492885   111001916404   111002002579   111002391974   111002467710  
111002407512   111003190365   111003174277   111004308479   111004087473  
111004097553    464489558   464495043   465069383   111000362116   111000714601
  111001001005   111001059008   111001461375   111001492986   111001916426  
111002002591   111002392010   111002467721   111002407545   111003190387  
111003174312   111004308480   111004087530   111004097610    464489566  
464495183   465069441   111000362127   111000714623   111001001027  
111001059075   111001461386   111001493033   111001916437   111002002614  
111002392021   111002467800   111002407602   111003190556   111003174390  
111004308536   111004087664   111004097643    464489574   464507235   465069474
  111000362161   111000714634   111001001050   111001059086   111001461397  
111001493044   111001916482   111002002636   111002392076   111002467877  
111002407613   111003190578   111003174402   111004308581   111004087686  
111004123722    464489624   464507243   465069482   111000362194   111000714689
  111001001061   111001059097   111001461409   111001493156   111001916527  
111002002647   111002392087   111002467888   111002407635   111003190589  
111003174480   111004308615   111004087710   111004123733    464489632  
464507250   465069508   111000362318   111000714690   111001001072  
111001059109   111001461421   111001493167   111001916538   111002002704  
111002392155   111002467923   111002407646   111003190624   111003174547  
111004052891   111004087721   111004123744    464489640   464507268   465069532
  111000362363   111000714702   111001001083   111001059143   111001461432  
111001493190   111001916550   111002002715   111002392166   111002467956  
111002407770   111003190679   111003174581   111004052914   111004087743  
111004123755    464489665   464507292   465069565   111000362385   111000714724
  111001001106   111001059176   111001461454   111001493235   111001916594  
111002002726   111002392188   111002468081   111002407804   111003190680  
111003174671   111004052925   111004087776   111004123777   

 

SCH-A-74



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.    Characteristics of Receivables. Each Receivable (A) was originated (i) by
GM Financial or (ii) by a Dealer and purchased by GM Financial from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with GM
Financial and was validly assigned by such Dealer to GM Financial pursuant to a
Dealer Assignment, (B) was originated by GM Financial or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of GM Financial’s or
the Dealer’s business, in each case (i) was originated in accordance with GM
Financial’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) GM Financial and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where GM Financial or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2.    Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable state Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.    Binding Obligation. Each Receivable represents the genuine, legal, valid
and binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.    Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5.    Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

6.    Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.    One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.    Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9.    Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.    Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.    Receivable Files Complete. There exists a Receivable File pertaining to
each Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.    Receivables in Force. No Receivable has been satisfied, or, to the best
of the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

 

SCH-B-1-2



--------------------------------------------------------------------------------

13.    Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and indefeasible title thereto, free of any Lien and, upon execution
and delivery of this Agreement by the Seller, the Purchaser shall have good and
indefeasible title to and will be the sole owner of such Receivables, free of
any Lien. The Seller has not taken any action to convey any right to any Person
that would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements or Dealer
Assignments or to payments due under such Receivables. No Dealer has a
participation in, or other right to receive, proceeds of any Receivable.

14.    Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.    Receivable Not Assumable. No Receivable is assumable by another Person in
a manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16.    No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17.    No Default. There has been no default, breach, or, to the knowledge of
the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than 30
days), and, to the best of the Seller’s knowledge, no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18.    Insurance. At the time of an origination of a Receivable by GM Financial
or a Dealer, each Financed Vehicle is required to be covered by a comprehensive
and collision insurance policy, and each Receivable permits the holder thereof
to obtain physical loss and damage insurance at the expense of the Obligor if
the Obligor fails to do so.

19.    Fixed Payments, Simple Interest. Each Receivable provides for fixed level
monthly payments (provided that the first and last payments may be minimally
different from the level payment amount) that fully amortize the Amount Financed
over the original terms, and amortizes using the Simple Interest Method.

 

SCH-B-1-3



--------------------------------------------------------------------------------

20.    Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

 

SCH-B-1-4



--------------------------------------------------------------------------------

21.    Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-1-5



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
20 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1